PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





















AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT
dated as of February 1, 2015
between
J. ARON & COMPANY
and
ALON SUPPLY, INC.
















--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


TABLE OF CONTENTS
Page



Article 1
DEFINITIONS AND CONSTRUCTION
1
Article 2
CONDITIONS TO COMMENCEMENT
18
Article 3
TERM OF AGREEMENT
22
Article 4
COMMENCEMENT DATE TRANSFER
23
Article 5
PURCHASE AND SALE OF CRUDE OIL
23
Article 6
PURCHASE PRICE FOR CRUDE OIL
31
Article 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
32
Article 8
PURCHASE AND DELIVERY OF PRODUCTS
37
Article 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
39
Article 10
PAYMENT PROVISIONS
42
Article 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
47
Article 12
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
47
Article 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
49
Article 14
TAXES
49
Article 15
INSURANCE
50
Article 16
FORCE MAJEURE
52
Article 17
REPRESENTATIONS, WARRANTIES AND COVENANTS
53
Article 18
DEFAULT AND TERMINATION
57
Article 19
SETTLEMENT AT TERMINATION
62
Article 20
INDEMNIFICATION
66
Article 21
LIMITATION ON DAMAGES
67
Article 22
AUDIT AND INSPECTION
68
Article 23
CONFIDENTIALITY
68
Article 24
GOVERNING LAW
69
Article 25
ASSIGNMENT
69
Article 26
NOTICES
70
Article 27
NO WAIVER, CUMULATIVE REMEDIES
70
Article 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
71
Article 29
MISCELLANEOUS
71




-i-    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedules
Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Benchmarks 
Schedule C
Monthly True-up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
[Reserved]
Schedule G
Daily Settlement Schedule
Schedule H
Form of Inventory Reports
Schedule I
Initial Inventory Targets
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
Form of Run-out Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule R
Form of Step-Out Inventory Sales Agreement
Schedule S
Form of Refinery Production Volume Report
Schedule T
Excluded Transaction Trade Sheet
Schedule U
[Reserved]
Schedule V
Available Storage or Transportation Arrangements
Schedule W
[Reserved]
Schedule X
Pipeline Systems








-ii-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT
This Amended and Restated Supply and Offtake Agreement (this “Agreement”) is
made as of February 1, 2015 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon Supply, Inc. (the
“Company”), a Delaware corporation located at 12700 Park Central Dr., Suite
1600, Dallas, Texas 75251 (each referred to individually as a “Party” or
collectively as the “Parties”).
WHEREAS, the Company has entered into the Tolling Agreement (as defined below)
with Paramount Petroleum Corporation (“PPC”), pursuant to which the Company has
the exclusive right, through services provided by PPC, to refine, process and
store crude oil and refined petroleum products at the refining, processing and
terminalling units owned and/or operated by PPC and located in Paramount,
California, Long Beach, California, Lakewood, California and Bakersfield,
California, together with other real and personal property related thereto
(collectively, the “Refinery”);
WHEREAS, the Company and Aron are parties to a Supply and Offtake Agreement,
(the “Original Agreement”) dated as of May 30, 2012, pursuant to which Aron
agreed to deliver crude oil and other petroleum feedstocks to the Company for
use at the Refinery and purchase all refined products produced by the Refinery
(other than certain excluded products);
WHEREAS, the Parties have entered into various amendments of the Original
Agreement;
WHEREAS, the Parties wish to make further amendments to the Original Agreement;
and
WHEREAS, the Parties wish to incorporate such further amendments, together with
all prior amendments into a single agreement by amending and restating the
Original Agreement in its entirety as more specifically set forth herein.
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the Original Agreement is hereby amended and restated in
its entirety as of the date hereof and as follows:
ARTICLE 1

DEFINITIONS AND CONSTRUCTION
1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Acknowledgement and Agreement” means the acknowledgement and agreement to be
delivered to Aron by PPC pursuant to Section 2.1(r).




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).
“Actual Monthly Crude Run” has the meaning specified in Section 6.4(c).
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Facilities
during such Delivery Month.
“Adequate Assurance” has the meaning specified in Section 12.5.
“Adjustment Fee” means the amount set forth as the “Adjustment Fee” in the Fee
Letter.
“Adjustment Amount” means the “Adjustment Amount” as per the “Available Volume”
tab in the “PPC Daily Inventory Report” specified in Schedule H, provided that
the data and other information used to determine the foregoing shall be
reasonably satisfactory to and verifiable by Aron.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affected Party” has the meaning specified in Section 16.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Aggregate Monthly Purchased Products Fee” has the meaning specified in Section
8.8.
“Aggregate Receipts” has the meaning specified in Section 7.5(d)(i).
“Ancillary Contract” has the meaning specified in Section 19.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising under Procurement Contracts
and regardless of the point at which or terms upon which delivery is made under
any such Procurement Contract), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load or discharge port charges and fees, pipeline transportation costs,
pipeline transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges resulting from changes in nominations undertaken
to satisfy delivery requirements under this Agreement), pipeline and other
common carrier tariffs, blending, tankage, linefill and throughput charges,
pipeline demurrage, superfund

2
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



and other comparable fees, processing fees (including fees for water or sediment
removal or feedstock decontamination), merchandise processing costs and fees,
importation costs, any charges imposed by any Governmental Authority (including
transfer taxes (but not taxes on the net income of Aron) and customs and other
duties), user fees, fees and costs for any credit support provided to any third
party pipelines with respect to any transactions contemplated by this Agreement
and any pipeline compensation or reimbursement payments that are not timely paid
by the pipeline to Aron. Notwithstanding the foregoing, (i) Aron’s hedging costs
in connection with this Agreement or the transactions contemplated hereby shall
not be considered Ancillary Costs (but such exclusion shall not change or be
deemed to change the manner in which Related Hedges are addressed under Article
19 below) and (ii) any Product shipping costs of Aron, to the extent incurred
after Aron has removed such Product from the Product Storage Facilities for its
own account, shall not be considered Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
“Aron’s Policies and Procedures” shall have the meaning specified in Section
13.4(a).
“ARKS” means Alon Refining Krotz Springs, Inc.
“ARKS Supply and Offtake Agreement” means the Second Amended and Restated Supply
and Offtake Agreement between Aron and ARKS dated as of _____, 2015, as from
time to time amended, modified, supplemented and/or restated.
“Asphalt Category” has the meaning specified in the Inventory Sales Agreement.
“Available Storage or Transportation Arrangements” means all of the storage and
transportation facilities listed on Schedule V with respect to which the Company
has certain transportation and/or storage rights.
“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or

3
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



liquidation, other than pursuant to a consolidation, amalgamation or merger,
(vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for all or substantially all of its assets, (vii) has a secured
party take possession of all or substantially all of its assets, or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all of its assets, (viii)
files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing
nature, (ix) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the foregoing events, (x) has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights and such proceeding is not dismissed within fifteen (15) days
or (xi) takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreements” means the Tolling Agreement and any of the Master Lease or any
other agreement between PPC and a third party pursuant to which PPC acquired or
acquires any rights to use the third party Included Crude Pipelines or Included
Product Pipelines or the Included Third Party Storage Tanks.
“Baseline Volume” means for each Product Group the respective minimum volume
specified therefor under the “Baseline Volume” column on Schedule D.
“Best Available Inventory Data” means daily inventory reports produced by the
Company in respect of the Crude Storage Tanks, applicable Included Crude
Pipelines, Product Storage Tanks and applicable Included Product Pipelines, in
the form specified in Schedule H.
“Big Spring Supply and Offtake Agreement” means the Second Amended and Restated
Supply and Offtake Agreement between Aron and Alon USA, LP dated as of ______,
2015 as from time to time be amended, modified, supplemented and/or restated.
“BS&W” means basic sediment and water.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Commencement Date” has the meaning specified in Section 2.3.
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreement.
“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreement.

4
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nominations” has the meaning specified in Section 5.4(b).
“Counterparty Crude Sales Fee” has the meaning specified in Section 6.4(h).
“CPT” means the prevailing time in the Central time zone.
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks and
Included Crude Tanks, respectively.
“Crude Oil” means crude oil of any type or grade.
“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
monthly statements from the Included Crude Pipelines.
“Crude Purchase Fee” has the meaning specified in Section 6.4(a).
“Crude Storage Facilities” means, collectively, the Crude Storage Tanks,
Included Crude Tanks and Included Crude Pipelines.
“Crude Storage Tanks” means any of the tanks at the Refinery listed on Schedule
E that store Crude Oil.
“Customer” has the meaning specified in the Marketing and Sales Agreement.
“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark indicated on Schedule B as the
relevant daily price.
“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold or purchased during such day,
pursuant to (a) Included

5
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 18.2(a).
“Deferred Portion” has the meaning specified in the Inventory Sales Agreement.
“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delivery Date” means any calendar day.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co., and in
the case of the Company, none.
“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring either at the Crude Intake Point or at an upstream point, regardless
of whether such delivery is via a pipeline that is not a third party Included
Crude Pipeline or is pursuant to a Procurement Agreement with delivery via a
third party Included Crude Pipeline.
“Disposed Quantity” has the meaning specified in Section 9.4(a).
“Disposition Amount” has the meaning specified in Section 9.4(a).
“Early Termination Date” has the meaning specified in Section 3.2.
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use,

6
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



generation, handling, treatment, storage, disposal, transportation, release or
management of solid waste, industrial waste or hazardous substances or
materials.
“EST” means the prevailing time in the Eastern time zone.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Daily Net Crude Sales” has the meaning specified in Section
10.1(c)(i).
“Estimated Daily Net Product Sales” has the meaning specified in Section
10.1(c)(ii).
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excluded Materials” means any materials other than Crude Oil or Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Expiration Date” has the meaning specified in Section 3.1.
“Fed Funds Rate” means the rate set forth in H.15(519) or in H.15 Daily Update
for the most recently preceding Business Day under the caption “Federal funds
(effective)”; provided that if no such rate is so published for any of the
immediately three preceding Business Days, then such rate shall be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged by each of three leading brokers of U.S. dollar Federal funds
transactions prior to 9:00 a.m., EST, on that day, which brokers shall be
selected by Aron in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain amended and restated letter from Aron to the
Company, executed on or after the date hereof and as from time to time
thereafter amended and/or restated, which identifies itself as the “Fee Letter”
for purposes hereof, and pursuant to which the Parties have set forth the
amounts for and other terms relating to certain fees payable hereunder.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage

7
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



or loss; strikes, grievances, actions by or among workers or lock-outs (whether
or not such labor difficulty could be settled by acceding to any demands of any
such labor group of individuals and whether or not involving employees of the
Company or Aron); accidents at, closing of, or restrictions upon the use of
mooring facilities, docks, ports, pipelines, harbors, railroads or other
navigational or transportation mechanisms; disruption or breakdown of,
explosions or accidents to wells, storage plants, refineries, terminals,
machinery or other facilities; acts of war, hostilities (whether declared or
undeclared), civil commotion, embargoes, blockades, terrorism, sabotage or acts
of the public enemy; any act or omission of any Governmental Authority; good
faith compliance with any order, request or directive of any Governmental
Authority; curtailment, interference, failure or cessation of supplies
reasonably beyond the control of a Party; or any other cause reasonably beyond
the control of a Party, whether similar or dissimilar to those above and whether
foreseeable or unforeseeable, which, by the exercise of due diligence, such
Party could not have been able to avoid or overcome. Solely for purposes of this
definition, the failure of any Third Party Supplier to deliver Crude Oil
pursuant to any Procurement Contract, whether as a result of Force Majeure as
defined above, “force majeure” as defined in such Procurement Contract, breach
of contract by such Third Party Supplier or any other reason, shall constitute
an event of Force Majeure for Aron under this Agreement with respect to the
quantity of Crude Oil subject to that Procurement Contract.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Guarantee” has the meaning specified in Section 18.1(n).
“Guarantor” has the meaning specified in Section 18.1(n).
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.


“Identified Facilities” has the meaning specified in Section 13.4(a).


“Included Crude Pipelines” means the pipelines or sections thereof owned or
leased by the Company, PPC or an Affiliate of PPC or by a third party, as
further described on Schedule X, as such schedule may, from time to time, be
amended by the Parties.
“Included Crude Tanks” means the crude storage tanks owned and operated by third
parties as further identified and described in Schedule E, including, as
applicable with respect to the inventory report provided by such third party,
any related facilities, pipelines or other connecting hoses used in connection
with such tanks.

8
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Included Locations” means, collectively, the Crude Storage Facilities and the
Product Storage Facilities.
“Included Product Pipelines” means pipelines or sections thereof owned or leased
by the Company, PPC or an Affiliate of PPC or by a third party, as further
described on Schedule X or listed on Schedule E, as such schedules may, from
time to time, be amended by the Parties.
“Included Product Tanks” means the product storage tanks owned and operated by
third parties as further identified and described on Schedule E, including, as
applicable with respect to the inventory report provided by such third party,
any related facilities, pipelines or other connecting hoses used in connection
with such tanks.
“Included Purchase Transaction” has the meaning specified in the Marketing and
Sales Agreement.
“Included Third Party Storage Tanks” means, collectively the Included Crude
Tanks and Included Product Tanks.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Index Value” has the meaning specified in Section 7.5(d)(ii).
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Interim Payment” has the meaning specified in Section 10.1(a).
“Inventory Lien Documents” has the meaning specified in Section 2.1(q).
“Inventory Sales Agreement” means the purchase and sale agreement, in form and
in substance mutually agreeable to the Parties, dated as of the Commencement
Date, pursuant to which the Company is selling and transferring to Aron the
Commencement Date Volumes for the Commencement Date Purchase Value, free and
clear of all liens, claims and encumbrances of any kind.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.

9
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Liens” has the meaning specified in Section 17.2(h).
“Liquidated Amount” has the meaning specified in Section 18.2(f).
“Long Product FIFO Price” means the price so listed on Schedule B.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account, as amended,
supplemented, restated or otherwise modified from time to time.
“Master Lease” means the Lease Agreement by and among Edgington Oil Company,
LLC, Paramount of Oregon, LLC, Paramount of Washington, LLC, Paramount Petroleum
Corporation of Arizona, Inc., and Alon Bakersfield Property, Inc., jointly and
severally, as Landlord, and Paramount Petroleum Corporation, as Tenant, as
amended, pursuant to which PPC is the exclusive lessee and operator of its
refining and processing facilities in Long Beach, California and Bakersfield,
California, together with other real and personal property related thereto.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its subsidiaries taken as a whole;
(ii) the occurrence of a Material Adverse Change under the ARKS Supply and
Offtake Agreement or Big Spring Supply and Offtake Agreement as defined therein;
(iii) the ability of PPC to perform its obligations under the Tolling Agreement
(iv) the ability of the Company to fully and timely perform its obligations; (v)
the legality, validity, binding effect or enforceability against the Company of
any of the Transaction Documents; or (vi) the rights and remedies available to,
or conferred upon, Aron hereunder; provided that none of the following changes
or effects shall constitute a “Material Adverse Change”: (1) changes, or effects
arising from or relating to changes, of laws, that are not specific to the
business or markets in which the Company operates; (2) changes arising from or
relating to, or effects of, the transactions contemplated by this Agreement or
the taking of any action in accordance with this Agreement; (3) changes, or
effects arising from or relating to changes, in economic, political or
regulatory conditions generally affecting the U.S. economy as a whole, except to
the extent such change or effect has a disproportionate effect on the Company
relative to other industry participants; (4) changes, or effects arising from or
relating to changes, in financial, banking, or securities markets generally
affecting the U.S. economy as a whole, (including (a) any disruption of any of
the foregoing markets, (b) any change in currency exchange rates, (c) any
decline in the price of any security or any market index and (d) any increased
cost of capital or pricing related to any financing), except to the extent such
change or effect has a disproportionate effect on the Company relative to other
industry participants; and (5) changes arising from or relating to, or effects
of, any seasonal fluctuations in the business, except to the extent such change
or effect has a disproportionate effect on the Company relative to other
industry participants.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date and tank gaugings
conducted at the beginning and end of such Delivery Date.

10
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by either (i) meter
readings and meter tickets for that Delivery Date or (ii) tank gaugings
conducted at the beginning and end of such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section 5.2(b).
“Monthly Crude Oil True-up Amount” has the meaning specified in Schedule C.
“Monthly Crude Payment” has the meaning specified in Section 6.3.
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per Barrel specified in the related
Procurement Contracts under which Aron acquired or sold such barrels in such
month.
“Monthly Crude Receipts” has the meaning specified in Schedule C.
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.8.
“Monthly Procurement Shortfall” has the meaning specified in Section 6.4(d).
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.
“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.
“Monthly Product True-up Amount” has the meaning specified in Schedule C.
“Monthly True-up Amount” has the meaning specified in Section 10.2(a).
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.
“Net Crude Sales Volume” has the meaning specified in Section 9.3(a).
“Nomination Month” means the month that occurs prior to the Delivery Month.
“Non-Affected Party” has the meaning specified in Section 16.1.
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding sediment and water and free water, corrected for the observed
temperature to 60° F.

11
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Facilities for each type of Crude Oil and for
any given set of associated Product Storage Facilities for each group of
Products, between the minimum volume and the maximum volume, as set forth on
Schedule D.
“Original Agreement” has the meaning specified in the recitals above.
“Original Agreement Effective Date” means the “Effective Date” as defined in the
Original Agreement.
“Other Barrels” has the meaning specified in Section 5.3(f).
“Other Rejected Barrels” has the meaning specified in Section 6.4(g).
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Payment Factor” has the meaning specified in Schedule G.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any third party Included Crude
Pipeline or Included Product Pipeline, the date and time by which a shipper on
such Included Crude Pipeline or Included Product Pipeline, as applicable is
required to provide its nominations to the entity that schedules and tracks
Crude Oil and Products in such Included Crude Pipeline or Included Product
Pipeline, as applicable for the next shipment period for which nominations are
then due.
“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.
“PPC” means Paramount Petroleum Corporation.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on Schedule
B.
“Pricing Group” means any of the Product Groups listed as a pricing group on
Schedule P.
“Procurement Contract” means any procurement contract entered into by Aron for
the purchase or sale of Crude Oil to be processed or sold at the Refinery, which
may be either a contract with any seller or purchaser of Crude Oil (other than
the Company or an Affiliate of the Company) or a contract with the Company, or
such other contract to the extent the Parties deem such contract to be a
Procurement Contract for purposes hereof.
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms

12
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



satisfactory to Aron providing for the automatic reassignment thereof to the
Company in connection with the termination of this Agreement.
“Product” means any of the refined petroleum products listed on Schedule A, as
from time to time amended by mutual agreement of the Parties.
“Product Cost” has the meaning specified in Section 8.7.
“Product Group” means Crude Oil or a group of Products as specified on Schedule
P.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Facilities” means, collectively, the Product Storage Tanks,
Included Product Tanks and Included Product Pipelines.
“Product Storage Tanks” means any of the tanks at the Refinery that store
Products and are listed on Schedule E as such, including those tanks available
to PPC, if any, pursuant to the Terminal Lease entered into on June 1, 2010
between Equilon Enterprises LLC and Alon Bakersfield Property, Inc. during the
term thereof, and any other product storage tanks owned by the Company, PPC or
any of their Affiliates and listed on Schedule E as such.
“Products Delivery Point” means the inlet flange of the Product Storage Tanks.
“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.
“Pro Forma Expiration Date” has the meaning specified in Section 18.2(b).
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.
“PST” means the prevailing time in the Pacific time zone.
“Purchased Product Barrel Fee” means the amount set forth as the “Purchased
Product Barrels Fee” in the Fee Letter.
“Reduced Fee Barrels” has the meaning specified in Section 6.4(b).

13
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Refinery” has the meaning specified in the first recital hereto.
“Refinery Facilities” means (i) all the facilities located at the Refinery, and
(ii) any associated or adjacent facility in each case, used by the Company to
carry out the terms of this Agreement, excluding, however, the Crude Oil
receiving and Products delivery facilities, pipelines, tanks and associated
facilities which constitute the Storage Facilities.
“Rejected Procurement Contract” has the meaning specified in Section 6.4(f).
“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s exposure
resulting from this Agreement or any other Transaction Document and Aron’s
rights and obligations hereunder or thereunder.
“Remedies Exercise Date” has the meaning specified in Section 18.2(b).
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company shall have provided Aron with the Company’s
(or its Affiliates’) full and unimpaired right to use the third party Included
Crude Pipelines, third party Included Product Pipelines and Included Third Party
Storage Tanks.
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“Run-out Report” has the meaning specified in Section 7.3(a).
“Second Level Two Fee” means the amount set forth as the “Second Level Two Fee”
in the Fee Letter.
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Shortfall Procurement Barrels” has the meaning specified in Section 6.4(e).
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates) and the Company (or any of its Designated Affiliates)
(i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar

14
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



to any transaction referred to in clause (i) that is currently, or in the future
becomes, recurrently entered into the financial markets (including terms and
conditions incorporated by reference in such agreement) and that is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, or economic indices or measures of economic risk or
value, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this agreement or the relevant
confirmation.
“Split True Up Invoice” means any invoice that as per Schedule G has two “True
Up Dates,” in which case the “True Up Factor” used to allocate volumes and
settlement values between the two “True Up Dates” shall not be equal to 1.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement, in a
form and substance mutually agreeable to the Parties, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement and any other terms agreed
to by the Parties thereto.
“Storage Facilities” mean the storage, loading and offloading facilities located
at the Refinery including the Crude Storage Tanks, the Product Storage Tanks and
the land, piping, marine facilities, truck facilities and other facilities
related thereto, together with existing or future modifications or additions,
which are excluded from the definition of Refinery or Refinery Facilities. In
addition, the term “Storage Facilities” includes the Included Third Party
Storage Tanks and any other location where a storage facility is used by the
Company to store or throughput Crude Oil or Products, except those storage,
loading and offloading facilities which are used exclusively to store Excluded
Materials.
“Storage Facilities Agreement” means the storage facilities agreement, in form
and substance mutually agreeable to the Parties, to be dated as of the
Commencement Date, between the Company, PPC, certain of PPC’s Affiliates
(collectively, the “Granting Parties”) and Aron, pursuant to which the Granting
Parties have granted to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.
“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with Applicable Law and industry practice,
to perform any and all inspections required by Aron.
“Tank Maintenance” has the meaning specified in Section 9.5.
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 14.1.

15
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Term” has the meaning specified in Section 3.1.
“Term Credit Agreement” means the Credit Agreement dated as of June 22, 2006 by
and among Alon USA Energy, Inc., the Lenders thereto and Credit Suisse, as from
time to time amended.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 19.2(a).
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Crude Oil Volumes” has the meaning specified in Section
19.1(d).
“Termination Date Product Volumes” has the meaning specified in Section 19.1(d).
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Termination Reconciliation Statement” has the meaning specified in Section
19.2(c).
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than the Company or any Affiliate of the Company).
“Tolling Agreement” means that certain Tolling Agreement between the Company and
PPC dated as of May 30, 2012.
“Transaction Document” means any of this Agreement, the Acknowledgment and
Agreement, Marketing and Sales Agreement, the Inventory Sales Agreement, the
Storage Facilities Agreement, the Step-Out Inventory Sales Agreement, the
Required Storage and Transportation Arrangements, the Fee Letter, the Inventory
Lien Documents and any other agreement or instrument contemplated hereby or
executed in connection herewith, including any guarantees or other credit
support documents as may be from time to time provided by the Company and/or its
Affiliates.
“Transported Quantities” means the aggregate volume of Crude Oil transported via
truck or rail to and from those Crude Tanks located at the portions of the
Refinery in Paramount, California and Long Beach, California, as per the
“Available Volume” tab in the “PPC Daily Inventory Report” specified in Schedule
H, unless Aron determines, based on its reasonable judgment (which may include
the judgment of Supplier’s Inspector), that the volumes reflected in such tab
are not sufficiently reliable or accurate, in which case the parties shall agree
to and implement an alternative method satisfactory to Aron for determining and
reporting the foregoing volumes.
“Volume Determination Procedures” mean (a) in respect of determining the NSV of
Crude Oil in the Crude Storage Tanks or Products in the Product Storage Tanks,
PPC’s ordinary month-end procedures, which include manually gauging each Crude
Storage Tank or Product Storage Tank on the last day of the month to ensure that
the automated tank level readings are accurate to within a tolerance of two
inches; provided that if the automated reading cannot be calibrated to be within
such tolerance, the Company shall use the manual gauge reading in its
calculation of month-end

16
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



inventory (b) in respect of determining the NSV of Crude Oil in the Included
Crude Tanks, Products in the Included Product Tanks, using the volumes reported
on the most recently available monthly statements in respect of such tanks (c)
in respect of determining the NSV of the linefill in the third party Included
Crude Pipelines and third party Included Product Pipelines, using the procedures
set forth in the storage or transportation agreement underlying the applicable
Required Storage and Transportation Arrangement and (d) in respect of the
linefill in the PPC-owned Included Crude Pipelines and PPC-owned Included
Product Pipelines, such pipelines shall be deemed full, except when crude oil,
other feedstocks or products owned by third parties are flowing through such
pipelines.
“Weekly Projection” has the meaning specified in Section 5.2(c).
1.2    Construction of Agreement.
(a)    Unless otherwise specified, reference to, and the definition of any
document (including this Agreement) shall be deemed a reference to such document
as may be, amended, supplemented, revised or modified from time to time.
(b)    Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
(c)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(d)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(e)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(f)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(g)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(h)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(i)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.

17
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(j)    Unless otherwise expressly stated herein, any reference to “volume” shall
be deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.
(k)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
(l)    For the purposes of this Agreement, any reference to the “first month”
shall be the period from and including the Commencement Date to and including
April 30, 2012. Any reference to the “prior month” means the period from and
including the Commencement Date of the Original Agreement (as defined therein)
to and including the day immediately preceding the Commencement Date.
1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2    

CONDITIONS TO COMMENCEMENT
2.1    Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:
(a)    The Inventory Sales Agreement shall have been duly executed by the
Company and, pursuant thereto, the Company shall have agreed to transfer to Aron
on the Commencement Date, all right, title and interest in and to the
Commencement Date Volumes, free and clear of all Liens;
(b)    The Company shall have agreed to a form of the Step-Out Inventory Sales
Agreement in form and in substance satisfactory to Aron;
(c)    The Company, PPC and certain of PPC’s Affiliates shall have duly executed
the Storage Facilities Agreement in form and in substance satisfactory to Aron
and provided Aron satisfactory documentation that it has secured, for the
benefit of Aron, full, unencumbered storage and usage rights of the Crude
Storage Tanks and the Product Storage Tanks;
(d)    The Required Storage and Transportation Arrangements shall have been duly
executed by the Company’s Affiliates and all third parties thereto and shall
have been assigned, modified and/or replaced in a manner satisfactory to Aron so
that arrangements in form and substance similar in all material respects are in
effect hereunder;

18
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    The Company shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Aron;
(f)    The Company shall have provided Aron with evidence, in a form
satisfactory to Aron, that the Commencement Date Volumes will be sold to Aron
free and clear of any Liens under or pursuant to the Term Credit Agreement and
the security documents related thereto;
(g)    The Company shall have duly executed the Fee Letter and performed any
terms and conditions thereof to be performed by the Company on or before the
Commencement Date;
(h)    The Company shall have delivered to Aron a certificate signed by Sarah
Campbell - Corporate Secretary certifying as to incumbency, due authorization,
board approval and resolutions;
(i)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability; no
conflicts; provided that, subject to Aron’s consent, certain of such opinions
may be delivered by James Ranspot, Chief Legal Counsel—Corporate;
(j)    The Company shall have delivered to Aron a legal opinion from its outside
counsel, in form and substance satisfactory to Aron, that the transactions
contemplated hereunder do not conflict with the obligations of the Company or
PPC under agreements relating to indebtedness for borrowed money or other
material agreements to which the Company or PPC is a party;
(k)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Commencement Date to set aside, restrain, enjoin or prevent the
transactions and performance of the obligations contemplated by this Agreement;
(l)    The Refinery or any of the Included Locations shall not have been
affected adversely or threatened to be affected adversely by any loss or damage,
whether or not covered by insurance, unless such loss or damages would not have
a material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Storage Facilities;
(m)    If required by Aron, the Company shall have delivered to Aron insurance
certificates evidencing the effectiveness of the insurance policies required by
Article 15 below;
(n)    The Company shall have complied with all covenants and agreements
hereunder that it is required to comply with on or before the Commencement Date;

19
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(o)    All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct on and as of
the Commencement Date;
(p)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein;
(q)    The Company shall have entered into such security agreements and other
documents (the “Inventory Lien Documents”) in form and substance satisfactory to
Aron, granting Aron a perfected, first priority security interest and lien on
all (x) Crude Oil, Products and other hydrocarbon inventory of the Company and
(y) proceeds (including accounts and cash proceeds) thereof (as further defined
in the Inventory Lien Documents); and
(r)    The Company shall have delivered to Aron an acknowledgement and
agreement, in form and substance reasonable acceptable to Aron, duly executed by
PPC, (i) confirming that PPC is acting solely as a processor under the Tolling
Agreement and that it has no ownership interest in any of the Crude Oil,
Products and other hydrocarbon inventory being processed at the Refinery or
being held at any other third-party locations, except that from time to time PPC
may purchase Product from the Company or Aron at the racks for immediate resale
at the point and (ii) agreeing to act in compliance with certain provisions of
this Agreement with respect to the custody and handling of Crude Oil and
Products.
2.2    Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:
(a)    Aron shall have duly executed the Inventory Sales Agreement in form and
substance satisfactory to the Company;
(b)    Aron shall have duly executed the Storage Facilities Agreement in form
and in substance satisfactory to the Company;
(c)    Aron shall have duly executed the Marketing and Sales Agreement in form
and in substance satisfactory to the Company;
(d)    Aron shall have agreed to the form of the Step-Out Inventory Sales
Agreement in form and in substance satisfactory to the Company;
(e)    Aron shall have duly executed the Fee Letter;
(f)    All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct on and as of the Commencement Date;
(g)    Aron shall have complied with all covenants and agreements hereunder that
it is required to comply with on or before the Commencement Date; and

20
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(h)    Aron shall have delivered to the Company such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein; and
(i)    Aron shall have delivered satisfactory evidence of its federal form 637
license.
2.3    Status of Certain Conditions and Other Provisions. The Parties
acknowledge that the Commencement Date occurred on June 1, 2012 (the
“Commencement Date”) under the Original Agreement and that, on and as of such
date, various conditions were satisfied and other provisions complied with as
contemplated under the Original Agreement, including without limitation the
conditions set forth in Sections 2.1 and 2.2 and the determinations, transfer
and payments contemplated under Article 4. The retention of the foregoing
provisions in this Agreement shall not be deemed to imply that any of such
conditions or other provisions were not satisfied or complied with on and as of
the Commencement Date, and any defined terms used in Sections 2.1 and 2.2 shall
be defined solely for purposes of Sections 2.1 and 2.2 as such terms were
defined as of the Commencement Date.
2.4    Additional Conditions relating to this Amended and Restated Supply and
Offtake Agreement. In connection with the execution by the Parties of this
Agreement,
(a)    the Company shall have entered into the Fee Letter.
(b)    Aron shall have entered into the Fee Letter.
2.5    Post-Commencement Date Undertakings.
(a)    From and after the Commencement Date, the Company may endeavor to
negotiate and implement designations and other binding contractual arrangements,
in form and substance satisfactory to Aron, pursuant to which the Company may
transfer and assign to Aron the Company’s (or its Affiliates’) right to use any
Available Storage or Transportation Arrangement that has not previously been
included as an Included Location or such other storage or transportation
facility as may hereafter be identified by the Company; provided that (i) upon
and concurrently with implementing any such assignment, designation or
arrangement, any such Available Storage or Transportation Arrangement shall be
added to the appropriate Schedule hereto as an additional Included Crude Tank,
Included Product Tank, Included Crude Pipeline or Included Product Pipeline, as
applicable, and such assignment, designation or arrangement shall constitute a
Required Storage and Transportation Arrangement hereunder; (ii) to the extent
requested by Aron, the Parties shall amend the Inventory Sales Agreement and any
other applicable Transaction Document to include any inventory transferred to
Aron as a result of such assignment, designation or arrangement; and (iii)
without limiting the generality of the foregoing, the addition of an Included
Location shall be subject to satisfaction of Aron’s Policies and Procedures (as
defined in Section 13.4(a) below), which shall be applied in a nondiscriminatory
manner as provided in Section 13.4(b)(i) below. In addition, if the relevant
storage or transportation facility fails to satisfy Aron’s Policies and
Procedures as a result of Aron’s Policies and

21
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Procedures exceeding the standards or requirements imposed under Applicable Law
or good and prudent industry practice, then, upon the Company’s request, Aron
shall consult with the Company in good faith to determine whether based on
further information provided by the Company such storage or transportation
facility complies with Aron’s Policies and Procedures and/or whether additional
actions or procedures can be taken or implemented so that, as a result, such
storage or transportation facility would comply with Aron’s Policies and
Procedures and, based on such further information and/or the implementation of
such additional actions or procedures, Aron will from time to time reconsider
whether such storage or transportation facility satisfies clause (iii) above.
(b)    If, at any time during the Term of this Agreement, the Company restarts
or is intending to restart any of its refining and processing units at the
portion of the Refinery in Bakersfield, California, the Company shall enter into
exclusive negotiations with Aron with respect to the terms upon which the
parties may mutually agree to expand the scope of this Agreement to include, as
Crude Storage Tanks under this Agreement, any tanks at the Bakersfield Refinery
which are to be used in the Company’s refining operations and that the Company
is not obligated to offer for use to a third party pursuant to an existing
agreement as of the date of this Agreement, to provide for the supply of Crude
Oil and feedstocks to and the offtake of Products from such refining and
processing units in Bakersfield, California.
2.6    UCC Filings.
(a)    From and after the Commencement Date, the Company will cooperate with
Aron to cause to be prepared, executed and filed, in such jurisdictions as Aron
shall deem necessary or appropriate, UCC-1 financing statements reflecting (i)
Aron as owner of all Crude Oil and Products in the Included Locations and (ii)
Aron as a secured party with respect to any Crude Oil and Products not located
at an Included Location and owned by the Company to perfect Aron’s security
interest under the Inventory Lien Documents. The Company shall execute and
deliver to Aron, and the Company hereby authorizes Aron to file (with or without
the Company’s signature), at any time and from time to time, all such financing
statements, amendments to financing statements, continuation financing
statements, termination statements, relating to such Crude Oil and Products, and
other documents and instruments, all in form satisfactory to Aron, as Aron may
request, to confirm Aron’s ownership of such Crude Oil and Products and to
otherwise accomplish the purposes of this Agreement.
(b)    Without limiting the generality of the foregoing, the Company ratifies
and authorizes the filing by Aron of any financing statements filed prior to the
Commencement Date.
ARTICLE 3    

TERM OF AGREEMENT
3.1    Term. The Original Agreement became effective on the Original Agreement
Effective Date with the Commencement Date occurring as provided above. This
Agreement

22
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



constitutes a continuation of the term of the Original Agreement under the
amended and restated terms hereof and, subject to Section 3.2, shall continue
for a period ending at 11:59:59 p.m., CPT on May 31, 2019 (the “Term”; the last
day of such Term being herein referred to as the “Expiration Date,” except as
provided in Section 3.2 below).
3.2    Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2016, May 31, 2017 or May 31, 2018 and the Company may
elect to terminate this Agreement early effective on May 31, 2018; provided that
no such election shall be effective unless the Party making such election gives
the other Party at least six (6) months prior notice of any such election
pursuant to Article 26. If any early termination is properly elected pursuant to
the preceding sentence, the effective date of such termination shall be the
“Early Termination Date.”
3.3    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 19.
ARTICLE 4    

COMMENCEMENT DATE TRANSFER
4.1    Transfer and Payment on the Commencement Date. The Parties acknowledge
that Aron’s obligations hereunder (other than its obligation under Section 2.3
above) shall commence on the Commencement Date only if the Commencement Date
Volumes shall be sold and transferred to Aron as provided under the Inventory
Sales Agreement, against payment of the Estimated Commencement Date Value made
as provided therein.
4.2    Post-Commencement Date Reconciliation and True-up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value shall be made as provided in the Inventory Sales Agreement.
ARTICLE 5    

PURCHASE AND SALE OF CRUDE OIL
5.1    Sale of Crude Oil. On and after the Commencement Date through the end of
the Term, and subject to (a) Aron’s ability to procure Crude Oil in accordance
with the terms hereof, (b) its receipt of Crude Oil under Procurement Contracts
and (c) the Company’s maintenance of the Base Agreements and Required Storage
and Transportation Arrangements and compliance with the terms and conditions
hereof, Aron will endeavor, in a commercially reasonable manner, to enter into
Procurement Contracts which will accommodate, in the aggregate, monthly
deliveries of Crude Oil that equal or exceed an average of fifty thousand
(50,000) Barrels per day and the Company agrees to purchase and receive from
Aron all such Crude Oil as provided herein. Aron shall, in accordance with the
terms and conditions hereof, have the right to be the exclusive owner of Crude
Oil in the Crude Storage Tanks.

23
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



5.2    Monthly and Weekly Forecasts and Projections.
(a)    No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron’s Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first two months of deliveries
of Crude Oil made pursuant to this Agreement, Aron’s Target Month End Crude
Volume and Target Month End Product Volume shall be the amounts set forth on
Schedule D.
(b)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery’s anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
(c)    No later than 5:00 p.m., PST each Monday, the Company shall provide Aron
with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming production week (each, a “Weekly Projection”).
(d)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations.
(e)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry. The Company acknowledges and
agrees that (i) Aron shall be entitled to rely and act, and shall be fully
protected in relying and acting, upon all such forecasts and projections, and
(ii) Aron shall not have any responsibility to make any investigation into the
facts or matters stated in such forecasts or projections.
5.3    Procurement of Crude Oil.
(a)    As of the Commencement Date, Aron may have entered into Procurement
Contracts for the purchase of Crude Oil to be processed at the Refinery.
(b)    From time to time during the Term of this Agreement, the Company may
propose that an additional Procurement Contract be entered into, including any
such additional Procurement Contract as may be entered into in connection with
the expiration of an outstanding Procurement Contract. If the Parties mutually
agree to seek additional Procurement Contracts, then the Company shall endeavor
to identify quantities of Crude Oil that may be acquired on a spot or term basis
from one or more Third Party Suppliers. The Company may negotiate with any such
Third Party Supplier regarding the price and other terms of such potential
additional Procurement Contract. The Company shall have

24
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



no authority to bind Aron to, or enter into on Aron’s behalf, any additional
Procurement Contract or Procurement Contract Assignment, and the Company shall
not represent to any third party that it has such authority. If the Company has
negotiated an offer from a Third Party Supplier for an additional Procurement
Contract (and if relevant, Procurement Contract Assignment) that the Company
wishes to be executed, the Company shall apprise Aron in writing, using the
applicable trade sheet included in Schedule Q, of the terms of such offer, Aron
shall promptly determine and advise the Company as to whether Aron desires to
accept such offer. If Aron indicates its desire to accept such offer, then Aron
shall promptly endeavor to formally communicate its acceptance of such offer to
the Company and such Third Party Supplier so that the Third Party Supplier and
Aron may enter into a binding additional Procurement Contract (and if relevant,
Procurement Contract Assignment) provided that any additional Procurement
Contract (and, if relevant, related Procurement Contract Assignment) shall
require Aron’s express agreement and Aron shall not have any liability under or
in connection with this Agreement if for any reason it, acting in good faith,
does not agree to any proposed additional Procurement Contract or related
Procurement Contract Assignment.
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.
(d)    Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass to Aron, (i) if delivered under a Procurement Contract with a Third
Party Supplier, from such Third Party Supplier as provided in the relevant
Procurement Contract, (ii) if delivered under a Procurement Contract with the
Company, at the upstream delivery point specified therein and (iii) if not
delivered under a Procurement Contract (and whether such delivery is via an
Included Crude Pipeline or another crude pipeline), from the Company as the
Crude Oil passes the Crude Intake Point. The Parties acknowledge that the
consideration due from Aron to the Company for any Crude Oil that is not
delivered under a Procurement Contract will be reflected in the Monthly True-up
Amounts determined following delivery and in accordance with Schedule C.
(e)    [Reserved.]
(f)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether the
Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms of such Other Barrels expected to be
delivered to the Crude Storage Tanks during such Delivery Month.
5.4    Nominations under Procurement Contracts and for Pipelines.

25
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided that, Aron’s obligation to make such nominations shall be
conditioned on its receiving from the Company scheduling instructions for that
month a sufficient number of days prior to such Pipeline Cutoff Date so that
Aron can make such nominations within the lead times required by such pipelines
and terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate capacity among
its shippers.
(d)    The Parties agree that the Company may, from time to time, request that
Aron make adjustments or modifications to Contract Nominations it has previously
made under the Procurement Contracts. Promptly following receipt of any such
request, Aron will use its commercially reasonable efforts to make such
adjustment or modification, subject to any limitations or restrictions under the
relevant Procurement Contracts. Any additional cost or expenses incurred as a
result of such an adjustment or modification shall constitute an Ancillary Cost
hereunder.

26
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s sole and absolute
discretion.
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil or other feedstocks outside of the normal
nomination procedures.
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h)    Prior to entering into any Ancillary Contract that is intended for the
exclusive benefit of the Company in connection with this Agreement and does not
by its terms expire or terminate on or before the Expiration Date, Aron will
endeavor, in good faith and subject to any confidentiality restrictions, to
afford the Company an opportunity to review and comment on such Ancillary
Contract or the terms thereof and to confer with the Company regarding such
Ancillary Contract and terms, and if Aron enters into any such Ancillary
Contract without the Company’s consent, the Company shall not be obligated to
assume such Ancillary Contract pursuant to Section 19.1(c) below.
5.5    Transportation, Storage and Delivery of Crude Oil.
(a)    Aron shall have the exclusive right to inject (except for such injections
by the Company otherwise contemplated hereby), store and withdraw Crude Oil in
and from the Crude Storage Tanks and Included Crude Tanks as provided in the
Storage Facilities Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Crude Oil in and
on the Included Crude Pipeline to the same extent as the Company’s rights to do
so prior to the implementation of the Required Storage and Transportation
Arrangements.
(c)    Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Delivery Point shall be on an “ex
works” basis. Aron shall be responsible only for arranging transportation and
delivery of Crude Oil into the Crude Storage Tanks and the Company shall bear
sole responsibility for arranging the withdrawal of Crude Oil from the Crude
Storage Tanks. The Company shall take all actions necessary to maintain a
connection with the Crude Storage Tanks to enable withdrawal and delivery of
Crude Oil to be made as contemplated hereby.

27
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



5.6    Title, Risk of Loss and Custody.
(a)    Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
(b)    During the time any Crude Oil or Products is held in any Storage
Facilities, the Company, PPC and certain of PPC’s Affiliates, in their capacity
as operator of the Storage Facilities and pursuant to the Storage Facilities
Agreement, shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Laws, pertaining to the possession, handling, use
and processing of such Crude Oil or Products and shall indemnify and hold
harmless Aron, its Affiliates and their agents, representatives, contractors,
employees, directors and officers, for all Liabilities directly or indirectly
arising therefrom except to the extent such Liabilities are caused by or
attributable to any of the matters for which Aron is indemnifying the Company
pursuant to Article 20.
(c)    At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company, PPC and their Affiliates shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws pertaining to the
possession, handling, use and processing of such Crude Oil and shall indemnify
and hold harmless Aron, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom.
(d)    Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
(e)    To the extent any of the Crude Oil or Products are transported from one
Included Location to another Included Location via truck or rail, it is agreed
that the full title, custody and risk of loss for such Crude Oil or Products
shall pass from Aron to the Company as such material passes the exit flange of
the loading facility of the relevant Included Location, remain with the Company
or one of its Affiliates at all times while such material is in transit between
such Included Locations (whether held in a truck or train or in facilities,
pipelines or other connecting hoses used in connection with such transit
activities) and pass back to Aron from the Company (or one of its Affiliates) as
such material passes the intake flange of the receiving facility of the relevant
Included Location.
(f)    Without limiting clause (e) above, to the extent the Company wishes to
sell any Crude Oil to any third party, the Company acknowledges that it shall
not have the authority to agree to such sale without Aron’s prior written
consent.
5.7    Contract Documentation, Confirmations and Conditions.

28
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in
Section 5.4(a)) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all of the terms and conditions of the Procurement Contracts,
(iv) any other condition set forth in Section 5.1 above and (v) no Event of
Default having occurred and continuing with respect to the Company.
(b)    In documenting each Procurement Contract, Aron will endeavor and
cooperate with the Company, in good faith and in a commercially reasonable
manner, to obtain the Third Party Supplier’s agreement that a copy of such
Procurement Contract may be provided to the Company; provided that this Section
5.7(b) in no way limits the Company’s rights to consent to all Procurement
Contracts as contemplated by Section 5.3. In addition, to the extent it is
permitted to do so, Aron will endeavor to keep the Company apprised of, and
consult with the Company regarding, the terms and conditions being incorporated
into any Procurement Contract under negotiation with a Third Party Supplier.
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide, to the extent legally
and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
5.8    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
5.9    Quality Claims and Claims Handling.
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with this Section 5.9.

29
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline, tank transfers, or ocean transportation,
and any dispute, claim, or controversy arising hereunder between Aron and any of
its vendors who supply goods or services in conjunction with Aron’s performance
of its obligations under this Agreement) made by or against Aron. In all
instances wherein claims are made by a third party against Aron which will be
for the account of the Company, the Company shall have the right, subject to
Section 5.9(d), to either direct Aron to take commercially reasonable actions in
the handling of such claims or assume the handling of such claims in the name of
Aron, all at the Company’s cost and expense; provided that Aron may require that
the Company assume the handling of any such claim. To the extent that the
Company believes that any claim should be made by Aron for the account of the
Company against any third party (whether a Third Party Supplier, terminal
facility, pipeline, storage facility or otherwise), and subject to Section
5.9(d), Aron will take any commercially reasonable actions as requested by the
Company either directly, or by allowing the Company to do so, to prosecute such
claim all at the Company’s cost and expense and all recoveries resulting from
the prosecution of such claim shall be for the account of the Company.
(c)    Aron shall, in a commercially reasonable manner, cooperate with the
Company in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at the Company’s expense.
(d)    Notwithstanding anything in Section 5.9(b) or Section 5.9(c) to the
contrary, Aron may notify the Company that Aron is retaining control over or
limiting its participation in the resolution of any claim referred to in Section
5.9(b) or Section 5.9(c) if Aron, in its reasonable judgment, has determined
that it has commercially reasonable business considerations for doing so based
on any relationships that Aron or any of its Affiliates had, has or may have
with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject to Article 20 shall be handled and resolved in
accordance with the provisions of Article 20.
(e)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
5.10    Communications.
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be

30
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



obligated to provide to the other any such materials that contain proprietary or
confidential information and, in providing any such materials, such Party may
redact or delete any such proprietary or confidential information.
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c)    The Parties shall coordinate all nominations and deliveries according to
the communications protocol on Schedule J hereto.
ARTICLE 6    

PURCHASE PRICE FOR CRUDE OIL
6.1    Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 12:00 pm PST meter tickets and/or meter readings, and tank gauge
readings confirming the Measured Crude Quantity for each Crude Storage Tank for
all Delivery Dates since the prior Business Day.
6.2    Purchase Price. As the purchase price for the Net Crude Sales Volume for
any month, the Company shall owe to Aron when due the Monthly Crude Payment
determined with respect to that Net Crude Sales Volume, subject to application
of the relevant prices as provided on Schedule B hereto and calculation of the
Monthly Crude Oil True-up Amount as provided for on Schedule C hereto, and
payable as provided in Section 10.2.
6.3    Monthly Crude Payment. For any month, the “Monthly Crude Payment” shall
equal, with respect to the Net Crude Sales Volume for such month, the sum of (A)
the product of (1) the Monthly Crude Price for that month and (2) the Net Crude
Sales Volume for such month (the amount determined in this clause (A) may be a
positive or negative number), (B) the Crude Purchase Fee for that month and (C)
the Ancillary Costs for that month. If the Monthly Crude Payment is a negative
number, then the absolute value thereof shall represent an amount owed from Aron
to the Company and payable as provided in Section 10.2.
6.4    Crude Purchase Fee. As used herein:
(a) For any month, the “Crude Purchase Fee” shall equal the sum of (A) the
product of (1) Level One Fee per Barrel and (2) the Reduced Fee Barrels for such
month, plus (B) the product of (1) Level Two Fee per Barrel and (2) the greater
of (x) zero and (y) the Actual Monthly Crude Run for such month minus the
Reduced Fee Barrels for such month, minus (C) if a Monthly Procurement Shortfall
exists for such month, the product of the Shortfall Procurement Barrels for such
month and Adjustment Fee per Barrel, plus (D) the Counterparty Crude Sales Fee.
(b) “Reduced Fee Barrels” means, for any month, whichever of the following is
the smallest quantity: (i) the Actual Monthly Crude Run for such month, (ii) the
Designated Company-

31
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Sourced Barrels for such Month and (iii) seventeen thousand (17,000) Barrels;
provided that in no event shall the foregoing be less than zero.
(c) “Actual Monthly Crude Run” means, for any month, the Net Crude Sales Volume
for such month plus the aggregate quantity of those Other Barrels that are
actually delivered and received at the Crude Storage Tanks during such month.
(d) A “Monthly Procurement Shortfall” shall exist, for any month, if the
Procurement Contracts providing for delivery during such month do not, in the
aggregate, result in deliveries that equal or exceed an average of fifty
thousand (50,000) Barrels per day.
(e) If a Monthly Procurement Shortfall exists for any month, then the “Shortfall
Procurement Barrels” for such month shall equal the lesser of (i) fifty thousand
(50,000) Barrels minus the average daily quantity of Barrels that are
contemplated to be delivered under Procurement Contracts during such month
multiplied by the number of days in such month and (ii) the average daily
quantity of Barrels that were delivered under the Rejected Procurement Contracts
for such month multiplied by the number of days in such month, minus the Other
Rejected Barrels for such month.
(f) “Rejected Procurement Contract” means, for any month, a contract that was
first proposed as a Procurement Contract by the Company pursuant to Section
5.3(b) that contemplated deliveries during such month and was proposed to Aron
no later than the last Business Day prior to the scheduling day for such month
which Aron rejected and was entered into by the Company; provided that such
contract shall only constitute a Rejected Procurement Contract if the economic
and other material terms thereof are no more favorable to the Company than the
economic and other materials terms thereof in the proposed Procurement Contract
offered to Aron and if Aron had a period of at least two weeks following the
initial date on which such contract was proposed in which to determine whether
or not to enter into or reject such contract.
(g) Those Designated Company-Sourced Barrels for any month that are not
delivered under Rejected Procurement Contracts constitute the “Primary Company
Barrels” for such month. If the Reduced Fee Barrels for such month exceed the
Primary Company Barrels for such month, then such excess shall be the “Other
Rejected Barrels” for such month.
(h) For any month, the “Counterparty Crude Sales Fee” shall equal the product of
(A) “Monthly Crude Procurement Sale Volume” (as defined in Schedule C) and (B)
the counterparty level fee as determined on a monthly basis by Aron for each
respective party.
(i) The Crude Purchase Fee calculated under this Section 6.4 shall be
incorporated under Schedule C as an amount due to Aron and, to the extent
necessary, Aron may convert such amount to a negative number for purposes of
achieving that result in making its calculations under Schedule C.
6.5    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades

32
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



that have generally been run by the Refinery, then the Company and Aron will
endeavor in good faith to mutually agree on (i) acceptable price indices for
such Crude Oil, and (ii) a settlement payment from one Party to the other that
is sufficient to compensate the relevant Party for the relative costs and
benefits to each of the price differences between the prior price indices and
the amended price indices.
6.6    Upon Aron’s request, the Company will provide documentation evidencing
all purchases of Designated Company-Sourced Barrels for any month.
ARTICLE 7    

TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to the minimum and maximum inventory levels in
Schedule D for each Pricing Group.
7.2    Target Month End Crude Volume.
(a)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
(b)    For each month of the Term, the “Target Month End Crude Volume” shall
equal (i) the Target Month End Crude Volume for the immediately preceding month,
subject to any adjustment thereto made pursuant to Section 7.1, plus (ii) the
aggregate volume of Crude Oil that Aron has nominated under the Procurement
Contracts for delivery during that month pursuant to Section 5.4(b), plus (iii)
the aggregate volume of the expected Other Barrels, minus (iv) the Projected
Monthly Run Volume for that month, (except that the Target Month End Crude
Volume as of the Commencement Date and as of the end of the first month of the
Term shall be the respective volumes specified as such on Schedule I hereto).
(c)    In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts plus Other Barrels available for delivery during such month are not
greater than the Company’s Crude Oil requirements for the Refinery for the month
related to such Target Month End Crude Volume.
(d)    After Aron has established a Target Month End Crude Volume for any month,
it may change such Target Month End Crude Volume as follows:
(i)    If the Actual Month End Crude Volume is above the Target Month End Crude
Volume by more than thirty five thousand (35,000) Barrels and the Projected Net
Crude Consumption is greater than the Actual Net Crude Consumption, then Aron
may increase the Target Month End Crude Volume for such Delivery

33
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Month by the lesser of (i) the Actual Month End Crude Volume minus the sum of
the Target Month End Crude Volume plus thirty five thousand (35,000) Barrels and
(ii) the Projected Net Crude Consumption minus the Actual Net Crude Consumption.
If the Target Month End Crude Volume is above the Actual Month End Crude Volume
by more than thirty five thousand (35,000) Barrels and the Actual Net Crude
Consumption is greater than the Projected Net Crude Consumption, then Aron may
reduce the Target Month End Crude Volume for such Delivery Month by the lesser
of (i) the Target Month End Crude Volume minus the sum of the Actual Month End
Crude Volume plus thirty five thousand (35,000) Barrels and (ii) the Actual Net
Crude Consumption minus the Projected Net Crude Consumption. Aron must notify
the Company of its intent to make this change within four (4) Business Days
after the end of such Delivery Month. The Company may dispute this change within
one (1) Business Day after receiving such notification from Aron.
(ii)    In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
(e)    If, with respect to any delivery month, the operator of any Included
Crude Pipeline notifies Aron that its required Crude Oil Linefill for such month
is greater than or less than the amount specified for such Included Crude
Pipeline on Schedule D hereto, then the minimum and maximum Crude Oil inventory
levels specified on Schedule D hereto shall, in such month (and for any
subsequent months for which such increase or decrease remains in effect), be
increased or decreased by an amount equal to such increase or decrease in such
required Crude Oil Linefill.
7.3    Target Month End Product Volume.
(a)    By the thirteenth (13th) of each month the Company shall provide to Aron
its standard run-out report (the “Run-out Report”) showing the estimated
quantities of each Product that it expects to produce and deliver to Aron during
the following month and the quantities of each Product it expects to sell under
the Marketing and Sales Agreement during such following month (for each Product,
the “Projected Monthly Production Volume”), which may, from time to time, be
adjusted by the Company.
(b)    For each month and each type of Product, Aron shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month, which shall represent that volume (which may
be zero or a positive number) for that Product targeted to be in excess of the
Baseline Volume for that Product (except that the Target Month End Product
Volume for each type of Product as of the Commencement Date and as of the end of
the first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).

34
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume, cause such Target Month End Product Volume
to be within the applicable range specified for such Product on Schedule D
hereto.
(d)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.
(e)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs: (i)
the Actual Month End Product Volume is below the minimum of the Operational
Volume Range for the volume in excess of the Baseline Volume or (ii) the Actual
Month End Product Volume is above the maximum of the Operational Volume Range
for the volume in excess of the Baseline Volume, in which case Aron may change
its Target Month End Product Volume for such month to equal the Actual Month End
Product Volume. Aron must notify the Company of its intent to make this change
within four (4) Business Days after the end of such Delivery Month. The Company
may dispute this change within one (1) Business Day after receiving such
notification from Aron. In all cases described above, the changed Target Month
End Product Volume affects only the subject month and does not impact the
calculation of the Target Month End Product Volume in subsequent months.
(f)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
(g)    In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.
7.5    Monthly Product Sale Adjustments. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Aron shall determine whether an amount is due by one Party to the other (for
each Product Group, a “Monthly Product Sale Adjustment”) in accordance with the
following terms and conditions:
(a)    For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of Barrels of such Product Group sold during such period
under Product Purchase Agreements and Company Purchase Agreements, (ii) the
aggregate quantity of Barrels of such Product Group sold under Excluded
Transactions executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);

35
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
(c)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-up Amount due for such period which, if due to the Company, shall be
expressed as a positive number and, if due to Aron, shall be expressed as a
negative number; and
(d)    As used herein:
(i)    “Aggregate Receipts” shall mean, for any Product Group and relevant
period, the sum of (x) the actual aggregate purchase value invoiced by Aron for
all quantities of such Product Group that Aron delivered during such period
(without giving effect to any offsetting Excluded Transactions) under Product
Purchase Agreements with Customers and under Company Purchase Agreements with
Company Purchasers (as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement, the aggregate purchase price that would have been payable
under the proposed Product Purchase Agreement in connection with which such
Excluded Transaction was executed;
(ii)    “Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of Barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Price
for that Product Group and period.
7.6    Monthly Cover Costs. If, for any month (or portion thereof), Aron
reasonably determines that, as a result of the Company’s failure to produce the
quantities of Product projected under this Agreement or the Company’s failure to
comply with its obligations under the Marketing and Sales Agreement, Aron
retains insufficient quantities of Product to comply with its obligations to any
third parties or the Company, whether under Product Purchase Agreements, Company
Purchase Agreements or Excluded Transactions, and Aron incurs any additional
costs and expenses in procuring and transporting Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company

36
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



for the relevant period pursuant to Section 10.2 and such Monthly Cover Costs
shall be incorporated as a component of the Monthly True-up Amount due for such
period hereunder.
7.7    Costs Related to Shortfall. To the extent that Aron is required to cover
any shortfall in any Product delivery, whether under a Product Purchase
Agreement or Company Purchase Agreement or otherwise, by any inventory it owns
and acquires separately from the inventory owned and maintained in connection
with this Agreement, any cost or loss incurred by Aron in connection therewith
that is not otherwise included as a Monthly Cover Cost shall constitute an
Ancillary Cost that is to be reimbursed to Aron.
7.8    Monthly Excluded Transaction Fee. For any Barrel of gasoline, diesel or
jet delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each month, Aron shall determine the net quantities of
gasoline and jet fuel delivered during such month under Excluded Transactions
and the aggregate amount due under this Section 7.8 as a result of such
deliveries (the “Monthly Excluded Transaction Fee”).
ARTICLE 8    

PURCHASE AND DELIVERY OF PRODUCTS
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
8.2    Delivery and Storage of Products.
(a)    Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis.
(b)    Aron shall have exclusive right to store Products in the Product Storage
Tanks and Included Product Tanks as provided in the Storage Facilities
Agreement.
8.3    Expected Yield and Estimated Output.
(a)    On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).

37
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b)    On the Commencement Date and thereafter as set forth on Schedule J, the
Company shall, based on the then current Estimated Yield and such other
operating factors as it deems relevant, prepare and provide to Aron an estimate
of the Product quantities it expects to deliver to Aron during such month (each,
a “Monthly Product Estimate”).
8.4    Delivered Quantities. (a) For each Delivery Date, the Company shall
provide to Aron, by no later than 12:00 p.m., PST on the next Business Day
(except (i) in the case of Friday and Saturday, then by the following Monday and
(ii) in the case of Sunday and Monday, then by the following Tuesday), meter
tickets and/or meter readings and tank gauge readings confirming the Measured
Product Quantity in each Product Storage Tank for each Product delivered during
that Delivery Date.
(b)    If the Company determines that any meter tickets and/or meter readings
and tank gauge readings provided pursuant to clause (a) above are inaccurate,
the Company will provide to Aron such corrected meter tickets and/or meter
readings and tank gauge readings by no later than 12:00 p.m., PST on the
Business Day following the date on which such determination is made.
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point. Aron
shall retain title through the Included Product Pipelines and in the Included
Third Party Storage Tanks. Title and risk of loss to Products shall pass from
Aron to the Company as Products pass at the Products Offtake Point.
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
or to such other specifications as are from time to time agreed upon by the
Parties.
8.7    Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product (the “Product Cost”), subject to application of the relevant prices
as provided on Schedule B and calculation of the Monthly Product True-up Amount
as provided for on Schedule C.
8.8    Fees for Included Purchase Transactions. The Purchased Product Barrel Fee
shall be applied to each Barrel of Product to be delivered to the Refinery
pursuant to an Included Purchase Transaction. With respect to each month, the
aggregate monthly value of the Purchased Product Barrel Fee (the “Aggregate
Monthly Purchased Products Fee”) shall be calculated pursuant to Section 10.2
and shall be due and payable from the Company to Aron as specified in Section
10.2.
8.9    Transportation, Storage and Delivery of Products.
(a)    Aron shall have the exclusive right to inject, store and withdraw
Products in the Products Storage Tanks as provided in the Storage Facilities
Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the exclusive right to inject (except for such injections by the
Company otherwise contemplated hereby), store, transport and withdraw Products
in and on the Included Product

38
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Pipelines and the Included Third Party Storage Tanks to the same extent as the
Company’s rights to do so prior to the implementation of the Required Storage
and Transportation Arrangements.
8.10    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on (i)
acceptable price indices for such Product, and (ii) a settlement payment from
one Party to the other sufficient to compensate the relevant Party for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.
8.11    Certain Regulatory Matters. If Aron shall determine, in its sole
judgment, that as a result of any law or regulation or interpretation thereof
(or compliance by it with any request, guideline or directive) it is not
permitted to hold or own asphalt or it would, were it to continue to hold or own
asphalt, be or likely to be subject to additional or increased burdens or costs,
then it shall notify the Company in writing of such determination and specify in
such notice a date (the “Asphalt Transfer Date”) upon which the Company shall
purchase from Aron all asphalt then held by Aron in any of the Product Storage
Facilities at a per Barrel purchase price equal to the applicable price listed
on Schedule B hereto; provided that if the basis for giving such notice is that
Aron is or likely may be subject to additional or increased burdens or costs,
then such Asphalt Transfer Date shall occur no earlier than six (6) months after
the date such notice is given and to the extent that Aron incurs any such
additional or increased burdens or costs after such notice and prior to such
Asphalt Transfer Date, such additional or increased burdens or costs shall
constitute Ancillary Costs hereunder; provided, however, that the Company may
give notice to Aron of the acceleration of the Asphalt Transfer Date to an
earlier date, with such earlier date occurring no less than three (3) months
following the date of the Company’s notice of acceleration. Aron shall estimate
the volume of such asphalt and aggregate purchase price therefor and such
aggregate estimated purchase price shall be payable to Aron as part of the
Interim Payment due on such date. Thereafter, Aron shall promptly determine the
volume of such asphalt and the aggregate definitive purchase price therefor
(which to the extent applicable will reflect the application of the monthly true
up calculations pursuant to Schedule C hereto) and to the extent such aggregate
definitive purchase price differs from such aggregate estimated purchase price,
the difference shall be included as an adjustment to the first Interim Payment
due following the determination of such aggregate definitive purchase price. In
addition, from and after the Asphalt Transfer Date, asphalt shall no longer
constitute a Product for purposes of this Agreement or any of the other
documents related hereto and, to the extent reasonably requested by Aron, the
parties shall make such further amendments to this Agreement and such other
documents are may be necessary to reflect the removal of asphalt from the
definition of Products.
ARTICLE 9    

ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
9.1    Ancillary Costs.

39
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    From time to time, Aron shall estimate Ancillary Costs it expects to
incur with respect to each day occurring during any month. As provided in
Section 10.1, Aron shall include such daily estimate of Ancillary Costs in the
determination of the Interim Payments due with respect to each day in such
month.
(b)    Without limiting the foregoing, the Company agrees to reimburse Aron for
all Ancillary Costs incurred by Aron. Such reimbursement shall occur from time
to time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant invoices for Ancillary
Costs incurred by Aron. All refunds or adjustments of any type received by Aron
related to any Ancillary Costs shall be reflected in the Monthly True-up Amount
as provided in Section 10.2 below.
9.2    Month End Inventory.
(a)    As of 11:59:59 p.m., PST, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Facilities
and the Product Storage Facilities, and based thereon shall determine for such
month (i) the aggregate volume of Crude Oil held in the Crude Storage Tanks and
Included Crude Tanks at that time, plus the Crude Oil Linefill at that time
minus the Baseline Volume for Crude Oil (the “Actual Month End Crude Volume”),
which may be positive, negative or zero and (ii) for each Product, the aggregate
volume of such Product held in the Product Storage Tanks and the Included
Product Tanks at that time, plus the Product Linefill for such Product at that
time minus the Baseline Volume for such Product (each, an “Actual Month End
Product Volume”), which may be positive, negative or zero. The Company shall
notify Aron of the Actual Month End Crude Volume and each Actual Month End
Product Volume by no later than 5:00 p.m., PST on the tenth day thereafter,
except that with respect to volume information provided by third parties, the
Company shall endeavor to cause third parties to provide such information to
Aron by the fifteenth (15th) day after the end of such month.
(b)    Aron may, or may have Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct. If, in the judgment of
Aron or Supplier’s Inspector, the Volume Determination Procedures have not been
applied correctly, then the Company will cooperate with Aron, or Supplier’s
Inspector, to ensure the correct application of the Volume Determination
Procedures, including making such revisions to the Actual Month End Crude Volume
and any Actual Month End Product Volume as may be necessary to correct any such
errors.
9.3    Calculation of Sales.
(a)    For any month, the “Net Crude Sales Volume” shall equal the greater of
(A) (1) the sum of (a) the Actual Month End Crude Volume for the prior month
minus (b) the Monthly Crude Procurement Purchase Volume, as defined in Schedule
C, for such month, minus (2) the Actual Month End Crude Volume for such month
and (B) zero.
(b)    For any month, and for each Pricing Group (as defined on Schedule P), the
“Net Product Sales Volume” shall equal (A) the sum of (1) the Actual Month End
Product

40
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Volume for such month plus (2) the Monthly Product Sales for such month, minus
(B) the Actual Month End Product Volume for the prior month.
9.4    Disposition Following Force Majeure.
(a)    Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast or Weekly Projection for
the period during which the Company is unable to take delivery of Crude Oil as
the result of the Force Majeure event or otherwise.
(b)    In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed Quantity, the Disposition Amount is a negative number, then
Aron shall pay the amount of such excess to the Company no later than the second
Business Day after the date of such invoice.
9.5    Tank Maintenance.
(a)    Promptly after the Company completes its annual business plan with
respect to any year, it shall notify Aron of any tank maintenance contemplated
with respect to such year that would result in any Crude Storage Tank or Product
Storage Tank being unavailable for use by Aron. The Company immediately shall
notify Aron orally (followed by prompt written notice) of any previously
unscheduled downtime or maintenance of any Crude Storage Tank or Product Storage
Tank and its expected duration.
(b)    The Company shall give Aron at least two (2) months’ prior written notice
of any maintenance that the Company, PPC and/or any of their Affiliates intends
to conduct on any of the Crude Storage Tanks or Product Storage Tanks that would
result in such storage tank being taken out of service (“Tank Maintenance”). The
Parties agree to cooperate with each other in establishing the start date for
any such maintenance so as to not unnecessarily interfere with any of Aron’s
purchase or sale commitments or to otherwise accommodate, to the extent
reasonably practicable, other commercial or market considerations that Aron
deems relevant.
(c)    In connection with any Tank Maintenance, the Parties shall promptly
consult and endeavor to agree on adjusted inventory minimum and maximum levels
and other

41
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



appropriate adjustments hereunder that are to apply during the period of such
Tank Maintenance.
(d)    The Company agrees (and pursuant to the PPC Acknowledgement and
Agreement, PPC and its Affiliates have agreed) that each of them will use its
best efforts, consistent with good industry standards and practices, to complete
(and to cause any third parties to complete) any Tank Maintenance as promptly as
practicable. The Company shall provide Aron with an initial estimate of the
period of any Tank Maintenance and shall regularly update Aron as to the
progress of such Tank Maintenance. If, the Company determines that the expected
completion date for Tank Maintenance has or is likely to change by thirty (30)
days or more, it shall promptly notify Aron of such determination.
(e)    If as a result of Tank Maintenance and/or any unscheduled events
resulting in the loss of tank availability, an aggregate volume of more than
three hundred thousand (300,000) Barrels (based on shell capacity) of the
storage tanks included in the Included Locations has ceased to be available for
any period of at least ninety (90) consecutive days, then (i) the Company shall
be obligated to reimburse Aron for any loss, costs and damages incurred or
realized by Aron as a result of its maintaining, terminating or obtaining any
Related Hedges in connection with such change in the Operational Volume Range
and (ii) the Level Two Fee shall automatically be changed to equal the Second
Level Two Fee set forth in the Fee Letter. Upon restoration of tanks to service
such that less than three hundred thousand (300,000) Barrels (based on shell
capacity) of the storage tanks included in the Included Locations are
unavailable, the reimbursement obligation set forth in (i) above shall cease and
the fee shall automatically revert from the Second Level Two Fee to the Level
Two Fee, as each is set forth in the Fee Letter; provided that the Company shall
be obligated to reimburse Aron for any loss, costs and damages incurred or
realized by Aron as a result of its maintaining, terminating or obtaining any
Related Hedges in connection with the restoration of such tank capacity.
ARTICLE 10    

PAYMENT PROVISIONS
10.1    Interim Payments.
(a)    For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) by applying the applicable Daily Prices to the Estimated Daily Net
Crude Sales and Estimated Daily Net Product Sales for that day, plus an estimate
of Ancillary Costs for such day to the extent not directly invoiced to the
Company, in the manner illustrated on Schedule G and using Best Available
Inventory Data; provided that if inventory data have not been reported on any
day within a two (2) Business Day period, Aron will use the inventory data for
the day occurring during the thirty (30) day period preceding such calendar day
that results in the largest Estimated Daily Net Crude Sales or the smallest
Estimated Daily Net Product Sales (as the case may be); provided that, if Aron
determines that any inventory data it has used in such determination was
inaccurate, then Aron may, at its option, adjust future Interim Payments to take
account of any corrected inventory data.

42
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



The “Interim Payment” shall be an amount equal to the value of the Estimated
Daily Net Product Sales based on the applicable Daily Prices minus the sum of
the value of the Estimated Daily Net Crude Sales based on the applicable Daily
Prices plus the estimated Ancillary Costs for such day. If this is a negative
amount, the absolute value will represent an amount payable to Aron and if this
is a positive amount, it will represent an amount payable to the Company.
(b)    With respect to the Estimated Daily Net Crude Sales and Estimated Daily
Net Product Sales,
(i)    The inventory data to be used in determining each shall include the Best
Available Inventory Data.
(ii)    The Company shall, at the end of each day, provide to Aron inventory
reports in the form set forth on Schedule H, showing the quantity of Crude Oil
held in Crude Storage Tanks and the quantities of Products held in Product
Storage Tanks; and
(c)    For the purposes hereof,
(i)    “Estimated Daily Net Crude Sales” for any day shall be the estimate for
that day of the Crude Oil volume that equals (A) the total of (v) the aggregate
volume of Crude Oil measured at the meter before processing unit 1 at the
Refinery, at the end of such day, plus (w) the aggregate volume of Crude Oil
measured at the meter before processing unit 2 at the Refinery, at the end of
such day, minus (x) the Adjustment Amount, provided that the Adjustment Amount
shall be the most recent amount available, minus (y) the aggregate volume of the
Transported Quantities to the Refinery at the end of such day by the Company,
plus (z) the aggregate volume of the Transported Quantities from the Refinery at
the end of such day by the Company multiplied by (B) the relevant daily “Payment
Factor” as indicated on Schedule G;
(ii)    “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (A) the total of (x) the
aggregate volume of such Product held in the Product Storage Facilities at the
end of such day, plus (y) the Daily Product Sales of such Product for such day,
minus (z) the aggregate volume of such Product held in the Product Storage
Facilities at the beginning of such day, multiplied by (B) the relevant daily
“Payment Factor” as indicated on Schedule G; and
(d)    For each day, Aron shall determine the Estimated Daily Net Crude Sales
and Estimated Daily Net Product Sales, in a commercially reasonable manner based
on the inventory data and otherwise in the manner contemplated by this
Section 10.1 and Schedule G, and to the extent it deems appropriate taking into
account such other data as may be relevant to the determination of such
estimates.

43
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    [Reserved.]
(f)    Aron shall advise the Company of the amount of an Interim Payment via
invoice issued in accordance with Schedule G. The party obligated to make such
Interim Payment shall cause such payment to be made on the applicable Payment
Date indicated on Schedule G.
(g)    For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall determine and advise to the Company the Interim
Payment for that Business Day as well as the Interim Payment each of such
following non-Business Days and all such Interim Payments shall be due on the
same day.
10.2    Monthly True-up Amount.
(a)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true-up payment (the “Monthly True-up Amount”). The Monthly True-up
Amount for any month shall be equal to:
(i)    the Monthly Crude Oil True-up Amount (as defined in Schedule C); plus
(ii)    the “Aggregate Monthly Product True-up Amount” (as defined in Schedule
C), minus
(iii)    the Ancillary Costs for such month, plus
(iv)    the Monthly Excluded Transaction Fee, plus
(v)    the Monthly Product Sale Adjustment, minus
(vi)    the Monthly Cover Costs, plus
(vii)    the Monthly Working Capital Adjustment, minus
(viii)    the Aggregate Monthly Purchased Products Fee, plus
(ix)    any other amount then due from Aron to the Company under this Agreement
or any other Transaction Document, minus
(x)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document.

44
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
(b)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C shall
apply and for purposes of determining the amount due under clause (v) of
Section 10.2(a), the definitions and formula set forth in Schedule L shall
apply.
(c)    For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C:
(i)    the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
March 2012) shall equal the lesser of (x) zero and (y) the Commencement Date
Crude Oil Volume minus the Target Month End Crude Volume as of the Commencement
Date;
(ii)    the “Long Crude FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Crude Oil Volume
minus the Target Month End Crude Volume as of the Commencement Date; and
(iii)    the “FIFO Sale Price from Prior Month” shall equal the “Step-in Price”
for Crude Oil as determined pursuant to Schedule B.
(d)    For the purposes of determining each Monthly Product True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C:
(i)    the “Short Product FIFO Position” as of the end of the prior month (i.e.,
March 2012) for a particular Product Group shall equal the lesser of (x) zero
and (y) the Commencement Date Product Volume for that Product Group minus the
Target Month End Product Volume as of the Commencement Date for that Product
Group;
(ii)    the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
(iii)    the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B.

45
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the Fee Letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period
during the Term is to be paid in arrears, in equal quarterly installments, on
June 1, September 1, December 1 and March 1 of each year, and the Termination
Date. The Annual Fee shall be prorated for any periods of less than a full three
months.
(f)    If Aron determines that there has been a significant level of sales or of
exchange volumes such that calculations of the Base Price and Procurement Price
(as defined on Schedule B) produce a skewed price, Aron shall notify the Company
thereof. If Aron and the Company are unable to agree on a Base Price by the last
business day of an applicable calendar month, the Base Price and Procurement
Price for such month will be equal to the Alternate Price (as defined below).
(i)    The “Alternate Price” for each calendar month equals:                a +
$12 per barrel
Where:

a: The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract,
as determined on each Trading Day during the Delivery Month.
10.3    Invoices.
(a)    Invoices shall be prepared and submitted in accordance to Schedule G.
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 24, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days.

46
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



10.4    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the Parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by
Sections 10.1 and 10.2 above.
10.5    Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.
10.6    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. Except as expressly provided in this Agreement, all
payments shall be made in full without discount, offset, withholding,
counterclaim or deduction whatsoever for any claims which a Party may now have
or hereafter acquire against the other Party, whether pursuant to the terms of
this Agreement or otherwise.
ARTICLE 11    

INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
11.1    Aron shall be entitled to have Supplier’s Inspector present at any time
the Volume Determination Procedures are to be applied in accordance with the
terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
11.2    In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not materially interfere with the
ordinary course of business being conducted at such Storage Facilities or the
Refinery.
11.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
11.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).

47
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 12    

FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
12.1    Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report, containing audited consolidated financial statements
of Alon USA Energy, Inc. and its consolidated subsidiaries for such fiscal year
certified by independent certified public accountants and (b) the balance sheet,
statement of income and statement of cash flow of the Company for such fiscal
year, as reviewed by the Company’s independent certified public accountants, and
(ii) within forty five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements of Alon USA Energy, Inc. and its
consolidated subsidiaries for such fiscal quarter; provided that so long as Alon
USA Energy, Inc. is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports of Alon USA Energy, Inc. to Aron.
12.2    Additional Information.
(a)    Upon reasonable notice, the Company shall provide to Aron such additional
information as Aron may reasonably request to enable it to ascertain the current
financial condition of the Company, including product reports in the form of
Schedule S; and
(b)    From time to time, upon reasonable request by Aron, the Company shall
obtain and provide to Aron an estoppel certificate from the Landlord (as defined
in the Master Lease) confirming that there are no defaults thereunder and that
the Master Lease continues to be in full force and effect.
12.3    Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
(a)    The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets; or
(b)    The Company’s or any of its Affiliates’ binding agreement to consolidate
or amalgamate with, merge with or into, or transfer all or substantially all of
its assets to, another entity (including an Affiliate).
(c)    An early termination of or any notice of “event of default” under any
Base Agreement.
12.4    Credit Support. As further security for the prompt and complete payment
of all amounts due or that may become due hereunder, the Company shall grant the
Lien contemplated

48
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



by, comply with the terms of and maintain in full force and effect the Inventory
Lien Documents and assist Aron in maintaining any Uniform Commercial Code
financing statements or other filings necessary to preserve Aron’s liens
pursuant to the Inventory Lien Documents.
12.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate
assurance is not received within ten (10) Business Days after such demand by
Aron, then such failure shall constitute an Event of Default by the Company
under clause (j) of Section 18.1.
ARTICLE 13    

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
13.1    The Company shall promptly notify Aron in writing of the date for which
any inspection, maintenance, restart or turnaround at the Refinery has been
scheduled, or any revision to previously scheduled inspection, maintenance,
restart or turnaround, which may affect receipts of Crude Oil at the Refinery or
the Storage Facilities, the processing of Crude Oil in the Refinery or the
delivery of Products to Aron or by Aron to the Company or any third parties;
provided that, (i) promptly after the Company completes its annual business plan
with respect to any year, it shall notify Aron of any such inspection,
maintenance, restart or turnaround contemplated with respect to such year and
(ii) the Company shall give Aron at least two (2) months’ prior written notice
of any such scheduled inspection, maintenance, restart or turnaround.
13.2    The Company immediately shall notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, inspection, maintenance
or turnaround and its expected duration.
13.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
13.4    (a) Subject to Section 13.4(b) below, if at any time Aron determines
that all or any portion of the facilities constituting an Included Location (in
each case, “Identified Facilities”) fail to satisfy Aron’s then applicable
policies and procedures relating to the prudent maintenance and operation of
storage tanks and pipeline facilities (“Aron’s Policies and Procedures”), and
without limiting any other rights and remedies available to Aron hereunder or
under any other Transaction Document, Aron may provide the Company notice of
such failure so long as such failure is continuing and, if Aron provides such
notice, the following provisions shall be applicable: (i) in the case of any
Identified Facilities that are subject to the Storage Facility Agreement, upon
such date as Aron

49
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



shall specify, such Identified Facilities shall cease to constitute an Included
Location (or part of an Included Location) for purposes hereof and any payment
to Aron in respect of any Crude Oil or Products held in such Identified
Facilities shall become due in accordance with the provisions of Section 10
hereof; and (ii) in the case of any Identified Facilities that are subject to a
Required Storage and Transportation Arrangement, the Parties shall endeavor as
promptly as reasonably practicable to execute such rights, provide such notices,
negotiate such reassignments or terminations and/or take such further actions as
Aron deems necessary or appropriate to terminate Aron’s status as the party
entitled to use and/or hold Crude Oil or Products at such Identified Facilities
and, concurrently with effecting the termination of such status, such Identified
Facilities shall cease to constitute an Included Location (or part of an
Included Location) for purposes hereof and any payment to Aron in respect of any
Crude Oil or Products held in such Identified Facilities shall become due in
accordance with the provisions of Section 10 hereof.
(b) Aron’s rights under Section 13.4(a) above are subject to the following
additional terms and conditions:
(i) Aron shall apply Aron’s Policies and Procedures with respect to the Included
Locations in a non-discriminatory manner as compared with other similar storage
tanks and pipeline facilities utilized by Aron in a similar manner;
(ii) If the failure of any Identified Facilities to satisfy Aron’s Policies and
Procedures is a result of Aron’s Policies and Procedures exceeding the standards
or requirements imposed under Applicable Law or good and prudent industry
practice, then (1) Aron shall not require the removal of such Identified
Facilities as Included Locations until the 120th day after giving the Company
notice of such failure, (2) during such 120 day period, Aron shall consult with
the Company in good faith to determine whether based on further information
provided by the Company such Identified Facilities comply with Aron’s Policies
and Procedures and/or whether additional actions or procedures can be taken or
implemented so that, as a result, such Identified Facilities would comply with
Aron’s Policies and Procedures, and (3) if it is determined that such Identified
Facilities do comply with Aron’s Policies and Procedures or, as a result of such
additional actions or procedures, such Identified Facilities become so compliant
within such 120 day period, then such Identified Facilities shall not cease to
be Included Locations based on the noncompliance stated in Aron’s notice to the
Company;
(iii) If within the 120 day period referred to in clause (ii)(2) above, the
Company has identified and diligently commenced the implementation of additional
actions or procedures that are intended to result in such Identified Facilities
becoming compliant with Aron’s Policies and Procedures, but such implementation
cannot through commercially reasonable efforts be completed within such 120 day
period, then so long as the Company continues to diligently and in a
commercially reasonable manner pursue the implementation of such additional
actions and procedures, Aron will extend such 120 day period up for up to an
additional 60 days to allow for such implementation to be completed and if such
implementation is completed within such additional 60 day period, then such
Identified

50
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Facilities shall not cease to be Included Locations based on the noncompliance
stated in Aron’s notice to the Company; and
(iv) If any Identified Facilities cease to be Included Locations pursuant to
Section 13.4(a) above and thereafter Aron determines, in its reasonable good
faith judgment, that such Identified Facilities have become compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such Identified Facilities as Included Locations
hereunder.
ARTICLE 14    

TAXES
14.1    (a) The Company shall pay and indemnify and hold Aron harmless against,
the amount of all sales, use, gross receipts, value added, severance, ad
valorem, excise, property, spill, environmental, transaction-based, or similar
taxes, duties and fees, howsoever designated regardless of the taxing authority,
and all penalties and interest thereon (each, a “Tax” and collectively,
“Taxes”), paid, owing, asserted against, or incurred by Aron directly or
indirectly with respect to the Crude Oil procured and sold, and the Products
purchased and resold, and other transactions contemplated hereunder to the
greatest extent permitted by applicable law; in the event that the Company is
not permitted to pay such Taxes, the amount due hereunder shall be adjusted such
that the Company shall bear the economic burden of the Taxes. The Company shall
pay when due such Taxes unless there is an applicable exemption from such Tax,
with written confirmation of such Tax exemption to be contemporaneously provided
to Aron. To the extent Aron is required by law to collect such Taxes, one
hundred percent (100%) of such Taxes shall be added to invoices as separately
stated charges and paid in full by the Company in accordance with this
Agreement, unless the Company is exempt from such Taxes and furnishes Aron with
a certificate of exemption; provided, however, that (i) the failure of Aron to
separately state or collect Taxes from the Company shall not alter the liability
of the Company for Taxes and (ii) Aron shall only be liable for Taxes if and to
the extent that Taxes have been separately stated and collected from the
Company. Aron shall be responsible for all taxes imposed on Aron’s net income.
(b) In addition to paragraph (a), the Company shall complete and file all
necessary property tax returns on Aron’s behalf with respect to Crude Oil and
Products, regardless of whether property tax laws place the obligation to do so
on Aron or the Company, disclose Aron’s ownership interest therein, and pay such
amounts as due. Provided that the Company pays (or indemnifies Aron for) all
property taxes, the Company shall have the first right to claim income tax
credits for such property taxes paid and shall be solely responsible for the
extent to which such credits are available to or realized by the Company.
14.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax should such Tax be
deemed applicable. Aron

51
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
14.3    (a) The Company and Aron shall promptly inform each other in writing of
any assertion by a taxing authority of additional liability for Taxes in respect
of said transactions. Any legal proceedings or any other action against Aron
with respect to such asserted liability shall be under Aron’s direction but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.
(b) In addition to paragraph (a) and other information sharing requirements
applicable to Aron and the Company, Aron and the Company shall seasonably
exchange and share information with each other as necessary to properly report,
defend, challenge, and pay Taxes (including but not limited to sales taxes and
fuel taxes), including information that supports and demonstrates total sales
and sales that are exempt from Tax.
14.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
ARTICLE 15    

INSURANCE
15.1    Insurance Coverages. The Company and the other Granting Parties shall
procure and maintain in full force and effect throughout the Term of this
Agreement insurance coverages of the following types and amounts and with
insurance companies rated not less than A- by A.M. Best, or otherwise equivalent
in respect of the Company’s and the other Granting Parties’ properties and
operations:
(a)    Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall name Aron as a loss payee with respect to any of
Aron’s Crude Oil or Product in the care, custody or control of the Company.
Notwithstanding anything to the contrary herein, Aron, may, at its option and
expense, endeavor to procure and provide such property damage coverage for the
Crude Oil and Products; provided that, to the extent any such

52
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



insurance is duplicative with insurance procured by the Company, the insurance
procured by the Company shall in all cases represent, and be written to be, the
primary coverage.
(b)    Commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, products
and completed operations liability, and sudden and accidental pollution
liability coverage in a minimum amount of $(***) per occurrence and $(***) in
the aggregate, which coverage may be self-insured by the Company.
(c)    (i) Workers compensation in the amount required by Applicable Law, and
(ii) employer’s liability with a minimum amount of $(***) per accident, $(***)
per disease, and $(***) aggregate.
(d)    Commercial automobile liability insurance in a minimum amount of $(***)
per accident.
(e)    Umbrella/excess liability coverage providing coverage on a follow-form
basis with respect the coverage required under Sections 15.1(b), (c)(ii) and (d)
in a minimum amount of $(***) per occurrence and in the aggregate.
(f)    Pollution legal liability coverage in a minimum amount of $(***) per
occurrence and in the aggregate at the Long Beach, California facility ($(***)
per occurrence and in the aggregate at the Long Beach, California facility’s
pipelines) and $(***) per occurrence and in the aggregate at the Bakersfield,
California facility.
(g)    Wharfinger’s / charterer’s liability insurance (if applicable) in a
minimum amount of $(***) per occurrence and in the aggregate.
(h)    Non-owned aviation liability insurance (if applicable) in a minimum
amount of $(***) per occurrence and in the aggregate.
15.2    Additional Insurance Requirements.
(a)    The foregoing policies shall include or provide that the underwriters
waive all rights of subrogation against Aron and the insurance is primary
without contribution from Aron’s insurance. The foregoing policies with the
exception of those listed in Sections 15.1(a), 15.1(c) and 15.1(g) shall include
Aron, its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured.
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in Acord form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days’ written notice prior to cancellation or material modification
of insurance becoming effective. The Company also shall provide renewal
certificates prior to expiration of the policy.
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.

53
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
(e)    The Company shall be responsible for any deductibles or retentions that
are applicable to the insurance required pursuant to Section 15.1.
ARTICLE 16    

FORCE MAJEURE
16.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
16.2    The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
16.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 19.
16.4    If any Affected Obligation is not terminated pursuant to this Article 16
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or

54
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



amelioration of the event of Force Majeure in accordance with the terms of this
Agreement; provided, however, that the term of this Agreement shall not be
extended.
16.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.
16.6    If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the applicable Included Crude Pipelines, Included Product Pipelines or
Included Third Party Storage Tanks cease, in whole or in part, to be available
to Aron pursuant to the Required Storage and Transportation Arrangements, and
the foregoing is a result of or attributable to any owner or operator of such
Included Crude Pipelines, Included Product Pipelines or Included Third Party
Storage Tanks becoming Bankrupt or breaching or defaulting in any of its
obligations relating to the Required Storage and Transportation Arrangements,
then:
(a)    The Company shall promptly use commercially reasonable efforts to
establish for Aron’s benefit alternative and/or replacement storage and
transportation arrangements no less favorable to Aron (in Aron’s reasonable
judgment) than those that have ceased to be available;
(b)    Until such alternative and/or replacement arrangements complying with
clause (a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and
(c)    Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt. If any such storage facility is an Included Location then Aron may, in
its discretion, elect upon written notice to the Company that such storage
facility shall cease to be an Included Location as of a date specified in such
written notice in which case any Crude Oil or Product held by Aron therein shall
be purchased by the Company in accordance with the applicable provisions of
Sections 10.1 and 10.2 hereof.
ARTICLE 17    

REPRESENTATIONS, WARRANTIES AND COVENANTS

55
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



17.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:
(a)    It is an “Eligible Contract Participant,” as defined in Section 1a(18) of
the Commodity Exchange Act, as amended.
(b)    It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
(c)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
(d)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(e)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
(f)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
(g)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h)    No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
(i)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.

56
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(j)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(k)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)    The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(n)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
(o)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.
(p)    None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.
17.2    Company’s Representations and Covenants.
(a)    The Company has delivered true and complete copies of the Base Agreements
and Required Storage and Transportation Arrangements and all amendments thereto
to Aron.
(b)    The Company shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c)    The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder.
(d)    The Company shall not modify, amend or waive rights arising under any of
the Base Agreements or the Required Storage and Transportation Arrangements
without the prior written consent of Aron; provided, however, that if the
Company provides Aron with notice, the Company may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder, degrade, reduce or limit the
standards applicable to the operator thereunder or otherwise

57
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



interfere with Aron’s rights to use the Pipeline System and Included Third Party
Storage Tanks subject thereto without the prior written consent of Aron.
(e)    The Company shall not cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any Liens.
(f)    The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and Applicable Law and are in good working order and repair
in all respects.
(g)    In the event the Company becomes Bankrupt, and to the extent permitted by
Applicable Law, the Company intends that (i) Aron’s right to liquidate, collect,
net and set off rights and obligations under this Agreement and liquidate and
terminate this Agreement shall not be stayed, avoided, or otherwise limited by
the Bankruptcy Code, including sections 362(a), 547, 548 or 553 thereof; (ii)
Aron shall be entitled to the rights, remedies and protections afforded by and
under, among other sections, sections 362(b)(6), 362(b)(17), 362((b)(27),
362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562 of the
Bankruptcy Code; and (iii) any cash, securities or other property provided as
performance assurance, credit, support or collateral with respect to the
transactions contemplated hereby shall constitute “margin payments” as defined
in section 101(38) of the Bankruptcy Code and all payments for, under or in
connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in section 101(51A) of the Bankruptcy Code.
(h)    The Company agrees (and pursuant to the PPC Acknowledgement and
Agreement, PPC and the other Granting Parties have agreed) that each of them
shall have no interest in or the right to dispose of, and shall not permit the
creation of, or suffer to exist, any security interest, lien, encumbrance,
charge or other claim of any nature (collectively, “Liens”) with respect to, any
quantities of Crude Oil prior to the delivery thereof by Aron to the Company at
the Crude Delivery Point or any quantities of Products after delivery thereof to
Aron at the Products Delivery Point (collectively, “Aron’s Property”). The
Company authorizes Aron to file at any time and from time to time any Uniform
Commercial Code financing statements describing the quantities of Aron’s
Property subject to this Agreement and Aron’s ownership thereof and title
thereto, and the Company shall execute and deliver to Aron, and the Company
hereby authorizes Aron to file (with or without the Company’s signature), at any
time and from time to time, all amendments to financing statements, assignments,
continuation financing statements, termination statements, and other documents
and instruments, in form reasonably satisfactory to Aron, as Aron may reasonably
request, to provide public notice of Aron’s ownership of and title to the
quantities of Aron’s Property subject to this Agreement and to otherwise protect
Aron’s interest therein.
(i)    The Company (i) represents and warrants that at the time it becomes a
direct or indirect subsidiary of Alon USA Energy Inc. the Company shall be an
“unrestricted subsidiary” as defined under the Term Credit Agreement and (ii)
covenants and agrees that from and after such time it shall remain an
“unrestricted subsidiary” as defined under the Term Credit Agreement.

58
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



17.3    Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for the Company, (2) Aron may, in its sole
discretion, determine whether to advise the Company of any potential transaction
with a Third Party Supplier and prior to advising the Company of any such
potential transaction Aron may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Aron’s business and Aron shall have no liability of any nature to the Company as
a result of any such determination, (3) Aron has no fiduciary or trust
obligations of any nature with respect to the Refinery or the Company or any of
its Affiliates, (4) Aron may enter into transactions and purchase Crude Oil or
Products for its own account or the account of others at prices more favorable
than those being paid by the Company hereunder and (5) nothing herein shall be
construed to prevent Aron, or any of its partners, officers, employees or
Affiliates, in any way from purchasing, selling or otherwise trading in Crude
Oil, Products or any other commodity for its or their own account or for the
account of others, whether prior to, simultaneously with or subsequent to any
transaction under this Agreement.
ARTICLE 18    

DEFAULT AND TERMINATION
18.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(a)    Either Party fails to make payment when due (i) under Article 10,
Article 19 or any Company Purchase Agreement within one (1) Business Day after a
written demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or
(b)    Other than a default described in Sections 18.1(a) and 18.1(c), either
Party (or, if applicable, any Affiliate of such Party that is party to a
Transaction Document) fails to perform any material obligation or covenant to
the other under this Agreement or any other Transaction Document, which is not
cured to the reasonable satisfaction of the other Party (in its sole discretion)
within ten (10) Business Days after the date that such Party receives written
notice that such obligation or covenant has not been performed; or
(c)    Either Party (or, if applicable, any Affiliate of such Party that is
party to a Transaction Document) breaches any material representation or
material warranty made or repeated or deemed to have been made or repeated by
the Party, or any warranty or representation proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated under any Transaction Document; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the other Party within ten (10) Business Days after the date that such Party
receives notice that corrective action is needed; or

59
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(d)    Either Party becomes Bankrupt; or
(e)    Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three (3) Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); or either Party or any Affiliate of such Party
that is party to any credit support document provided pursuant hereto or in
connection herewith, disaffirms, disclaims, repudiates or rejects, in whole or
in party, such credit support document or its obligations thereunder; or
(f)    An “Event of Default” with respect to ARKS or Alon USA, LP shall occur
under the ARKS Supply and Offtake Agreement or Big Spring Supply and Offtake
Agreement respectively;
(g)    (i) The Company fails to perform its obligations under, comply with, or
maintain a Base Agreement or the Required Storage and Transportation
Arrangements; (ii) there shall occur an “Event of Default” under or early
termination of the Master Lease, or (iii) the Company breaches its obligations
under Section 17.2(f);
(h)    The Company or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(i)    The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii)(A)the successor entity
resulting from any such consolidation, amalgamation or merger or the Person that
otherwise acquires all or substantially all of the assets of the Company or any
of its Affiliates does not assume, in a manner satisfactory to Aron, all of the
Company’s obligations hereunder and under the other Transaction Documents, or
(B) in the reasonable judgment of Aron, the creditworthiness of the resulting,
surviving or transferee entity, taking into account any guaranties, is
materially weaker than the Company immediately prior to the consolidation,
amalgamation, merger or transfer; or
(j)    The Company fails to provide Adequate Assurance in accordance with
Section 12.5 or
(k)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an

60
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



aggregate amount of not less than twenty million dollars ($20,000,000) which has
resulted in such Specified Indebtedness becoming due and payable under such
agreements and instruments before it would have otherwise been due and payable
or (B) a default by the Company or any of its Affiliates (individually or
collectively) in making one or more payments on the due date thereof in an
aggregate amount of not less than twenty million dollars ($20,000,000) under
such agreements or instruments (after giving effect to any applicable notice
requirement or grace period); or
(l)    An “Event of Default” has occurred under the Term Credit Agreement.
(m)    (i) PPC has defaulted under the Tolling Agreement or (ii) the Tolling
Agreement has been terminated before the Termination Date of this Agreement.
(n)    With respect to any guarantor of the Company (a “Guarantor”), any of the
following: (i) the Guarantor fails to perform or otherwise defaults in any
obligation under such Guarantor’s guarantee of the Company’s obligations (a
“Guarantee”), (ii) the Guarantor becomes Bankrupt, (iii) such Guarantee expires
or terminates or ceases to be in full force and effect prior to the satisfaction
of all obligations of the Company or any other Affiliate of the Company to Aron
under this Agreement and the other Transaction Documents, or (iv) the Guarantor
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, such Guarantee.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(n) (inclusive) above.
18.2    Remedies Upon Event of Default.
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement; provided that, in the event Aron is the Non-Defaulting Party, this

61
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Agreement shall not be deemed to have terminated in full until Aron shall have
disposed of all Crude Oil and Products owned or maintained by Aron in connection
herewith. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the other. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (x)
the losses and costs (or gains) incurred or realized (and determined in a
commercially reasonable manner) by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts and (y) the losses and costs (or gains) incurred or realized (and
determined in a commercially reasonable manner) by the Non-Defaulting Party with
respect to Crude Oil and Product inventories maintained for purposes of this
Agreement which shall be determined by the Non-Defaulting Party as follows: (1)
Aron will, subject to Sections 7.2 and 7.3, project Target Month End Crude
Volumes and Target Month End Product Volumes for all months occurring from the
date on which the Non-Defaulting Party terminates this Agreement or commences
exercising its remedies following such Event of Default (the “Remedies Exercise
Date”) to the earlier of the Expiration Date set forth in Section 3.1 or, if
elected by either Party, any other date as of which either Party would have been
entitled to terminate this Agreement under Section 3.2 but only if such Party
notifies the other Party of such election within 3 Business Days after the
Remedies Exercise Date (the earliest of such Expiration Date and any such date
elected by a Party being the “Pro Forma Expiration Date”) and (2) in accordance
with clause (c) below, the Non-Defaulting Party shall value, and determine the
net amount that would have been owing from one party to the other based on, all
purchases and sales of Crude Oil and Products that would have resulted from such
projected Target Month End Crude Volumes and Target Month End Product Volumes
through the Pro Forma Expiration Date (including a final sale of all remaining
inventories), which net amount shall be discounted to present value on a
commercially reasonable basis and constitute the amount due under this clause
(y). If the Settlement Amount is a positive number it shall be due to the
Non-Defaulting Party and if it is a negative number, the absolute value thereof
shall be due to the Defaulting Party.
(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. Without limiting the generality of the foregoing, it is agreed
that for purposes of determining the Settlement Amount: (1) any fixed fee
amounts (including those provided for under Section 10.3) shall be the amount of
such fee that would have accrued through the Pro Forma Expiration Date; (2) for
the period following the

62
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Remedies Exercise Date, no Crude Oil per Barrel fees as provided for in Sections
6.2 and 6.4 shall be included in the Settlement Amount except with respect to
Barrels of Crude Oil actually processed at the Refinery following such date; (3)
to the extent the Fee Letter provides for the calculation of any amount to be
included in the Settlement Amount, the provisions of the Fee Letter shall be
controlling for such purpose; and (4) to the extent the Non-Defaulting Party
deems it commercially reasonable to do so, it may in referencing prices in the
futures, forward, swap and options markets for purposes of calculating various
elements of the Settlement Amount endeavor to align the dates as of which such
reference prices are determined. In calculating the Settlement Amount, the
Non-Defaulting Party shall discount to present value (in any commercially
reasonable manner based on London interbank rates for the applicable period and
currency) any amount which would be due at a later date and shall add interest
(at a rate determined in the same manner) to any amount due prior to the date of
the calculation.
(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including applying any other margin or collateral) and apply and set off
such credit support, margin or collateral or the proceeds thereof against any
obligation owing by the Company to Aron. Aron shall be under no obligation to
prioritize the order with respect to which it exercises any one or more rights
and remedies available hereunder. The Company shall in all events remain liable
to Aron for any amount payable by the Company in respect of any of its
obligations remaining unpaid after any such liquidation, application and set
off.
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
Parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.
(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including any other
margin or collateral) then held by the Non-Defaulting Party pursuant to the
Transaction Documents, plus (at the Non-Defaulting Party’s election) any or all
other amounts due to the Defaulting Party hereunder (including under
Article 10), against (ii) the Settlement Amount (if due to the Non-Defaulting
Party), plus any performance security (including the any other margin

63
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



or collateral) then held by the Defaulting Party, plus (at the Non-Defaulting
Party’s election) any or all other amounts due to the Non-Defaulting Party
hereunder (including under Article 10), so that all such amounts shall be netted
to a single liquidated amount payable by one Party to the other (the “Liquidated
Amount”). The Party with the payment obligation shall pay the Liquidated Amount
to the applicable other Parties within one (1) Business Day after such amount
has been determined. In addition, the Parties acknowledge that, in connection
with an Event of Default hereunder, the Step-out Inventory Sales Agreement may
be terminated and with respect thereto any rights and remedies available
hereunder, under any other agreement between the Parties hereto or the parties
thereto, or at law or equity may be exercised.
(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
(h)    The Non-Defaulting Party’s rights under this Section 18.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non‑Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section 18.2, set off
amounts which the Defaulting Party owes to it against any amounts which it owes
to the Defaulting Party (whether hereunder, under any other contract or
agreement or otherwise and whether or not then due).
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code. As used in this Section 18.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to, be a
reference to “this Agreement and the other Transaction Documents.”
ARTICLE 19    

SETTLEMENT AT TERMINATION
19.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date, the
Early Termination Date or such other date as the Parties may agree shall be the
“Termination Date”; provided that if such date is not a Business Day, the
Termination Date shall occur on the immediately preceding Business Day), the
Parties covenant and agree to proceed as provided in this Article 19; provided
that (x) this

64
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Agreement shall continue in effect following the Termination Date until all
obligations are finally settled as contemplated by this Article 19 and (y) the
provisions of this Article 19 shall in no way limit the rights and remedies
which the Non-Defaulting Party may have as a result of an Event of Default,
whether pursuant to Article 18 above or otherwise:
(a)    If any Procurement Contract does not either (i) by its terms
automatically become assigned to the Company on and as of the Termination Date
in a manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date, (i)
such Procurement Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron under each of the then
outstanding Procurement Contracts shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by such Third Party Suppliers
and the Company from any further obligations thereunder. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the supply and payment arrangements, including any change in payment terms,
under the relevant Procurement Contracts so as to prevent any material
disruption in the supply of Crude Oil thereunder.
(b)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding which, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(c)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination
Date (i) such

65
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Ancillary Contract shall be assigned to the Company or shall be terminated, (ii)
all rights and obligations of Aron with respect to each then outstanding
Ancillary Contract shall be assigned to the Company, (iii) the Company shall
assume all of such obligations to be paid or performed following such
termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.
(d)    The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement. The Crude Oil volumes measured by Supplier’s Inspector at the
Termination Date and recorded in Supplier’s Inspector’s final inventory report
shall be the “Termination Date Crude Oil Volumes” for the purposes of this
Agreement and the Product volumes measured by Supplier’s Inspector at the
Termination Date and recorded in Supplier’s Inspector’s final inventory report
shall be the “Termination Date Product Volumes” for purposes of this Agreement,
and such Termination Date Crude Oil Volumes and Termination Date Product Volumes
shall collectively be referred to as the “Termination Date Volumes.”
(e)    Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
(f)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
19.2    Termination Amount.
(a)    The “Termination Amount” shall equal:
(i)    Any unpaid amounts owed by the Company to Aron pursuant to the Step-Out
Inventory Sales Agreement, plus
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date, plus
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv)    in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,

66
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



unwinding or redeploying of all Related Hedges as a result of such early
termination; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, no amount shall be due
under this clause (iv), plus
(v)    the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number, plus
(vi)    any unpaid portion of the annual or other fee owed to Aron pursuant to
Section 10.3; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, the amount of such
fees shall be the amounts accruing to date of such early termination, plus
(vii)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N; provided that, if such FIFO Balance Final Settlement is due to
Aron, then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number, minus
(viii)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, minus
(ix)    all unpaid amounts payable under the Marketing and Sales Agreement by
Aron to the Company for services provided up to the Termination Date.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.
(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not be greater than the Deferred Portion. Without limiting
the generality of the foregoing, the Parties agree that the amount due under
Section 19.2(a)(i) above shall be estimated by Aron in the same manner and using
the same methodology as it used in preparing the Estimated Commencement Date
Value, but applying the “Step-Out Prices” as indicated in Schedule B and other
price terms provided for herein

67
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



with respect to the purchase of the Termination Date Volumes. Aron shall use its
commercially reasonable efforts to prepare, and provide the Company with, an
initial Estimated Termination Amount, together with appropriate supporting
documentation, at least five (5) Business Days prior to the Termination Date. To
the extent reasonably practicable, Aron shall endeavor to update its calculation
of the Estimated Termination Amount by no later than 12:00 p.m. PST on the
Business Day prior to the Termination Date. If Aron is able to provide such
updated amount, that amount shall constitute the Estimated Termination Amount
and shall be due and payable by no later than 5:00 p.m., PST on the Business Day
preceding the Termination Date. Otherwise, the initial Estimated Termination
Amount shall be the amount payable on the Termination Date. If the Estimated
Termination Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to the Company.
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
(d)    Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 19.2, transfer of
title to Crude Oil or Products or to otherwise cooperate in the transition
matters described in Section 19.1 unless the Company shall have performed its
obligations under the Step-Out Inventory Sales Agreement and performed its
obligations thereunder as and when required pursuant to the terms thereof.
19.3    Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.
ARTICLE 20    

INDEMNIFICATION
20.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii)

68
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



any failure by Aron to comply with or observe any Applicable Law, (iii) Aron’s
negligence or willful misconduct, or (iv) injury, disease, or death of any
person or damage to or loss of any property, fine or penalty, any of which is
caused by Aron or its employees, representatives, agents or contractors in
exercising any rights or performing any obligations hereunder or in connection
herewith, except to the extent that any Liability arising under clause (iv) has
resulted from the negligence or willful misconduct on the part of the Company,
its Affiliates or any of their respective employees, representatives, agents or
contractors.
20.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company’s obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company’s transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, including any conduct by the Company on behalf of
or as the agent of Aron under the Required Storage and Transportation
Arrangements, (iii) the Company’s failure to comply with its obligations under
the terminalling, pipeline and lease agreements underlying the Required Storage
and Transportation Arrangements, (iv) the Company’s negligence or willful
misconduct, (v) any failure by the Company to comply with or observe any
Applicable Law, (vi) injury, disease, or death of any person or damage to or
loss of any property, fine or penalty, any of which is caused by the Company or
its employees, representatives, agents or contractors in exercising any rights
or performing any obligations hereunder or in connection herewith, (vii) actual
or alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions contemplated thereby, or any liability
under any Environmental Law related in any way to or asserted in connection with
the Transaction Documents or the transactions contemplated thereby or (viii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, and regardless of whether J.
Aron is a party thereto, except to the extent that any Liability arising under
clause (vi), (vii) or (viii) above has resulted from the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.
20.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
20.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate,

69
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



at its own expense, with counsel of its own selection, in the defense and
settlement thereof without relieving the other of any obligations hereunder.
Notwithstanding the foregoing, an indemnifying Party shall not be entitled to
assume responsibility for and control of any judicial or administrative
proceeding if such proceeding involves an Event of Default by the indemnifying
Party under this Agreement which shall have occurred and be continuing.
ARTICLE 21    

LIMITATION ON DAMAGES
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 18) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 23. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.
ARTICLE 22    

AUDIT AND INSPECTION
During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.


ARTICLE 23    

CONFIDENTIALITY
23.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including

70
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



any list of counterparties, the Transaction Documents and the drafts of this
Agreement exchanged by the Parties and any information exchanged between the
Parties, including calculations of any fees or other amounts paid by the Company
to Aron under this Agreement and all information received by Aron from the
Company relating to the costs of operation, operating conditions, and other
commercial information of the Company not made available to the public, are
confidential and shall not be disclosed to any third party, except (i) as may be
required by court order or Applicable Laws or as requested by a Governmental
Authority, (ii) to such Party’s or its Affiliates’ employees, directors,
shareholders, auditors, consultants, banks, lenders, financial advisors and
legal advisors, or (iii) to such Party’ insurance providers, solely for the
purpose of procuring insurance coverage or confirming the extent of existing
insurance coverage; provided that, prior to any disclosure permitted by this
clause (iii), such insurance providers shall have agreed in writing to keep
confidential any information or document subject to this Section 23.1. The
confidentiality obligations under this Agreement shall survive termination of
this Agreement for a period of two (2) years following the Termination Date. The
Parties shall be entitled to all remedies available at law, or in equity, to
enforce or seek relief in connection with the confidentiality obligations
contained herein.
23.2    In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
23.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 24    

GOVERNING LAW
24.1    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.
24.2    EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE ADDRESS

71
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



INDICATED IN ARTICLE 26. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL JURISDICTION,
WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.
24.3    Each Party waives, to the fullest extent permitted by Applicable Law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.
ARTICLE 25    

ASSIGNMENT
25.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
25.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.
25.3    Any attempted assignment in violation of this Article 25 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 26    

NOTICES
All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.
ARTICLE 27    

NO WAIVER, CUMULATIVE REMEDIES
27.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach

72
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



of any provision of, or Event of Default or Default under, this Agreement shall
not operate or be construed as a waiver of any other breach of that provision or
as a waiver of any breach of another provision of, Event of Default or Default
under, this Agreement, whether of a like kind or different nature.
27.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.
ARTICLE 28    

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
28.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
28.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.
ARTICLE 29    

MISCELLANEOUS
29.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
29.2    The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
29.3    No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
29.4    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.

73
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



29.5    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
29.6    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive for the time
periods specified herein.
29.7    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
29.8    All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]





74
 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.




J. ARON & COMPANY
By: _________________________________
Name: _________________________________
Title: _________________________________
ALON SUPPLY, INC.
By: _________________________________
Name: _________________________________
Title: _________________________________




[Signature Page to Alon Supply, Inc. Supply and Offtake Agreement]
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule A
Products and Product Specifications
Crude: Grades are listed on Schedule P
Gasoline: CARBOB Regular Gasoline, CARBOB Premium Gasoline, Isooctane, Light
Straight Run Gasoline, Reformate, Light Straight Run Naphtha, Heavy Naphtha,
Full Range Naphtha
Diesel: EPA Ultra Low Sulfur Diesel, Carb Diesel, Diesel Fuel Oil, Distillate,
Naval Distillate (F76)
Jet: Jet A, Kerosene Distillate, JP-8
Asphalt: Emulsified Asphalt, Roofing Flux, Kraft Saturant, Rooflex 767, Built-up
Roofing Asphalt, 740 Shingle Adhesive, Shingle Adhesive, Uncatalyzed Coating,
Asphalt Cement, Emulsion Base Stock, Vacuum Tower Bottoms, High Performance
Seal, Fuel Oil, Vacuum Tower Bottoms
Catfeed: Vacuum Gas Oil
Propane: Liquefied petroleum gas
Slop: Transmix, Slop Oil, Emulsion Slop, Crude Unit Slop, Heavy Oil Slop, Light
Oil Slop



Schedule A-1

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of

PRODUCT SPECIFICATIONS
PRODUCT:    LIGHT STRAIGHT RUN GASOLINE
GRADE:    TREATED    PRODUCT CODE: 11116
DESCRIPTION:    A light straight run petroleum naphtha suitable as a gasoline
blendstock.
MEETS SPECIFICATIONS:    Paramount Petroleum
TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
85 max
77.0
Distillation IBP, °F
D86
 
95
10% Evaporated, °F
D86
 
115
20% Evaporated, °F
D86
 
120
50% Evaporated, °F
D86
 
130
90% Evaporated, °F
D86
 
175
End Point, °F
D86
275 max
240
% Recovered
D86
97 min
98
Reid Vapor Pressure, PSI @ 100°F
D5191
11.5 max
11.0
Sulfur, Wt. %
D4294
0.01 max
0.005
Saybolt Color
D156
+22 min.
+30
Paraffins, Vol. %
 
85
 
Olefins, Vol. %
D1319
1.5 max
0
Naphthenes, Vol. %
 
13
 
Aromatics, Vol. %
D1319
 
2
Bromine Number
D1599
 
1.0
Research Octane Number, Clear
D2699
 
73.6
Motor Octane Number, Clear
D2700
 
73.2
Total Nitrogen, ppm
D3431
 
1.5
Chlorides, ppm
 
 
1.3
Doctor Test
D4592
Neg
Neg
Copper Corrosion, 122°F, 3 Hr
D130
la
la



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: UN1203, Gasoline, 3, II
DOT PLACARD: Class 3, 1203
RELEASED: 02-01-2003

Schedule A-2

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    REFORMATE
GRADE:        PRODUCT CODE: 11118
DESCRIPTION:    A high octane petroleum reformate suitable as a gasoline
blendstock.
MEETS SPECIFICATIONS:    Paramount Petroleum
TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
 
48.0
Distillation IBP, °F
D86
 
95
10% Evaporated, °F
D86
 
165
20% Evaporated, °F
D86
 
185
50% Evaporated, °F
D86
 
240
90% Evaporated, °F
D86
 
320
End Point, °F
D86
 
410
% Residue
D86
 
0.5
Reid Vapor Pressure, PSI @ 100°F
D323
7.5 max
5.0
Sulfur, Wt. %
D4294
 
0.0001
Paraffins, Vol. %
 
 
32
Olefms, Vol. %
D1319
 
1
Naphthenes, Vol. %
 
 
1
Aromatics, Vol. %
D1319
 
66
Bromine Number
D1599
 
1.0
Research Octane Number, Clear
D2699
95 min
96.0
Motor Octane Number, Clear
D2700
 
86.0



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
DOT SHIPPING NAME: UN1268, Petroleum distillates, n.o.s. (reformate), 3, I
DOT PLACARD: Class 3, 1268
RELEASED: 02-01-2003

Schedule A-3

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    DIESEL FUEL OIL
GRADE:    Unfinished Straight Run, Dyed    PRODUCT CODE: 11229
DESCRIPTION:    A general purpose, middle distillate fuel for railroad and
marine diesel engines.
MEETS SPECIFICATIONS:
ASTM D975, Not legal for motor vehicle use in California or on-highway use in
the United States.

 
ASTM
METHOD
SPECS
TYPICAL ANALYSIS1
 
 
 
 
API Gravity, 60 °F
D287
 
32.2
Flash Point, P.M.C.C., °F
D93
140 min
154
Viscosity, Kinematic, 104°F, cSt
D445
1.9-4.1
3.5
Distillation, IBP, °F
D86
 
370
Distillation, 50% Point, °F
D86
 
518
Distillation, 90% Point, °F
D86
540-640
624
Distillation, EP, °F
D86
 
692
Water & Sediment, Vol. %
D1796
0.05 max
0.0
Color, Visual
 
Red
Red
Red Dye, ppm
 
11.1 min
11.8
Carbon Residue, 10% Btms, Wt. %
D524
0.35 max
0.2
Ash, Wt. %
D482
0.01 max
0.001
Pour Point, °F
D97
 
10
Cloud Point, °F
D2500
26 max
10
Sulfur, Wt. %
D4294
1.0 max
0.67
Copper Strip Corrosion, 3 Hrs, 122 °F
D130
No. 3 max
lA
Cetane Index
D4737
40 min
43.4



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:    Readily available
DOT SHIPPING NAME: NA1993, Diesel fuel, 3, III
DOT PLACARD: Class 3, 1993
RELEASED: 02-01-2003

Schedule A-4

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    DISTILLATE
GRADE:    Straight Run    PRODUCT CODE: 11238
DESCRIPTION:
A straight run middle distillate suitable for blending or for further processing
to make a No. 2 Diesel.

MEETS SPECIFICATIONS:
Paramount Petroleum. Not legal for use by an end user.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
 
31.0
Flash Point, P.M.C.C., °F
D93
125 min
166
Viscosity, Kinematic, 104 °F, cSt
D445
1.9-4.1
4.0
Distillation, IBP, °F
D86
 
370
Distillation, 50% Point, °F
D86
 
545
Distillation, 90% Point, °F
D86
540-640
630
Distillation, EP, °F
D86
 
695
Water & Sediment, Vol. cY0
D1796
0.05 max
0.0
Color, AS TM
D1500
 
2.0
Carbon Residue, 10% Btms, Wt. %
D524
0.35 max
0.02
Ash, Wt. %
D482
0.01 max
0.005
Pour Point, °F
D97
 
15
Cloud Point, °F
D2500
26 max
20
Sulfur, Wt. %
D4294
1.0 max
0.82
Copper Strip Corrosion, 3 hrs, 122 °F
D130
No. 3 max
1A
Cetane Index
D4737
40 min
44.5
Aromatics, Vol.%
D5186
35 max
31



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: UN1268, Petroleum Distillates, n.o.s.,3, III
DOT PLACARD: Class 3, 1268
RELEASED: 02-01-2003

Schedule A-5

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    VACUUM GAS OIL
GRADE:    HIGH SULFUR    PRODUCT CODE: 11542
DESCRIPTION:
A virgin gas oil suitable as feedstock for fluid catalytic crackers and
desulfurization units.

MEETS SPECIFICATIONS:
Paramount Petroleum.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
17-23
21.5
Sulfur, Wt. %
D4294
1.40 max
1.35
Viscosity, cSt @ 100°F
D445
 
60
Viscosity, cSt @ 122°F
D445
 
35
Flash Point, P.M.C.C., °F
D93
175 min
280
Pour Point, °F
D97
90 max
80
Aniline Point, °F
D611
145 min
150
Distillation IBP °F
D1160
400 min
470
10% Distilled, °F
D1160
 
615
20% Distilled, °F
D1160
 
660
50% Distilled, °F
D1160
 
750
90% Distilled, °F
D1160
 
900
Distillation End Point, °F
D1160
1025 max
980
Water & Sediment, Vol. %
D1796
0.3 max
0.05
Ramsbottom Carbon Residue, Wt. %
D524
0.4 max
0.21
Heptane Insolubles, Wt. %
 
 
0.002
Ash, Wt. %
D482
 
0.01
Nitrogen, Total, Wt. %
D3228
 
0.35
Nitrogen, Basic, Wt. %
 
 
0.14
Nickel, ppm
E2SM10-9
1.0 max
0.6
Vanadium, ppm
E2SM10-9
1.0 max
0.2
Copper, ppm
E2SM10-9
1.0 max
0.1
Iron, ppm
E2SM10-9
2.0 max
1.0
Sodium, ppm
E2SM10-9
1.0 max
0.1



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: NA1993, Combustible liquid, n.o.s., III
DOT PLACARD: Combustible, 1993
RELEASED: 02-01-2003

Schedule A-6

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    FUEL OIL
GRADE:    1500, HIGH SULFUR    PRODUCT CODE: 11460
DESCRIPTION:
A residual fuel oil suitable for blending bunker fuels.

MEETS SPECIFICATIONS:
Paramount Petroleum.



TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
10 min
12.0
Viscosity, SSF @ 122°F
D88
1200-1500
1450
Viscosity, cSt @ 122°F
D445
2500-3180
3075
Flash Point, P.M.C.C., °F
D93
150 min
230+
Sulfur, Wt. %
D4294
5.0 max
2.3
Water & Sediment, Vol. %
D1796
2.0 max
0.5
Pour Point, °F
D97
100 max
85



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Special order only
DOT SHIPPING NAME: NA1993, Hot Fuel oil, 3, III
DOT PLACARD: Class 3, Hot, 1993
RELEASED: 02-01-2003

Schedule A-7

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    FUEL OIL
GRADE:    BUNKER C    PRODUCT CODE: 11462
DESCRIPTION:
A residual No. 6 fuel oil suitable as a bunker fuel.

MEETS SPECIFICATIONS:
Paramount Petroleum.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
12-16
15.0
Viscosity, cSt @ 122°F
D445
500 max
450
Flash Point, P.M.C.C., °F
D93
150 min
230+
Sulfur, Wt. %
D4294
5.0 max
2.1
Water & Sediment, Vol. %
D1796
1.0 max
0.5
Ash, Wt. %
D482
0.1 max
0.04
Carbon Residue, Ramsbottom, Wt. %
D524
 
8.5
Pour Point, °F
D97
 
65



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Special order only
DOT SHIPPING NAME: NA1993, Combustible liquid, n.o.s. (fuel oil), III
DOT PLACARD: Combustible, 1993
RELEASED: 02-01-2003

Schedule A-8

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    LIGHT STRAIGHT RUN NAPHTHA
GRADE:    UNTREATED    PRODUCT CODE: 11610
DESCRIPTION:
A light straight run petroleum naphtha suitable as a feedstock for downstream
gasoline conversion units.

MEETS SPECIFICATIONS:
Paramount Petroleum.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
85 max
73
Distillation IBP, °F
D86
 
95
10% Evaporated, °F
D86
 
120
20% Evaporated, °F
D86
 
155
50% Evaporated, °F
D86
 
160
90% Evaporated, °F
D86
 
230
End Point, °F
D86
 
250
% Recovered
D86
 
97
Reid Vapor Pressure, PSI @ 100°F
D5191
 
12.0
Sulfur, Wt. %
D4294
 
0.005



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: UN1268, Petroleum Distillates, n.o.s., 3, I
DOT PLACARD: Class 3, 1268
RELEASED: 02-01-2003

Schedule A-9

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    HEAVY NAPHTHA
GRADE:    UNTREATED    PRODUCT CODE: 11617
DESCRIPTION:
A heavy straight run petroleum naphtha suitable as a reformer feedstock.

MEETS SPECIFICATIONS:
Paramount Petroleum.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
51-57
54.0
Distillation IBP, °F
D86
 
150
10% Evaporated, °F
D86
190 min
205
20% Evaporated, °F
D86
 
215
50% Evaporated, °F
D86
270 max
250
90% Evaporated, °F
D86
 
320
End Point, °F
D86
385 max
380
% Recovery
D86
98 min
99
% Residue
D86
 
0.5
Reid Vapor Pressure, PSI @ 100°F
D5191
4.0 max
3.5
Sulfur, Wt. %
D4294
0.4 max
0.10
Saybolt Color
D156
+22 min
+26
Paraffins, Vol. %
 
 
50
Olefins, Vol. %
D1319
1.5 max
0
Naphthenes, Vol. %
 
 
38
Aromatics, Vol. %
D1319
 
12
N+1A, Vol. %
 
43 min
50
Research Octane Number, Clear
D2699
 
65.5
Motor Octane Number, Clear
D2700
 
60.0
Total Nitrogen, ppm
D3431
 
3.0
Chlorides, ppm
 
 
1.3



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: UN1268, Petroleum distillates, n.o.s. (Naphtha), 3, II
DOT PLACARD: Class 3, 1268
RELEASED: 02-01-2003

Schedule A-10

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    FULL RANGE NAPHTHA
GRADE:    UNTREATED    PRODUCT CODE: 11619
DESCRIPTION:
Full range straight run petroleum naphtha suitable as a feedstock for downstream
gasoline conversion units.

MEETS SPECIFICATIONS:
Paramount Petroleum.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60_F
D287
 
62.0
Distillation IBP, °F
D86
 
100
10% Evaporated,°F
D86
 
145
20% Evaporated, °F
D86
 
165
50% Evaporated, °F
D86
205-260
215
90% Evaporated, °F
D86
 
310
95% Evaporated, °F
D86
 
330
End Point, °F
D86
375 max.
365
% Residue
D86
1.0 max.
0.5
Reid Vapor Pressure, PSI @ 100°F
D5191
10 max.
7.6
Sulfur, Wt. %
D4294
0.4 max.
0.03
Saybolt Color
D156
 
+24
Paraffins, Vol. %
D5443
56
 
Olefins, Vol. %
D5443
1.5 max.
1
Naphthenes, Vol. %
D5443
 
35
Aromatics, Vol. %
D5443
 
8
N+A, Vol. %
D5443
43 min.
43
Benzene, Vol.%
D5443
1.6 max.
1.0
C3+C4 Content, Vol.%
D5443
4 max.
1.8
C5+ C6 Content, Vol.%
D5443
28 - 40
32.0
Basic Nitrogen, ppm
 
 
2
Chlorides, ppm
 
10 max.
1
Lead, ppm
D3237
 
0.01
Water, ppm
D1744
220 max.
150



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: , UN1268, Petroleum distillates, n.o.s. (Naphtha), 311
DOT PLACARD: Class 3, 1268

Schedule A-11

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of

RELEASED: 02-01-2003

Schedule A-12

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    KEROSENE DISTILLATE
GRADE:    Straight Run    PRODUCT CODE: 11706
DESCRIPTION:
A straight run middle distillate suitable for blending or for further processing
to make a No. 1 Diesel.

MEETS SPECIFICATIONS:
Paramount Petroleum. Not legal for use by an end user.

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
API Gravity, 60°F
D287
 
40.5
Flash Point, P.M.C.C., °F
D93
100 min
110
Viscosity, Kinematic, 104 °F, cSt
D445
1.3-2.1
1.4
Distillation, 10% Point, °F
D86
400 max
360
Distillation, 50% Point, °F
D86
 
410
Distillation, 90% Point, °F
D86
550 max
460
Distillation, EP, °F
D86
 
520
Water & Sediment, Vol. %
D1796
0.05 max
0.0
Color, ASTM
D1500
 
1.0
Sulfur, Wt. %
D4294
0.5 max
0.3
Copper Strip Corrosion, 3 hrs, 122 °F
D130
No. 3 max
1A
Cetane Index
D4737
 
39.5



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY: Readily available
DOT SHIPPING NAME: UN1268, Petroleum Distillates, n.o.s.3, III
DOT PLACARD: Class 3, 1268
RELEASED: 02-01-2003

Schedule A-13

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    LIQUIFIED PETROLEUM GAS
GRADE:    BUTANE    PRODUCT CODE: 11903
DESCRIPTION:
A Butane based saturated liquified petroleum gas suitable as a fuel or as a
gasoline blendstock.

MEETS SPECIFICATIONS:
ASTM D1835

TESTS
ASTM
METHOD
SPECS
TYPICAL  
ANALYSIS1
 
 
 
 
Vapor Pressure, 100°F, PSIG
D2598
70 max
46
Specific Gravity, 60/60°F
D2598
 
0.58
Ethane, Vol. %
D2163
0.2 max
0.0
Propane, Vol. %
D2163
3.0 max
2
Isobutane, Vol. %
D2163
20.0 min
27
Isobutylene & Butadiene, Vol. %
D2163
0.1 max
0.0
Other C3 & CC4 Olefins, Vol. %
D2163
0.3 max
0.0
Pentanes and heavier, Vol. %
D2163
2.0 max
1.5
Copper Strip Corrosion, 100°F
D1838
No. 1 max
la
Sulfur, ppm
D2784
140 max
5
Hydrogen Sulfide
D2420
Pass
Pass
Mercaptan Sulfur, PPM
U0P212
250 max
5
Free water content
D2713
None
None
Fluoride, ppm
U0P619
 
<1



1Values shown as typicals may at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
DOT SHIPPING NAME: UN1075, Petroleum gases, liquified, (LPG), 2.1
DOT PLACARD: Flammable gas, 1075
RELEASED: 02-01-2003

Schedule A-14

--------------------------------------------------------------------------------

[redactedasischedulean_image1.jpg][redactedasischedulean_image2.jpg]a subsidiary
of



PRODUCT SPECIFICATIONS
PRODUCT:    VACUUM TOWER BOTTOMS
GRADE:    VTB FOR FUEL OIL    PRODUCT CODE: 13814
DESCRIPTION:
A vacuum steam refined straight run residual.

MEETS SPECIFICATIONS:
Paramount Petroleum

TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS'
Abs. Viscosity, 140 °F, Poise
D2171
T202
1000 min
1725
Kin. Viscosity, 275 °F cSt
D2171
T201
 
308
Penetration, 77°F, 100g, 5s
D5
T49
 
54
Flash Point, C.O.C., °F
D92
T48
525 min
600
Solubility in TCE, wt. %
D2042
T44
99.0 min
99.9
Specific Gravity, 77/77 °F
D70
T228
 
1.018
Specific Gravity, 60/60 °F
D70
T228
 
1.024
API Gravity, 60 °F
D70
T228
 
6.7
Density, 60 °F, Lbs/Gallon
D70
T228
 
8.53



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:    Readily available
DOT SHIPPING NAME: UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD: Hot, 3257
RELEASED: 02-01-2003



Schedule A-15

--------------------------------------------------------------------------------




Tony Nader

--------------------------------------------------------------------------------

From:    (***)
Sent:    Friday, February 24, 2012 11:07 AM
To:    (***)
Subject:    On-spec products


I'll get you a clean copy on Monday, if you have a question on any of this stuff
please give me a call.
Paramount Bakersfield, CA (Alon Refinery) Product Specification On Spec
'so-Butane Copper Strip 1A
IC4 Min 90%
C3- Max 3%
Sulfur <10ppm
On Spec Normal-Butane
Copper Strip 1A
C5 Max 8%
C3- Max 3%
C6+ Max %0.03
On Spec Pentane
Copper Strip 1A
C3- Max 0.5%
C4 Max 10%
On Spec Propane
Product to meet HD5 Propane spec
(***)




Unconverted Gas Oil (UCO)
Product Specification Sheet
Test Code
Parameter
Unit
ASTM Method
Specs
2654
API Gravity
°API
D-287
30.0 - 35.0
1002
Flash Point
°F
D-93
120 Min
225
Viscosity, Kinematic
cSt
D-445
3.0 - 12.0
$904
Sim Dist. 10%
°F
D-2887
400 - 500
$904
Sim Dist. 50%
°F
D-2887
680 - 780
$904
Sim Dist. 90%
°F
D-2887
850 - 950
1006
Pour Point
°F
D-97
< 60
1009
BS&W
vol%
D-1796
0.25 Max
716
Sulfur, Horiba Sindie
wt
D-4294
< 0.08









Reviewed by:    Paul N. Kim    Date:    7/18/2011
 


List of light product specs and codes:
Descrip
PPC Code
KM Code
CARBOB Regular Gasoline, Summer, 5.99 rvp
201
Al
CARBOB Regular Gasoline, Winter, 10.5 rvp
204
A2
CARBOB Regular Gasoline, Winter, 12.5 rvp
207
A3
EPA Ultra Low Sulfur Diesel
480
84
Carb Diesel
420
80
Jet A
314
15
CARBOB Premium Gasoline, Summer, 5.99 rvp
206
B1
CARBOB Premium Gasoline, Winter, 10.5 rvp
205
B2
CARBOB Premium Gasoline, Winter, 12.5 rvp
205
B3
Isooctane
110
none



LABORATORY CERTIFICATION REPORT
Product:
Gasoline
Product Code:
201
Grade:
CARBOB Regular, Summer
Tank No:
25005
 
 
Batch No:
0201-47-11



Meets Specification: ASTM D 4814 and 13 CCR § 2297
California Air Resources Board, P.M(1). Alternative Specification for CARBOB.
This product requires the addition of 10.0 vol% ethanol.
This product does not comply with the standards for California gasoline without
the addition of ethanol.
TEST
ASTM METHOD
SPECIFICATION
TEST RESULT
Research Octane Number
D 2699
Report
88.2
Motor Octane Number
D 2700
Report
82.0
Antiknock Index, (R+M) / 2
D 4814
85.0 min
85.1
API Gravity, 60 °F
D 287
Report
57.1
Sulfur, ppm by wt.
D 5453
P. M. Number 10-004
1.1
Aromatics, Vol %
D 5580
P. M. Number 10-004
34.6
Olefins, Vol %
D 6550
P. M. Number 10-004
<1
Benzene, Vol %
D 5580
P. M. Number 10-004
0.18
Reid Vapor Pressure, PSI @ 100 °F
13 CCR § 2297
P. M. Number 10-004
5.58
Oxygen, wt %
D 4815
P. M. Number 10-004
0.0
Distillation, °F IBP
D 86
P. M. Number 10-004
114
50 % Evaporated, °F
D 86
P. M. Number 10-004
208
90 % Evaporated, °F
D 86
P. M. Number 10-004
292
End Point, °F
D 86
437 max
354



(1) Predictive Model Number 10-004
DATA COMPILED BY:
/s/ Shawn Askari
 
DATE ISSUED:
10/11/11
 
Shift Chemist
 
 
mm-dd-yy
 
 
 
 
 
RELEASED BY:
 
 
DATE:
 
 
Shift Supervisor
 
 
mm-dd-yy




Schedule A-16

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]

SPECIFICATIONS FOR CARBOB REGULAR GASOLINE
Product Code Al (1) (2) (3) (4)
Specification Points
ASTM Method (2)
CARB 3
Octane (R+M)/2
D-2699
84.0
 
D-2700
 
Reid Vapor Pressure
Grabner-CA Equation
5.99
psi max.
D-323
 
Sulfur, ppmw
D-2622-94
32
 
D-5453-93
(21 ppm eff 12-31-11)
Benzene, Vol. % Max
D-5580-95
1.22
Aromatic HC, Vol. % Max
D-5580-00
38.7
Olefins, Vol. % Max
D-6550-00
11.1
MTBE, Wt% Max
D-4815-99
0.006
Oxygen, (Combined) Wt. %, Max
D-4815-99
0.06
(Total, from combined Oxygenates other Than MTBE or Ethanol)
 
 
Distillation, deg. F.
D-86-99ae1
 
T50, Max
 
232
T90, Max
 
335
End Point, Max
 
437
Workmanship
 
Clear and Bright
Lead, Max. gm/gal.
D-3237
0.30
Phosphorus, Max gm/gal
D-3231
0.005



(1)    In addition to above KMEP specifications, product must meet latest
revision of ASTM D4814.
(2)    This CARBOB certified for 3.3-3.7 wt% oxygen range with 10 vol% ethanol.
(3)
This product does not comply with the standards for California gasoline without
the addition of ethanol.

(4)    Carbon Intensity of this product is 95.86 gCO2e/MJ.

Schedule A-17

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]



PARAMOUNT PETROLEUM LABORATORY CERTIFICATION REPORT
Product:
Gasoline
Product Code:
204
Grade:
CARBOB Regular, Winter
Tank No:
50001
 
 
Batch No:
204-09-11



Meets Specification:    ASTM D 4814 and 13 CCR § 2297
California Air Resources Board, P.M.(1) Alternative Specification for CARBOB.
This product requires the addition of 10.0 vol% ethanol.
This product does not comply with the standards for California gasoline without
the addition of Ethanol.

Schedule A-18

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]

TEST
ASTM
METHOD
SPECIFICATION
TEST
RESULT
Research Octane Number
D 2699
Report
88.7
Motor Octane Number
D 2700
Report
81.2
Antiknock Index, (R+M) / 2
D 4814
84.5 min
85.0
API Gravity, 60 °F
D 1298
Report
60.7
Sulfur, ppm by wt.
D 5453
P.M. Number 003-11
3.0
Doctor Test
D 4952
Negative
Neg
Aromatics, Vol %
D 5580
P.M. Number 003-11
31.2
Olefins, Vol %
D 6550
P.M. Number 003-11
0
Benzene, Vol %
D 5580
P.M. Number 003-11
0.15
Reid Vapor Pressure, PSI @ 100 °F
13 CCR § 2297
P.M. Number 003-11(2)
10/9/2002
Temp, °F for a Ratio of 20 Vap / Liq
D 4814
116 min
130
Driveability Index, °F
D 4814
1220 max
1121
Gum Content, Washed, mg / 100 mL
D 381
5 max
<0.5
Oxidation Stability, minutes
D 525
240 min
240
Oxygen, wt %
D 4815
P.M. Number 003-11
0.0
Silver Corrosion, 3 hrs @ 122 °F / classification
D 4814 A.1
 
0
Copper Corrosion, 3 hrs @ 122 °F
D 130
No. 1 max
1A
Distillation, °F
D 86
P.M. Number 003-11
 
10 % Evaporated, °F
D 86
 
134
20% Evaporated, °F
D 86
Report
150
30 °/. Evaporated, °F
D 86
Report
164
40 % Evaporated, °F
D 86
 
182
50 % Evaporated, °F
D 86
P.M. Number 003-11
200
60% Evaporated, °F
D 86
Report
218
70 % Evaporated, °F
D 86
Report
240
80 % Evaporated, °F
D 86
Report
267
90 % Evaporated, °F
D 86
P.M. Number 003-11
296
End Point, °F
D 86
Report
356
Recovery, vol %
D 86
Report
97.2
Residue, vol %
D 86
Report
1.3
Loss, vol %
D 86
Report
1.5




--------------------------------------------------------------------------------

(1) Predictive Model Number 003-011. (2) Pipeline: 10.5 max.

--------------------------------------------------------------------------------

DATA COMPILED BY:
/s/ Rahman S
 
DATE:
30-Nov-11
 
Shift Chemist
 
 
mm-dd-yy
 
 
 
 
 
RELEASED BY:
 
 
DATE:
 
 
Shift Supervisor
 
 
mm-dd-yy

SPECIFICATIONS FOR CARBOB REGULAR GASOLINE
Product Code A2    (1) (2) (3) (4)

Schedule A-19

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]

Specification Points
ASTM Method (2)
CARB (3)
Octane (R&M)/2
D-2699
84.0
 
D-2700
 
Reid Vapor Pressure
Grabner-CA Equation
10.50
psi max.
D-323
 
Sulfur, ppmw
D-2622-94
32
 
D-5453-93
(21 ppm eff 12-31-11)
Benzene, Vol. % Max
D-5580-95
1.22
Aromatic HC, Vol. % Max
D-5580-00
38.7
Olefins, Vol. % Max
D-6550-00
11.1
MTBE, Wt% Max
D-4815-99
0.006
Oxygen, (Combined) Wt. %, Max(Total, from combined Oxygenates other Than MTBE or
Ethanol)
D-4815-99
0.06
 
 
 
Distillation, deg. F.
D-86-99ae1
 
T50, Max
 
232
T90, Max
 
335
End Point, Max
437
 
Workmanship
 
Clear and Bright
Lead, Max. gm/gal.
D-3237
0.030
Phosphorus, Max gm/gal
D-3231
.005



(1)    In addition to above KMEP specifications, product must meet latest
revision of ASTM D4814.
(2)    This CARBOB certified for 3.3-3.7 wt% oxygen range with 10 vol% ethanol.
(3)    This product does not comply with the standards for California gasoline
without the addition of ethanol.
(4)    Carbon Intensity of this product is 95.86 gCO2e/MJ.

Schedule A-20

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]



PARAMOUNT PETROLEUM LABORATORY CERTIFICATION REPORT
Product:
Gasoline
Product Code:
207
Grade:
CARBOB Regular, Winter
Tank No:
50001
 
 
Batch No:
207-02-11
Meets Specification:
ASTM D 4814 and 13 CCR § 2297



California Air Resources Board, P.M.(1) Alternative Specification for CARBOB.
This product requires the addition of 10.0 vol% ethanol.
This product does not comply with the standards for California gasoline without
the addition of Ethanol.

Schedule A-21

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]

TEST
ASTM
METHOD
SPECIFICATION
TEST RESULT
 
Research Octane Number
D 2699
Report
87.5
 
Motor Octane Number
D 2700
Report
84.5
 
Antiknock Index, (R+M) / 2
D 4814
84.5 min
86.0
 
API Gravity, 60 °F
D 1298
Report
64.0
 
Sulfur, ppm by wt.
D 5453
P.M. Number 003-11
2.4
 
Doctor Test
D 4952
Negative
Neg
 
Aromatics, Vol %
D 5580
P.M. Number 003-11
27.7
 
Olefins, Vol %
D 6550
P.M. Number 003-11
0
 
Benzene, Vol %
D 5580
P.M. Number 003-11
0.19
 
Reid Vapor Pressure, PSI @ 100 °F
13 CCR § 2297
P.M. Number 003-11(2)
12.13
 
Temp, °F fora Ratio of 20 Vap / Liq
D 4814
116 min
119
 
Driveability Index, °F
D 4814
1220 max
1042
 
Gum Content, Washed, mg / 100 mL
D 381
5 max
<0.5
 
Oxidation Stability, minutes
D 525
240 min
240
 
Oxygen, wt %
D 4815
P.M. Number 003-11
0.0
 
Silver Corrosion, 3 hrs @ 122 °F / classification
D 4814 A.1
 
0
 
Copper Corrosion, 3 hrs @ 122 °F
D 130
No. 1 max
1A
 
Distillation, °F
D 86
P.M. Number 003-11
 
 
10 % Evaporated, °F
D 86
 
111
 
20% Evaporated, °F
D 86
Report
131
 
30 % Evaporated, °F
D 86
Report
149
 
40 % Evaporated, °F
D 86
 
167
 
50 % Evaporated, °F
D 86
P.M. Number 003-11
187
 
60% Evaporated, °F
D 86
Report
208
 
70 % Evaporated, °F
D 86
Report
229
 
80 % Evaporated, °F
D 86
Report
255
 
90 % Evaporated, °F
D 86
P.M. Number 003-11
290
 
End Point, °F
D 86
Report
353
 
Recovery, vol %
D 86
Report
96.5
 
Residue, vol %
D 86
Report
0.7
 
Loss, vol %
D 86
Report
2.8
 
 
 
 
 
 
(1) Predictive Model Number 003-011. (2) Pipeline: 12.5 max.
 
 
Data compiled by:
/s/ Rafael Gutierrez
 
Date:
10-Dec-11
 
 
Shift Chemist
 
 
mm-dd-yy
 
 
 
 
 
 
 
Released by:
 
 
Date:
 
 
 
Shift Supervisor
 
 
mm-dd-yy

SPECIFICATIONS FOR CARBOB REGULAR GASOLINE
Product Code A3    (1) (2) (3) (4)

Schedule A-22

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]

Specification Points
ASTM Method (2)
CARB 3
Octane (R+M)/2
D-2699
84.0
D-2700
 
 
Reid Vapor Pressure  
   psi max.
Grabner-CA Equation
D-323
12.50
Sulfur, ppmw
D-2622-94
D-5453-93
32 
(21 ppm eff 12-31-11)
Benzene, Vol. % Max
D-5580-95
1.22
Aromatic HC, Vol. % Max
D-5580-00
38.7
Olefins, Vol. % Max
D-6550-00
 
MTBE, Wt% Max
D-4815-99
0.006
Oxygen, (Combined) Wt. %, Max
D-4815-99
0.06
(Total, from combined Oxygenates other Than MTBE or Ethanol)
 
 
Distillation, deg. F.
D-86-99ae1
 
T50, Max
 
232
T90, Max
 
335
End Point, Max
 
437
Workmanship
 
Clear and Bright
Lead, Max. gm/gal.
D-3237
0.030
Phosphorus, Max gm/gal
 
 



(1)    In addition to above KMEP specifications, product must meet latest
revision of ASTM D4814.
(2)    This CARBOB certified for 3.3-3.7 wt% oxygen range with 10 vol% ethanol.
(3)    This product does not comply with the standards for California gasoline
without the addition of ethanol.
(4)    Carbon Intensity of this product is 95.86 gCO2e/MJ.

Schedule A-23

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]



PARAMOUNT PETROLEUM CORPORATION
Product:
DIESEL FUEL OIL
Product Code:
480
Grade:
No. 2-D, Ultra Low Sulfur, EPA
Tank No:
50003
Meets Specification:
ASTM D 975 Not legal for on road motor vehicle use BATCH No: 0480-50-11
Batch No:
0480-50-11



TEST
ASTM METHOD
SPECIFICATION
RESULT
 
 
 
 
API Gravity @ 60° F
D 287
 
36.4
Flash Point, PMCC °F
D 93
125 min
160
Viscosity, @ 40°C, cSt
D 445
1.9 - 4.1
3.4
Initial Boiling Point, °F
D 86
Report
382
10 %, °F
D 86
 
446
50 %, °F
D 86
 
538
90%,° F
D 86
540 - 640
633
Final Boiling Point, °F
D 86
 
693
Water & Sediment, vol %
D 2709
0.05 max
0.00
Color, ASTM Code
D 1500
 
1.0
Carbon Residue, 10% Btms
D 524
0.35 max
0.14
Ash, wt %
D 482
0.01max
0.001
Pour Point, °F
D 97
Report
15
Cloud Point, °F
D 2500
26 max
26
Sulfur, PPM
D 5453
10 max
7.3
Corrosion, 3 hrs. @122°F,
D 130
No. 3 max
1A
Cetane Index,
D 4737
40.0 min
53.4
Aromatics, Vol %
D 5186
35.0 max
30.50
Conductivity, pS/m
D 2624
50 min
289



DATA COMPILED BY:
/s/ Rahman.S
 
DATE: ISSUED
6-Dec-11
 
Shift Chemist
 
 
 
 
 
 
 
 
RELEASED BY:
 
 
DATE:
 
 
Shift Team Leader
 
 
 




Schedule A-24

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]



SPECIFICATIONS FOR EPA
ULTRA LOW SULFUR DIESEL FUEL
Product Code 84 (1)(2)(3)(4)(5)
Specification Points
ASTM Method
Shipments
Min.
Max.
Gravity, deg. API
D-287, D1298, D-4052
30.0
 
Flash, P.M., deg. F.
 
 
 
Sulfur, ppm max
 
 
 
Aromatic %
D-93
125


Biodiesel (FAME) %
D-5453, D-7039
 


Color D-1500
D-1319
 
0.0
Cetane Number
D-7371
 
4.0
   OR
 
 
 
Cetane Index
D-613
40.0
 
Haze Rating/Workmanship
 
 
 
Cloud Point deg. F.
D-976


2.0
Pour point deg. F.
D-4176
 
 
Distillation
D-2500
ASTM(4)
 
90% Recovered deg. F.
D-97
ASTM(4)
640
 
D-86
540
 



(1)
In addition to above KMEP specifications, product must meet ASTM D-975 latest
revision, with exception to lubricity and conductivity requirements; this
product may require treatment with a lubricity and/or conductivity improver in
order to be fully compliant with the latest revision of ASTM D-975 prior to
terminal distribution.

(2)
At pipeline input; terminal delivery/distribution not to exceed 15 ppm.

(3)
EPA Ultra Low Sulfur on-highway diesel requires a Cetane Index of 40 or maximum
Aromatics of 35%.

(4)
Due to fungible specifications, the cloud/pour point for diesel products must
comply with the ASTM specifications for the region in which the diesel is
produced. It should be noted that diesel products distributed into colder
climates may require cloud and/or pour point suppressors, i.e., winterization.

(5)
At delivery, product is fungible with EPA Renewable product code 8E.



PARAMOUNT PETROLEUM CORPORATION
Product:
Ultra Low Sulfur CARB-DSL
PRODUCT CODE:
420
Grade:
No. 2-D, Low Sulfur, CARB Equivalent,
TANK No:
10008
 
 
BATCH No:
0420-13-11
Meets Specification:
ASTM D 975 and CCR, Title 13, 2281 and 2282, and CARB Executive order G-714-035
 
 



TEST
TEST METHOD
SPECIFICATION
RESULT
API Gravity @ 60 ° F
D 287
 
38.8
Flash Point, PMCC, ° F
D 93
125 min
132
Viscosity, Kin @ 104°F, CSt
D 445
1.9 - 4.1
2.4
Distillation, IBP, °F
D 86
Report
329
Distillation, 50 % Point, °F
D 86
Report
466
Distillation, 90 % Point, °F
D 86
540 - 640
596
Distillation, EP, °F,
D 86
Report
656
Water & Sediment, V01.%
D 2709
0.05 max
0.00
Color, ASTM, Code
D 1500
3.0 max
1.0
Carbon Residue, 10% Btms.
D 524
0.35 max
0.03
Ash, Wt %
D 482
0.01 max
0.001
Pour Point, Report °F
D 97
 
0
Cloud Point, °F
D 2500
26 max
8
Sulfur, PPMW
D 5453
15 ppm max
7.7
Corrosion, 3 hrs. @122°F, Code
D 130
No. 3 max
1A
Cetane Number
D 613
KOR - 4d
50.6
Aromatics, Vol %
D 5186
KOR - 4d
23.80
Polycyclic Aromatics, Wt %
D 5186
KOR - 4d
0.70
Nitrogen, PPMW
D 4629
KOR - 4d
170
Fuel Additive, KFRO51
vol %
KOR - 4d
0.15
Conductivity, pS/m
D2624
50 min
109



DATA COMPILED BY:
/s/ Rahman.S
 
DATE:ISSUED:
16-Jul-11
 
Shift Chemist
 
 
mm-dd-yy
 
 
 
 
 
RELEASED BY:
 
 
DATE:
 
 
Shift Supervisor
 
 
mm-dd-yy




Schedule A-25

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]

SPECIFICATIONS FOR CARB
ULTRA LOW SULFUR DIESEL FUEL
Product Code 80 (1) (2) (3) (4) (5)
Specification Points
ASTM Method
Shipments
 
 
Min.
Max.
Gravity, deg. API
D-287, D-1298, D-4052
30.0
 
Flash point, deg. F.
D-93
125
 
Sulfur, max ppm (2)
D-5453, D-7039
 


Aromatic vol %, Max
D-5186-96(3)
 
10.0
35.0 (3)
Biodiesel (FAME) %
D-7371
 
0.0
Color D-1500
 
 
4.0
Cetane Number
D-613
40.0
 
OR
 
 
 
Cetane Index
D-976
40.0
 
Haze Rating/Workmanship
D-4176
 
2.0
Cloud Point deg. F.
D-2500
ASTM
 
Pour point deg. F.
D-97
ASTM
 
Distillation
D-86
540
640
90% Recovered deg. F.
 
 
 



(1)
In addition to above KMEP specifications, product must meet ASTM D-975 latest
revision, with exception to lubricity requirements; this product may require
treatment with a lubricity and/or conductivity improver in order to be fully
compliant with the latest revision of ASTM D-975 prior to terminal distribution.

(2)
At pipeline input; terminal delivery/distribution not to exceed 15 ppm.

(3)
Maximum allowable fungible specification. All Refinery production having greater
than 10 Vol% Aromatics must have been produced within the restrictions of a CARB
Executive Order.

(4)
At pump station receipt, Carbon Intensity of this product is 94.71 gCO2e/MJ.

(5)
At delivery, no CI is inferred; product is fungible with CARB Renewable product
code 8C.





LABORATORY INSPECTION REPORT
Product:
Aviation Turbine Fuel
Product Code:
314
Grade:
Jet A Fuel, aviation, turbine engine, 3,UN1863, III, Class 3,1863
Tank No:
12501
 
 
Batch No:
0314-40-11
 
 
Operation Batch No:
 
Meets Specification:
   ASTM D 1655
 
 



TEST
UNIT
METHOD
SPECIFICATION
RESULT
 
 
 
 
 
API GRAVITY
Degrees
D 1298
37.0 to 51.0
45.7
ACIDITY, TOTAL, MAX
mg KOH/gm
D 3242
.10
0.002
AROMATIC CONTENT, MAX
vol %
D 1319
25.0
16.9
SULFUR, MERCAPTAN MAX
vol %
D 3227
0.003
0.0003
SULFUR, TOTAL MAX
vol %
D 5453
0.30
0.0005
DISTILLATION:
 
 
 
 
/0 % RECOVERY PT. MAX
°F
D 86
401
340
20 % RECOVERY PT.
°F
D 86
 
350
50 % RECOVERY PT.
°F
D 86
Report
388
90 % RECOVERY PT.
°F
D 86
Report
466
FINAL BOILING PT. MAX
°F
D 86
572
497
RESIDUE, MAX
%
D 86
1.5
1.0
LOSS, MAX
%
D 86
1.5
1.0
FLASH POINT, MIN
°F
D 56
101
116
DENSITY @ 15°C
Kg/L
D 1298
.775 to .840
0.799
FREEZE PT.. MAX
°C
D 2386
-40
-51
VISCOSITY @ -20C, MAX
cST
D 445
8.0
4.0
NET HEAT OF COMBUSTION, MIN
MJ/Kg
D 3338
42.8
44.3
SMOKE POINT, MIN
mm
D 1322
18
20
NAPHTHALENES, MAX
vol %
D 1840
3.0
0.8
COPPER CORROSION, MAX
Code
D 130
1
1A
THERMAL STABILITY:
 
D 3241
 
 
Filter Pressure Drop, MAX
mm
 
25
7
Tube Deposit, Less Than
Code
 
3
1
EXISTENT GUM, MAX
mg/100 ml
D
7
2.0
PARTICULATE CONTAMINANTS, MAX
mg/L
D 5452
1.0
0.4
WATER REACTION RATING, MAX
Code
D 1094
1b
1
MICROSEPAROMETER RATING, MIN.
MSEP
D 3948
85
98



DATA COMPILED BY:
/s/ Carly Beals
 
DATE:
30-Nov-II
 
Shift Chemist
 
 
 
 
 
 
 
 
RELEASED BY:
 
 
DATE:
 
 
Shift Supervisor
 
 
 






Schedule A-26

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]



SPECIFICATIONS FOR TURBINE FUEL
Product Code 15 (1) (2) (3)
Specification Points
ASTM Method
Shipments
 
 
 
Min.
Max.
Gravity, deg. API
D-1298, D-4052
37.0
51.0
Workmanship
 
Clear and Bright
 
Distillation, deg. F.
D-86, (D-2887)
 
 
10% Recovered
 
 


End Point
 
 


Flash Point, deg. F.
D-56
105 (see note 2)
 
Freezing Point, deg C or F
D-2386, D-5972,
D-7153, D-7154
 
-40
Copper Strip, 2 h at 100 C (212 F)
D-130
 
No. 1
Existent Gum, mg/100mL
D-381
 
7
MSEP Rating
D-3948
85
 
Sulfur weight %
D-2622
 
0.3
Particulate Contam.
mg/L.
D-5452
 
2.0



(1)
In addition to above KMEP specifications, product must meet ASTM D-1655 latest
revision.

(2)
At pipeline input. ASTM minimum 100 deg F applicable at terminals.

(3)
Any included additives approved for use in ASTM D-1655 must be declared by type
and volume.


Schedule A-27

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]





SPECIFICATIONS FOR CARBOB PREMIUM GASOLINE
Product Code B1    (1) (2) (3) (4)
Specification Points
ASTM  
Method (2)
CARB 3
 
 
 
Octane (R+M)/2
D-2699
D-2700
88.5
Reid Vapor Pressure
psi max.
Grabner-CA Equation
D-323
5.99
 
 
 
Sulfur, ppmw
D-2622-94
32
 
D-5453-93
(21 ppm eff 12-31-11)
Benzene, Vol. % Max
D-5580-95
1.22
Aromatic HC, Vol. % Max
D-5580-00
38.7
Olefins, Vol. % Max
D-6550-00
11.1
MTBE, Wt% Max
D-4815-99
0.006
Oxygen, (Combined) Wt. %, Max(Total, from combined Oxygenates other Than MTBE or
Ethanol)
D4815-99
0.06
Distillation, deg. F.
D-86-99ae1
 
T50, Max
232
232
T90, Max
 
335
End Point, Max
 
437
Workmanship
 
Clear and Bright
Lead, Max. gm/gal.
D-3237
0.030
Phosphorus, Max gm/gal
D-3231
0.005



(1)
In addition to above KMEP specifications, product must meet latest revision of
ASTM D4814.

(2)
This CARBOB certified for 3.3-3.7 wt% oxygen range with 10 vol% ethanol.

(3)
This product does not comply with the standards for California gasoline without
the addition of ethanol.

(4)
Carbon Intensity of this product is 95.86 gCO2e/MJ.


Schedule A-28

--------------------------------------------------------------------------------

[redactedasischedulean_image3.jpg]





SPECIFICATIONS FOR CARBOB PREMIUM GASOLINE
Product Code B2    (1) (2) (3) (4)
Specification Points
ASTM  
Method (2)
CARB 3
 
 
 
Octane (R+M)/2
D-2699
D-2700
88.5
Reid Vapor Pressure
psi max.
Grabner-CA Equation
D-323
10.50
Sulfur, ppmw
D-2622-94
32
 
D-5453-93
(21 ppm eff 12-31-11)
Benzene, Vol. % Max
D-5580-95
1.22
Aromatic HC, Vol. % Max
D-5580-00
38.7
Olefins, Vol. % Max
D-6550-00
 
MTBE, Wt% Max
D4815-99
0.006
Oxygen, (Combined) Wt. %, Max(Total, from combined Oxygenates other Than MTBE or
Ethanol)
D-4815-99
0.06
Distillation, deg. F.
D-86-99ae1
 
T50, Max
 
232
T90, Max
 
335
End Point, Max
 
437
Workmanship
 
Clear and Bright
Lead, Max. gm/gal.
D-3237
0.030
Phosphorus, Max gm/gal
D-3231
0.005



(1)
In addition to above KMEP specifications, product must meet latest revision of
ASTM D4814.

(2)
This CARBOB certified for 3.3-3.7 wt% oxygen range with 10 vol% ethanol.

(3)
This product does not comply with the standards for California gasoline without
the addition of ethanol.

(4) Carbon Intensity of this product is 95.86 gCO2e/MJ.


PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
Kraft SATURANT
 
 
GRADE:
ORIENTE
PRODUCT CODE:
12220
DESCRIPTION:
A steam refined straight run asphalt flux made from Oriente crude and used in
the manufacturing of roofing asphalt
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Viscosity, Kinematic, 275°F, cSt
D2170
T201
240-290
265
Viscosity, Absolute, 140°F, Poise
D2171
T202
700-1100
1023
Flash Point, C.O.C., °F
D92
T48
540 min
550
Penetration, 77°F, dmm
D5
T49
 
105
Softening Point, °F
D36
T53
80 min
110
API Gravity, 60°F
D70
T228
 
7.5
Density, 60°F, lbs/Gallon
D70
T228
 
8.48



1Values shown as typieals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
01-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
KRAFT SATURANT
 
 
GRADE:
245
PRODUCT CODE:
12245
DESCRIPTION:
A vacuum refined straight run asphalt product used for saturating Kraft paper
and roofing felts.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Viscosity, Kinematic, 210°F, eSt
D2170
T201
300-400
338
Viscosity, Sayholt, 210°F, SFS
D88
T72
140-200
162
Flash Point, C.O.C., °F
D92
T48
450 min
495
Softening Point, °F
D36
T53
75 min
80
API Gravity, 60°F
D70
T228
 
9.8
Density, 60°F, lbs/Gallon
D70
T228
 
8.34



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
01-01-2008





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ROOFLEX 767
 
 
GRADE:
 
PRODUCT CODE:
12367
DESCRIPTION:
A polymer modified asphalt coating used in the manufacture of roofing products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
Softening Point, °F
D36
205-230
216
Flash Point, COC, °F
D92
525 min
565
Penetration, 77°F, 100g, 5s
D5
17-25
23
Viscosity, 360 F, CPS
D44020
 
396
Viscosity, 375 F, CPS
D44020
 
343
Viscosity, 400 F, CPS
D44020
230-335
285
Solubility in TCE, wt. %
D2042
99.5 min
99.9
API Gravity, 60°F
D70
 
7.0
Density, 60°F, Lbs/Gallon
D70
 
8.51



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Special order
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
06-01-2004





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
BUILT-UP ROOFING ASPHALT
 
 
GRADE:
TYPE 1
PRODUCT CODE:
12735
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of rooting
products, or used for mopping on roofs with low slopes (<2%).
MEETS SPECIFICATIONS:
ASTM D312



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Softening Point, °F
D36
T53
135-145
142
Flash Point, COC, °F
D92
T48
500 min
550
Penetration, 32°F, 200g, 60s
D5
T49
3 min
20
Penetration, 77°F, 100g, 5s
D5
T49
35-45
40
Penetration, 115°F, 50g,5s
D5
T49
90-180
135
Ductility 77°F, 5cm/min, cm
Di 13
T51
10 min
12
Solubility in TCE, wt. %
D2042
T44
99.0 min
99.9
API Gravity, 60°F
D70
T228
 
6.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.52



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
03-01-2010





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
BUILT-UP ROOFING ASPHALT
 
 
GRADE:
TYPE 1I
PRODUCT CODE:
12736
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products, or used for mopping on roofs with moderate slopes (2 to 8%).
MEETS SPECIFICATIONS:
ASTM D312



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Softening Point, °F
D36
T53
165-176
170
Flash Point, COC, °F
D92
T48
500 min
550
Penetration, 32°F, 200g, 60s
D5
T49
6 min
16
Penetration, 77°F, 100g, 5s
D5
T49
18-40
26
Penetration, 115°F, 50g,5s
D5
T49
100 max
90
Ductility 77°F, 5cm/min, cm
D113
T51
3 min
4
Solubility in ICE, wt. %
D2042
T44
99.0 min
99.9
API Gravity, 60°F
D70
T228
 
6.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.52



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
03-01-2010





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
740 SHINGLE ADHESIVE
 
 
GRADE:
 
PRODUCT CODE:
12740
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
Softening Point, °F
D36
170-185
180
Flash Point, COC, °F
D92
525 min
580
Penetration, 77°F, 100g, 5s
D5
7-13
10
API Gravity, 60°F
D70
 
6.3
Density, 60°F, Lbs/Gallon
D70
 
8.55



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
6-01-2008





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
SHINGLE ADHESIVE
 
 
GRADE:
TYPE Ill
PRODUCT CODE:
12742
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Softening Point, °F
D36
T53
185-191
188
Flash Point, COC, °F
D92
T48
525 min
540
Penetration, 32°F, 200g, 60s
D5
T49
12 min
13
Penetration, 77°F, 100g, 5s
D5
T49
20-30
2
Penetration, 115°F, 50g.5s
D5
T49
45-70
35
Solubility in TCE, wt. %
D2042
T44
99.5 min
99.9
API Gravity, 60°F
D70
T228
 
7.3
Density, 60°F, Lbs/Gallon
D70
T228
 
8.49



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
05-01-2010





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
BUILT-UP ROOFING ASPHALT
 
 
GRADE:
TYPE Ill
PRODUCT CODE:
12745
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products, or used for mopping on roofs with severe slopes or in warmer climates.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Softening Point, °F
D36
T53
185-205
202
Flash Point, COC, °F
D92
T48
520 min
540
Penetration, 32°F, 200g, 60s
D5
T49
6 min
13
Penetration, 77°F, 100g, 5s
D5
T49
15-35
20
Penetration, 115°F, 50g.5s
D5
T49
90 max
35
Ductility 77°F, 5cm/min, cm
D113
T51
2.5 min
2.5
Solubility in TCE, wt. %
D2042
T44
99.0 min
99.9
API Gravity, 60°F
D70
T228
 
6.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.52



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
10-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
BUILT-UP ROOFING ASPHALT
 
 
GRADE:
TYPE IV
PRODUCT CODE:
12746
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products, or used for mopping on roofs with steep slopes (up to 50%) or in hot
climates.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Softening Point, °I;
D36
T53
210-225
218
Flash Point, COC, °F
D92
T48
500 min
550
Penetration, 32°F, 200g, 60s
D5
T49
6 min
10
Penetration, 77°F, 100g, 5s
D5
T49
12-21
16
Penetration, 115°F, 50g,5s
D5
T49
75 max
65
Ductility 77°F, 5cm/min, cm
Dl 13
T51
1.5 min
2
Solubility in TU., wt. %
D2042
T44
99.0 min
99.9
API Gravity, 60°F
D70
T228
 
6.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.52



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
03-01-2010





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
UNCATALYZED COATING
 
 
GRADE:
 
PRODUCT CODE:
12748
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Softening Point, °F
D36
T53
200-210
207
Flash Point, COC, °F
D92
T48
520 min
540
Penetration, 32°F, 200g, 60s
D5
T49
9 min
12
Penetration, 77°F, 100g, 5s
D5
T49
18 min
18
Penetration, 115°F, 50g,5s
D5
T49
30 min
34
Ductility, 115°F, 5cm/min,cun
D5
T49
45 max
4
Ductility 77°F, 5cm/min, cm
D113
T51
1.5 min
2.5
Solubility in TCE, wt. %
D2042
T44
99.5 min
99.9
API Gravity, 60°F
D70
T228
 
6.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.52
Ash, Wt.%
D2415
 
0.5 max
0.03
Volatiles, 325°F, 5hr,%
D6
 
1.0 max
0.04
Compatabiilty, mm
D1370
 
0.5 max
Pass
Oliensis spot test
 
T102
Negative
Neg.
Viscosity, 400°F, CPS
D4402
 
175-325
270
Stain Index
D2746
 
 
10



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
10-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
UNCATALYZED COATING


 
 
GRADE:
 
PRODUCT CODE:
12752
DESCRIPTION:
An uncatalyzed air blown asphalt coating used in the manufacture of roofing
products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Softening Point, °F
D36
T53
200-220
214
Flash Point, COC, °F
D92
T48
525 min
540
Penetration, 32°F, 200g, 60s
D5
T49
 
12
Penetration, 77°F, 100g, 5s
D5
T49
16-21
17
Penetration, 115°F, 50g, 5s
D5
T49
 
32
Ductility, 115°F, 5cm/min, cm
D5
T49
 
4
Ductility 77°F, 5cm/min, cm
DI 13
T51
 
2
Solubility in TCE, wt. %
D2042
T44
99.5 min
99.9
API Gravity, 60°F
D70
T228
 
6.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.52
Viscosity, 400°F, CPS
D4402
 
200-400
290
Stain Index
D2746
 
 
10



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
3-01-2010





SPECIFICATIONS FOR CARBOB PREMIUM GASOLINE
Product Code B3    (1) (2) (3) (4)
Specification Points
ASTM  
Method (2)
CARB 3
 
 
 
Octane (R+M)/2
D-2699
D-2700
88.5
Reid Vapor Pressure  
   psi max.
Grabner-CA Equation
D-323
10.50
Sulfur, ppmw
D-2622-94
D-5453-93
32 
(21 ppm err 12-31-11)
Benzene, Vol. % Max
D-5580-95
1.22
Aromatic HC, Vol. % Max
D-5580-00
38.7
Olefins, Vol. % Max
D-6550-00
 
MTBE, Wt% Max
D-4815-99
0.006
Oxygen, (Combined) Wt. %, Max 
(Total, from combined Oxygenates other Than MTBE or Ethanol)
D-4815-99
0.06
Distillation, deg. F.
D-86-99ae1
 
T50, Max
 
232
T90, Max
 
335
End Point, Max
 
437
Workmanship
 
Clear and Bright
Lead, Max. gm/gal.
D-3237
0.030
Phosphorus, Max gm/gal
D-3231
0.005



(1)
In addition to above KMEP specifications, product must meet latest revision of
ASTM D4814.

(2)
This CARBOB certified for 3.3-3.7 wt% oxygen range with 10 vol% ethanol.

(3)
This product does not comply with the standards for California gasoline without
the addition of ethanol.

(4)
Carbon Intensity of this product is 95.86 gCO2e/MJ.



PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 76 - 22 NV
PRODUCT CODE:
13123
DESCRIPTION:
A vacuum steam refined polymer modified asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
Nevada DOT



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Original Asphalt:
 
 
 
 
Dynamic Shear, 76°C, G*/sin8, kPa
 
T315
1.30 min
2.1
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
1.8 -3.0
2.0
Flash Point, C.O.C., °C
D92
T48
230 min
300
Ductility, 4°C, 5cm/min, cm
 
Nev T746
20 min
24
Sieve Test
 
Nev T730
Pass
Pass
Polymer Content, % by mass
 
 
3.0 min
3.4
Specific Gravity, 77/77°F
D70
T228
 
 
Specific Gravity, 60/60°F
D70
T228
 
 
API Gravity, 60°F
D70
T228
 
 
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 76°C, G*/sin8, kPa
 
T315
2.20 min
3.6
Ductility, 4°C, 5cm/min, cm
 
Nev T746
10 min
15
Mass Loss, %
D2872
T240
0.5 max
0.4
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
Dynamic Shear, 31°C, G.* sins, kPa
 
T315
5000 max
450
Creep Stiffness, -12°C, S, MPa
D6648
T313
300 max
53
in-Value, -12°C
D6648
T313
0.300 min
0.310
Direct Tension, -12°C, Failure Strain
D6723
T314
1.0 min
3.75



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 58 - 22
PRODUCT CODE:
13213
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in cooler
temperature climates under normal load conditions.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Original Asphalt:
 
 
 
 
Dynamic Shear,58°C, G*/sin8, kPa
D7175
T315
1.00 min
1.38
Viscosity, Rotational, 135°C, Pas
D4402
1316
3 max
0.3
Flash Point, C.O.C., °C
D92
T48
230 min
225
Specific Gravity, 77/77°F
D70
T228
 
1.028
Specific Gravity, 60/60°F
D70
T228
 
1.034
API Gravity, 60°F
D70
T228
 
5.4
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 58°C, G*/sin8, kPa
D7175
T315
2.20 min
3.38
Mass Loss, %
D2872
T240
1.00 max
0.1
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 22°C, G*.sino, kPa
D7175
T315
5000 max
3502
Creep Stiffness, -12°C, S, MPa
D6648
T313
300 max
92
m-Value, -12°C
D6648
T313
0.300 min
0.380



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix and Flagstaff Terminals
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 58 - 28
PRODUCT CODE:
13215
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in cold
temperature climates under normal load conditions. May be polymer modified.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Original Asphalt:
 
 
 
 
Dynamic Shear, 58°C, G*/sin6, kPa
D7175
T315
1.00 min
1.40
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
0.3
Flash Point, C.O.C., °C
D92
T48
230 min
255
Specific Gravity, 77/77°F
D70
T228
 
1.028
Specific Gravity, 60/60°F
D70
T228
 
1.034
API Gravity, 60°F
D70
T228
 
5.4
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 58°C, G*/sin6, kPa
D7I75
T315
2.20 min
3.04
Mass Loss, %
D2872
T240
1.00 max
0.1
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 19°C, G*.sin6, kPa
D7175
T315
5000 max
3772
Creep Stiffitess, -18°C, S, MPa
D6643
T313
300 max
197
m-Value, -18°C
D6648
T313
0.300 min
0.310



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Flagstaff Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III DOT PLACARD: Hot, 3257
DOT PLACARD:
 
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 64 - 10
PRODUCT CODE:
13221
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in moderate
temperature climates under normal load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
Dynamic Shear, 64°C, G*/sin5, kPa
D7175
T315
1.00 min
1.1
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
3
Flash Point, C.O.C., °C
D92
T48
230 min
305
Solubility in ICE, wt. %
D2042
T44
99 min
99.96
Specific Gravity, 77/77°F
D70
T228
 
1.018
Specific Gravity, 60/60°F
D70
T228
 
1.024
API Gravity, 60°F
D70
T228
 
6.7
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 64°C, G*/sin8, kPa
D7175
T315
2.20 min
2.4
Mass Loss, %
D2872
T240
1.00 max
0.2
Ductility, 25°C, 5 cm/min, cm
D113
T51
75 min
100+
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 31°C, G*/sinS, kPa
D7175
T315
5000 max
2800
Creep Stiffness, 0°C, 5, MPa
D6648
T313
300 max
50
m-Value, 0°C
D6648
T313
0.300 min
0.51



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
11-15-2005





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 64 - 16
PRODUCT CODE:
13223
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in moderate
temperature climates under normal load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Original Asphalt:
 
 
 
 
Dynamic Shear, 64°C, G*/sinS, kPa
D7175
T315
1.00 min
1.1
Viscosity, Rotational, 135°C, PasT316
D4402
 
3 max
0.3
Flash Point, C.O.C,, °C
D92
T48
230 min
305
Solubility in TCE, wt. %
D2042
T44
99 min
99.96
Specific Gravity, 77177°F
D70
T228
 
1.018
Specific Gravity, 60160°F
D70
T228
 
1.024
API Gravity, 60°F
D70
T228
 
6.7
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 64°C, G*/sinb, kPa
D7175
T315
2.20 min
2.4
Mass Loss, %
D2872
T240
1.00 max
0,2
Ductility, 25°C, 5 cm/min, cm
D113
T51
75 min
100+
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 28°C, G*.sin8, kPa
D7175
7315
5000 max
4300
Creep Stiffness, -6°C, S, MPa
D6648
T313
300 max
200
m-Value, -6°C
D6648
T313
0.300 min.
0.350



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, 9, III
DOT PLACARD:
3257
RELEASED:
11-15-2005





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 64 - 22
PRODUCT CODE:
13225
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in moderate
temperature climates under normal load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
Dynamic Shear,64°C, Gs/sini5, kPa
D7175
T315
1.00 min
1.36
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
0.3
Flash Point, C.O.C., °C
D92
T48
230 min
255
Specific Gravity, 77/77°F
D70
T228
 
1.024
Specific Gravity, 60/60°F
D70
T228
 
1.030
API Gravity, 60°F
D70
T228
 
5.8
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 64°C, G*/sinS, kPa
D7175
T315
2.20 min
3.33
Mass Loss, %
D2872
T240
1.00 max
0.1
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 25°C, G*-sin5, kPa
D7175
T315
5000 max
4148
Creep Stiffness, -12°C, S, MPa
D6648
T313
300 max
185
rn-Value, -12°C
D6648
T313
0.300 min
0.320



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III.
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 64 - 28
PRODUCT CODE:
13227
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in moderate
temperature climates under normal load conditions. May be polymer modified.
MEETS SPECIFICATIONS:
AASHTO M320



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
Dynamic Shear,64°C, G*/sinS, kPa
D7175
T315
1.00 min
1.14
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
0.3
Flash Point, C.O.C., °C
D92
T48
230 min
305
Specific Gravity, 77/77°F
D70
T228
 
 
Specific Gravity, 60/60°F
D70
T228
 
 
API Gravity, 60°F
D70
T228
 
 
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 64°C, G*/sin5, kPa3.03
D7175
T315
2.20 min
3.03
Mass Loss, %
D2872
T240
1.00 max
0.2
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 22°C, G*.sin8, kPa
D7175
T315
5000 max
1930
Creep Stiffness, -18°C, 5, MPa
D6648
T313
300 max
200
m-Value, -18°C
D6648
T313
0.300 min
0.320



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 70 - 10
PRODUCT CODE:
13233
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
 
 
 
 
 
Original Asphalt:
 
 
 
 
Dynamic Shear, 70°C, G*/sinS, kPa
D7175
T315
1.00 min
1.14
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
0.4
Flash Point, C.O.C., °C
D92
T48
230 min
315
Solubility in TCE, wt.%
D2042
T44
99 min
99.96
Specific Gravity, 77/77°F
D70
T228
 
1.025
Specific Gravity, 60/60°F
D70
T228
 
1.031
API Gravity, 60°F
D70
T228
 
5.7
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 70°C, G*/sinb, kPa
D7175
T315
2.20 min
2.76
Mass Loss, %
D2872
T240
1.00 max
0.2
Ductility, 25°C, 5 cm/min, cm
Dl 13
T51
75 min
100+
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
Dynamic Shear, 34°C, G*.sin3, kPa
D7175
T315
5000 max
4300
Creep Stiffness, 0°C, S, MPa
D6648
T313
300 max
113
m-Value, 0°C
D6648
7313
0.300 min
0.350



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9,111
DOT PLACARD:
Hot, 3257
RELEASED:
11-15-2005





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 70 - 16
PRODUCT CODE:
13235
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320
Arizona DOT



TESTS
ASTM METHOD
AASHTO METHOD
CALIF
SPECS.
ARIZ
SPECS
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
 
Dynamic Shear,70°C, G*/sin8, kPa
D7175
T315
1.00 min
1.00 min
1.10
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
3 max
0.4
Flash Point, C.O.C., °C
D92
T48
230 min
230 min
257
Specific Gravity, 77/77°F
D70
T228
 
 
 
Specific Gravity, 60/60°F
D70
T228
 
 
 
API Gravity, 60°F
D70
T228
 
 
 
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
 
Dynamic Shear, 70°C, G*/sinei, kPa
D7175
T315
2.20 min
2,20 min
3.02
Mass Loss, %
D2872
T240
1.00 max
1.00 max
0.1
Residue from P.A.V. Test @ 100°C;
D6521
R28
 
 
 
Dynamic Shear, 31°C, G*.sinS, kPa
D7175
T315
5000 max
 
 
Creep Stiffness, -6°C, S, MPa
D6648
T313
300 max
 
 
m-Value, -6°C
D6648
T313
0.300 min
 
 
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
 
Dynamic Shear, 31°C, G4` sins, kPa
D7175
T315
 
5000 max
4894
Creep Stiffness, -6°C, S, MPa
D6648
T313
 
300 max
260
m-Value, -6°C
D6648
T313
 
0.300 min
0.303



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 70 - 22
PRODUCT CODE:
13237
DESCRIPTION:
A modified vacuum steam refined asphalt for use in hot mixes in hot temperature
climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320
Arizona DOT



TESTS
ASTM METHOD
AASHTO METHOD
CALIF
SPECS.
ARIZ
SPECS
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
 
Dynamic Shear,70°C, G*isinS, kPa
D7175
T315
1.00 min
1.00 min
1.2
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
3 max
0,8
Flash Point, C.O.C., °C
D92
T48
230 min
230 min
304
Specific Gravity, 77/77°F
D70
T228
 
 
1.005
Specific Gravity, 60/60°F
D70
T228
 
 
1.011
API Gravity, 60°F
D70
T228
 
 
8.5
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
 
Dynamic Shear, 70°C, G*/sinS, kPa
D7175
T315
2.20 min
2.20 min
3.2
Mass Loss, %
D2872
T240
1.00 max
1.00 max
0.5
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
 
Dynamic Shear, 28°C, G*-sin8, kPa
D7175
T315
5000 max
 
924
Creep Stiffness, -12°C, 5, MPa
D6648
T313
300 max
 
43
m-Value, -12°C
D6648
T313
0.300 min
 
0.368
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
 
Dynamic Shear, 28°C, G* sins, kPa
D7175
T315
 
5000 max
1120
Creep Stiffness, -12°C, S, MPa
D6648
T313
 
300 max
100
m-Value, -12°C
D6648
T313
 
0.300 min
0.309



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Special Order Only
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 70 - 28
PRODUCT CODE:
13239
DESCRIPTION:
A modified vacuum steam refined straight run asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320
Arizona DOT



TESTS
ASTM METHOD
AASHTO METHOD
CALIF
SPECS.
ARIZ
SPECS
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
 
Dynamic Shear,70°C, G*/sinS, kPa
D7175
1315
1.00 min
1.00 min
1.2
Viscosity, Rotational, 135°C, Pa.s
D4402
T316
3 max
3 max
0.8
Flash Point, C.O.C., °C
D92
T48
230 min
230 min
304
Specific Gravity, 77/77°F
D70
T228
 
 
1.005
Specific Gravity, 60/60°F
D70
T228
 
 
1.011
API Gravity, 60°F
D70
T228
 
 
8.5
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
 
Dynamic Shear, 70°C, G*/sino, kPa
P246
T315
2.20 min
2.20 min
3.2
Mass Loss, %
D2872
T240
1.00 max
1.00 max
0.5
Residue from P,A.V. Test @ 100°C:
D6521
R28
 
 
 
Dynamic Shear, 25°C, G*-sino, kPa
D7175
T315
5000 max
 
1145
Creep Stiffness, -18°C, S, MPa
D6648
T313
300 max
 
105
m-Value, -18°C
D6648
T313
0.300 min
 
0.305
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
 
Dynamic Shear, 25°C, G* sins, kPa
D7175
1315
 
5000 max
 
Creep Stiffness, -1.8°C, S, MPa
D6648
T313
 
300 max
 
in-Value, -18°C
D6648
T313
 
0.300 min
 



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Special Order Only
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 76 - 10
PRODUCT CODE:
13245
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320
Arizona DOT



TESTS
ASTM METHOD
AASHTO METHOD
CALIF
SPECS.
ARIZ
SPECS
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
 
Dynamic Shear,76°C, G*/sin8, kPa
D7175
T315
1.00 min
1.00 min
1.26
Viscosity, Rotational, 135°C, Pa•s
D4402
T316
3 max
3 max
0.45
Flash Point, C.O.C., °C
D92
T48
230 min
230 min
265
Specific Gravity, 77/77°F
D70
T228
 
 
 
Specific Gravity, 60/60°F
D70
T228
 
 
 
API Gravity, 60°F
D70
T228
 
 
 
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
 
Dynamic Shear, 76°C, G*/sinS, kPa
D7175
T315
2.20 min
2.20 min
2.35
Mass Loss, %
D2872
T240
1.00 max
1.00 max
0.1
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
 
Dynamic Shear, 37°C, G*.sin8, kPa
D7175
T315
5000 max
 
 
Creep Stiffness, 0°C, S, MPa
D6648
T313
300 max
 
 
m-Value, 0°C
D6648
T313
0.300 min
 
 
Residue from P.A.V. Test g 110°C:
D6521
R28
 
 
 
Dynamic Shear, 37°C, G* sins, kPa
D7175
T315
5000 max
1014
 
Creep Stiffness, 0°C, S, MPa
D6648
T313
300 max
43
 
m-Value, 0°C
D6648
T313
0.300 min
0.372
 
 
 
 
 
 
 



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 76 - 16
PRODUCT CODE:
13247
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320
Arizona DOT



TESTS
ASTM METHOD
AASHTO METHOD
CALIF
SPECS.
ARIZ
SPECS
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
 
Dynamic Shear,76°C, G*/sin6, kPa
D7175
T315
1.00 min
1.00 min
1.20
Viscosity, Rotational, 135°C, .Pa•s
D4402
T316
3 max
3 max
0.6
Flash Point, C.O.C., °C
D92
T48
230 min
230 min
315
Specific Gravity, 77/77°F
D70
T228
 
 
 
Specific Gravity, 60/60°F
D70
T228
 
 
 
API Gravity, 60°F
D70
T228
 
 
 
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
 
Dynamic Shear, 76°C, G*/sinS, kPa
D7175
T315
2.20 min
2.20 min
2.33
Mass Loss, %
D2872
T240
1.00 max
1.00 max
0.2
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
 
Dynamic Shear, 34°C, G*•sins, kPa
D7175
T315
5000 max
 
 
Creep Stiffness, -6°C, S, MPa
D6648
T313
300 max
 
 
m-Value, -6°C
D6648
T313
0.300 min
 
 
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
 
Dynamic Shear, 34°C, G* sins, kPa
D7175
T315
 
5000 max
1434
Creep Stiffness, -6°C, S, MPa
D6648
T313
 
300 max
89
m-Value, -6°C
D6648
T313
 
0.300 min
0.340



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 76 - 22
PRODUCT CODE:
13249
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
ASTM D6373
AASHTO M320
Arizona DOT



TESTS
ASTM METHOD
AASHTO METHOD
CALIF
SPECS.
ARIZ
SPECS
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
 
Dynamic Shear,76°C, G*/sinS, kPa
D7175
T315
1.00 min
1.00 min
1.27
Viscosity, Rotational, 135°C, Pa's
D4402
T316
3 max
3 max
1.5
Flash Point, C.O.C., °C
D92
T48
230 min
230 min
315
Specific Gravity, 77/77°F
D70
T228
 
 
 
Specific Gravity, 60/60°F
D70
7228
 
 
 
API Gravity, 60°F
D70
T228
 
 
 
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
 
Dynamic Shear, 76°C, G*/sinS, kPa
D7175
T315
2.20 min
2.20 min
2.60
Mass Loss, %
D2872
T240
1.00 max
1.00 max
0.2
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
 
Dynamic Shear, 31°C, G*.sinEi, kPa
D7175
T315
5000 max
 
840
Creep Stiffness, -12°C, S, MPa
D6648
T313
300 max
 
155
m-Value, 0°C
D6648
T313
0.300 min
 
0.346
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
 
Dynamic Shear, 31°C, G* sins, kPa
D7175
T315
 
5000 max
1562
Creep Stiffness, -12°C, S, MPa
D6648
T313
 
300 max
153
m-Value, -12°C
D6648
T313
 
0.300 min
0.341



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
AC-30 (Nevada)
PRODUCT CODE:
13419
DESCRIPTION:
A vacuum steam refined straight run asphalt for use in hot mixes in moderate
temperature climates under normal load conditions.
MEETS SPECIFICATIONS:
ASTM D3381, Table 2
AASHTO M226, Table 2
Nevada DOT



TESTS
ASTM
METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
Abs. Viscosity, 140°F, Poise
D2171
Nev, T738
2400-3600
2681
Kin. Viscosity, 275°F, cSt
D2170
T201
350 min
424
Penetration, 77°F, 100g, 5s
D5
T49
50 min
53
Flash Point, C.O.C., °F
D92
T48
450 min
605
Sieve
 
Nev. T730
Pass
Pass
Solubility in TCE, wt. %
D2042
T44
99.0 min
99.9
Specific Gravity, 77/77 °F
D70
T228
 
1.0226
Specific Gravity, 60/60 °F
D70
T228
 
1.0286
API Gravity, 60°F
D70
T228
 
6.1
Density, 60°F, Lbs/Gallon
D70
T228
 
8.57
Residue from R.T.F.O. Test:
D2872
T240
 
 
Abs, Viscosity, 140°F, Poise
D2171
T202
12000 max
7350
Loss on Heating, wt.%
D2872
T240
0.5 max
0.2



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
11-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 64 - 28 TR
PRODUCT CODE:
13701
DESCRIPTION:
A vacuum steam refined straight run asphalt modified with ground tire rubber and
polymer for use in hot mixes in moderate temperature climates under normal load
conditions.
MEETS SPECIFICATIONS:
Caltrans



TESTS
ASTM METHOD
AASHTO METHOD
SPECS.
TYPICAL ANALYSIS1
Original Asphalt:
 
 
 
 
Dynamic Shear,64°C, G*/sin8, kPa
D7175
T315
1.00 min
1.2
Viscosity, Rotational, 135°C, Pas
D4402
T316
3 max
0.6
Flash Point, C.O.C., °C
D92
T48
230 min
290
Ground Tire Rubber, %
 
 
10 min
18
Solubility in Trichloroethylene, %
D2042
T44
97.5 min
98.0
Specific Gravity, 77/77°F
D70
T228
 
1.024
Specific Gravity, 60/60°F
D70
T228
 
1.030
API Gravity, 60°F
D70
T228
 
5.9
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 64°C, Gs/sine., kPa
D7175
T315
2.20 min
2.7
Phase Angle, 64°C, degrees
D7175
T315
80 max
71
Elastic Recovery, 25°C. %
D6084
 
75 ruin
80
Mass Loss, %
D2872
T240
1.00 max
0.2
Residue from P.A.V. Test @ 100°C:
D6521
R28
 
 
Dynamic Shear, 22°C, G*.sin8, kPa
D7175
T315
5000 max
1827
Creep Stiffness, -18°C, S, MPa
D6648
T313
300 max
128
m-Value, -18°C
D6648
T313
0.300 min
0.322



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available, Phoenix Terminal
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
PG 76 - 22TR
PRODUCT CODE: 
13713
DESCRIPTION:
A tire rubber/SBS polymer modified asphalt cement for use in hot mixes in hot
temperature climates or under heavier load conditions.
MEETS SPECIFICATIONS:
Caltrans



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Original Asphalt:
 
 
 
 
Dynamic Shear,76°C, G*isino, kPa
D7175
T315
1.00 min
2.3
Viscosity, Rotational, 135°C, Pa.s
D4402
T316
3 max
1.5
Flash Point, C.O.C., °C
D92
T48
230 min
300
Ground Tire Rubber, %
 
 
10 min
18
Solubility in Trichloroethylene, %
D2042
T44
97.5 min
98
Specific Gravity, 77/77°F
D70
T228
 
1.030
Specific Gravity, 60/60°F
D70
T228
 
1.036
API Gravity, 60°F
D70
T228
 
5.0
Residue from R.T.F.O. Oven Test:
D2872
T240
 
 
Dynamic Shear, 76°C, G*/sine, kPa
D7175
T315
2.20 min
3.3
Phase Angle, 76°C, degrees
D7175
T315
80 max
65
Elastic Recovery, 25°C, %
D6084
 
65 min
85
Mass Loss, %
D2872
T240
1.00 max
0.2
Residue from P.A.V. Test @ 110°C:
D6521
R28
 
 
Dynamic Shear, 31°C, G* sine, kPa
D7175
T315
5000 max
1760
Creep Stiffness, -12°C, S, MPa
D6648
T313
300 max
170
m-Value, -12°C
D6648
T313
0.300 min
0.318



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily Available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003

 


PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
MAC-I OTR
PRODUCT CODE:
13721
DESCRIPTION:
A tire rubber modified asphalt cement for use in hot mixes to resist rutting and
cracking. The product is smooth and homogeneous, and it mixes like a
conventional asphalt.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Original Asphalt:
 
 
 
 
Minimum Recycled Tire Rubber,%
 
 
10.0 MIN
11
Abs. Viscosity, 140°F, Poise
D2171
T202
5000 min
5200
Kin. Viscosity, 275°F, cSt
D2170
T201
1000 max
700
Penetration, 77°F, 100g, 5s
D5
T49
40-60
46
Penetration, 4°C, 200g, 60s
D5
T49
20 min
22
Softening Point, °F
D36
T53
127 min
129
Flash Point, C.O.C., °F
D92
T48
450 min
590
Solubility in TCE, wt. %
D2042
T44
97.5 min
98.6
Specific Gravity, 77/77 °F
D70
T228
 
1.032
Specific Gravity, 60/60 °F
D70
T228
 
1.038
API Gravity, 60°F
D70
T228
 
4.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.65
Residue from R.T.F.O. Test:
D2872
T240
 
 
Abs. Viscosity, 140°F, Poise
D2171
T202
20000 min
22500
Aging Index, 140°F
D2171
T202
 
4.3
Kin. Viscosity, 275°F, cSt
D2170
T201
1500 max
1240
Penetration, 77°F, 100g, 5s
D5
T49
20-40
28
% of Original Penetration
D5
T49
50 min
60
Penetration, 4°C, 200g, 60s
D5
T49
14 min
16
Loss on Heating, wt.%
D2872
T240
 
0.6



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003

 


PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
ASPHALT CEMENT
 
 
GRADE:
MAC-15TR
PRODUCT CODE:
13723
DESCRIPTION:
A tire rubber modified asphalt cement for use in hot mixes to resist rutting and
cracking. The product is smooth and homogeneous, and it mixes like a
conventional asphalt.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Original Asphalt:
 
 
 
 
Minimum Recycled Tire Rubber,%
 
 
15.0 MIN
15.5
Abs. Viscosity, 140°F, Poise
D2171
T202
5000 min
5200
Kin. Viscosity, 275°F, cSt
D2170
T201
1200 max
900
Penetration, 77°F, 100g, 5s
D5
T49
40-60
46
Penetration, 4°C, 200g, 60s
D5
T49
15 min
19
Softening Point, °F
D36
T53
127 min
129
Flash Point, C.O.C., °F
D92
T48
450 min
590
Solubility in TCE, wt. %
D2042
T44
97.5 min
98.6
Specific Gravity, 77/77 °F
D70
T228
 
1.032
Specific Gravity, 60/60 °F
D70
T228
 
1.038
API Gravity, 60°F
D70
T228
 
4.8
Density, 60°F, Lbs/Gallon
D70
T228
 
8.65
Residue from R.T.F.O. Test:
D2872
T240
 
 
Abs. Viscosity, 140°F, Poise
D2171
T202
20000 min
22500
Aging Index, 140°F
D2171
T202
 
4.3
Kin. Viscosity, 275°F, cSt
D2170
T201
2000 max
1540
Penetration, 77°F, 100g, 5s
D5
T49
20-40
28
% of Original Penetration
D5
T49
50 min
60
Penetration, 4°C, 200g, 60s
D5
T49
10 min
14
Loss on Heating, wt.%
D2872
T240
 
0.6



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2012





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSION BASE STOCK
 
 
GRADE:
50/50
PRODUCT CODE:
13802
DESCRIPTION:
A steam refined asphalt for use in hard base asphalt emulsions.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Penetration, 77°F, 100g, 5s
D5
T49
50-60
55
Abs. Viscosity, 140°F, Poise
D2171
T202
 
1975
Flash Point, C.O.C., °F
D92
T48
500 min
580
API Gravity, 60°F
D70
T228
 
6.0
Density, 60°F, lbs/gallon
D70
T228
 
8.57



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
05-15-2008





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
HARD EMULSION BASE STOCK
 
GRADE:
25/40
PRODUCT CODE:
13803
DESCRIPTION:
A steam refined asphalt for use in specialty hard base asphalt emulsions.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Penetration, 77°F, 100g, 5s
D5
T49
25-40
30
Abs. Viscosity, 140°F, Poise
D2171
T202
 
5500
Flash Point, C.O.C., °F
D92
T48
500 min
590
API Gravity, 60°F
D70
T228
 
5.9
Density, 60°F, lbs/gallon
D70
T228
 
8.58



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
10-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSION BASE STOCK
 
 
GRADE:
120/150
PRODUCT CODE:
13804
DESCRIPTION:
A vacuum distilled, steam stripped bituminous residue normally used for blending
emulsion base stock and other asphalt products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Penetration, 77°F, 100g, 5s
D5
T49
120-150
135
Abs. Viscosity, 140°F, Poise
D2171
T202
 
650
Flash Point, C.O.C., °F
D92
T48
500 min
580
API Gravity, 60°F
D70
T228
 
7.4
Density, 60°F, lbs/gallon
D70
T228
 
8.48



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
10-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSION BASE STOCK
 
 
GRADE:
75/80
PRODUCT CODE:
13805
DESCRIPTION:
A vacuum distilled, steam stripped bituminous residue normally used for blending
emulsion base stock and other asphalt products.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Penetration, 77°F, 100g, 5s
D5
T49
75-80
77
Abs. Viscosity, 140°F, Poise
D2171
T202
 
1410
Flash Point, C.O.C., °F
D92
T48
500 min
580
API Gravity, 60°F
D70
T228
 
6.4
Density, 60°F, lbs/gallon
D70
T228
 
8.55



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
10-01-2007





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
VACUUM TOWER BOTTOMS
 
GRADE:
VTB FOR FUEL OIL
PRODUCT CODE:
13814
DESCRIPTION:
A vacuum steam refined straight run residual.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Abs. Viscosity, 140°F, Poise
D2171
T202
1000 min
1725
Kin. Viscosity, 275°F, cSt
D2171
T201
 
308
Penetration, 77°F, 100g, 5s
D5
T49
 
54
Flash Point, C.O.C., °F
D92
T48
525 min
600
Solubility in TCE, wt. %
D2042
T44
99.0 min
99.9
Specific Gravity, 77/77 °F
D70
T228
 
1.018
Specific Gravity, 60/60 °F
D70
T228
 
1.024
API Gravity, 60°F
D70
T228
 
6.7
Density, 60°F, Lbs/Gallon
D70
T228
 
8.53



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
UN3257, Elevated temperature liquid, n.o.s., 9, III
DOT PLACARD:
Hot, 3257
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
ss-1h
PRODUCT CODE:
13502
DESCRIPTION:
A highly stabilized anionic mixing type emulsion manufactured from hard base
asphalt, suitable for use in soil stabilization, seal coating, and dust
palliation.
MEETS SPECIFICATIONS:
ASTM D977
AASHTO M140



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
20-100
26
Storage Stability, 24 H, %
D244
T59
1 max
0.0
pH
E70
T200
 
10.8
Cement Mixing Test, %
D244
T59
2.0 max
1.0
Sieve Test, %
D244
T59
0.1 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.50
Residue by distillation, %
D244
T59
57 min
61.5
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-90
51
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2150
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
Asphalt, Non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
CSS-1h
PRODUCT CODE:
13506
DESCRIPTION:
A cationic slow setting emulsion manufactured from hard base asphalt.
MEETS SPECIFICATIONS:
ASTM D3297
AASHTO M208



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
20-100
26
Storage Stability, 24 H, %
D244
T59
1 max
0.1
pH
E70
T200
 
3.2
Particle Charge Test
D244
E70
Positive
Pos.
Sieve Test, %
D244
T59
0.1 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.5
Residue by distillation, %
D244
T59
57 min
61
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-90
51
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2150
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Elk Grove Asphalt Terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
CQS-1h
PRODUCT CODE:
13518
DESCRIPTION:
A cationic quick setting emulsion manufactured from hard base asphalt for use in
making slurry seals.
MEETS SPECIFICATIONS:
ASTM D2396, Section 203-5.2 of “Greenbook”



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
20-90
22
Storage Stability, 24 H, %
D244
T59
1 max
0.0
pH
E70
T200
6.7 max
3.2
Particle Charge Test
D244
E70
Positive
Pos.
Sieve Test, %
D244
T59
0.10 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.5
Residue by distillation, %
D244
T59
60 min
62
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
45-80
51
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2150
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
CRS-2
PRODUCT CODE:
13521
DESCRIPTION:
A cationic rapid setting emulsion manufactured from soft base asphalt.
MEETS SPECIFICATIONS:
ASTM D2397
AASHTO M208



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
100-400
125
Storage Stability, 24 H, %
D244
T59
1 max
0.0
pH
E70
T200
6.7 max
4.5
Particle Charge Test
D244
E70
positive
pos.
Classification Test
D244
T59
passes
passes
Demulsibility, 35 ml CaCl2, %
D244
T59
60 min
62
Sieve Test, %
D244
T59
0.10 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.40
Oil distillate, vol. %
D244
T59
3 max
0
Residue by distillation, %
D244
T59
65 min
70
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
100-250
110
Abs. Viscosity, 140°F, Poise
D2171
T202
 
830
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Special order only
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
CRS-2h
PRODUCT CODE:
13522
DESCRIPTION:
A cationic rapid setting emulsion manufactured from hard base asphalt.
MEETS SPECIFICATIONS:
ASTM D2397
AASHTO M208



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
100-400
175
Storage Stability, 24 H, %
D244
T59
1 max
0.01
pH
E70
T200
6.7 max
3.3
Particle Charge Test
D244
E70
positive
pos.
Classification Test
D244
T59
passes
passes
Demulsibility, 35 ml CaCl2, %
D244
T59
60 min
74
Sieve Test, %
D244
T59
0.1 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.47
Oil distillate, vol. %
D244
T59
3 max
0
Residue by evaporation, %
D244
T59
65 min
70
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40°-90
82
Abs. Viscosity, 140°F, Poise
D2171
T202
 
1150
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
260 minimum penetration for Nevada.
AVAILABILITY:
Readily available, Elk Grove terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
PMCRS-2h
PRODUCT CODE:
13602
DESCRIPTION:
A polymer modified cationic rapid setting emulsion manufactured from hard base
asphalt.
MEETS SPECIFICATIONS:
State of California



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
75-300
134
Storage Stability, 24 H, %
D244
T59
1 max
0.01
pH
E70
T200
6.7 max
3.3
Particle Charge Test
D244
E70
positive
pos.
Classification Test
D244
T59
passes
passes
Demulsibility, 35 ml CaCl2, %
D244
T59
40 min
76
Sieve Test, %
D244
T59
0.3 max
0.07
Density, 60°F, lbs/gallon
D244
T59
 
8.40
Ash content, %
D3723
 
0.2 max
0.1
Residue by evaporation, %
D244
T59
65 min
70
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-90
51
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2450
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Torsional recovery, %
Cal332
 
18 min
19



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Elk Grove terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
LMCRS-2h
PRODUCT CODE:
13601
DESCRIPTION:
A latex modified cationic rapid setting emulsion manufactured from hard base
asphalt.
MEETS SPECIFICATIONS:
State of Nevada



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
75-400
134
Storage Stability, 24 H, %
D244
T59
1 max
0.01
pH
E70
T200
6.7 max
3.3
Particle Charge Test
D244
E70
positive
pos.
Classification Test
D244
T59
passes
passes
Demulsibility, 35 ml CaCl2, %
D244
T59
40 min
76
Sieve Test, %
D244
T59
0.3 max
0.07
Density, 60°F, lbs/gallon
D244
T59
 
8.40
Residue by evaporation, %
D244
T59
65 min
70
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-90
51
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2450
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Torsional recovery, %
Nev
T757
18 min
19



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Elk Grove terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
LMCQS-1h
PRODUCT CODE:
13615
DESCRIPTION:
A latex modified anionic quick setting emulsion manufactured from hard base
asphalt.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
15-300
34
Storage Stability, 24 H, %
D244
T59
1 max
0.03
pH
E70
T200
6.7 max
3.3
Particle Charge Test
D244
E70
positive
pos.
Sieve Test, %
D244
T59
0.1 max
0.07
Density, 60°F, lbs/gallon
D244
T59
 
8.39
Residue by evaporation, %
D244
T59
57 min
62
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-75
46
Penetration, 4°C, dmm
D5
T49
15 min
17
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2450
Ductility, 77°F, 5 cm/min, cm
D113
T51
100 min
150+
Elastic recovery, %
 
T301
55 min
60
Softening point, °F
D36
T53
130 min
153
Polymer couteut, wt %
 
 
3.5 min
3.5
Toughness, inch-pounds
D5801
 
150 min
187
Tenacity, inch-pounds
D5801
 
110 min
126



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
RTE
PRODUCT CODE:
13616
DESCRIPTION:
A cationic quick setting polymer modified emulsion manufactured from hard base
asphalt for use in micro-surfacing.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
15-90
18
Storage Stability, 24 H, %
D244
T59
1 max
0.3
pH
E70
T200
6.7 max
3.2
Particle Charge Test
D244
E70
Positive
Pos.
Sieve Test, %
D244
T59
0.10 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.80
Residue by distillation, %
D244
T59
60 min
61
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-75
43
Abs. Viscosity, 140°F, Poise
D2171
T202
 
4326
Ductility, 77°F, 5 cm/min, cm
D113
T51
60 min
100+
Viscosity, 275°F cst
D2170
T201
650 min
764
RTFO Viscosity, 275°F cst
D2170
T201
 
1604
Viscosity ratio, 275°F
D2170
T201
2.5 max
2.1
Softening point, °F
D36
T53
140 min
153
RTFO Softening point, °F
D36
T53
140 min
147



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
RTE, High Elevation
PRODUCT CODE:
13617
DESCRIPTION:
A cationic quick setting polymer modified emulsion manufactured from hard base
asphalt for use in micro-surfacing.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
15-100
18
Storage Stability, 24 H, %
D244
T59
1 max
0.3
pH
E70
T200
6.7 max
3.2
Particle Charge Test
D244
E70
Positive
Pos.
Sieve Test, %
D244
T59
0.10 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.80
Residue by distillation, %
D244
T59
60 min
61
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-75
43
Penetration, 39.2°F, 200g, 60s
D5
T49
12 Min
20
Abs. Viscosity, 140°F, Poise
D2171
T202
 
 
Kinematic Viscosity, 275°F, cSt
D2170
T201
650 min
12364
RTFO Viscosity, 275°F cSt
D2170
T201
 
 
Viscosity ratio, 275°F
D2170
T201
2.5 max
2.1
Elastic Recovery %
D6084
T301
30 Min
50
Softening point, °F
D36
T53
140 min
153
RTFO Softening point, °F
D36
T53
140 min
147



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
07-01-2004





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
CRS-2P
PRODUCT CODE:
13618
DESCRIPTION:
A polymer modified cationic rapid setting emulsion manufactured from hard base
asphalt.
MEETS SPECIFICATIONS:
State of Arizona



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
100-400
153
Storage Stability, 24 H, %
D244
T59
1 max
0.03
pH
E70
T200
6.7 max
3.3
Particle Charge Test
D244
E70
positive
pos.
Classification Test
D244
T59
passes
passes
Demulsibility, 35 ml CaCl2, %
D244
T59
40 min
56
Sieve Test, %
D244
T59
0.3 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.04
Residue by evaporation, %
D244
T59
65 min
71
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-100
43
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2450
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Elastic Recovery %
 
T301
58 Min
76
Solubility in TCE, %
D2042
T44
97.5 min
98
Toughness, inch-pounds
D5801
 
150 min
196
Tenacity, inch-pounds
D5801
 
110 min
135
Polymer content, wt. %
 
 
2.5 min
3
RTFO viscosity ratio
D2171
T202
2.5 max
2.2



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
PMQS-1h
PRODUCT CODE:
13619
DESCRIPTION:
An anionic quick setting polymer modified emulsion manufactured from hard base
asphalt for use in making slurry seals.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
18-50
19
Storage Stability, 24 H, %
D244
T59
1 max
0.0
pH
E70
T200
 
11.2
Particle Charge Test
D244
E70
negative
neg.
Sieve Test, %
D244
T59
0.10 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
9.30
Residue by distillation, %
D244
T59
57 min
61
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
35-75
46
Penetration, 4°C, 200g, 60s
D5
T49
15 min
15
Abs. Viscosity, 140°F, Poise
D2171
T202
3000 max
2546
Ductility, 77°F, 5 cm/min, cm
D113
T51
100 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8
Softening point, °F
D36
T53
125 min
136
Toughness, inch-pounds
D5801
 
150 min
235
Tenacity, inch-pounds
D5801
 
110 min
157
RTFO viscosity, 140°F, poise
D2171
T202
8000 max
6874



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
PMCQS-1h
PRODUCT CODE:
13622
DESCRIPTION:
A cationic quick setting polymer modified emulsion manufactured from hard base
asphalt for use in making slurry seals.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 77°F, SFS
D244
T59
18-50
19
Storage Stability, 24 H, %
D244
T59
1 max
0.0
pH
E70
T200
6.7 max
3.2
Particle Charge Test
D244
E70
Positive
Pos.
Sieve Test, %
D244
T59
0.10 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.91
Residue by distillation, %
D244
T59
57 min
61
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
35-75
46
Penetration, 4°C, 200g, 60s
D5
T49
15 min
15
Abs. Viscosity, 140°F, Poise
D2171
T202
3000 max
2546
Ductility, 77°F, 5 cm/min, cm
D113
T51
100 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8
Softening point, °F
D36
T53
125 min
136
Toughness, inch-pounds
D5801
 
150 min
235
Tenacity, inch-pounds
D5801
 
110 min
157
RTFO viscosity, 140°F, poise
D2171
T202
8000 max
6874



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
LMQS-1h
PRODUCT CODE:
13623
DESCRIPTION:
A latex modified quick setting emulsion manufactured from hard base asphalt.
MEETS SPECIFICATIONS:
Paramount Petroleum



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
15-300
21
Storage Stability, 24 H, %
D244
T59
1 max
0.03
pH
E70
T200
 
11.2
Particle Charge Test
D244
E70
negative
neg.
Sieve Test, %
D244
T59
0.1 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
7.91
Residue by evaporation, %
D244
T59
57 min
61
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-75
46
Penetration, 4°C, dmm
D5
T49
15 min
17
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2450
Ductility, 77°F, 5 cm/min, cm
D113
T51
100 min
150+
Elastic recovery, %
 
T301
55 min
60
Softening point, °F
D36
T53
130 min
153
Polymer content, wt %
 
 
3.5 min
3.5
Toughness, inch-pounds
D5801
 
150 min
187
Tenacity, inch-pounds
D5801
 
110 min
126



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Readily available, Phoenix terminal
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
LMRS-2h
PRODUCT CODE:
13624
DESCRIPTION:
A latex modified anionic rapid setting emulsion manufactured from hard base
asphalt.
MEETS SPECIFICATIONS:
State of California, Dept. of Transportation



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
75-300
110
Storage Stability, 24 H, %
D244
T59
1 max
0.00
Settlement, 5 days, %
D244
T59
5 max
0.5
Ash Content, wt. %
D3723
 
0.2 max
0.1
Demulsibility, 35 ml CaCl2, %
D244
T59
60 min
62
Sieve Test, %
D244
T59
0.3 max
0.05
Density, 60°F, lbs/gallon
D244
T59
 
8.40
Residue by distillation, %
D244
T59
65 min
70
Tests on residue from distillation:
 
 
 
 
Penetration, 77°F, 100g, 5s
D5
T49
40-90
54
Abs. Viscosity, 140°F, Poise
D2171
T202
 
2300
Ductility, 77°F, 5 cm/min, cm
D113
T51
40 min
150+
Solubility in TCE, wt. %
D2042
T44
97.5 min
99.8
Torsional recovery, %
 
 
18 min
23



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Special order only
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
02-01-2003





PRODUCT SPECIFICATIONS
 
 
 
PRODUCT:
EMULSIFIED ASPHALT
 
GRADE:
LTR-SS
PRODUCT CODE:
13640
DESCRIPTION:
Emulsified Liquid Tire Rubber Modified Surface Sealer
MEETS SPECIFICATIONS:
Wright Asphalt



TESTS
ASTM
METHOD
AASHTO
METHOD
SPECS.
TYPICAL
ANALYSIS1
Viscosity, Saybolt, 122°F, SFS
D244
T59
50-150
100
Sieve Test, %
D244
T59
0.1 max
0.01
Density, 60°F, lbs/gallon
D244
T59
 
8.354
Residue by Evaporation
D244
T59
53 min
55
Exposure, Q.U.V., hours
 
 
450 min
600+
Tests on residue from distillation:
 
 
 
 
Ground Whole Tire Rubber, %
Certificate of Compliance
 
 
Softening Point, °F
D36
T53
140 min
145
Penetration, 25°F, 100g, 5s
D5
T49
20-60
23
Ductility, 25°F, 5 cm/min, cm
D113
T51
20 min
50+
Solubility %
D2042
T44
97.5 min
98.5



1Values shown as typicals may, at times, be superseded by results which are
current at a particular time.
AVAILABILITY:
Upon request
DOT SHIPPING NAME:
Asphalt, non-hazardous
DOT PLACARD:
None required
RELEASED:
05-23-2003




Schedule A-29
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule B
Pricing Benchmarks
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Step-Out Price
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the $(***)/barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the $(***)/barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Step-Out Price
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the $(***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


 
 
 
 
ASPHALT
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the $(***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)/barrel


 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.




Changes to Baseline Crude Volume: In the event the Baseline Volume for the Crude
Oil Product Group changes, the Base Price for such build or draw for the
applicable month shall be the arithmetic average of the Trading Days in the
applicable calendar month of the closing settlement prices on the New York
Mercantile Exchange for the first nearby Light Crude Oil Futures Contract Plus
$(***)/bbl.



Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


 
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $(***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $(***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $(***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $(***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $(***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the average of the mean of the high and low daily
quotation published in "Platts US Marketscan" in the section "GULF COAST" under
the heading "Houston" and subheading "Prompt Pipeline" for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***) / barrel




Best estimate for the applicable Procurement Price


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***) / barrel


Base Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***) / barrel


 
 
 
 
 
 
 




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
SLOP
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


 
 
 
 
 
 
 
 
 
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


 
 
 
 
 
 
 
ASPHALT
Averaging Mechanism
Arithmetic average of the Trading Days in the month of March 2013
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of
the Trading Days on the relevant Applicable Step-Out Pricing Dates
 




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


 
 
 
 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***)/ barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***)/ barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***)/ barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***)/ barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***)/ barrel


 
 
 
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.


Procurement Price: The volume weighted average purchase price per barrel
calculated under all Procurement Contracts under which such Crude Oil was
acquired during such month.  The volume weighted average will be calculated as
the net dollars paid or received on all Procurement Contracts, with Aron
payments to third parties represented as a positive dollar amount and Aron
receipts from third parties represented as a negative dollar amount, divided by
the net volume on all Procurement Contracts, with Aron purchases represented as
a positive volume and Aron sales represented as a negative volume.  If for such
month Aron does not enter any Crude Oil Procurement Contracts, the Procurement
Price will equal the sum of the closing settlement price on the New York
Mercantile Exchange for the first nearby Light Crude Futures contract for the
Trading Day preceding the relevant Invoice Date.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month.  The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume.  If for such month Aron does
not enter any Crude Oil Procurement Contracts, the Base Price will equal the
Short Crude FIFO price as defined in Schedule B. 




Applicable Step-Out Pricing Dates: In the event of a Termination Date of :




Schedule B-11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



May 31, 2016, the Applicable Step-Out Pricing Dates shall be: May 26, 27, 31 of
2016
May 31, 2017, the Applicable Step-Out Pricing Dates shall be: May 26, 30, 31 of
2017
May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2019





Schedule B-11


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE C

Monthly True-up Amounts




I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:
“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
R = F + I + K + M
Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month
“I” represent the Sales for Current Month Value of such month,
“K” represents the Short Crude FIFO Value as of the end of such month, and
“M” represents Crude Purchase Fee as defined in Article 6.4
“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Position or Long Crude FIFO
Position. If the prior month has a Short Crude FIFO Position then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO
Position then use that prior month’s Long Crude FIFO Price. “Monthly Crude Oil
True-up Amount” (denoted as “Z”) means, for any month, the sum of the Gross
Monthly Crude Oil Value for such month and the Aggregate Daily Supply Value for
such month; provided that if such amount is positive it shall represent an
amount due to the Company and if such amount is negative, the absolute value
thereof shall represent an amount due to Aron.
“Sales for Current Month Volume” means, for any month, the sum of (A) Monthly
Crude Procurement Purchase Volume, (B) Monthly Crude Procurement Sale Volume and
(C) Additional Sales Volume for such month.
“Additional Sales Volume” means, for any month, the greater of the Adjusted
Monthly Crude Sales Volume for such month and the Adjusted Target Crude Sales
Volume for such month, less the sum of the (A) Monthly Crude Procurement
Purchase Volume and (B) Monthly Crude Procurement Sale Volume.
“Monthly Crude Procurement Purchase Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a negative number.
“Monthly Crude Procurement Sale Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron invoices purchasers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a positive number.


“Sales for Current Month Value” (denoted as “I”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
I = P + S + Q
Where:
“P” represents the Monthly Crude Procurement Purchase Value
“S” represents the Monthly Crude Procurement Sale Value
“Q” represents the Additional Sales Value
“Additional Sales Value” (denoted as “Q”) means, for any month, the product of
Additional Sales Volume and Additional Sales Price.
“Monthly Crude Procurement Purchase Value” (denoted as “P”) means, for any
month, the product of Monthly Crude Procurement Purchase Volume and Monthly
Crude Procurement Purchase Price.
“Monthly Crude Procurement Sale Value” (denoted as “S”) means, for any month,
the product of Monthly Crude Procurement Sale Volume and Monthly Crude
Procurement Sale Price.
“Additional Sales Price” means, for any month, the price listed on Schedule B
hereto as the applicable Long FIFO Price for the current month.
“Monthly Crude Procurement Purchase Price” means, for any month, the volume
weighted average price of crude oil purchased by Aron (whether Third Party
Suppliers, the Company, or Affiliates of the Company) under Procurement
Contracts with respect to Crude Oil quantities delivered during such month.
“Monthly Crude Procurement Sale Price” means, for any month, the volume weighted
average price of crude oil sold by Aron (whether Third Party Suppliers, the
Company, or Affiliates of the Company) under Procurement Contracts with respect
to Crude Oil quantities delivered during such month.




“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Crude
Volume will be the Termination Date Crude Oil Volume]
“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the
Commencement Date Crude Oil Volume]
“Monthly Crude Receipts” (denoted as “C”) means, for any month, means, for any
month, the product of (A) -1 and (B) the sum of (1) Monthly Crude Procurement
Purchase Volume and (2) Monthly Crude Procurement Sale Volume.
.
“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):
(-1) x (A + C – B)
Where:
“A” represents the Actual Month Beginning Crude Volume for such month,
“C” represents the Monthly Crude Receipts for such month, and
“B” represents the Actual Month End Crude Volume for such month.
“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula (with each variable determined with respect to such
month):
T – A – C
Where:
“T” represents the Target Month End Crude Volume for such month,
“A” represents the Actual Month Beginning Crude Volume for such month, and
“C” represents Monthly Crude Receipts for such month.
“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
(-1) x (K + L)
Where:
“K” represents the Short Crude FIFO Position as of the end of the prior month,
and
“L” represents the Long Crude FIFO Position as of the end of the prior month.
“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
D – F
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
E – F
Where:
“E” represents the Target Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Short Crude FIFO Position” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Position.
“Short Crude FIFO Value” means, for any Short Crude FIFO Position and applicable
month, the product of such Short Crude FIFO Position and the Short Crude FIFO
Price for such month (which will be a negative number).
“Long Crude FIFO Position” (denoted as “L”) means, as of the end of any month,
the greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Position.
“Long Crude FIFO Value” means, for any Long Crude FIFO Position and applicable
month, the product of such Long Crude FIFO Position and the Long Crude FIFO
Price for such month.
“Aggregate Daily Supply Value” (denoted as “W”) means, for any month, the sum of
the Daily Supply Values for all calendar days (or portions thereof) included in
such month, times -1 (negative one).
II. For purposes of determining the Aggregate Monthly Product True-up Amount,
the following terms shall have the meanings specified below:
“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
R = F + I + L
Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the Product FIFO Purchase Price from Prior Month and Product FIFO
Purchase Volume from Prior Month,
“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume for such month
and Product Group and the Adjusted Target Product Purchase Volume for such month
and Product Group, and
“L” represents Long Product FIFO Value as of the end of such month.
“Product FIFO Purchase Price from Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Positions. “Monthly Product True-up Amount” (denoted
as “Z”) means, for any month and Product Group, the sum of Gross Monthly Product
Value (“R”) for such month and Product Group and the Aggregate Daily Product
Value (“W”) for such month and Product Group; provided that if such amount is
positive it shall represent an amount due to the Company and if such amount is
negative, the absolute value thereof shall represent an amount due to Aron.
“Aggregate Monthly Product True-up Amount” means for any month, the sum of the
Monthly Product True-up Amount for such month and for all Product Groups;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.
“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Product
Volume will be the Termination Date Product Volume]
“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month. [Note: On the Commencement Date, the Actual Month Beginning
Product Volume will be the Commencement Date Product Volume]
“Monthly Product Purchase Volume” (denoted as “D”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
B + C – A
Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
T + C – A
Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):
(-1) x (K + L)
Where:
“K” represents the Short Product FIFO Position as of the end of the prior month,
and
“L” represents the Long Product FIFO Position as of the end of the prior month.
“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product Group, the result of the following formula (with each variable
determined with respect to such month):
D – F
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):
E – F
Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Short Product FIFO Position” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Short Product FIFO Value” means, for any Short Product FIFO Position and
applicable month, the product of such Short Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Position.
“Long Product FIFO Position” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Long Product FIFO Value” means, for any Long Product FIFO Position and
applicable month, the product of such Long Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Long Product FIFO Position.
“Aggregate Product Sales” (denoted as “C”) means, for any month and Product
Group, the aggregate sales volume of all of such Product sold under Included and
Excluded Transactions pursuant to the Marketing and Sales Agreement.
“Aggregate Daily Product Value” (denoted as “W”) means, for any month and
Product Group, the product of (i) – 1 (negative one ) and (ii) the sum of the
Daily Product Values for such Product Group for all calendar days (or portions
thereof) included in such month.



Schedule C-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule D
 
 
 
 
 
 
 
Operational Volume Range
 
 
 
 
 
 
 
Effective Operational Volume Ranges for January 2015
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline 
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Catfeed  
 
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Asphalt
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 


Schedule D-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Effective Operational Volume Ranges for February 2015
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline 
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Catfeed  
 
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Asphalt
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 


Schedule D-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Effective Operational Volume Ranges for March 2015
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Catfeed
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Asphalt
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 


Schedule D-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Effective Operational Volume Ranges for April - May 2015
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline 
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Catfeed  
 
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Asphalt
 
 
 
 
15th of the month, three months prior
 
Apr
(***)
(***)
(***)
(***)
 
 
May
(***)
(***)
(***)
(***)
 
 
 
 
 
 
 
 
 


Schedule D-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Effective Operational Volume Ranges for June - December 2015
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Catfeed
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Asphalt
 
 
 
 
15th of the month, three months prior
 
Jun
(***)
(***)
(***)
(***)
 
 
Jul
(***)
(***)
(***)
(***)
 
 
Aug
(***)
(***)
(***)
(***)
 
 
Sep
(***)
(***)
(***)
(***)
 
 
Oct
(***)
(***)
(***)
(***)
 
 
Nov
(***)
(***)
(***)
(***)
 
 
Dec
(***)
(***)
(***)
(***)
 
 
 
 
 
 
 
 
 


Schedule D-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Effective Operational Volume Ranges for January - April 2016
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Catfeed
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
Asphalt
(***)
(***)
(***)
(***)
15th of the month, three months prior
(***) bbls increase or decrease
 
 
 
 
 
 
 


Schedule D-6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Effective Operational Volume Ranges for May 2016 Onwards
 
 
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
 
 
Gasoline (ex Jan & Feb)
(***)
(***)
(***)
(***)
15th of preceding month
(***) bbls increase or
decrease
 
Jan
(***)
(***)
(***)
(***)
 
 
 
Feb
(***)
(***)
(***)
(***)
 
 
 
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceding month
(***) bbls increase or
decrease
 
 
 
 
 
 
 
 
 
Catfeed  
 
(***)
(***)
(***)
(***)
15th of the month, three months prior
(***) increase or decrease
 
 
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceding month
 
 
 
 
 
 
 
 
 
 
Asphalt
(***)
(***)
(***)
(***)
15th of the month, three months prior
(***) bbls increase or
decrease
 
 
 
 
 
 
 
 
 
* Forced builds/draws resulting from changes to minimum or maximum Volume in
Ecess of Baseline do not impact discretionary builds/draws. Discretionary
 
builds/draws are subject to maximum allowed change in month end targets and
volumetric minimum and maximum.
 
 
 
 
 
 
 
 
 
 


Schedule D-7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Example:
 
 
 
 
 
 
Month 1:
 
 
 
 
 
 
 
Baseline: (***) barrels
 
 
 
 
 
 
Volume in Excess Baseline (Min): (***) Barrels
 
 
 
 
Volume in Excess Baseline (Max): (***) Barrels
 
 
 
 
Restriction: +/- (***) barrels from prior month
 
 
 
 
Target: (***) Barrels ((***) barrels of Baseline + (***) barrels Volume in
Excess of Baseline)
 
 
 
 
 
 
 
 
 
 
Month 2:
 
 
 
 
 
 
 
Baseline: (***) barrels
 
 
 
 
 
 
Volume in Excess of Baseline (Min): (***) Barrels
 
 
 
 
Volume in Excess of Baseline (Max): (***) Barrels
 
 
 
 
Restriction: +/- (***) barrels from prior month
 
 
 
 
Target can be (Baseline + Volume in Excess of Baseline): (***) Barrels to (***)
Barrels
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule D-8
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
Schedule E
 
 
 
 
 
 
 
 
 
 
 
 
Typical Product Pricing Group
Ownership
Location
Tank
Typcial Contents
Safe Fill Capacity
Report Name
GSV or NSV
Diesel
Alon or Alon affiliate (Shell lease)
Bakersfield
80005
CARB Diesel
80,762
PPC Daily
NSV
Diesel
Alon or Alon affiliate
Bakersfield
B80005
CARB Diesel
80,762
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate (Shell lease)
Bakersfield
80007
Sales (Gaso.)
80,957
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B80007
Sales (Gaso.)
80,957
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate (Shell lease)
Bakersfield
80006
PUL Sales
80,956
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B80006
PUL Sales
80,956
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate (Shell lease)
Bakersfield
80008
Sales (Gaso.)
80,851
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B80008
Sales (Gaso.)
80,851
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
67M01
Heavy Reformate
66,351
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B67M01
Heavy Reformate
66,351
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate (Shell lease)
Bakersfield
35003
Prem. Gaso.
37,651
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B35003
Prem. Gaso.
37,651
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
35004
Gaso. Blending
35,588
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B35004
Gaso. Blending
35,588
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
25003
Gaso. Blending
25,732
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B25003
Gaso. Blending
25,732
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
20M52
Natural gasoline
22,129
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B20M52
Natural gasoline
22,129
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
20M50
Lt. Reformate
20,902
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B20M50
Lt. Reformate
20,902
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate (Shell lease)
Bakersfield
20003
Alkylate / Iso-Octane
20,249
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B20003
Alkylate / Iso-Octane
20,249
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
20M04
CD Hydro Chg
20,211
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B20M04
CD Hydro Chg
20,211
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
20M53
Mixed Pentanes
20,065
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B20M53
Mixed Pentanes
20,065
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
5M51
Isobutane (sphere)
5,187
PPC Daily
NSV


Schedule E-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Gasoline
Alon or Alon affiliate
Bakersfield
B5M51
Isobutane (sphere)
5,187
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
5M50
Normal Butane (sphere)
5,104
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B5M50
Normal Butane (sphere)
5,104
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
3002
LSR -Gaso.
3,209
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B3002
LSR -Gaso.
3,209
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
3001
LSR -Gaso.
3,207
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Bakersfield
B3001
LSR -Gaso.
3,207
Yield Accounting
NSV
Slop
Alon or Alon affiliate
Bakersfield
903
Slop Oil
20,562
PPC Daily
NSV
Slop
Alon or Alon affiliate
Bakersfield
B903
Slop Oil
20,562
Yield Accounting
NSV
Slop
Alon or Alon affiliate
Bakersfield
20M07
Slop
20,293
PPC Daily
NSV
Slop
Alon or Alon affiliate
Bakersfield
B20M07
Slop
20,293
Yield Accounting
NSV
Slop
Alon or Alon affiliate
Bakersfield
11006
Recon.
11,283
PPC Daily
NSV
Slop
Alon or Alon affiliate
Bakersfield
B11006
Recon.
11,283
Yield Accounting
NSV
Slop
Alon or Alon affiliate
Bakersfield
11004
Recon.
11,267
PPC Daily
NSV
Slop
Alon or Alon affiliate
Bakersfield
B11004
Recon.
11,267
Yield Accounting
NSV
VGO
Alon or Alon affiliate
Bakersfield
67M04
HC Charge
66,659
PPC Daily
NSV
VGO
Alon or Alon affiliate
Bakersfield
B67M04
HC Charge
66,659
Yield Accounting
NSV
VGO
Alon or Alon affiliate (Shell lease)
Bakersfield
55005
Gasoil
56,532
PPC Daily
NSV
VGO
Alon or Alon affiliate
Bakersfield
B55005
Gasoil
56,532
Yield Accounting
NSV
VGO
Alon or Alon affiliate
Bakersfield
25002
Gasoil
24,494
PPC Daily
NSV
VGO
Alon or Alon affiliate
Bakersfield
B25002
Gasoil
24,494
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
60001
Asphalt
61,250
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
25001
Asphalt
24,170
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
5901
Asphalt
5,963
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
5902
Asphalt
5,963
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
5903
Asphalt
5,963
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
T3
Asphalt
4,200
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
PMA4
Asphalt
1,900
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
1101
Asphalt
1,285
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
1102
Asphalt
1,285
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
PMA1
Asphalt
800
Asphalt Daily & Monthly
NSV


Schedule E-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
PMA2
Asphalt
800
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Bakersfield - Asphalt
PMA3
Asphalt
800
Asphalt Daily & Monthly
NSV
Crude
Third Party
Crimson Line
Crimson
CRUDE
25,000
Crimson Monthy
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
100M1
Asphalt
95,334
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
100M2
Asphalt
94,562
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
50M1
Asphalt
51,296
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
10M1
Asphalt
10,080
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
10M2
Asphalt
10,080
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
10M3
Asphalt
10,080
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
5001
Asphalt
5,029
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
5002
Asphalt
5,029
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
5003
Asphalt
5,025
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
5004
Asphalt
5,025
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
5005
Asphalt
5,025
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
3001
Asphalt
3,002
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
3002
Asphalt
3,002
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
1402
Asphalt
1,344
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
1401
Asphalt
1,288
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Elk Grove
1101
Asphalt
1,232
Asphalt Daily & Monthly
NSV
VGO
Alon or Alon affiliate
Lakewood
55002
GAS OIL
48,333
PPC Daily
NSV
VGO
Alon or Alon affiliate
Lakewood
55B2
GAS OIL
48,333
Yield Accounting
NSV
Crude
Alon or Alon affiliate
Long Beach
30003
Crude
27,422
PPC Daily
NSV
Crude
Alon or Alon affiliate
Long Beach
E30003
Crude
27,422
Yield Accounting
NSV
Diesel
Alon or Alon affiliate
Long Beach
12008
Diesel
10,969
PPC Daily
NSV
Diesel
Alon or Alon affiliate
Long Beach
12009
Diesel
10,969
PPC Daily
NSV
Diesel
Alon or Alon affiliate
Long Beach
E12008
Diesel
10,969
Yield Accounting
NSV
Diesel
Alon or Alon affiliate
Long Beach
E12009
Diesel
10,969
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Long Beach
12005
Naphtha
10,969
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Long Beach
12006
Naphtha
10,969
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Long Beach
E12005
Naphtha
10,969
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Long Beach
E12006
Naphtha
10,969
Yield Accounting
NSV


Schedule E-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



VGO
Alon or Alon affiliate
Long Beach
30008
FRGO
27,284
PPC Daily
NSV
VGO
Alon or Alon affiliate
Long Beach
E30008
FRGO
27,284
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Mojave
6
Asphalt
66,318
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Mojave
4
Asphalt
66,300
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Mojave
2
Asphalt
66,269
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Paramount
150002
ORIENTE FLUX
124,962
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
15C2
ORIENTE FLUX
124,962
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
100001
PG 64-16
94,689
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
10C1
PG 64-16
94,689
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
50005
PG 58-28
42,301
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
50B5
PG 58-28
42,301
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
20001
PG 64-16
17,324
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
20002
PG 64-16
17,324
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
20B1
PG 64-16
17,324
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
20B2
PG 64-16
17,324
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
10003
MAC-15TR
8,723
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
10B3
MAC-15TR
8,723
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
5001
FUEL OIL
4,635
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
5001
FUEL OIL
4,635
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
5002
FUEL OIL/Asphalt
4,635
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
5002
FUEL OIL/Asphalt
4,635
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
5003
PG 64-28TR
4,606
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
5003
PG 64-28TR
4,606
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
5007
EBS
4,588
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
5007
EBS
4,588
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
5005
TRMAC
4,426
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
5005
TRMAC
4,426
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
5004
ORIENTE FLUX
4,091
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
5004
ORIENTE FLUX
4,091
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
3501
SLOP
3,319
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
3501
SLOP
3,319
Yield Accounting
NSV


Schedule E-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Asphalt
Alon or Alon affiliate
Paramount
2049
TRMAC-CA
1,750
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
2049
TRMAC-CA
1,750
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
2044
748/752
1,737
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
2044
748/752
1,737
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
2046
748/752
1,737
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
2046
748/752
1,737
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
2047
748/752
1,737
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
2047
748/752
1,737
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
1019
TRMAC
932
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
1019
TRMAC
932
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
1022
EBS
900
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
1022
EBS
900
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Paramount
777
DK
706
PPC Daily
NSV
Asphalt
Alon or Alon affiliate
Paramount
777
DK
706
Yield Accounting
NSV
crude
Alon or Alon affiliate
Paramount
125002
Crude
104,561
PPC Daily
NSV
crude
Alon or Alon affiliate
Paramount
12D2
Crude
104,561
Yield Accounting
NSV
Crude
Alon or Alon affiliate
Paramount
80002
Crude
67,979
PPC Daily
NSV
Crude
Alon or Alon affiliate
Paramount
80B2
Crude
67,979
Yield Accounting
NSV
Diesel
Alon or Alon affiliate
Paramount
50002
EPA DSL
44,715
PPC Daily
NSV
Diesel
Alon or Alon affiliate
Paramount
50B2
EPA DSL
44,715
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
50004
REFORMATE
47,988
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
50B4
REFORMATE
47,988
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
50001
CARBOB
44,724
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
50B1
CARBOB
44,724
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
25002
LSR
22,804
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
25B2
LSR
22,804
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
25006
LSR
21,555
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
25B6
LSR
21,555
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
25005
CARBOB
21,552
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
25B5
CARBOB
21,552
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
25003
HSR
21,257
PPC Daily
NSV


Schedule E-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Gasoline
Alon or Alon affiliate
Paramount
25B3
HSR
21,257
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
20003
ISO OCTANE
16,650
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
20B3
ISO OCTANE
16,650
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
10005
SWEET FD.
7,599
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
10B5
SWEET FD.
7,599
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
710
PENTANE
639
PPC Daily
NSV
Gasoline
Alon or Alon affiliate
Paramount
710
PENTANE
639
Yield Accounting
NSV
Gasoline
Alon or Alon affiliate
Paramount
D710
PENTANE
639
Yield Accounting
NSV
Jet
Alon or Alon affiliate
Paramount
25009
UNT KD
22,536
PPC Daily
NSV
Jet
Alon or Alon affiliate
Paramount
25B9
UNT KD
22,536
Yield Accounting
NSV
Jet
Alon or Alon affiliate
Paramount
6001
UNT KD
5,217
PPC Daily
NSV
Jet
Alon or Alon affiliate
Paramount
6001
UNT KD
5,217
Yield Accounting
NSV
Propane
Alon or Alon affiliate
Paramount
1202
LPG
1,135
PPC Daily
NSV
Propane
Alon or Alon affiliate
Paramount
1202
LPG
1,135
Yield Accounting
NSV
Propane
Alon or Alon affiliate
Paramount
1203
LPG
1,135
PPC Daily
NSV
Propane
Alon or Alon affiliate
Paramount
1203
LPG
1,135
Yield Accounting
NSV
Slop
Alon or Alon affiliate
Paramount
5501
SLOP
4,000
PPC Daily
NSV
Slop
Alon or Alon affiliate
Paramount
5501
SLOP
4,000
Yield Accounting
NSV
Slop
Alon or Alon affiliate
Paramount
3001
SLOP
2,041
PPC Daily
NSV
Slop
Alon or Alon affiliate
Paramount
3001
SLOP
2,041
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Phoenix
50001
Asphalt
50,689
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
50002
Asphalt
50,689
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
10001
Asphalt
9,610
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
10002
Asphalt
9,610
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
31
Asphalt
5,398
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
32
Asphalt
5,398
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
23
Asphalt
1,879
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
A
Asphalt
1,879
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
22
Asphalt
1,679
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
33
Asphalt
1,500
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Phoenix
34
Asphalt
1,500
Asphalt Daily & Monthly
NSV


Schedule E-6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Crude
Third Party
Plains Pipeline
L48
Crude
N/A
Plains Monthly
GSV
Crude
Third Party
Plains Pipeline
L63
Crude
N/A
Plains Monthly
GSV
Crude
Third Party
Plains Pipeline
L93
Crude
N/A
Plains Monthly
GSV
Crude
Alon or Alon affiliate
PPC Pipeline
12" Crude Line
CRUDE
3,083
PPC Daily
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
PPCCRU
CRUDE
3,083
Yield Accounting
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
KM Black
CRUDE
2,963
PPC Daily
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
KMBOS
CRUDE
2,963
Yield Accounting
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
Cenco Line Md
CRUDE
2,404
PPC Daily
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
LINE4
CRUDE
2,404
Yield Accounting
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
Cenco line Up
CRUDE
633
PPC Daily
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
LINE3
CRUDE
633
Yield Accounting
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
L3B
CRUDE
148
Yield Accounting
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
Line 3B
CRUDE
148
PPC Daily
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
LINE 3 LS
CRUDE
142
PPC Daily
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
LINE3LS
CRUDE
142
Yield Accounting
NSV
Crude
Alon or Alon affiliate
PPC Pipeline
LINE 35A
CRUDE
18
PPC Daily
NSV
Diesel
Alon or Alon affiliate
PPC Pipeline
LINE145
DIESEL
3,288
Yield Accounting  
(includes LS 66 volume too)
NSV
Diesel
Alon or Alon affiliate
PPC Pipeline
LINE 145
DIESEL
1,988
PPC Daily
NSV
Diesel
Alon or Alon affiliate
PPC Pipeline
LS 66
DIESEL
1,300
PPC Daily
NSV
Diesel
Alon or Alon affiliate
PPC Pipeline
LINE35
DIESEL
1,207
Yield Accounting
NSV
Diesel
Alon or Alon affiliate
PPC Pipeline
LINE 35
DIESEL
1,189
PPC Daily
NSV
VGO
Alon or Alon affiliate
PPC Pipeline
CHV Line 1 Upper
GAS OIL
324
PPC Daily
NSV
VGO
Alon or Alon affiliate
PPC Pipeline
LINE1UP
GAS OIL
324
Yield Accounting
NSV
VGO
Alon or Alon affiliate
PPC Pipeline
GX 210
GAS OIL
188
PPC Daily
NSV
VGO
Alon or Alon affiliate
PPC Pipeline
GX210
GAS OIL
188
Yield Accounting
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
82
Asphalt
52,177
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
41
Asphalt
51,397
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
77
Asphalt
15,728
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
76
Asphalt
11,346
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
98
Asphalt
5,865
Asphalt Daily & Monthly
NSV


Schedule E-7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Asphalt
Alon or Alon affiliate
Richmond Beach
123
Asphalt
5,098
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
95
Asphalt
1,945
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
93
Asphalt
1,930
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
90
Asphalt
1,924
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
91
Asphalt
1,923
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
92
Asphalt
1,923
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
94
Asphalt
1,923
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
97
Asphalt
1,920
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
107
Asphalt
1,835
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
115
Asphalt
995
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
119
Asphalt
959
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
108
Asphalt
945
Asphalt Daily & Monthly
NSV
Asphalt
Alon or Alon affiliate
Richmond Beach
110
Asphalt
945
Asphalt Daily & Monthly
NSV




Schedule E-8
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
1
28-Nov-14
26-Nov-14
1-Dec-14
2-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
2
1-Dec-14
27-Nov-14
2-Dec-14
3-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
3
2-Dec-14
1-Dec-14
3-Dec-14
4-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
4
3-Dec-14
28-Nov-14
4-Dec-14
5-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
5
3-Dec-14
29-Nov-14
4-Dec-14
5-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
6
3-Dec-14
30-Nov-14
4-Dec-14
5-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
7
4-Dec-14
2-Dec-14
5-Dec-14
8-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
8
5-Dec-14
3-Dec-14
8-Dec-14
9-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
9
8-Dec-14
4-Dec-14
9-Dec-14
10-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
10
9-Dec-14
8-Dec-14
10-Dec-14
11-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
11
10-Dec-14
5-Dec-14
11-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
12
10-Dec-14
6-Dec-14
11-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
13
10-Dec-14
7-Dec-14
11-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
14
11-Dec-14
9-Dec-14
12-Dec-14
15-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
15
12-Dec-14
10-Dec-14
15-Dec-14
16-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
16
15-Dec-14
11-Dec-14
16-Dec-14
17-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
17
16-Dec-14
15-Dec-14
17-Dec-14
18-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
18
17-Dec-14
12-Dec-14
18-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
19
17-Dec-14
13-Dec-14
18-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
20
17-Dec-14
14-Dec-14
18-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
21
18-Dec-14
16-Dec-14
19-Dec-14
22-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
22
19-Dec-14
17-Dec-14
22-Dec-14
23-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
23
22-Dec-14
18-Dec-14
23-Dec-14
24-Dec-14
20-Jan-15
All
2
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
24
23-Dec-14
19-Dec-14
24-Dec-14
26-Dec-14
20-Jan-15
All
0.75
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
25
23-Dec-14
20-Dec-14
24-Dec-14
26-Dec-14
20-Jan-15
All
0.75
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
26
23-Dec-14
21-Dec-14
24-Dec-14
26-Dec-14
20-Jan-15
All
0.75
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
27
23-Dec-14
22-Dec-14
24-Dec-14
26-Dec-14
20-Jan-15
All
0.75
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
28
24-Dec-14
23-Dec-14
26-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
29
26-Dec-14
24-Dec-14
29-Dec-14
30-Dec-14
20-Jan-15
All
1
1
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
30
29-Dec-14
25-Dec-14
30-Dec-14
31-Dec-14
20-Jan-15
All
2
0.5
1
1-Sep-14
1-Oct-14
1-Dec-14
31-Dec-14
 
31
29-Dec-14
25-Dec-14
30-Dec-14
31-Dec-14
20-Feb-15
All
2
0.5
1
1-Sep-14
1-Oct-14
1-Jan-15
31-Jan-15
 
32
30-Dec-14
26-Dec-14
31-Dec-14
2-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
33
30-Dec-14
27-Dec-14
31-Dec-14
2-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
34
30-Dec-14
28-Dec-14
31-Dec-14
2-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
35
30-Dec-14
29-Dec-14
31-Dec-14
2-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15


Schedule G-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
36
31-Dec-14
30-Dec-14
2-Jan-15
5-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
37
2-Jan-15
31-Dec-14
5-Jan-15
6-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
38
5-Jan-15
1-Jan-15
6-Jan-15
7-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
39
6-Jan-15
5-Jan-15
7-Jan-15
8-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
40
7-Jan-15
2-Jan-15
8-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
41
7-Jan-15
3-Jan-15
8-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
42
7-Jan-15
4-Jan-15
8-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
43
8-Jan-15
6-Jan-15
9-Jan-15
12-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
44
9-Jan-15
7-Jan-15
12-Jan-15
13-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
45
12-Jan-15
8-Jan-15
13-Jan-15
14-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
46
13-Jan-15
12-Jan-15
14-Jan-15
15-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
47
14-Jan-15
9-Jan-15
15-Jan-15
16-Jan-15
20-Feb-15
All
1.33
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
48
14-Jan-15
10-Jan-15
15-Jan-15
16-Jan-15
20-Feb-15
All
1.33
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
49
14-Jan-15
11-Jan-15
15-Jan-15
16-Jan-15
20-Feb-15
All
1.33
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
50
15-Jan-15
13-Jan-15
16-Jan-15
20-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
51
16-Jan-15
14-Jan-15
20-Jan-15
21-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
52
20-Jan-15
15-Jan-15
21-Jan-15
22-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
53
21-Jan-15
16-Jan-15
22-Jan-15
23-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
54
21-Jan-15
17-Jan-15
22-Jan-15
23-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
55
21-Jan-15
18-Jan-15
22-Jan-15
23-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
56
21-Jan-15
19-Jan-15
22-Jan-15
23-Jan-15
20-Feb-15
All
0.75
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
57
22-Jan-15
20-Jan-15
23-Jan-15
26-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
58
23-Jan-15
21-Jan-15
26-Jan-15
27-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
59
26-Jan-15
22-Jan-15
27-Jan-15
28-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
60
27-Jan-15
26-Jan-15
28-Jan-15
29-Jan-15
20-Feb-15
All
1
1
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
61
28-Jan-15
23-Jan-15
29-Jan-15
30-Jan-15
20-Feb-15
All
1
0.67
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
62
28-Jan-15
24-Jan-15
29-Jan-15
30-Jan-15
20-Feb-15
All
1
0.67
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
63
28-Jan-15
25-Jan-15
29-Jan-15
30-Jan-15
20-Feb-15
All
1
0.67
1
1-Oct-14
1-Nov-14
1-Jan-15
31-Jan-15
 
64
28-Jan-15
23-Jan-15
29-Jan-15
30-Jan-15
20-Mar-15
All
1
0.33
1
1-Oct-14
1-Nov-14
1-Feb-15
28-Feb-15
 
65
28-Jan-15
24-Jan-15
29-Jan-15
30-Jan-15
20-Mar-15
All
1
0.33
1
1-Oct-14
1-Nov-14
1-Feb-15
28-Feb-15
 
66
28-Jan-15
25-Jan-15
29-Jan-15
30-Jan-15
20-Mar-15
All
1
0.33
1
1-Oct-14
1-Nov-14
1-Feb-15
28-Feb-15
 
67
29-Jan-15
27-Jan-15
30-Jan-15
2-Feb-15
20-Mar-15
All
1
1
1
1-Nov-14
1-Dec-14
1-Feb-15
28-Feb-15
 
68
30-Jan-15
28-Jan-15
2-Feb-15
3-Feb-15
20-Mar-15
All
1
1
1
1-Nov-14
1-Dec-14
1-Feb-15
28-Feb-15
 
69
2-Feb-15
29-Jan-15
3-Feb-15
4-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
70
3-Feb-15
2-Feb-15
4-Feb-15
5-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15


Schedule G-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
71
4-Feb-15
30-Jan-15
5-Feb-15
6-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
72
4-Feb-15
31-Jan-15
5-Feb-15
6-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
73
4-Feb-15
1-Feb-15
5-Feb-15
6-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
74
5-Feb-15
3-Feb-15
6-Feb-15
9-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
75
6-Feb-15
4-Feb-15
9-Feb-15
10-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
76
9-Feb-15
5-Feb-15
10-Feb-15
11-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
77
10-Feb-15
9-Feb-15
11-Feb-15
12-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
78
11-Feb-15
6-Feb-15
12-Feb-15
13-Feb-15
20-Mar-15
All
1.33
1
1
 
 
1-Feb-15
28-Feb-15
 
79
11-Feb-15
7-Feb-15
12-Feb-15
13-Feb-15
20-Mar-15
All
1.33
1
1
 
 
1-Feb-15
28-Feb-15
 
80
11-Feb-15
8-Feb-15
12-Feb-15
13-Feb-15
20-Mar-15
All
1.33
1
1
 
 
1-Feb-15
28-Feb-15
 
81
12-Feb-15
10-Feb-15
13-Feb-15
17-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
82
13-Feb-15
11-Feb-15
17-Feb-15
18-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
83
17-Feb-15
12-Feb-15
18-Feb-15
19-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
84
18-Feb-15
13-Feb-15
19-Feb-15
20-Feb-15
20-Mar-15
All
0.75
1
1
 
 
1-Feb-15
28-Feb-15
 
85
18-Feb-15
14-Feb-15
19-Feb-15
20-Feb-15
20-Mar-15
All
0.75
1
1
 
 
1-Feb-15
28-Feb-15
 
86
18-Feb-15
15-Feb-15
19-Feb-15
20-Feb-15
20-Mar-15
All
0.75
1
1
 
 
1-Feb-15
28-Feb-15
 
87
18-Feb-15
16-Feb-15
19-Feb-15
20-Feb-15
20-Mar-15
All
0.75
1
1
 
 
1-Feb-15
28-Feb-15
 
88
19-Feb-15
17-Feb-15
20-Feb-15
23-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
89
20-Feb-15
18-Feb-15
23-Feb-15
24-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
90
23-Feb-15
19-Feb-15
24-Feb-15
25-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
91
24-Feb-15
23-Feb-15
25-Feb-15
26-Feb-15
20-Mar-15
All
1
1
1
 
 
1-Feb-15
28-Feb-15
 
92
25-Feb-15
20-Feb-15
26-Feb-15
27-Feb-15
20-Mar-15
All
1
0.67
1
 
 
1-Feb-15
28-Feb-15
 
93
25-Feb-15
21-Feb-15
26-Feb-15
27-Feb-15
20-Mar-15
All
1
0.67
1
 
 
1-Feb-15
28-Feb-15
 
94
25-Feb-15
22-Feb-15
26-Feb-15
27-Feb-15
20-Mar-15
All
1
0.67
1
 
 
1-Feb-15
28-Feb-15
 
95
25-Feb-15
20-Feb-15
26-Feb-15
27-Feb-15
20-Apr-15
All
1
0.33
1
 
 
1-Mar-15
31-Mar-15
 
96
25-Feb-15
21-Feb-15
26-Feb-15
27-Feb-15
20-Apr-15
All
1
0.33
1
 
 
1-Mar-15
31-Mar-15
 
97
25-Feb-15
22-Feb-15
26-Feb-15
27-Feb-15
20-Apr-15
All
1
0.33
1
 
 
1-Mar-15
31-Mar-15
 
98
26-Feb-15
24-Feb-15
27-Feb-15
2-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
99
27-Feb-15
25-Feb-15
2-Mar-15
3-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
100
2-Mar-15
26-Feb-15
3-Mar-15
4-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
101
3-Mar-15
2-Mar-15
4-Mar-15
5-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
102
4-Mar-15
27-Feb-15
5-Mar-15
6-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
103
4-Mar-15
28-Feb-15
5-Mar-15
6-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
104
4-Mar-15
1-Mar-15
5-Mar-15
6-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
105
5-Mar-15
3-Mar-15
6-Mar-15
9-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15


Schedule G-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
106
6-Mar-15
4-Mar-15
9-Mar-15
10-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
107
9-Mar-15
5-Mar-15
10-Mar-15
11-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
108
10-Mar-15
9-Mar-15
11-Mar-15
12-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
109
11-Mar-15
6-Mar-15
12-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
110
11-Mar-15
7-Mar-15
12-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
111
11-Mar-15
8-Mar-15
12-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
112
12-Mar-15
10-Mar-15
13-Mar-15
16-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
113
13-Mar-15
11-Mar-15
16-Mar-15
17-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
114
16-Mar-15
12-Mar-15
17-Mar-15
18-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
115
17-Mar-15
16-Mar-15
18-Mar-15
19-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
116
18-Mar-15
13-Mar-15
19-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
117
18-Mar-15
14-Mar-15
19-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
118
18-Mar-15
15-Mar-15
19-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
119
19-Mar-15
17-Mar-15
20-Mar-15
23-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
120
20-Mar-15
18-Mar-15
23-Mar-15
24-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
121
23-Mar-15
19-Mar-15
24-Mar-15
25-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
122
24-Mar-15
23-Mar-15
25-Mar-15
26-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
123
25-Mar-15
20-Mar-15
26-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
124
25-Mar-15
21-Mar-15
26-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
125
25-Mar-15
22-Mar-15
26-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
126
26-Mar-15
24-Mar-15
27-Mar-15
30-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
127
27-Mar-15
25-Mar-15
30-Mar-15
31-Mar-15
20-Apr-15
All
1
1
1
 
 
1-Mar-15
31-Mar-15
 
128
30-Mar-15
26-Mar-15
31-Mar-15
1-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
129
31-Mar-15
27-Mar-15
1-Apr-15
2-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
130
31-Mar-15
28-Mar-15
1-Apr-15
2-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
131
31-Mar-15
29-Mar-15
1-Apr-15
2-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
132
31-Mar-15
30-Mar-15
1-Apr-15
2-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
133
1-Apr-15
31-Mar-15
2-Apr-15
6-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
134
2-Apr-15
1-Apr-15
6-Apr-15
7-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
135
6-Apr-15
2-Apr-15
7-Apr-15
8-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
136
7-Apr-15
6-Apr-15
8-Apr-15
9-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
137
8-Apr-15
3-Apr-15
9-Apr-15
10-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
138
8-Apr-15
4-Apr-15
9-Apr-15
10-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
139
8-Apr-15
5-Apr-15
9-Apr-15
10-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
140
9-Apr-15
7-Apr-15
10-Apr-15
13-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15


Schedule G-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
141
10-Apr-15
8-Apr-15
13-Apr-15
14-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
142
13-Apr-15
9-Apr-15
14-Apr-15
15-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
143
14-Apr-15
13-Apr-15
15-Apr-15
16-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
144
15-Apr-15
10-Apr-15
16-Apr-15
17-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
145
15-Apr-15
11-Apr-15
16-Apr-15
17-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
146
15-Apr-15
12-Apr-15
16-Apr-15
17-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
147
16-Apr-15
14-Apr-15
17-Apr-15
20-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
148
17-Apr-15
15-Apr-15
20-Apr-15
21-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
149
20-Apr-15
16-Apr-15
21-Apr-15
22-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
150
21-Apr-15
20-Apr-15
22-Apr-15
23-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
151
22-Apr-15
17-Apr-15
23-Apr-15
24-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
152
22-Apr-15
18-Apr-15
23-Apr-15
24-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
153
22-Apr-15
19-Apr-15
23-Apr-15
24-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
154
23-Apr-15
21-Apr-15
24-Apr-15
27-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
155
24-Apr-15
22-Apr-15
27-Apr-15
28-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
156
27-Apr-15
23-Apr-15
28-Apr-15
29-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
157
28-Apr-15
27-Apr-15
29-Apr-15
30-Apr-15
20-May-15
All
1
1
1
 
 
1-Apr-15
30-Apr-15
 
158
29-Apr-15
24-Apr-15
30-Apr-15
1-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
159
29-Apr-15
25-Apr-15
30-Apr-15
1-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
160
29-Apr-15
26-Apr-15
30-Apr-15
1-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
161
30-Apr-15
28-Apr-15
1-May-15
4-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
162
1-May-15
29-Apr-15
4-May-15
5-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
163
4-May-15
30-Apr-15
5-May-15
6-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
164
5-May-15
4-May-15
6-May-15
7-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
165
6-May-15
1-May-15
7-May-15
8-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
166
6-May-15
2-May-15
7-May-15
8-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
167
6-May-15
3-May-15
7-May-15
8-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
168
7-May-15
5-May-15
8-May-15
11-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
169
8-May-15
6-May-15
11-May-15
12-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
170
11-May-15
7-May-15
12-May-15
13-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
171
12-May-15
11-May-15
13-May-15
14-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
172
13-May-15
8-May-15
14-May-15
15-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
173
13-May-15
9-May-15
14-May-15
15-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
174
13-May-15
10-May-15
14-May-15
15-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
175
14-May-15
12-May-15
15-May-15
18-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15


Schedule G-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
176
15-May-15
13-May-15
18-May-15
19-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
177
18-May-15
14-May-15
19-May-15
20-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
178
19-May-15
18-May-15
20-May-15
21-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
179
20-May-15
15-May-15
21-May-15
22-May-15
19-Jun-15
All
1.33
1
1
 
 
1-May-15
31-May-15
 
180
20-May-15
16-May-15
21-May-15
22-May-15
19-Jun-15
All
1.33
1
1
 
 
1-May-15
31-May-15
 
181
20-May-15
17-May-15
21-May-15
22-May-15
19-Jun-15
All
1.33
1
1
 
 
1-May-15
31-May-15
 
182
21-May-15
19-May-15
22-May-15
26-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
183
22-May-15
20-May-15
26-May-15
27-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
184
26-May-15
25-May-15
27-May-15
28-May-15
19-Jun-15
All
1
1
1
 
 
1-May-15
31-May-15
 
185
27-May-15
21-May-15
28-May-15
29-May-15
19-Jun-15
All
0.75
1
1
 
 
1-May-15
31-May-15
 
186
27-May-15
22-May-15
28-May-15
29-May-15
19-Jun-15
All
0.75
1
1
 
 
1-May-15
31-May-15
 
187
27-May-15
23-May-15
28-May-15
29-May-15
19-Jun-15
All
0.75
1
1
 
 
1-May-15
31-May-15
 
188
27-May-15
24-May-15
28-May-15
29-May-15
19-Jun-15
All
0.75
1
1
 
 
1-May-15
31-May-15
 
189
28-May-15
26-May-15
29-May-15
1-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
190
29-May-15
27-May-15
1-Jun-15
2-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
191
1-Jun-15
28-May-15
2-Jun-15
3-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
192
2-Jun-15
1-Jun-15
3-Jun-15
4-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
193
3-Jun-15
29-May-15
4-Jun-15
5-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
194
3-Jun-15
30-May-15
4-Jun-15
5-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
195
3-Jun-15
31-May-15
4-Jun-15
5-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
196
4-Jun-15
2-Jun-15
5-Jun-15
8-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
197
5-Jun-15
3-Jun-15
8-Jun-15
9-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
198
8-Jun-15
4-Jun-15
9-Jun-15
10-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
199
9-Jun-15
8-Jun-15
10-Jun-15
11-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
200
10-Jun-15
5-Jun-15
11-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
201
10-Jun-15
6-Jun-15
11-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
202
10-Jun-15
7-Jun-15
11-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
203
11-Jun-15
9-Jun-15
12-Jun-15
15-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
204
12-Jun-15
10-Jun-15
15-Jun-15
16-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
205
15-Jun-15
11-Jun-15
16-Jun-15
17-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
206
16-Jun-15
15-Jun-15
17-Jun-15
18-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
207
17-Jun-15
12-Jun-15
18-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
208
17-Jun-15
13-Jun-15
18-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
209
17-Jun-15
14-Jun-15
18-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
210
18-Jun-15
16-Jun-15
19-Jun-15
22-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15


Schedule G-6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
211
19-Jun-15
17-Jun-15
22-Jun-15
23-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
212
22-Jun-15
18-Jun-15
23-Jun-15
24-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
213
23-Jun-15
22-Jun-15
24-Jun-15
25-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
214
24-Jun-15
19-Jun-15
25-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
215
24-Jun-15
20-Jun-15
25-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
216
24-Jun-15
21-Jun-15
25-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
217
25-Jun-15
23-Jun-15
26-Jun-15
29-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
218
26-Jun-15
24-Jun-15
29-Jun-15
30-Jun-15
20-Jul-15
All
1
1
1
 
 
1-Jun-15
30-Jun-15
 
219
29-Jun-15
25-Jun-15
30-Jun-15
1-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
220
30-Jun-15
26-Jun-15
1-Jul-15
2-Jul-15
20-Aug-15
All
1.33
1
1
 
 
1-Jul-15
31-Jul-15
 
221
30-Jun-15
27-Jun-15
1-Jul-15
2-Jul-15
20-Aug-15
All
1.33
1
1
 
 
1-Jul-15
31-Jul-15
 
222
30-Jun-15
28-Jun-15
1-Jul-15
2-Jul-15
20-Aug-15
All
1.33
1
1
 
 
1-Jul-15
31-Jul-15
 
223
1-Jul-15
29-Jun-15
2-Jul-15
6-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
224
2-Jul-15
30-Jun-15
6-Jul-15
7-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
225
6-Jul-15
1-Jul-15
7-Jul-15
8-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
226
7-Jul-15
6-Jul-15
8-Jul-15
9-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
227
8-Jul-15
2-Jul-15
9-Jul-15
10-Jul-15
20-Aug-15
All
0.75
1
1
 
 
1-Jul-15
31-Jul-15
 
228
8-Jul-15
3-Jul-15
9-Jul-15
10-Jul-15
20-Aug-15
All
0.75
1
1
 
 
1-Jul-15
31-Jul-15
 
229
8-Jul-15
4-Jul-15
9-Jul-15
10-Jul-15
20-Aug-15
All
0.75
1
1
 
 
1-Jul-15
31-Jul-15
 
230
8-Jul-15
5-Jul-15
9-Jul-15
10-Jul-15
20-Aug-15
All
0.75
1
1
 
 
1-Jul-15
31-Jul-15
 
231
9-Jul-15
7-Jul-15
10-Jul-15
13-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
232
10-Jul-15
8-Jul-15
13-Jul-15
14-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
233
13-Jul-15
9-Jul-15
14-Jul-15
15-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
234
14-Jul-15
13-Jul-15
15-Jul-15
16-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
235
15-Jul-15
10-Jul-15
16-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
236
15-Jul-15
11-Jul-15
16-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
237
15-Jul-15
12-Jul-15
16-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
238
16-Jul-15
14-Jul-15
17-Jul-15
20-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
239
17-Jul-15
15-Jul-15
20-Jul-15
21-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
240
20-Jul-15
16-Jul-15
21-Jul-15
22-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
241
21-Jul-15
20-Jul-15
22-Jul-15
23-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
242
22-Jul-15
17-Jul-15
23-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
243
22-Jul-15
18-Jul-15
23-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
244
22-Jul-15
19-Jul-15
23-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
245
23-Jul-15
21-Jul-15
24-Jul-15
27-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15


Schedule G-7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
246
24-Jul-15
22-Jul-15
27-Jul-15
28-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
247
27-Jul-15
23-Jul-15
28-Jul-15
29-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
248
28-Jul-15
27-Jul-15
29-Jul-15
30-Jul-15
20-Aug-15
All
1
1
1
 
 
1-Jul-15
31-Jul-15
 
249
29-Jul-15
24-Jul-15
30-Jul-15
31-Jul-15
20-Aug-15
All
1
0.33
1
 
 
1-Jul-15
31-Jul-15
 
250
29-Jul-15
25-Jul-15
30-Jul-15
31-Jul-15
20-Aug-15
All
1
0.33
1
 
 
1-Jul-15
31-Jul-15
 
251
29-Jul-15
26-Jul-15
30-Jul-15
31-Jul-15
20-Aug-15
All
1
0.33
1
 
 
1-Jul-15
31-Jul-15
 
252
29-Jul-15
24-Jul-15
30-Jul-15
31-Jul-15
21-Sep-15
All
1
0.67
1
 
 
1-Aug-15
31-Aug-15
 
253
29-Jul-15
25-Jul-15
30-Jul-15
31-Jul-15
21-Sep-15
All
1
0.67
1
 
 
1-Aug-15
31-Aug-15
 
254
29-Jul-15
26-Jul-15
30-Jul-15
31-Jul-15
21-Sep-15
All
1
0.67
1
 
 
1-Aug-15
31-Aug-15
 
255
30-Jul-15
28-Jul-15
31-Jul-15
3-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
256
31-Jul-15
29-Jul-15
3-Aug-15
4-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
257
3-Aug-15
30-Jul-15
4-Aug-15
5-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
258
4-Aug-15
3-Aug-15
5-Aug-15
6-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
259
5-Aug-15
31-Jul-15
6-Aug-15
7-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
260
5-Aug-15
1-Aug-15
6-Aug-15
7-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
261
5-Aug-15
2-Aug-15
6-Aug-15
7-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
262
6-Aug-15
4-Aug-15
7-Aug-15
10-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
263
7-Aug-15
5-Aug-15
10-Aug-15
11-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
264
10-Aug-15
6-Aug-15
11-Aug-15
12-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
265
11-Aug-15
10-Aug-15
12-Aug-15
13-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
266
12-Aug-15
7-Aug-15
13-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
267
12-Aug-15
8-Aug-15
13-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
268
12-Aug-15
9-Aug-15
13-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
269
13-Aug-15
11-Aug-15
14-Aug-15
17-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
270
14-Aug-15
12-Aug-15
17-Aug-15
18-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
271
17-Aug-15
13-Aug-15
18-Aug-15
19-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
272
18-Aug-15
17-Aug-15
19-Aug-15
20-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
273
19-Aug-15
14-Aug-15
20-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
274
19-Aug-15
15-Aug-15
20-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
275
19-Aug-15
16-Aug-15
20-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
276
20-Aug-15
18-Aug-15
21-Aug-15
24-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
277
21-Aug-15
19-Aug-15
24-Aug-15
25-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
278
24-Aug-15
20-Aug-15
25-Aug-15
26-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
279
25-Aug-15
24-Aug-15
26-Aug-15
27-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
280
26-Aug-15
21-Aug-15
27-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15


Schedule G-8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
281
26-Aug-15
22-Aug-15
27-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
282
26-Aug-15
23-Aug-15
27-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
283
27-Aug-15
25-Aug-15
28-Aug-15
31-Aug-15
21-Sep-15
All
1
1
1
 
 
1-Aug-15
31-Aug-15
 
284
28-Aug-15
26-Aug-15
31-Aug-15
1-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
285
31-Aug-15
27-Aug-15
1-Sep-15
2-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
286
1-Sep-15
31-Aug-15
2-Sep-15
3-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
287
2-Sep-15
28-Aug-15
3-Sep-15
4-Sep-15
20-Oct-15
All
1.33
1
1
 
 
1-Sep-15
30-Sep-15
 
288
2-Sep-15
29-Aug-15
3-Sep-15
4-Sep-15
20-Oct-15
All
1.33
1
1
 
 
1-Sep-15
30-Sep-15
 
289
2-Sep-15
30-Aug-15
3-Sep-15
4-Sep-15
20-Oct-15
All
1.33
1
1
 
 
1-Sep-15
30-Sep-15
 
290
3-Sep-15
1-Sep-15
4-Sep-15
8-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
291
4-Sep-15
2-Sep-15
8-Sep-15
9-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
292
8-Sep-15
3-Sep-15
9-Sep-15
10-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
293
9-Sep-15
4-Sep-15
10-Sep-15
11-Sep-15
20-Oct-15
All
0.75
1
1
 
 
1-Sep-15
30-Sep-15
 
294
9-Sep-15
5-Sep-15
10-Sep-15
11-Sep-15
20-Oct-15
All
0.75
1
1
 
 
1-Sep-15
30-Sep-15
 
295
9-Sep-15
6-Sep-15
10-Sep-15
11-Sep-15
20-Oct-15
All
0.75
1
1
 
 
1-Sep-15
30-Sep-15
 
296
9-Sep-15
7-Sep-15
10-Sep-15
11-Sep-15
20-Oct-15
All
0.75
1
1
 
 
1-Sep-15
30-Sep-15
 
297
10-Sep-15
8-Sep-15
11-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
298
11-Sep-15
9-Sep-15
14-Sep-15
15-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
299
14-Sep-15
10-Sep-15
15-Sep-15
16-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
300
15-Sep-15
14-Sep-15
16-Sep-15
17-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
301
16-Sep-15
11-Sep-15
17-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
302
16-Sep-15
12-Sep-15
17-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
303
16-Sep-15
13-Sep-15
17-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
304
17-Sep-15
15-Sep-15
18-Sep-15
21-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
305
18-Sep-15
16-Sep-15
21-Sep-15
22-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
306
21-Sep-15
17-Sep-15
22-Sep-15
23-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
307
22-Sep-15
21-Sep-15
23-Sep-15
24-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
308
23-Sep-15
18-Sep-15
24-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
309
23-Sep-15
19-Sep-15
24-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
310
23-Sep-15
20-Sep-15
24-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
311
24-Sep-15
22-Sep-15
25-Sep-15
28-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
312
25-Sep-15
23-Sep-15
28-Sep-15
29-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
313
28-Sep-15
24-Sep-15
29-Sep-15
30-Sep-15
20-Oct-15
All
1
1
1
 
 
1-Sep-15
30-Sep-15
 
314
29-Sep-15
28-Sep-15
30-Sep-15
1-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
315
30-Sep-15
25-Sep-15
1-Oct-15
2-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15


Schedule G-9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
316
30-Sep-15
26-Sep-15
1-Oct-15
2-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
317
30-Sep-15
27-Sep-15
1-Oct-15
2-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
318
1-Oct-15
29-Sep-15
2-Oct-15
5-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
319
2-Oct-15
30-Sep-15
5-Oct-15
6-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
320
5-Oct-15
1-Oct-15
6-Oct-15
7-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
321
6-Oct-15
5-Oct-15
7-Oct-15
8-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
322
7-Oct-15
2-Oct-15
8-Oct-15
9-Oct-15
20-Nov-15
All
1.33
1
1
 
 
1-Oct-15
31-Oct-15
 
323
7-Oct-15
3-Oct-15
8-Oct-15
9-Oct-15
20-Nov-15
All
1.33
1
1
 
 
1-Oct-15
31-Oct-15
 
324
7-Oct-15
4-Oct-15
8-Oct-15
9-Oct-15
20-Nov-15
All
1.33
1
1
 
 
1-Oct-15
31-Oct-15
 
325
8-Oct-15
6-Oct-15
9-Oct-15
13-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
326
9-Oct-15
7-Oct-15
13-Oct-15
14-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
327
13-Oct-15
8-Oct-15
14-Oct-15
15-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
328
14-Oct-15
9-Oct-15
15-Oct-15
16-Oct-15
20-Nov-15
All
0.75
1
1
 
 
1-Oct-15
31-Oct-15
 
329
14-Oct-15
10-Oct-15
15-Oct-15
16-Oct-15
20-Nov-15
All
0.75
1
1
 
 
1-Oct-15
31-Oct-15
 
330
14-Oct-15
11-Oct-15
15-Oct-15
16-Oct-15
20-Nov-15
All
0.75
1
1
 
 
1-Oct-15
31-Oct-15
 
331
14-Oct-15
12-Oct-15
15-Oct-15
16-Oct-15
20-Nov-15
All
0.75
1
1
 
 
1-Oct-15
31-Oct-15
 
332
15-Oct-15
13-Oct-15
16-Oct-15
19-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
333
16-Oct-15
14-Oct-15
19-Oct-15
20-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
334
19-Oct-15
15-Oct-15
20-Oct-15
21-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
335
20-Oct-15
19-Oct-15
21-Oct-15
22-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
336
21-Oct-15
16-Oct-15
22-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
337
21-Oct-15
17-Oct-15
22-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
338
21-Oct-15
18-Oct-15
22-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
339
22-Oct-15
20-Oct-15
23-Oct-15
26-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
340
23-Oct-15
21-Oct-15
26-Oct-15
27-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
341
26-Oct-15
22-Oct-15
27-Oct-15
28-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
342
27-Oct-15
26-Oct-15
28-Oct-15
29-Oct-15
20-Nov-15
All
1
1
1
 
 
1-Oct-15
31-Oct-15
 
343
28-Oct-15
23-Oct-15
29-Oct-15
30-Oct-15
20-Nov-15
All
1
0.67
1
 
 
1-Oct-15
31-Oct-15
 
344
28-Oct-15
24-Oct-15
29-Oct-15
30-Oct-15
20-Nov-15
All
1
0.67
1
 
 
1-Oct-15
31-Oct-15
 
345
28-Oct-15
25-Oct-15
29-Oct-15
30-Oct-15
20-Nov-15
All
1
0.67
1
 
 
1-Oct-15
31-Oct-15
 
346
28-Oct-15
23-Oct-15
29-Oct-15
30-Oct-15
21-Dec-15
All
1
0.33
1
 
 
1-Nov-15
30-Nov-15
 
347
28-Oct-15
24-Oct-15
29-Oct-15
30-Oct-15
21-Dec-15
All
1
0.33
1
 
 
1-Nov-15
30-Nov-15
 
348
28-Oct-15
25-Oct-15
29-Oct-15
30-Oct-15
21-Dec-15
All
1
0.33
1
 
 
1-Nov-15
30-Nov-15
 
349
29-Oct-15
27-Oct-15
30-Oct-15
2-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
350
30-Oct-15
28-Oct-15
2-Nov-15
3-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15


Schedule G-10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
351
2-Nov-15
29-Oct-15
3-Nov-15
4-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
352
3-Nov-15
2-Nov-15
4-Nov-15
5-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
353
4-Nov-15
30-Oct-15
5-Nov-15
6-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
354
4-Nov-15
31-Oct-15
5-Nov-15
6-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
355
4-Nov-15
1-Nov-15
5-Nov-15
6-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
356
5-Nov-15
3-Nov-15
6-Nov-15
9-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
357
5-Nov-15
4-Nov-15
9-Nov-15
10-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
358
5-Nov-15
5-Nov-15
10-Nov-15
12-Nov-15
21-Dec-15
All
2
1
1
 
 
1-Nov-15
30-Nov-15
 
359
10-Nov-15
6-Nov-15
12-Nov-15
13-Nov-15
21-Dec-15
All
0.75
1
1
 
 
1-Nov-15
30-Nov-15
 
360
10-Nov-15
7-Nov-15
12-Nov-15
13-Nov-15
21-Dec-15
All
0.75
1
1
 
 
1-Nov-15
30-Nov-15
 
361
10-Nov-15
8-Nov-15
12-Nov-15
13-Nov-15
21-Dec-15
All
0.75
1
1
 
 
1-Nov-15
30-Nov-15
 
362
10-Nov-15
9-Nov-15
12-Nov-15
13-Nov-15
21-Dec-15
All
0.75
1
1
 
 
1-Nov-15
30-Nov-15
 
363
12-Nov-15
10-Nov-15
13-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
364
13-Nov-15
11-Nov-15
16-Nov-15
17-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
365
16-Nov-15
12-Nov-15
17-Nov-15
18-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
366
17-Nov-15
16-Nov-15
18-Nov-15
19-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
367
18-Nov-15
13-Nov-15
19-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
368
18-Nov-15
14-Nov-15
19-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
369
18-Nov-15
15-Nov-15
19-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
370
19-Nov-15
17-Nov-15
20-Nov-15
23-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
371
20-Nov-15
18-Nov-15
23-Nov-15
24-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
372
23-Nov-15
19-Nov-15
24-Nov-15
25-Nov-15
21-Dec-15
All
2
1
1
 
 
1-Nov-15
30-Nov-15
 
373
24-Nov-15
20-Nov-15
25-Nov-15
27-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
374
24-Nov-15
21-Nov-15
25-Nov-15
27-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
375
24-Nov-15
22-Nov-15
25-Nov-15
27-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
376
25-Nov-15
23-Nov-15
27-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
 
 
1-Nov-15
30-Nov-15
 
377
27-Nov-15
24-Nov-15
30-Nov-15
1-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
378
30-Nov-15
25-Nov-15
1-Dec-15
2-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
379
1-Dec-15
30-Nov-15
2-Dec-15
3-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
380
2-Dec-15
26-Nov-15
3-Dec-15
4-Dec-15
20-Jan-16
All
0.75
1
1
 
 
1-Dec-15
31-Dec-15
 
381
2-Dec-15
27-Nov-15
3-Dec-15
4-Dec-15
20-Jan-16
All
0.75
1
1
 
 
1-Dec-15
31-Dec-15
 
382
2-Dec-15
28-Nov-15
3-Dec-15
4-Dec-15
20-Jan-16
All
0.75
1
1
 
 
1-Dec-15
31-Dec-15
 
383
2-Dec-15
29-Nov-15
3-Dec-15
4-Dec-15
20-Jan-16
All
0.75
1
1
 
 
1-Dec-15
31-Dec-15
 
384
3-Dec-15
1-Dec-15
4-Dec-15
7-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
385
4-Dec-15
2-Dec-15
7-Dec-15
8-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15


Schedule G-11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
386
7-Dec-15
3-Dec-15
8-Dec-15
9-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
387
8-Dec-15
7-Dec-15
9-Dec-15
10-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
388
9-Dec-15
4-Dec-15
10-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
389
9-Dec-15
5-Dec-15
10-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
390
9-Dec-15
6-Dec-15
10-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
391
10-Dec-15
8-Dec-15
11-Dec-15
14-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
392
11-Dec-15
9-Dec-15
14-Dec-15
15-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
393
14-Dec-15
10-Dec-15
15-Dec-15
16-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
394
15-Dec-15
14-Dec-15
16-Dec-15
17-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
395
16-Dec-15
11-Dec-15
17-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
396
16-Dec-15
12-Dec-15
17-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
397
16-Dec-15
13-Dec-15
17-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
398
17-Dec-15
15-Dec-15
18-Dec-15
21-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
399
18-Dec-15
16-Dec-15
21-Dec-15
22-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
400
21-Dec-15
17-Dec-15
22-Dec-15
23-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
401
22-Dec-15
18-Dec-15
23-Dec-15
24-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
402
22-Dec-15
19-Dec-15
23-Dec-15
24-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
403
22-Dec-15
20-Dec-15
23-Dec-15
24-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
404
22-Dec-15
21-Dec-15
23-Dec-15
24-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
405
23-Dec-15
22-Dec-15
24-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
406
24-Dec-15
23-Dec-15
28-Dec-15
29-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
407
28-Dec-15
24-Dec-15
29-Dec-15
30-Dec-15
20-Jan-16
All
1
1
1
 
 
1-Dec-15
31-Dec-15
 
408
29-Dec-15
25-Dec-15
30-Dec-15
31-Dec-15
20-Jan-16
All
1
0.25
1
 
 
1-Dec-15
31-Dec-15
 
409
29-Dec-15
26-Dec-15
30-Dec-15
31-Dec-15
20-Jan-16
All
1
0.25
1
 
 
1-Dec-15
31-Dec-15
 
410
29-Dec-15
27-Dec-15
30-Dec-15
31-Dec-15
20-Jan-16
All
1
0.25
1
 
 
1-Dec-15
31-Dec-15
 
411
29-Dec-15
28-Dec-15
30-Dec-15
31-Dec-15
20-Jan-16
All
1
0.25
1
 
 
1-Dec-15
31-Dec-15
 
412
29-Dec-15
25-Dec-15
30-Dec-15
31-Dec-15
19-Feb-16
All
1
0.75
1
 
 
1-Jan-16
31-Jan-16
 
413
29-Dec-15
26-Dec-15
30-Dec-15
31-Dec-15
19-Feb-16
All
1
0.75
1
 
 
1-Jan-16
31-Jan-16
 
414
29-Dec-15
27-Dec-15
30-Dec-15
31-Dec-15
19-Feb-16
All
1
0.75
1
 
 
1-Jan-16
31-Jan-16
 
415
29-Dec-15
28-Dec-15
30-Dec-15
31-Dec-15
19-Feb-16
All
1
0.75
1
 
 
1-Jan-16
31-Jan-16
 
416
30-Dec-15
29-Dec-15
31-Dec-15
4-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
417
31-Dec-15
30-Dec-15
4-Jan-16
5-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
418
4-Jan-16
31-Dec-15
5-Jan-16
6-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
419
5-Jan-16
4-Jan-16
6-Jan-16
7-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
420
6-Jan-16
1-Jan-16
7-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16


Schedule G-12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
421
6-Jan-16
2-Jan-16
7-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
422
6-Jan-16
3-Jan-16
7-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
423
7-Jan-16
5-Jan-16
8-Jan-16
11-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
424
8-Jan-16
6-Jan-16
11-Jan-16
12-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
425
11-Jan-16
7-Jan-16
12-Jan-16
13-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
426
12-Jan-16
11-Jan-16
13-Jan-16
14-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
427
13-Jan-16
8-Jan-16
14-Jan-16
15-Jan-16
19-Feb-16
All
1.33
1
1
 
 
1-Jan-16
31-Jan-16
 
428
13-Jan-16
9-Jan-16
14-Jan-16
15-Jan-16
19-Feb-16
All
1.33
1
1
 
 
1-Jan-16
31-Jan-16
 
429
13-Jan-16
10-Jan-16
14-Jan-16
15-Jan-16
19-Feb-16
All
1.33
1
1
 
 
1-Jan-16
31-Jan-16
 
430
14-Jan-16
12-Jan-16
15-Jan-16
19-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
431
15-Jan-16
13-Jan-16
19-Jan-16
20-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
432
19-Jan-16
14-Jan-16
20-Jan-16
21-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
433
20-Jan-16
15-Jan-16
21-Jan-16
22-Jan-16
19-Feb-16
All
0.75
1
1
 
 
1-Jan-16
31-Jan-16
 
434
20-Jan-16
16-Jan-16
21-Jan-16
22-Jan-16
19-Feb-16
All
0.75
1
1
 
 
1-Jan-16
31-Jan-16
 
435
20-Jan-16
17-Jan-16
21-Jan-16
22-Jan-16
19-Feb-16
All
0.75
1
1
 
 
1-Jan-16
31-Jan-16
 
436
20-Jan-16
18-Jan-16
21-Jan-16
22-Jan-16
19-Feb-16
All
0.75
1
1
 
 
1-Jan-16
31-Jan-16
 
437
21-Jan-16
19-Jan-16
22-Jan-16
25-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
438
22-Jan-16
20-Jan-16
25-Jan-16
26-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
439
25-Jan-16
21-Jan-16
26-Jan-16
27-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
440
26-Jan-16
25-Jan-16
27-Jan-16
28-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
441
27-Jan-16
22-Jan-16
28-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
442
27-Jan-16
23-Jan-16
28-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
443
27-Jan-16
24-Jan-16
28-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
 
 
1-Jan-16
31-Jan-16
 
444
28-Jan-16
26-Jan-16
29-Jan-16
1-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
445
29-Jan-16
27-Jan-16
1-Feb-16
2-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
446
1-Feb-16
28-Jan-16
2-Feb-16
3-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
447
2-Feb-16
1-Feb-16
3-Feb-16
4-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
448
3-Feb-16
29-Jan-16
4-Feb-16
5-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
449
3-Feb-16
30-Jan-16
4-Feb-16
5-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
450
3-Feb-16
31-Jan-16
4-Feb-16
5-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
451
4-Feb-16
2-Feb-16
5-Feb-16
8-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
452
5-Feb-16
3-Feb-16
8-Feb-16
9-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
453
8-Feb-16
4-Feb-16
9-Feb-16
10-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
454
9-Feb-16
8-Feb-16
10-Feb-16
11-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
455
10-Feb-16
5-Feb-16
11-Feb-16
12-Feb-16
21-Mar-16
All
1.33
1
1
 
 
1-Feb-16
29-Feb-16


Schedule G-13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
456
10-Feb-16
6-Feb-16
11-Feb-16
12-Feb-16
21-Mar-16
All
1.33
1
1
 
 
1-Feb-16
29-Feb-16
 
457
10-Feb-16
7-Feb-16
11-Feb-16
12-Feb-16
21-Mar-16
All
1.33
1
1
 
 
1-Feb-16
29-Feb-16
 
458
11-Feb-16
9-Feb-16
12-Feb-16
16-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
459
12-Feb-16
10-Feb-16
16-Feb-16
17-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
460
16-Feb-16
11-Feb-16
17-Feb-16
18-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
461
17-Feb-16
12-Feb-16
18-Feb-16
19-Feb-16
21-Mar-16
All
0.75
1
1
 
 
1-Feb-16
29-Feb-16
 
462
17-Feb-16
13-Feb-16
18-Feb-16
19-Feb-16
21-Mar-16
All
0.75
1
1
 
 
1-Feb-16
29-Feb-16
 
463
17-Feb-16
14-Feb-16
18-Feb-16
19-Feb-16
21-Mar-16
All
0.75
1
1
 
 
1-Feb-16
29-Feb-16
 
464
17-Feb-16
15-Feb-16
18-Feb-16
19-Feb-16
21-Mar-16
All
0.75
1
1
 
 
1-Feb-16
29-Feb-16
 
465
18-Feb-16
16-Feb-16
19-Feb-16
22-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
466
19-Feb-16
17-Feb-16
22-Feb-16
23-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
467
22-Feb-16
18-Feb-16
23-Feb-16
24-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
468
23-Feb-16
22-Feb-16
24-Feb-16
25-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
469
24-Feb-16
19-Feb-16
25-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
470
24-Feb-16
20-Feb-16
25-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
471
24-Feb-16
21-Feb-16
25-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
472
25-Feb-16
23-Feb-16
26-Feb-16
29-Feb-16
21-Mar-16
All
1
1
1
 
 
1-Feb-16
29-Feb-16
 
473
26-Feb-16
24-Feb-16
29-Feb-16
1-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
474
29-Feb-16
25-Feb-16
1-Mar-16
2-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
475
1-Mar-16
29-Feb-16
2-Mar-16
3-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
476
2-Mar-16
26-Feb-16
3-Mar-16
4-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
477
2-Mar-16
27-Feb-16
3-Mar-16
4-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
478
2-Mar-16
28-Feb-16
3-Mar-16
4-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
479
3-Mar-16
1-Mar-16
4-Mar-16
7-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
480
4-Mar-16
2-Mar-16
7-Mar-16
8-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
481
7-Mar-16
3-Mar-16
8-Mar-16
9-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
482
8-Mar-16
7-Mar-16
9-Mar-16
10-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
483
9-Mar-16
4-Mar-16
10-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
484
9-Mar-16
5-Mar-16
10-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
485
9-Mar-16
6-Mar-16
10-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
486
10-Mar-16
8-Mar-16
11-Mar-16
14-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
487
11-Mar-16
9-Mar-16
14-Mar-16
15-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
488
14-Mar-16
10-Mar-16
15-Mar-16
16-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
489
15-Mar-16
14-Mar-16
16-Mar-16
17-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
490
16-Mar-16
11-Mar-16
17-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16


Schedule G-14

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
491
16-Mar-16
12-Mar-16
17-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
492
16-Mar-16
13-Mar-16
17-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
493
17-Mar-16
15-Mar-16
18-Mar-16
21-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
494
18-Mar-16
16-Mar-16
21-Mar-16
22-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
495
21-Mar-16
17-Mar-16
22-Mar-16
23-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
496
22-Mar-16
18-Mar-16
23-Mar-16
24-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
497
22-Mar-16
19-Mar-16
23-Mar-16
24-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
498
22-Mar-16
20-Mar-16
23-Mar-16
24-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
499
22-Mar-16
21-Mar-16
23-Mar-16
24-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
500
23-Mar-16
22-Mar-16
24-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
501
24-Mar-16
23-Mar-16
28-Mar-16
29-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
502
28-Mar-16
24-Mar-16
29-Mar-16
30-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
503
29-Mar-16
28-Mar-16
30-Mar-16
31-Mar-16
20-Apr-16
All
1
1
1
 
 
1-Mar-16
31-Mar-16
 
504
30-Mar-16
25-Mar-16
31-Mar-16
1-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
505
30-Mar-16
26-Mar-16
31-Mar-16
1-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
506
30-Mar-16
27-Mar-16
31-Mar-16
1-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
507
31-Mar-16
29-Mar-16
1-Apr-16
4-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
508
1-Apr-16
30-Mar-16
4-Apr-16
5-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
509
4-Apr-16
31-Mar-16
5-Apr-16
6-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
510
5-Apr-16
4-Apr-16
6-Apr-16
7-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
511
6-Apr-16
1-Apr-16
7-Apr-16
8-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
512
6-Apr-16
2-Apr-16
7-Apr-16
8-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
513
6-Apr-16
3-Apr-16
7-Apr-16
8-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
514
7-Apr-16
5-Apr-16
8-Apr-16
11-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
515
8-Apr-16
6-Apr-16
11-Apr-16
12-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
516
11-Apr-16
7-Apr-16
12-Apr-16
13-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
517
12-Apr-16
11-Apr-16
13-Apr-16
14-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
518
13-Apr-16
8-Apr-16
14-Apr-16
15-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
519
13-Apr-16
9-Apr-16
14-Apr-16
15-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
520
13-Apr-16
10-Apr-16
14-Apr-16
15-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
521
14-Apr-16
12-Apr-16
15-Apr-16
18-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
522
15-Apr-16
13-Apr-16
18-Apr-16
19-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
523
18-Apr-16
14-Apr-16
19-Apr-16
20-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
524
19-Apr-16
18-Apr-16
20-Apr-16
21-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
525
20-Apr-16
15-Apr-16
21-Apr-16
22-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16


Schedule G-15

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
526
20-Apr-16
16-Apr-16
21-Apr-16
22-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
527
20-Apr-16
17-Apr-16
21-Apr-16
22-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
528
21-Apr-16
19-Apr-16
22-Apr-16
25-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
529
22-Apr-16
20-Apr-16
25-Apr-16
26-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
530
25-Apr-16
21-Apr-16
26-Apr-16
27-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
531
26-Apr-16
25-Apr-16
27-Apr-16
28-Apr-16
20-May-16
All
1
1
1
 
 
1-Apr-16
30-Apr-16
 
532
27-Apr-16
22-Apr-16
28-Apr-16
29-Apr-16
20-May-16
All
1
0.67
1
 
 
1-Apr-16
30-Apr-16
 
533
27-Apr-16
23-Apr-16
28-Apr-16
29-Apr-16
20-May-16
All
1
0.67
1
 
 
1-Apr-16
30-Apr-16
 
534
27-Apr-16
24-Apr-16
28-Apr-16
29-Apr-16
20-May-16
All
1
0.67
1
 
 
1-Apr-16
30-Apr-16
 
535
27-Apr-16
22-Apr-16
28-Apr-16
29-Apr-16
20-Jun-16
All
1
0.33
1
 
 
1-May-16
31-May-16
 
536
27-Apr-16
23-Apr-16
28-Apr-16
29-Apr-16
20-Jun-16
All
1
0.33
1
 
 
1-May-16
31-May-16
 
537
27-Apr-16
24-Apr-16
28-Apr-16
29-Apr-16
20-Jun-16
All
1
0.33
1
 
 
1-May-16
31-May-16
 
538
28-Apr-16
26-Apr-16
29-Apr-16
2-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
539
29-Apr-16
27-Apr-16
2-May-16
3-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
540
2-May-16
28-Apr-16
3-May-16
4-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
541
3-May-16
2-May-16
4-May-16
5-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
542
4-May-16
29-Apr-16
5-May-16
6-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
543
4-May-16
30-Apr-16
5-May-16
6-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
544
4-May-16
1-May-16
5-May-16
6-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
545
5-May-16
3-May-16
6-May-16
9-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
546
6-May-16
4-May-16
9-May-16
10-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
547
9-May-16
5-May-16
10-May-16
11-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
548
10-May-16
9-May-16
11-May-16
12-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
549
11-May-16
6-May-16
12-May-16
13-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
550
11-May-16
7-May-16
12-May-16
13-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
551
11-May-16
8-May-16
12-May-16
13-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
552
12-May-16
10-May-16
13-May-16
16-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
553
13-May-16
11-May-16
16-May-16
17-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
554
16-May-16
12-May-16
17-May-16
18-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
555
17-May-16
16-May-16
18-May-16
19-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
556
18-May-16
13-May-16
19-May-16
20-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
557
18-May-16
14-May-16
19-May-16
20-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
558
18-May-16
15-May-16
19-May-16
20-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
559
19-May-16
17-May-16
20-May-16
23-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
560
20-May-16
18-May-16
23-May-16
24-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16


Schedule G-16

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
 
 
Schedule G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
Asphalt Pricing Month
ZeroPen Pricing Month
Inv Month Start Date
Inv Month End Date
 
561
23-May-16
19-May-16
24-May-16
25-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
562
24-May-16
23-May-16
25-May-16
26-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16
 
563
25-May-16
20-May-16
26-May-16
27-May-16
20-Jun-16
All
1.33
1
1
 
 
1-May-16
31-May-16
 
564
25-May-16
21-May-16
26-May-16
27-May-16
20-Jun-16
All
1.33
1
1
 
 
1-May-16
31-May-16
 
565
25-May-16
22-May-16
26-May-16
27-May-16
20-Jun-16
All
1.33
1
1
 
 
1-May-16
31-May-16
 
566
26-May-16
24-May-16
27-May-16
31-May-16
20-Jun-16
All
1
1
1
 
 
1-May-16
31-May-16




Schedule G-17
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule H
Form of Inventory Reports
Paramount Petroleum Corporation Daily Inventory Report
“Available Volume” Tab: reports Paramount Refinery and Lakewood terminal daily
inventory data
    
Product Description
[redactedasischedulehn_image1.jpg]
Ending Inventory Volume
Date
Tank numbers
Time of inventory reading


“Offsite Available Volume” Tab: reports daily inventory data for linefill and
third party terminal tanks
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventory as in the “Available Volume” tab)
[redactedasischedulehn_image2.jpg]




“LB Available Volume” Tab: reports Long Beach terminal daily inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventory as in the “Available Volume” tab)
[redactedasischedulehn_image3.jpg]






“BKFD Available Volume” Tab: reports Bakersfield location daily inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventory as in the “Available Volume” tab)
[redactedasischedulehn_image4.jpg]




Paramount Asphalt Terminal Inventory Report
“BK” Tab: reports Bakersfield Asphalt terminal daily and monthly inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventor. End of Month report is the same format)


Date
Tank numbers


Ending Inventory
Product description

[redactedasischedulehn_image5.jpg]






















“EG” Tab: reports Elk Grove location daily inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventor. End of Month report is the same format)
[redactedasischedulehn_image6.jpg]




























“MOJ” Tab: reports Mojave location daily inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventor. End of Month report is the same format)
[redactedasischedulehn_image7.jpg]


“PHX” Tab: reports Phoenix location daily inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventor. End of Month report is the same format)
[redactedasischedulehn_image8.jpg]

“RB” Tab: reports Richmond Beach location daily inventory data
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventor. End of Month report is the same format)
[redactedasischedulehn_image9.jpg]




Paramount Petroleum Corporation End of Month Inventory Reports


Sample EOM Report. Contains multiple tab. Bakersfield has 3 tabs and Paramount
has 5 tabs.
(Note: All tabs have the same definitions with regard to tank numbers, product
description, date and ending inventor,s save the last tab,“Overview”)
Ending Inventory
Product description
Tank numbers


[redactedasischeduleh_image10.jpg]
“Overview” Tab
[redactedasischeduleh_image11.jpg]


Crimson California Pipeline End of Month Inventory Statement




[redactedasischeduleh_image12.jpg]


Pacific Pipeline System - Line 63 End of Month Inventory Statement
[redactedasischeduleh_image13.jpg]

Schedule H-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE I
Ending Inventory Targets
(Volume in excess of Baseline Volume)
(in barrels)
 
 
May 31, 2012
June 30, 2012
July 31, 2012
Crude
Total
0
0
0
Gasoline
Total
0
0
0
Jet Fuel
Total
0
0
0
Diesel
Total
0
0
0
Catfeed
Total
0
0
0
Slop/Transmix
Total
0
0
0
Asphalt
Total
0
0
0
Propane/LPG
Total
0
0
0
Total
 
0
0
0






Schedule I-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE J
Scheduling and Communications Protocol




CRUDE OIL and OTHER FEEDSTOCKS


Trade Execution Protocol:
To the extent Alon requests that J. Aron consider purchasing Crude Oil outside
the Existing Procurement Contracts, the following steps need to be followed as
soon as trade details are available:
1)Company to provide to J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q.)
2)J. Aron to confirm to Company via e-mail if it agrees with all economics &
terms.
3)If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.
4)All trade execution communications should be sent to J. Aron at:
(***)
Scheduling Protocol
J. Aron & Company (“Aron”) shall:
1)
Unless otherwise agreed between the Parties, Aron shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate crude oil scheduler(s) who will be responsible for performing and
communicating to Company all of Aron’s nomination and scheduling obligations as
detailed in the Supply and Offtake Agreement. All scheduling communications to
J. Aron should be sent to:

(***)
3)
Upon receipt from Company, nominate the Company’s crude oil Procurement
Contracts with Third Party Suppliers, pipelines and facilities.

4)
Upon receipt, promptly communicate any nomination, grade and/or quantity changes
to/from Company, Third Party Suppliers and/or pipeline/facility operators prior
to and within the Delivery Month.



Company shall:
1)
Unless otherwise agreed upon by the Parties, Company shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.


Schedule J-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



2)
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to J. Aron all Company’s obligations of the Amended
and Restated Supply and Offtake Agreement. All scheduling communications to
Company should be sent to: (***)

3)
Provide Aron with scheduling instructions for each crude oil Procurement
Contract with Third Party Suppliers, pipelines and facilities

4)
Promptly communicate to Aron any nomination grade and/or quantity changes
relating to any Third Party Suppliers, pipelines and facilities prior to and
within the Delivery Month.



PRODUCTS


Aron shall:
1)
Unless otherwise agreed between the Parties, Aron shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

1)
Designate a Products scheduler(s) who will be responsible for performing and
communicating to Company all Aron obligations as detailed in the Supply and
Offtake Agreement. All scheduling communications to J. Aron should be sent to:

(***)
2)
Upon receipt from Company, nominate the Company’s Products nominations with
Pipelines and Facilities

3)
Upon receipt, promptly communicate any nomination, grade and/or quantity changes
to Company, Third Party Suppliers and/or pipeline and/or facility operators
prior to and within the Delivery Month.

4)
Promptly communicate to Company any nomination, quantity or date changes to
prior nominations, prior to and within the flow month.



Company shall:
1)
Unless otherwise agreed upon by the Parties, Company shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate a Products scheduler(s) who will be responsible for performing and
communicating to Aron all Company obligations of the Supply and Offtake
Agreement. Communications to Aron shall be sent to: (***)

3)
Provide Aron with all monthly Products Nominations in accordance with the Supply
and Offtake Agreement.

4)
Promptly communicate to Aron any nomination, quantity or date changes to prior
nominations.



AGENCY APPOINTMENT:
1)
From time to time, with respect to Crude Oil and Products held and/or shipped by
Aron in pipelines and/or facilities, Aron may appoint Paramount Petroleum
Corporation, (“PPC”), to act as Aron’s Agent for purposes of scheduling all
intra-


Schedule J-2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



month movements of Crude Oil and Products by pipeline and/or facility provided
that (a) Aron reserves the right to notify the pipeline and/or facility at any
time that Aron has terminated such appointment and (b) following receipt of such
notice, the pipeline and/or facility shall cease to follow instructions from PPC
with respect to all Crude Oil and Products of Aron that is then or thereafter
held and/or shipped in the pipeline and/or facility
2)
To further clarify, when Crude Oil is procured from a vessel to be delivered at
a facility, Aron shall perform all of their scheduling responsibilities related
to the receiving pipelines and/or facilities in accordance with current tariffs,
mutually agreed terms and conditions and follow standard industry practice.



When appointed as agent Company shall:
1)
Within the Delivery Month, liaise directly with Third Party Suppliers, pipeline
and/or Facility operators to make adjustments to the delivery schedule for Crude
Oil and Product volumes previously nominated by Aron.

2)
Promptly communicate to Aron any nomination, quantity or date changes to prior
nominations

3)
Nominate the Company’s monthly Products nominations with pipelines and
facilities


Schedule J-3


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule K
Monthly Excluded Transaction Fee Determination
Gasoline
Meets Kinder Morgan CARBOB-Regular (Pipeline Product Code group A) specification
for the month of delivery
For all CARBOB-Regular sold in an Excluded Transaction, the per barrel
Adjustment for such gasoline shall equal to the sum of:


[(a)-(b)+(c)]


Where:
a)
(***)

b)
(***)

c)
Reimbursement of any fees charged by Kinder Morgan associated with the sale
/delivery of Gasoline



For any grade of Gasoline other than CARBOB regular sold in the Excluded
transaction, the per barrel Adjustment for such gasoline shall equal to the sum
of:


[(a)-(b)+(c)+(d)]


Where:
a)
(***)

b)
(***)

c)
Any fees charged by Kinder Morgan associated with the sale/delivery of Gasoline

d)
The agreed upon trade differential between the other grade of Gasoline and
CARBOB-Regular





Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.















Schedule K-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Diesel:
Meets Kinder Morgan CARB Diesel (Pipeline product code 80) specification for the
month of delivery
For all CARB Diesel sold in an Excluded Transaction, the per barrel Adjustment
for such diesel shall equal to the product of:


[(a)-(b)+(c)]


Where:
a)
(***)

b)
(***)

c)
Any fees charged by Kinder Morgan associated with the sale/delivery of Diesel



Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.




For any grade of Diesel other than CARB Diesel sold in the Excluded transaction,
the per barrel Adjustment for such Diesel shall equal to the sum of:


[(a)-(b)+(c)+(d)]


Where:
a)
Is as described above for CARB Diesel

b)
(***)

c)
Reimbursement of any fees charged by Kinder Morgan associated with the sale of
Diesel

d)
The agreed upon trade differential between the other grade of Diesel and CARB
Diesel





Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.


 









Schedule K-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Jet:
Meets Kinder Morgan Jet Fuel (Jet A-Pipeline product code 15) specification for
the month of delivery
For all Jet sold in an Excluded Transaction, the per barrel Adjustment for such
Jet shall equal to the product of:


[(a)-(b)+(c)]


Where:
a)
(***)

b)
(***)

a)
Reimbursement of any fees charged by Kinder Morgan associated with the
sale/delivery of Jet



Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.




For any grade of Jet Fuel other than Jet A sold in the Excluded transaction, the
per barrel Adjustment for such Diesel shall equal to the sum of:


[(a)-(b)+(c)+(d)]


Where:
a)
Is as described above for Jet

b)
(***)

c)
Any fees charged by Kinder Morgan associated with the sale of Jet

d)
The agreed upon trade differential between the other grade of Jet and Jet A.





Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.

Schedule K-3
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


Schedule L
Monthly Working Capital Adjustment


To determine the Monthly Working Capital Adjustment for any month, Aron shall
apply the following procedures:
1. Aron shall calculate the Net Working Capital Balance for such month. “Net
Working Capital Balance” means, for any month, the sum of the Long Crude FIFO
Value, the Short Crude FIFO Value, all Long Product FIFO Values and all Short
Product FIFO Values, each as of the end of such month, which sum may be positive
or negative.
2. If the Net Working Capital Balance is positive, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR plus the greater of (i) (***) and (ii) (***). In
such case, the product of such positive amount and negative one shall be the
“Monthly Working Capital Adjustment” for such month, which shall represent an
amount due to Aron in the Monthly True-up Amount.


3. If the Net Working Capital Balance is negative, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR, computed on the basis of actual days elapsed
over a 365 day year, which shall result in a negative amount. In such case, the
absolute value of such amount shall be the “Monthly Working Capital Adjustment”
for such month, which shall represent an amount due to the Company in the
Monthly True-up Amount.


As used above, LIBOR means, for any month, the rate for one-month deposits in
U.S. Dollars, as quoted on Reuters page LIBOR01 (or such other page as may
replace that page on that service) as of 11:00 a.m., London, England time, on
the second Business Day prior to such month; provided that if any such day is
not a London banking day, LIBOR for such day shall be LIBOR for the immediately
preceding London banking day. If such quote is not available, then LIBOR shall
be determined as the average of the rate at which overnight deposits in U.S.
Dollars are offered by leading banks in the London inter-bank market.





Schedule L-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE M

Notices




If to the Company, to:


Paramount Petroleum Corporation 
12700 Park Central Drive, Suite 1600 
Dallas, TX 75251
972-367-4000 (Main Number)


 
General Notices:


 
Senior Vice President of Supply, Trading & Optimization:  
(***)


Legal:
Senior Vice President and General Counsel 
(***)
Senior Vice President and Chief Financial Officer: 
(***)


Treasury:
(***)
Supply and Trading:


 
Director, Supply, Trading and Business Development: 
(***)


Products Trading:
(***)


Scheduling and Logistics:
(***)


Planning and Logistics:
(***)


Products Trading:
(***)
 
 
Payable and Billing:


 
Accounting Manager:  
(***)


Back up Accounting:
(***)
Crude Accounting:
(***)
 


Products Accounting Daily Payments: 
(***)


Invoicing / Statements / True Ups:
(***)


Yield Accounting:
(***)


Production & Yield Accounting:


 
Refinery Controller & Yield Accounting:
(***)
 
 
 
General Manager of Operations, Economics, Planning and Logistics
(***)
 
 
If to Aron, to:


Trading and Sales:
(***)


(***)


(***)


(***)
 
Scheduling


(***)




(***)
Confirmations:
 
Primary:
(***)
Alternate:
(***)



Payments:
Invoicing/Statements:
Primary:
(***)
Alternate:
(***)




Alternate:
(***)




(***)


General Notices:

(***)

Schedule M-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Schedule N
FIFO Balance Final Settlements
The “FIFO Balance Final Settlement” shall be determined as follows:
1. As of the Termination Date, the Short Crude FIFO Position, Long Crude FIFO
Position, Short Product FIFO Positions (for all Products) and Long Product FIFO
Positions (for all Products) shall be calculated as if such Termination Date
were the end of a month.
2. If such Short Crude FIFO Position does not equal zero, then the “Final Short
Crude Value” shall equal:
(Step-Out Price x Short Crude FIFO Position) - (Short Crude FIFO Value)
3. If such Long Crude FIFO Position does not equal zero, then the “Final Long
Crude Value” shall equal:
(Step-Out Price x Long Crude FIFO Position) – (Long Crude FIFO Value)
4. For each Short Product FIFO Position that does not equal zero, the “Final
Short Product Value” shall equal:
(Step-Out Price x Short Product FIFO Position) - (Short Product FIFO Value)
5. For each Long Product FIFO Position that does not equal zero, the “Final Long
Product Value” shall equal:
(Step-Out Price x Long Product FIFO Position) – (Long Product FIFO Value)
6. The “FIFO Balance Final Settlement” shall equal the sum of all amounts
determined under items 2 through 5 above; provided that if such sum is a
positive number it shall be due to the Company and it such amount is a negative
number, the absolute value thereof shall be due to Aron.
7. For purposes of including the FIFO Balance Final Settlement in the
Termination Amount, if such amount is due to Aron, it will be included therein
as a positive number and if such amount is due to the Company, it will be
included therein as a negative numbers.

Schedule N-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule O
 
 
 
 
 
 
 
 
 
 
6/4/2012 20:52
crude 38.75
 
OCT
35000
5250
Oct 2011 Carbob/Component Production Forecast:
RefRate
 
 
 
 
 
 
Gas=15%
 
OCT
37000
5550
NormProdn = .80* Rcf Rate/% reformate
My plan 189,524
EC Plan 
181
-5650
ec
PPC
 
 
ISOOctaine
ISOOctaine
IsoOctane
IsoOctane
OCT
40000
6000
 
PPC
Avail
CARBOB
 
 
ISO
Other
To
At Chem
Chem
Fr Chem to
Fr Chem to
OCT
45000
6750
 
 
End Inv.
Prod
ISOOct
LSR
ToKM
 
End Inv.
Inbound
Blending
Purchase
End Inv
PPC
Bako
 
39250
 
A1 in Feb to Oct, A2 in Nov, A3 in Dec to Feb 2nd cyc
(+Pent+LPG)
 
 
 
assume 11.6%
Bottom = 1980
 
 
 
 
 
 
Ref. gas. LSR
67.50%
11.60%
18%+2.5%+.4%
 
 
 
 
 
 
 
 
 
 
 
 
A1
30-Sep
18,025
 
 
20.90%
 
30-Sep
5,490
0
 
 
5,074
 
 
ref
 
 
 
10/1
24,188
4,050
754
1,359
0
10/1
5,795
1,059
-754
 
604
-1,059
-3,411
 
 
 
 
10/2
25,038
4,050
754
1,359
0
10/2
6,647
0
-754
 
1,675
0
0
 
 
 
 
10/3
29,031
4,050
754
1,359
0
10/3
6,645
0
-754
 
1,678
0
0
5500
 
 
 
10/4
13,233
4,050
754
1,359
-19,000
10/4
5,891
0
-754
 
1,678
0
0
5430
 
 
 
10/5
19,934
4,050
754
1,359
0
10/5
5,032
0
-754
 
1,678
0
0
3700
 
 
 
10/6
25,184
3,544
609
1,097
0
10/6
4,423
0
-609
20,000


21,678
0
0
 
 
 
 
10/7
10,934
3,544
609
1,097
-19,500
10/7
5,287
1,473
-609
 
19,009
-1,473
-1,196
 
 
 
 
10/8
16,184
3,544
609
1,097
0
10/8
6,151
1,473
-609
 
16,339
-1,473
-1,197
 
 
 
 
10/9
13,771
3,544
609
1,097
0
10/9
9,068
1,474
-609
 
13,278
-1,474
-1,197
3900
 
 
 
10/10
20,411
4,050
609
1,097
0
10/10
8,918
1,265
-609
 
9,916
-1,265
-1,065
4200
 
 
 
10/11
14,709
4,050
609
1,097
-9,000
10/11
8,882
0
-609
 
7,391
0
-2,958
4024
 
 
 
10/12
9,503
4,556
783
1,097
-9,333
10/12
8,881
0
-783
 
4,034
0
-3,186
5500
 
 
 
10/13
15,180
4,556
783
1,097
0
10/13
7,545
0
-783
 
2,338
0
-2,325
5800
 
 
 
10/14
21,617
4,556
783
1,097
0
10/14
6,762
0
-783
 
2,127
0
-211
5800
 
 
 
10/15
28,053
4,556
783
1,097
0
10/15
5,979
0
-783
 
2,127
0
0
 
 
 
 
10/16
28,402
4,556
783
1,097
0
10/16
7,200
0
-783
 
2,337
0
0
5400
 
 
 
10/17
30,843
4,556
783
1,097
0
10/17
7,196
0
-783
 
2,337
0
0
5400
 
 
 
10/18
13,877
4,556
783
1,097
-23,403
10/18
6,413
0
-783
12,964


15,257
0
0
4200
 
 
 
10/19
20,313
4,556
783
1,097
0
10/19
5,630
0
-783
 
14,201
0
-1,056
 
 
 
 
10/20
26,243
4,050
783
1,097
0
10/20
5,892
1,045
-783
 
10,656
-1,045
-2,500
 
 
 
 
10/21
32,174
4,050
783
1,097
0
10/21
6,943
1,834
-783
 
8,822
-1,834
0
 
 
 
 
10/22
38,104
4,050
783
1,097
0
10/22
7,994
1,834
-783
 
6,988
-1,834
0
 
 
 
 
10/23
6,670
4,050
783
1,097
-27,000
10/23
12,088
1,833
-783
 
3,043
-1,833
-2,112
4761
 
 
 
10/24
12,600
4,050
783
1,097
0
10/24
12,578
1,273
-783
 
1,770
-1,273
0
5000
 
 
 
10/25
16,436
4,556
783
1,097
0
10/25
12,506
0
-783
 
1,857
0
0
4800
 
 
 
10/26
21,497
4,556
783
1,097
0
10/26
12,509
0
-783
 
1,857
0
0
5500
 
 
 
10/27
27,934
4,556
783
1,097
0
10/27
11,726
0
-783
 
1,857
0
0
 
 
 
A2?
10/28
34,370
4,556
783
1,097
0
10/28
10,943
0
-783
 
1,857
0
0
 
 
 
 
10/29
40,807
4,556
783
1,097
0
10/29
10,160
0
-783
 
1,857
0
0
 
 
 
 
10/30
44,779
4,556
783
1,097
0
10/30
9,713
0
-783
 
1,857
0
0
 
 
 
 
10/31
22,016
4,556
783
1,097
-29,200
10/31
8,930
0
-783
 
1,857
0
0
 
 
 
 
 
Total
131,119
23,084
35,321
 
 
250,327
14,563
-23,084
32,964


183,960
-14,563
-22,414
 
 
 
 
 
Per Day
4,371
769
1,177
 
 
8,344
485
-769
1,099


6,132
-485
-747
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ECOM (Avail+Heel) PPC
 
 
 
Bottoms
 
(A1)
Mid Sep
Reformate
67.5%
 
 
 
 
 
 
 
 
BOB
33,426
PPC/KM
9mb
 
 
LA
ISO
11.6%
 
 
 
 
 
 
 
 
Alky/Iso
17,064
PPC/KM/Chem
6mb
 
 
 
LSR
18.0%
 
 
 
 
 
 
 
 
Total
50,490
 
 
 
 
 
 
Pentane
2.5%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LPG
0.4%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100.0
%
 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Oct 2011 Kinder Morgan Carbob Inventory Forecast :
 
 
 
6/4/2012 20:52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A1
 
 
 
 
 
B1
PREMIUM
 
 
 
Date
Tk-100059
Ship
Cust
Tender
 
Date
KM Comm
Ship
Cust
Tender
KM Avail
Date
KM Comm
Ship
Cust
Tender
 
usable is 92,320
 
 
 
 
80006
book=2625
 
 
 
book=-19
 
 
 
 
30-Sep
10,907
 
 
 
 
30-Sep
518
 
 
 
11425
30-Sep
(1,273)
 
 
 
 
10/1
40,507
29600
PPC
 
0
10/1
518
 
 
 
41025
10/1
-1,273
 
 
 
 
10/2
40,507
-
 
 
0
10/2
518
 
 
 
41025
10/2
-1,273
 
 
 
A1
10/3
15,682
24,825
IPC
PPC-IPC-COP Comm
0
10/3
518
 
 
 
16200
10/3
-1,273
 
 
 
 
10/4
15,682
 
 
 
-19,000
10/4
518
 
 
 
16200
10/4
-1,273
 
 
 
 
10/5
38,115
22433
PPC
 
0
10/5
518
 
 
 
38633
10/5
-1,273
 
 
 
 
10/6
13,336
-24,779
IPC
PPC-IPC-VIT-Tk 150050
0
10/6
518
 
 
 
13854
10/6
-1,273
 
 
 
 
10/7
32,659
19323
PPC
 
-19,500
10/7
518
 
 
 
33177
10/7
-1,273
 
 
 
 
10/8
32,659
 
 
 
0
10/8
518
 
 
 
33177
10/8
-1,273
 
 
 
 
10/9
32,659
 
 
 
0
10/9
518
 
 
 
33177
10/9
-1,273
 
 
 
 
10/10
32,659
 
 
 
0
10/10
518
 
 
 
33177
10/10
-1,273
 
 
 
 
10/11
32,659
 
 
 
-19,000
10/11
518
 
 
 
33177
10/11
-1,273
 
 
 
 
10/12
50,992
18333
PPC
 
0
10/12
518
 
 
 
51510
10/12
-1,273
 
 
 
 
10/13
50,991
 
 
 
0
10/13
518
 
 
 
51509
10/13
-1,273
 
 
 
 
10/14
50,991
 
 
 
0
10/14
518
 
 
 
51509
10/14
-1,273
 
 
 
 
10/15
50,991
0
PPC
off spec rvp-lsr ref
0
10/15
518
 
 
 
51509
10/15
-1,273
 
 
 
 
10/16
50,991
 
 
went 16th
0
10/16
518
 
 
 
51509
10/16
-1,273
 
 
 
 
10/17
26,160
-24,831
IPC
PPC-IPC-VIT-CPH Comm
0
10/17
518
 
 
 
26678
10/17
-1,273
 
 
 
 
 
26,160
 
 
 
0
 
518
 
 
 
26678
 
-1,273
 
 
 
 
10/18
26,161
 
 
 
-25,000
10/18
518
 
 
 
26679
10/18
-1,273
 
 
 
 
 
49,563
23403
 
 
0
 
518
 
 
 
50081
 
-1,273
 
 
 
 
10/19
24,590
-24,973
QT
BPWS-A1-039
0
10/19
518
 
 
 
25108
10/19
-1,273
 
 
 
 
10/20
24,590
 
 
 
0
10/20
518
 
 
 
25108
10/20
-1,273
 
 
 
 
10/21
-47
-24,637
WPT
MOBS-A1-039B
0
10/21
518
 
 
 
471
10/21
-1,273
 
 
 
 
10/22
-47
 
 
 
-25,000
10/22
518
 
 
 
471
10/22
-1,273
 
 
 
 
10/23
26,602
26649
PPC
 
0
10/23
518
 
 
 
27120
10/23
-1,273
 
 
 
 
10/24
1,891
-24,711
IPC
PPC-IPC-XOM-VIT Tk 50
0
10/24
518
 
 
 
2409
10/24
-1,273
 
 
 
 
10/25
1,891
 
 
 
0
10/25
518
 
 
 
2409
10/25
-1,273
 
 
 
 
10/26
1,892
 
 
 
0
10/26
518
 
 
 
2410
10/26
-1,273
 
 
 
 
10/27
1,892
 
 
 
0
10/27
518
 
 
 
2410
10/27
-1,273
 
 
 
 
10/28
1,892
 
 
 
0
10/28
518
 
 
 
2410
10/28
-1,273
 
 
 
 
10/29
1,892
 
 
 
0
10/29
518
 
 
 
2410
10/29
-1,273
 
 
 
 
10/30
1,892
 
 
 
0
10/30
518
 
 
 
2410
10/30
-1,273
 
 
 
a2
10/31
1,892
 
 
 
0
10/31
518
 
 
 
2410
10/31
-1,273
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
on gatx and match other co
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
on gatx but do not match other co
OPIS prints hi rvp till Jan 31 switches to lo rvp Feb
 
 
 
 
 
 
 
 
 
not on gatx schd
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Oct 2011 Carbob/ Component Production Forecast:
 
6/4/2012 20:52
VGO Rate
12500


 
 
BOB = 39.8%
4975


RFG =44.2%
5525


Norm Prodn =.35*DC HCU chrg rat
My plan
115,575
EC w/o eth 
154,188
12,500
HC Rate (DC Charge)
 
 
 
 
 
 
 
 
 
Bako
Avail
CARBOB
EC 171 rfg
 
Avail
Premium
Premium
 
BAKO
Avail
ISO
To Reg
To Prem
 
 
 
End Inv.
Prod
 
 
Rack
 
End Inv.
Prod
Purchase
Rack
 
End Inv.
Inbound
Blending
Blending
 
 
blending+finished
Ref
alky or iso
LSR/Pent
took 10% for eth out of rack vol
 
 
took 10% for eth out of rack vol
 
 
 
13-14%
25-28%
 
 
30-Sep
19,684
75%
10%
15.50%
 
30-Sep
965


0
 
 
30-Sep
9,829
 
10
%
 
DC Charge
 
10/1
14,044
0
0
0
-5,640
10/1
6,745


6,000
417


-637
10/1
11,950
3,411
0


-1,290
 
A1
10/2
9,995
0
0
0
-5,640
10/2
6,867


0
0


-637
10/2
9,512
0
0


0
12,017
 
10/3
21,347
12,000
1,600
2,480
-3,698
10/3
6,269


0
0


-580
10/3
7,285
0
-1,600


0
12257
 
10/4
17,533
0
0
0
-3,814
10/4
5,812


0
0


-457
10/4
7,285
0
0


0
13236
 
10/5
13,239
0
0
0
-4,688
10/5
5,360


0
0


-400
10/5
7,224
0
0


0
13502
 
10/6
25,492
12,000
1,600
2,480
-3,827
10/6
4,920


0
0


-440
10/6
5,624
0
-1,600


0
 
 
10/7
21,778
0
0
0
-3,714
10/7
4,529


0
0


-391
10/7
6,820
1,196
0


0
 
 
10/8
18,064
0
0
0
-3,714
10/8
4,137


0
0


-392
10/8
8,017
1,197
0


0
 
 
10/9
33,082
14,250
1,900
2,945
-3,713
10/9
3,706


0
0


-392
10/9
6,305
1,197
-1,900


0
13504
 
10/10
29,340
0
0
0
-3,893
10/10
3,398


0
0


-356
10/10
7,370
1,065
0


0
13514
 
10/11
41,769
12,000
1,600
2,480
-3,152
10/11
2,870


0
0


-537
10/11
8,739
2,958
-1,600


0
13512
 
10/12
39,930
0
0
0
-3,916
10/12
2,236


0
0


-610
10/12
11,628
3,186
0


0
13499
 
10/13
36,124
0
0
0
-3,675
10/13
1,849


0
0


-431
10/13
13,953
2,325
0


0
11354
 
10/14
32,167
0
0
0
-3,957
10/14
1,309


0
0


-540
10/14
14,164
211
0


0
 
 
10/15
44,289
12,000
1,600
2,480
-3,958
10/15
769


0
0


-540
10/15
12,564
0
-1,600


0
 
 
10/16
45,818
0
0
0
-3,958
10/16
179


0
0


-541
10/16
12,302
0
0


0
12104
 
10/17
37,672
0
0
0
-4,444
10/17
6,087


6,000
0


0
10/17
10,844
0
0


-1,452
13502
 
10/18
50,510
12,000
1,600
2,480
-3,242
10/18
5,931


0
0


-156
10/18
9,244
0
-1,600


0
 
 
10/19
46,027
0
0
0
-4,483
10/19
5,300


0
0


-631
10/19
10,300
1,056
0


0
 
 
10/20
41,027
0
0
0
-5,000
10/20
4,800


0
0


-500
10/20
12,800
2,500
0


0
 
 
10/21
53,060
12,000
1,600
2,480
-4,047
10/21
4,168


0
0


-632
10/21
11,200
0
-1,600


0
 
 
10/22
49,012
0
0
0
-4,048
10/22
3,536


0
0


-632
10/22
11,200
0
0


0
 
 
10/23
33,055
0
0
0
-4,048
10/23
3,078


0
0


-631
10/23
13,636
2,112
0


0
11459
 
10/24
29,320
0
0
0
-3,735
10/24
2,751


0
0


-327
10/24
13,636
0
0


0
10135
 
10/25
24,014
0
0
0
-5,616
10/25
1,936


0
0


-809
10/25
13,632
0
-1,600


0
10005
 
10/26
19,579
0
0
0
-3,775
10/26
829


0
0


-526
10/26
13,632
0
0


0
8834
 
10/27
15,121
0
0
0
-4,458
10/27
367


0
0


-462
10/27
13,632
0
0


0
 
 
10/28
11,583
0
0
0
-3,538
10/28
-54


0
0


-421
10/28
12,032
0
-1,600


0
 
 
10/29
8,044
0
0
0
-3,539
10/29
-475


0
0


-421
10/29
12,032
0
0


0
 
 
10/30
4,684
0
0
0
-3,538
10/30
0


0
0


0
10/30
13,601
0
0


0
 
 
10/31
684
0
0
0
-4,000
10/31
0


0
0


0
10/31
13,601
0
0


0
 
 
 
Total
86,250
11,500
17,825
126,468
 
Total
12,000
417


-14,029
 
Total
22,414
-14,700


-2,742
 
 
 
Per Day
2,875
383
594
-4,216
 
Per Day
400
14


-468
 
Per Day
747
-490


-91
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Heel:
Tk 80008
4223
 
*On 1st move approx 40mb to tk
Heel:
Tk 35003
1178


 
 
Heel:
Tk 3001/2
176


 
 
 
 
Tk 25003
806
 
 
 
 
 
Tk 80006
4220


 
 
 
Tk 20003
844


 
 
 
 
Tk 35004
1178
 
 
 
 
 
EOM:
5,398


 
 
 
EOM:
14,621


 
 
 
 
Tk 67M01
9786
 
 
 
(A1)
Sep
Reformate
74.5%
53 hux, 21.5 lux
 
 
 
 
 
 
 
EOM:
6,891
 
 
 
 
Bako
ISO
10.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LSR
10.5%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pentane
5.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100
%
 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
crude 38.75
 
dates
crude
Dist prdn
#3 est
#5 est
est v R
 
 
 
Oct 2011 Carb Diesel/EPA/JetA Productio
PLAN
151 EC
145 EC
296EC
Dist=24.5%
9260
OCT
35000
8575
4200
4200
8106
 
 
 
 
 
 
 
 
320,886
-6280
-4260
ec
jet=12%, EPA 12.5%
 
40000
9800
5000
4800
9454
 
 
 
 
 
 
 
 
 
# 3 DHT
#5 DHT
 
 
 
 
45000
11025
6000
5500
11090
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
48000
11760
6200
6000
11770
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43000
10535
5000
4600
9258
 
 
 
PPC
Avail
 
 
Avail
EPA
 
EPA
EPA
 
Avail
Jet-A/JP8
 
To
To
To
 
 
 
 
 
End Inv.
Rack
 
End Inv.
Prod
Jet toEPA
To KM
To CDSL/Fuel oil
End Inv.
Prod
Rack
CDSL
EPA
P/L
 
 
 
 
 
PPC
 
 
PPC
95% yield
 
 
 
 
PPC
98% yield
 
 
 
 
 
 
 
 
30-Sep
22
 
30-Sep
25,530
 
 
 
 
30-Sep
28,397
 
 
 
 
 
 
#3
#5
 
10/1
22
 
10/1
31,230
5,700
0
0
0
10/1
33,983
5,586
0
0
 
 
 
 
 
 
10/2
3
 
10/2
42,121
5,700
1,000
0
0
10/2
35,095
5,586
0
0
-1,000
 
 
6000
5700
 
10/3
3
 
10/3
53,182
5,700
5,586
0
0
10/3
35,095
5,586
0
0
-5,586
 
 
6000
5700
 
10/4
3
 
10/4
62,857
5,700
5,586
0
0
10/4
35,095
5,586
0
0
-5,586
 
 
5200
5200
 
10/5
3
 
10/5
44,868
3,990
4,116
-24,877
0
10/5
35,095
4,116
0
0
-4,116
 
 
4608
4664
 
10/6
3
 
10/6
52,974
3,990
4,116
0
0
10/6
15,388
4,116
0
0
-4,116
-19707
12501/2
 
 
 
10/7
3
 
10/7
61,080
3,990
4,116
0
0
10/7
15,388
4,116
0
0
-4,116
 
 
 
 
 
10/8
3
 
10/8
23,186
3,990
4,116
-46,000
0
10/8
15,388
4,116
0
0
-4,116
 
 
 
 
 
10/9
3
 
10/9
31,812
3,990
4,116
0
0
10/9
15,077
4,116
0
0
-4,116
 
 
5400
4500
 
10/10
3
 
10/10
42,065
4,750
4,704
0
0
10/10
15,077
4,704
0
0
-4,704
 
 
5000
6300
 
10/11
3
 
10/11
51,777
4,750
4,704
0
0
10/11
15,077
4,704
0
0
-4,704
 
 
5389
5440
 
10/12
3
 
10/12
53,037
5,700
1,000
-4,000
0
10/12
17,000
5,390
0
0
-1,000
 
 
6000
4500
 
10/13
3
 
10/13
37,698
5,700
0
-22,000
0
10/13
20,549
5,390
0
0
 
 
 
6000
5000
 
10/14
3
 
10/14
37,398
5,700
0
-6,000
0
10/14
25,939
5,390
0
0
 
 
 
6000
5000
 
10/15
3
 
10/15
43,098
5,700
0
0
0
10/15
31,329
5,390
0
0
 
 
 
 
 
 
10/16
3
 
10/16
28,856
4,750
1,500
-17,000
0
10/16
35,172
4,508
0
0
-1,500
 
 
5000
4600
 
10/17
3
 
10/17
30,893
4,750
4,508
-8,000
0
10/17
35,172
4,508
0
0
-4,508
 
 
 
 
 
10/18
3
 
10/18
40,151
4,750
4,508
0
0
10/18
35,172
4,508
0
0
-4,508
 
 
 
 
 
10/19
3
 
10/19
51,241
5,700
5,390
0
0
10/19
30,172
5,390
0
0
-5,390
-5000
12501/2
 
 
 
10/20
3
 
10/20
52,331
5,700
5,390
-10,000
0
10/20
15,172
5,390
0
0
-5,390
-15000
 
 
 
 
10/21
3
 
10/21
43,421
5,700
5,390
-20,000
0
10/21
15,172
5,390
0
0
-5,390
 
 
 
 
 
10/22
3
 
10/22
54,511
5,700
5,390
0
0
10/22
15,172
5,390
0
0
-5,390
 
 
 
 
 
10/23
3
 
10/23
57,418
5,700
5,390
0
0
10/23
15,079
5,390
0
0
-5,390
 
 
6080
5487
 
10/24
3
 
10/24
68,508
5,700
5,390
0
0
10/24
15,079
5,390
0
0
-5,390
 
 
5600
6500
 
10/25
3
 
10/25
52,348
5,700
5,390
0
0
10/25
14,983
5,390
0
0
-5,390
 
 
 
 
 
10/26
3
 
10/26
43,376
5,700
5,390
-48,381
0
10/26
14,983
5,390
0
0
-5,390
 
 
 
 
 
10/27
3
 
10/27
51,016
5,700
5,390
-3,450
0
10/27
14,983
5,390
0
0
-5,390
 
 
 
 
 
10/28
3
 
10/28
62,106
5,700
5,390
0
0
10/28
-17
5,390
0
0
-5,390
-15000
DESC JP8
 
 
 
10/29
3
 
10/29
60,196
5,700
5,390
-13,000
0
10/29
-17
5,390
0
0
-5,390
 
tk 20005
 
 
 
10/30
3
 
10/30
54,487
5,700
5,390
-20,000
0
10/30
0
5,390
0
0
-5,390
 
 
5100
6900
 
10/31
3
 
10/31
65,577
5,700
5,390
0
0
10/31
0
5,390
0
0
-5,390
 
 
 
 
 
 
Total
0
 
1,484,819
163,400
123,746
-242,708
 
 
Total
157,486
0
0
-123,746
-54,707
 
 
 
 
 
Per Day
0
Comb
47,897
5,271
3,992
-7,829
 
 
Per Day
5,080
0
0
-3,992
-1,765
 
 
 
 
 
 
 
5,271
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6/4/2012 20:52
 
 
1,088
Actual Jet
 
 
 
 
 
 
EOM (Avail+Heel)
 
 
 
 
 
 
 
 
 
 
 
per day
 
 
 
 
 
 
EPA
70,577
PPC/KM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CARB
37,093
PPC/KM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jet-A
2,794
PPC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
110,464
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Oct 2011 Kinder Morgan EPA/ Carb Diesel Inventory Forecast :
 
 
 
 
6/4/2012 20:52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tk-100060
 
 
 
 
 
 
Date
Tk-100060
Ship
Cust
Tender
Est Pay Date
Date
KM Comm
Ship
Cust
Tender
Date
Tk-100064
Ship
Cust
Tender
Est Pay Date
KM Avail
 
 
Carb Dsl
 
 
 
 
 
CDSL
 
 
 
 
EPA
 
 
 
 
 
 
 
Glencore giving back - will strip out
 
 
 
 
 
 
 
Sub Leased to Glencore
 
 
 
 
30-Sep
-3,582
-2,871
low gauge
bigger number includes fill lines
30-Sep
-1,210
 
 
 
30-Sep
0
 
 
 
 
-4792
 
10/1
-3,582
 
 
 
 
10/1
-1,210
 
 
 
10/1
 
 
 
 
 
-4792
 
10/2
-3,582
 
 
 
 
10/2
-1,210
 
 
 
10/2
 
 
 
See EPA sheet
 
-4792
 
10/3
-3,582
 
 
 
 
10/3
-1,210
 
 
 
10/3
 
 
 
for deliv to
 
-4792
 
10/4
-3,582
 
 
 
 
10/4
-1,210
 
 
 
10/4
 
 
 
glenc timing
 
-4792
 
10/5
-3,582
 
 
 
 
10/5
-1,210
 
 
 
10/5
 
 
 
 
 
-4792
 
10/6
-3,582
 
 
 
 
10/6
-1,210
 
 
 
10/6
 
 
 
 
 
-4792
 
10/7
-3,582
 
 
 
 
10/7
-1,210
 
 
 
10/7
 
 
 
 
 
-4792
 
10/8
-3,582
 
 
 
 
10/8
-1,210
 
 
 
10/8
 
 
 
 
 
-4792
 
10/9
-3,582
 
 
 
 
10/9
-1,210
 
 
 
10/9
 
 
 
 
 
-4792
 
10/10
-3,582
 
 
 
 
10/10
-1,210
 
 
 
10/10
 
 
 
 
 
-4792
 
10/11
-3,582
 
 
 
 
10/11
-1,210
 
 
 
10/11
 
 
 
 
 
-4792
 
10/12
-3,582
 
 
 
 
10/12
-1,210
 
 
 
10/12
 
 
 
 
 
-4792
 
10/13
-3,582
 
 
 
 
10/13
-1,210
 
 
 
10/13
 
 
 
 
 
-4792
 
10/14
-3,582
 
 
 
 
10/14
-1,210
 
 
 
10/14
 
 
 
 
 
-4792
 
10/15
-3,582
 
 
 
 
10/15
-1,210
 
 
 
10/15
 
 
 
 
 
-4792
 
10/16
-3,582
 
 
 
 
10/16
-1,210
 
 
 
10/16
 
 
 
 
 
-4792
 
10/17
-3,582
 
 
 
 
10/17
-1,210
 
 
 
10/17
Sub Leased to Glencore
 
 
-4792
 
10/18
-3,582
 
 
 
 
10/18
-1,210
 
 
 
10/18
 
 
 
 
 
-4792
 
10/19
-3,582
 
 
 
 
10/19
-1,210
 
 
 
10/19
 
 
 
 
 
-4792
 
10/20
-3,582
 
 
 
 
10/20
-1,210
 
 
 
10/20
 
 
 
 
 
-4792
 
10/21
-3,582
 
 
 
 
10/21
-1,210
 
 
 
10/21
 
 
 
 
 
-4792
 
10/22
-3,582
 
 
 
 
10/22
-1,210
 
 
 
10/22
 
 
 
 
 
-4792
 
10/23
26,144
29,726
PPC
 
 
10/23
-1,210
 
 
 
10/23
 
 
 
 
 
24934
 
10/24
1,039
-25,105
COP
IACW-84-340
given as 10/25
10/24
-1,210
 
 
 
10/24
 
 
 
 
 
-171
 
10/25
1,750
 
 
 
 
10/25
-1,210
 
 
 
10/25
 
 
 
 
 
540
 
10/26
1,750
 
 
 
 
10/26
-1,210
 
 
 
10/26
 
 
 
 
 
540
 
10/27
1,750
 
 
 
 
10/27
-1,210
 
 
 
10/27
 
 
 
 
 
540
 
10/28
1,750
 
 
 
 
10/28
-1,210
 
 
 
10/28
 
 
 
 
 
540
 
10/29
1,750
 
 
 
 
10/29
-1,210
 
 
 
10/29
 
 
 
 
 
540
 
10/30
1,750
 
 
 
 
10/30
-1,210
 
 
 
10/30
 
 
 
 
 
540
 
10/31
30,800
29,050
PPC
 
 
10/31
-1,210
 
 
 
10/31
 
 
 
 
 
 
 
 
 
3450
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
on gatx and match other co
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
on gatx but do not match other co
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
not on gatx schd
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
Oct 2011 Carb Diesel Production Forecast:
 
 
 
 
 
 
 
 
 
 
 
BAKO
Tk 80005
60.50%
12,500
HC Rate (DC Charge Rate)
 
 
Avail
CDSL
Bako Rack
 
my plan
 
 
 
End Inv.
Prod
Rack
 
241,000
 
 
 
Bako
 
 
 
234 EC
 
 
30-Sep
18,999
 
 
 
 
 
 
10/1
12,574
0
-6425
 
 
 
 
10/2
24,294
15,000
-6426
12017
 
 
 
10/3
26,003
0
-3650
12257
 
 
 
10/4
36,056
15,000
-4947
13236
 
 
 
10/5
25,571
0
-8938
13502
 
 
 
10/6
34,431
15,000
-6140
 
 
 
 
10/7
31,041
0
-3390
 
 
 
 
10/8
42,651
15,000
-3390
 
 
 
 
10/9
34,986
0
-3389
13504
 
 
 
10/10
37,964
15,000
-4649
13514
 
 
 
10/11
41,769
5,000
-5233
13504
 
 
 
10/12
33,412
11,000
-11390
13499
 
 
 
10/13
28,811
0
-12264
11354
recyc 2
 
 
10/14
37,778
15,000
-6033
 
 
 
 
10/15
31,745
0
-6033
 
 
 
 
10/16
31,521
15,000
-6034
12104
recyc 1400?
 
10/17
33,110
7,000
-5874
13502
 
 
 
10/18
32,110
7,000
-8000
 
 
 
 
10/19
22,784
0
-9326
 
 
 
 
10/20
29,784
15,000
-8000
 
 
 
 
10/21
25,999
0
-3785
 
 
 
 
10/22
37,215
15,000
-3784
 
 
 
 
10/23
40,213
16,000
-3784
11459
 
 
 
10/24
37,417
0
-2796
10135
 
 
 
10/25
37,413
15,000
-6030
10005
 
 
 
10/26
44,269
15,000
-5123
8834
 
 
 
10/27
38,030
0
-6239
 
 
 
 
10/28
34,249
0
-3781
 
 
 
 
10/29
45,467
15,000
-3782
 
 
 
 
10/30
50,832
15,000
-3782
12866
 
 
 
10/31
42,832
0
-8000
 
 
 
 
 
Total
241,000
-180,417
 
 
 
 
 
Per Day
7,774
-5,820
 
 
 
 
 
 
 
 
 
 
 
 
 
EOM:
49,584
 
 
 
 
 
Tk 80005
Heel:
4200
 
 
 
 
 
24M01
Heel:
750
 
 
 
 
 
24M02
Heel:
600
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
Sept 2011 Ethanol Forecast:
 
 
6/4/2012 20:52
 
Tony Link
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
**Assumes 10%, CI 90.10
 
 
 
 
 
 
 
 
 
 
 
 
 
Room for 11mb total in tank
 
PPC
Avail
Ethanol
To
 
BAKO
Avail
Ethanol
To
 
 
 
End Inv.
Inbound
Blending
 
 
End Inv.
Inbound
Blending
 
 
 
 
 
10% rack
 
 
 
 
10% rack
 
 
 
1,537
 
 
 
 
3,431
 
 
 
 
1-Oct
1,537
0
0
 
1-Oct
2,741
0
-690
 
 
2-Oct
1,537
0
0
 
2-Oct
3,453
1,403
-690
 
 
3-Oct
1,537
0
0
 
3-Oct
3,993
1,010
-471
 
 
4-Oct
1,537
0
0
 
4-Oct
4,330
807
-470
 
 
5-Oct
1,537
0
0
 
5-Oct
4,377
606
-560
 
 
6-Oct
1,537
0
0
 
6-Oct
4,515
608
-469
 
 
7-Oct
1,537
0
0
 
7-Oct
4,063
0
-452
 
 
8-Oct
1,537
0
0
 
8-Oct
3,611
0
-452
 
 
9-Oct
1,537
0
0
 
9-Oct
4,994
1,834
-452
 
 
10-Oct
1,537
0
0
 
10-Oct
5,131
605
-467
 
 
11-Oct
1,537
0
0
 
11-Oct
5,292
567
-406
 
 
12-Oct
1,537
0
0
 
12-Oct
4,795
0
-498
 
 
13-Oct
1,537
0
0
 
13-Oct
4,343
0
-452
 
 
14-Oct
1,537
0
0
 
14-Oct
3,848
0
-495
 
 
15-Oct
1,537
0
0
 
15-Oct
3,353
0
-495
 
 
16-Oct
1,537
0
0
 
16-Oct
4,234
1,376
-495
 
 
17-Oct
1,537
0
0
 
17-Oct
4,345
600
-489
 
 
18-Oct
1,537
0
0
 
18-Oct
4,571
600
-374
 
 
19-Oct
1,537
0
0
 
19-Oct
4,609
600
-563
 
 
20-Oct
1,537
0
0
 
20-Oct
4,604
600
-605
 
 
21-Oct
1,537
0
0
 
21-Oct
4,689
600
-515
 
 
22-Oct
1,537
0
0
 
22-Oct
4,774
600
-515
 
 
23-Oct
1,537
0
0
 
23-Oct
4,860
600
-515
 
 
24-Oct
1,537
0
0
 
24-Oct
5,013
600
-447
 
 
25-Oct
1,537
0
0
 
25-Oct
4,906
600
-707
 
 
26-Oct
1,537
0
0
 
26-Oct
5,033
600
-473
 
 
27-Oct
1,537
0
0
 
27-Oct
5,092
600
-541
 
 
28-Oct
1,537
0
0
 
28-Oct
5,256
600
-435
 
 
29-Oct
1,537
0
0
 
29-Oct
5,421
600
-436
 
 
30-Oct
1,537
0
0
 
30-Oct
5,632
600
-389
 
 
31-Oct
1,537
0
0
 
31-Oct
5,792
600
-440
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
0
 
 
Total
17,815
-15,455
 
 
 
Per Day
0
0
 
 
Per Day
575
-499
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tk 15001
1,000
 
 
 
 
 
 
 
 
 
EOM:
6,421
 
 





3/2/2011
Paramount and Long Beach and KinderMorgan and ATSC
BAKO
 
Tank
Number
Total Tank
Capacity
Tank
Bottoms
 
 
Tank
Number
Total Tank
Capacity
Tank
Bottoms
 
 
Unit DSL
 
 
 
 
Jet
 
 
 
 
 
PPC
10006
9,346
1,026
 
PPC
20005
18,776
1,186
JP8
 
PPC
10007
8,911
996
 
PPC
12501
11,173
799
Jeta
 
PPC
20004
16,191
1,198
 
PPC
12502
11,323
809
Jeta
 
LB
12008
11,150
500
 
 
 
 
 
 
 
LB
12009
11,150
500
 
 
Total Jet
41,272
2,794
 
 
LB
12010
11,150
500
 
CARB/EPA
 
 
 
 
 
 
 
 
 
 
PPC
50003
50,572
2,524
Carb
 
 
Total URD
67,898
4,720
 
PPC
10008
9,565
506
Carb
 
Unt KD
 
 
 
 
PPC
25007
22,384
1,186
Carb
 
PPC
6001
9,346
328
oos now
PPC
50002
43,999
3,584
EPA usu
 
PPC
6002
8,911
339
oos now
KinderMorgan
100060
95,000
2,985
drain dry-dsl only
 
PPC
25009
16,191
1,552
 
KinderMorgan
100064
95,000
2,696
drain dry-dsl only
 
LB
12011
11,150
500
 
 
 
 
 
 
 
LB
12012
11,150
500
 
 
Total CARB/EPA Dsl
316,520
13,481
 
 
 
 
 
 
 
CARBOB
 
 
 
 
 
 
Total KD
56,748
3,219
 
PPC
25005
21,278
1,207
 
 
Gasoil
 
 
 
 
PPC
25006
22,593
2,923
 
 
PPC
150001
143,868
6,336
 
PPC
50001
43,936
3,608
 
 
PPC
50008
44,249
4,689
 
KinderMorgan
100059
93,000
2,225
drain dry-other prod ok
 
Lakewood
55001
44,245
4,839
oos-water in it
KinderMorgan
Community
30,000
1,977
 
 
Lakewood
55002
47,462
3,456
 
 
 
 
 
 
 
LB
30008
27,000
1,570
 
 
Total CARBOB
210,807
11,940
 
 
LB
5002
5,000
390
 
LSR
 
 
 
 
 
KinderMorgan
178015
169,204
12,896
 
PPC
25002
22,438
2,885
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total HGO
481,028
34,176
 
Reformate
 
 
 
 
 
FRN/HSR
 
 
 
 
PPC
25001
21,005
1,715
 
 
PPC
25004
21,982
3,157
 
PPC
50004
45,368
6,048
 
 
PPC
25003
20,828
2,913
 
 
 
 
 
 
 
LB
12005
11,150
1,400
 
 
Total Reformate
66,373
7,763
 
 
LB
12006
11,150
1,400
 
Alkylate
 
 
 
 
 
LB
12007
11,150
1,100
 
PPC
20003
16,326
1,732
 
 
 
 
 
 
 
Hathaway
30021
27,986
2,600
 
 
 
Total HSR/FRN
76,260
9,970
 
 
 
 
 
 
 
HGO sometimes
 
 
 
 
 
Total Alkylate
44,312
4,332
 
 
KinderMorgan
178014
170,240
12,822
Crude now
Sweet Feed
 
 
 
 
 
 
 
 
 
 
PPC
10005
7,398
1,026
PPC
 







8/30/2011
Bakersfield
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tank
Number
Total Tank
Capacity
Tank
Bottoms
Usable
Gasoline Compts
 
 
 
 
 
 
 
 
 
Ethanol
15001
13,550
1,000
12,550
Alkylate/isooctane
20003
19,412
850
18,562
IsoOctane/LSR
3001
2,050
100
1,950
IsoOctane/LSR
3002
2,050
100
1,950
Lt Reformate
20M50
15,050
850
14,200
Lt Reformate
20M51
15,050
850
14,200
RU Off spec-start and sh
11001
10,700
700
10,000
RU Off spec-start and sh
11005
10,700
700
10,000
Hvy Reformate
67M01
58,700
9,800
48,900
 
 
 
 
 
 
Total Gas Components
147,262
14,950
132,312
 
 
 
 
 
Gasoline
 
 
 
 
 
 
 
 
 
Blending
25003
24,702
750
23,952
Blending
35004
34,540
850
33,690
Premium
35003
34,540
1,700
32,840
PUL Sales Tk
80006
77,000
4,500
72,500
RUL Sales Tk
80008
77,000
4,500
72,500
 
 
 
 
 
 
Total Gasoline
247,782
12,300
235,482
 
 
 
 
 
Diesel
 
 
 
 
 
 
 
 
 
HCU Diesel
24M01
23,100
750
22,350
HCU Diesel
24M02
23,100
600
22,500
Carb Diesel Sales
80005
77,000
4,500
72,500
 
 
 
 
 
 
Total Diesel
123,200
5,850
117,350







Paramount
Crude Unit #1
 
Crude Unit #2
 
Crude Rate
Tank
Grade
 
Asphalt
 
Crude Rate
Tank
%
Grade 1
 
Asphalt
 
 
 
 
 
 
 
 
 
 
 
 
 
Thursday, November 3, 2011
15.0
Tk 80002
Oriente
 
O-Flux
 
20.0
Tk 80003
100%
Cold Lake
 
PG 76
Friday, November 4, 2011
15.0
Tk 80002
Oriente
 
O-Flux
 
20.0
Tk 80003
100%
Cold Lake
 
PG 64-22
Saturday, November 5, 2011
15.0
Tk 80002
Oriente
 
O-Flux
 
20.0
Tk 80003
100%
Cold Lake
 
PG 64-22
Sunday, November 6, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 80003
100%
Cold Lake
 
PG 64-22
Monday, November 7, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 80002
100%
Oriente
 
O-Flux
Tuesday, November 8, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 80002
100%
Oriente
 
O-Flux
Wednesday, November 9, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 80002
100%
Oriente
 
O-Flux
Thursday, November 10, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Friday, November 11, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Saturday, November 12, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Sunday, November 13, 2011
18.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Monday, November 14, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Tuesday, November 15, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Wednesday, November 16, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Thursday, November 17, 2011
15.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Friday, November 18, 2011
15.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Saturday, November 19, 2011
15.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Sunday, November 20, 2011
15.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Monday, November 21, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Tuesday, November 22, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Wednesday, November 23, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Thursday, November 24, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Friday, November 25, 2011
15.0
Tk 125002
Basra
 
PG 58/707
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Saturday, November 26, 2011
15.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Sunday, November 27, 2011
15.0
Tk125001
L A Basin
 
PG 70/EBS
 
20.0
Tk 125002
100%
Basra
 
PG 58/707
Monday, November 28, 2011
0.0
 
 
 
 
 
0.0
 
 
 
 
 
Tuesday, November 29, 2011
0.0
 
 
 
 
 
0.0
 
 
 
 
 
Wednesday, November 30, 2011
0.0
 
 
 
 
 
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
INVENTORY AS OF 2400 HOURS
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
PARAMOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
PPC/LB
PPC w/ Tesoro
Total
Total w/o Tesoro
 
Outside Storage
 
 
 
 
 
 
 
 
 
 
Paramount
 
Long Beach
 
 
 
 
 
Oriente
Tesoro
Basra
 
 
Cold Lake
Oriente
Cold Lake
 
 
 
Oriente
Cold Lake
Mixed
Basra
Tk30006/7
Tk30003/4
 
 
 
 
 
Plains-
LB
Plains-
607
Plains-
608
KM
178103
KM
178104
EH 735
EH 734
EH 713
EH 712
Line Fill
etc
Total
Tk80002
Tk 80003
Tk125001
Tk125002
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Friday, September 30, 2011
0
245
26
11
22
17
13
60
6
51
451
25
43
75
95
26
51
315
451
766
521
Saturday, October 1, 2011
0
245
25
10
11
17
13
60
6
51
437
24
29
68
92
26
51
290
192
482
237
Sunday, October 2, 2011
0
245
25
10
11
17
13
47
6
51
425
25
31
65
77
26
51
275
180
454
209
Monday, October 3, 2011
0
245
25
10
11
17
13
10
6
51
387
25
55
58
69
26
51
283
142
425
180
Tuesday, October 4, 2011
0
215
25
10
11
17
13
10
6
51
357
55
46
53
60
26
51
291
142
433
218
Wednesday, October 5, 2011
0
215
25
10
11
17
13
10
6
51
357
52
37
50
54
26
51
269
142
411
196
Thursday, October 6, 2011
0
215
25
10
11
17
13
10
6
51
357
52
28
46
45
26
51
247
142
389
174
Friday, October 7, 2011
264
215
25
10
11
17
13
10
6
51
621
52
19
56
36
26
51
239
406
645
430
Saturday, October 8, 2011
264
215
25
10
11
17
13
10
6
51
621
34
19
52
36
26
51
217
406
623
408
Sunday, October 9, 2011
214
175
25
10
11
17
13
60
6
51
581
62
13
43
34
26
51
229
406
635
460
Monday, October 10, 2011
0
175
239
10
11
17
13
15
6
51
536
47
58
37
34
26
51
252
361
613
438
Tuesday, October 11, 2011
0
175
239
10
11
17
13
10
6
51
531
36
43
40
34
26
51
229
356
585
410
Wednesday, October 12, 2011
0
175
202
10
11
17
13
10
6
51
494
25
59
37
34
26
51
231
319
550
375
Thursday, October 13, 2011
125
140
189
10
11
17
13
10
6
51
571
49
49
39
34
26
51
247
431
678
538
Friday, October 14, 2011
0
125
189
10
11
107
13
45
6
51
556
44
26
50
34
26
51
230
431
661
536
Saturday, October 15, 2011
0
125
136
10
11
107
13
45
6
51
503
23
56
63
34
26
51
252
378
630
505
Sunday, October 16, 2011
0
125
136
10
11
72
13
45
6
51
468
33
43
73
34
26
51
260
343
603
478
Monday, October 17, 2011
0
125
94
10
11
17
68
45
6
51
426
25
62
74
34
26
51
273
301
574
449
Tuesday, October 18, 2011
0
125
56
10
11
17
68
45
36
51
418
25
47
67
34
26
51
250
293
544
419
Wednesday, October 19, 2011
300
125
26
10
11
17
68
45
36
51
688
25
48
60
34
26
51
244
563
808
683
Thursday, October 20, 2011
210
125
26
10
11
107
68
45
36
51
688
25
25
52
34
26
51
214
563
777
652
Friday, October 21, 2011
210
125
26
10
11
98
68
45
6
51
649
25
32
45
43
26
51
223
524
747
622
Saturday, October 22, 2011
0
125
236
10
11
47
68
45
6
51
598
25
25
38
79
26
51
244
473
717
592
Sunday, October 23, 2011
0
125
236
10
11
17
68
9
6
51
532
61
28
31
78
26
51
275
407
682
557
Monday, October 24, 2011
0
125
236
10
11
17
68
9
6
51
532
47
28
36
55
26
51
243
407
650
525
Tuesday, October 25, 2011
0
95
196
10
11
17
68
9
6
51
462
54
28
45
76
26
51
280
367
647
552
Wednesday, October 26, 2011
0
95
146
10
11
107
68
29
6
51
522
34
28
56
98
26
51
293
427
720
625
Thursday, October 27, 2011
0
68
146
10
11
107
68
29
6
51
495
50
28
62
71
26
51
287
427
714
647
Friday, October 28, 2011
0
55
96
10
11
107
68
29
6
51
432
63
28
54
93
26
51
314
377
691
636
Saturday, October 29, 2011
0
25
96
10
11
107
98
29
6
51
432
63
28
62
65
26
51
294
407
701
676
Sunday, October 30, 2011
0
25
58
10
11
107
98
29
6
51
394
63
27
53
75
26
51
295
369
664
639
Monday, October 31, 2011
0
25
26
10
11
77
98
29
6
51
332
63
57
45
79
26
51
322
307
629
604
 
 
Tesoro
Basra
 
 
Cold Lake
Oriente
Cold Lake
 
 
 
Oriente
Cold Lake
Mixed
Basra
 
 
 
 
 
 
Tank Bottoms
50
 
 
12
 
44
 
 
 
51
 
15
20
25
16
10
10
96
157
 
 







 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
L A
Basin/Tru
Cks
 
Runs
 
Inventory
 
Plains Tk
607
Plains TK
607
Plains TK
608
Plains TK
608
BP
EHynes
735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
72,045
 
 
 
 
 
 
6
 
Saturday, October 1, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
71,866
1-Oct-11
 
 
 
 
 
7
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
71,687
 
 
 
 
 
 
8
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
71,507
 
 
 
 
 
 
9
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
71,328
 
 
 
 
 
 
10
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
71,149
 
 
 
 
 
 
11
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
70,970
 
 
 
 
 
 
12
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
70,791
 
 
 
 
 
 
13
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
70,612
 
 
 
 
 
 
14
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
70,432
 
 
 
 
 
 
15
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
70,253
 
 
 
 
 
 
16
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
70,074
 
 
 
 
 
 
17
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
69,895
 
 
 
 
 
 
18
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
69,716
 
 
 
 
 
 
19
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
69,537
 
 
 
 
 
 
20
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
69,357
 
 
 
 
 
 
21
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
69,178
 
 
 
 
 
 
22
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
68,999
 
 
 
 
 
 
23
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
68,820
 
 
 
 
 
 
24
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
68,641
 
 
 
 
 
 
25
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
68,462
 
 
 
 
 
 
26
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
68,282
 
 
 
 
 
 
27
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
68,103
 
 
 
 
 
 
28
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
67,924
 
 
 
 
 
 
29
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
67,745
 
 
0.0
 
0.0
 
30
 
Sunday, October 2, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
67,566
2-Oct-11
 
 
 
 
 
31
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
67,387
 
 
 
 
 
 
32
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
67,207
 
 
 
 
 
 
33
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
67,028
 
 
 
 
 
 
34
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
66,849
 
 
 
 
 
 
35
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
66,670
 
 
 
 
 
 
36
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
66,491
 
 
 
 
 
 
37
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
66,312
 
 
 
 
 
 
38
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
66,132
 
 
 
 
 
 
39
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
65,953
 
 
 
 
 
 
40
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
65,774
 
 
 
 
 
 
41
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
65,595
 
 
 
 
 
 
42
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
65,416
 
 
 
 
 
 
43
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
65,237
 
 
 
 
 
 
44
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
65,057
 
 
 
 
 
 
45
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
64,878
 
 
 
 
 
 
46
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
64,699
 
 
 
 
 
 
47
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
64,520
 
 
 
 
 
 
48
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
64,341
 
 
 
 
 
 
49
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
64,162
 
 
 
 
 
 
50
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
63,982
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
BP
EHynes
735
BP EHynes
734
BP
EHynes
734
BP EHynes
713
BP
EHynes
713
BP EHynes
712
BP
EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk
607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
102,159
 
 
6
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
101,742
1-Oct-11
 
7
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
101,326
 
 
8
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
100,909
 
 
9
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
100,492
 
 
10
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
100,076
 
 
11
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
99,659
 
 
12
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
99,242
 
 
13
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
98,826
 
 
14
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
98,409
 
 
15
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
97,992
 
 
16
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
97,576
 
 
17
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
97,159
 
 
18
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
96,742
 
 
19
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
96,326
 
 
20
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
95,909
 
 
21
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
95,492
 
 
22
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
95,076
 
 
23
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
94,659
 
 
24
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
94,242
 
 
25
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
93,826
 
 
26
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
93,409
 
 
27
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
92,992
 
 
28
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
92,576
 
 
29
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
417
10.0
 
0.0
 
0.0
92,159
 
 
30
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
91,742
2-Oct-11
 
31
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
91,326
 
 
32
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
90,909
 
 
33
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
90,492
 
 
34
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
90,076
 
 
35
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
89,659
 
 
36
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
89,242
 
 
37
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
88,826
 
 
38
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
88,409
 
 
39
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
87,992
 
 
40
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
87,576
 
 
41
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
87,159
 
 
42
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
86,742
 
 
43
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
86,326
 
 
44
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
85,909
 
 
45
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
85,492
 
 
46
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
85,076
 
 
47
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
84,659
 
 
48
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
84,242
 
 
49
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
83,826
 
 
50
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
83,409
 
 





 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
Pains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes
735
BP EHynes
735
BP EHynes
734
BE EHynes
734
BP EHynes
713
BP EHynes
713
BP EHynes
712
BP EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
xRUNS
X runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
4
Daily Hourly
Daily
Hourly
Daily
Hourly
Daily
2500
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
 
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
28
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
34
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
36
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
37
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
38
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
39
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
42
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
44
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
45
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
46
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
47
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
48
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
49
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
50
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
BM
BN
BO
BP
BQ
BR
BS
BT
BU
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk 607
Plains Tk 608
Plains Tk 608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
5
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6
 
 
 
24,354
1-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
28
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29
0
 
0
24,354
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
30
 
 
 
24,354
2-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
34
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
36
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
37
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
38
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
39
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
41
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
42
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
44
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
45
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
46
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
47
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
48
 
 
 
24,354
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
49
 
 
 
24,354
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
50
 
 
 
24,354
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 





 
CG
CH
CI
CJ
CK
CL
CM
CN
CO
CP
1
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
3
BP EHynes 713
Oriente Runs
Oriente Runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
Polvo Runs
ANS
ANS
Inventory
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
5
 
 
 
 
 
 
 
 
 
38,833
6
 
 
 
417
 
 
 
 
 
38,416
7
 
 
 
417
 
 
 
 
 
38,000
8
 
 
 
417
 
 
 
 
 
37,583
9
 
 
 
417
 
 
 
 
 
37,166
10
 
 
 
417
 
 
 
 
 
36,750
11
 
 
 
417
 
 
 
 
 
36,333
12
 
 
 
417
 
 
 
 
 
35,916
13
 
 
 
417
 
 
 
 
 
35,500
14
 
 
 
417
 
 
 
 
 
35,083
15
 
 
 
417
 
 
 
 
 
34,666
16
 
 
 
417
 
 
 
 
 
34,250
17
 
 
 
417
 
 
 
 
 
33,833
18
 
 
 
417
 
 
 
 
 
33,416
19
 
 
 
417
 
 
 
 
 
33,000
20
 
 
 
417
 
 
 
 
 
32,583
21
 
 
 
417
 
 
 
 
 
32,166
22
 
 
 
417
 
 
 
 
 
31,750
23
 
 
 
417
 
 
 
 
 
31,333
24
 
 
 
417
 
 
 
 
 
30,916
25
 
 
 
417
 
 
 
 
 
30,500
26
 
 
 
417
 
 
 
 
 
30,083
27
 
 
 
417
 
 
 
 
 
29,666
28
 
 
 
417
 
 
 
 
 
29,250
29
0.0
 
0
417
10
 
0
 
0
28,833
30
 
 
 
417
 
 
 
 
 
28,416
31
 
 
 
417
 
 
 
 
 
28,000
32
 
 
 
417
 
 
 
 
 
27,583
33
 
 
 
417
 
 
 
 
 
27,166
34
 
 
 
417
 
 
 
 
 
26,750
35
 
 
 
417
 
 
 
 
 
26,333
36
 
 
 
417
 
 
 
 
 
25,916
37
 
 
 
417
 
 
 
 
 
25,500
38
 
 
 
417
 
 
 
 
 
25,083
39
 
 
 
417
 
 
 
 
 
24,666
40
 
 
 
417
 
 
 
 
 
24,250
41
 
 
 
417
 
 
 
 
 
23,833
42
 
 
 
417
 
 
 
 
 
23,416
43
 
 
 
417
 
 
 
 
 
23,000
44
 
 
 
417
 
 
 
 
 
22,583
45
 
 
 
417
 
 
 
 
 
22,166
46
 
 
 
417
 
 
 
 
 
21,750
47
 
 
 
417
 
 
 
 
 
21,333
48
 
 
 
417
 
 
 
 
 
20,916
49
 
 
 
417
 
 
 
 
 
23,000
50
 
 
 
417
 
 
 
 
 
25,083





 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
L A
Basin/Tru
cks
 
Runs
 
Inventory
 
Plains Tk
607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP
EHynes
735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
51
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
63,803
 
 
 
 
 
 
52
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
63,624
 
 
 
 
 
 
53
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
 
625
 
64,710
 
 
0.0
 
0.0
 
54
 
Monday, October 3, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
64,531
3-Oct-11
 
 
 
 
 
55
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
64,352
 
 
 
 
 
 
56
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
64,173
 
 
 
 
 
 
57
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
63,993
 
 
 
 
 
 
58
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
63,814
 
 
 
 
 
 
59
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
63,635
 
 
 
 
 
 
60
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
63,456
 
 
 
 
 
 
61
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
63,277
 
 
 
 
 
 
62
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
63,098
 
 
 
 
 
 
63
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
62,918
 
 
 
 
 
 
64
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
62,739
 
 
 
 
 
 
65
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
62,560
 
 
 
 
 
 
66
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
62,381
 
 
 
 
 
 
67
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
62,202
 
 
 
 
 
 
68
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
62,023
 
 
 
 
 
 
69
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
61,843
 
 
 
 
 
 
70
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
61,664
 
 
 
 
 
 
71
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
61,485
 
 
 
 
 
 
72
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
61,306
 
 
 
 
 
 
73
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
61,127
 
 
 
 
 
 
74
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
60,948
 
 
 
 
 
 
75
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
60,768
 
 
 
 
 
 
76
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
60,589
 
 
 
 
 
 
77
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
57,620
 
 
0.0
 
0.0
 
78
 
Tuesday, October 4, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
57,441
4-Oct-11
 
 
 
 
 
79
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
57,262
 
 
 
 
 
 
80
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
87,083
 
 
 
 
 
 
81
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
56,903
 
 
 
 
 
 
82
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
56,724
 
 
 
 
 
 
83
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
56,545
 
 
 
 
 
 
84
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
56,366
 
 
 
 
 
 
85
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
56,187
 
 
 
 
 
 
86
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
56,008
 
 
 
 
 
 
87
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
55,828
 
 
 
 
 
 
88
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
55,649
 
 
 
 
 
 
89
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
55,470
 
 
 
 
 
 
90
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
55,291
 
 
 
 
 
 
91
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
55,112
 
 
 
 
 
 
92
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
54,933
 
 
 
 
 
 
93
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
54,753
 
 
 
 
 
 
94
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
54,574
 
 
 
 
 
 
95
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
54,395
 
 
 
 
 
 
96
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
54,216
 
 
 
 
 
 
97
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
54,037
 
 
 
 
 
 
98
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
53,858
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
3
BP
EHynes
735
BP EHynes
734
BP
EHynes
734
BP EHynes
713
BP
EHynes
713
BP EHynes
712
BP
EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk
607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
51
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
82,992
 
 
52
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
82,576
 
 
53
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
417
10.0
 
0.0
 
0.0
77,387
 
 
54
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
76,970
3-Oct-11
 
55
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
76,554
 
 
56
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
76,137
 
 
57
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
75,720
 
 
58
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
75,304
 
 
59
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
74,887
 
 
60
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
74,470
 
 
61
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
74,054
 
 
62
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
73,637
 
 
63
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
73,220
 
 
64
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
72,804
 
 
65
 
 
 
 
 
 
 
 
 
 
 
 
 
417
 
 
 
 
 
72,387
 
 
66
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
72,012
 
 
67
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
71,637
 
 
68
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
71,262
 
 
69
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
70,887
 
 
70
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
70,512
 
 
71
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
70,137
 
 
72
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
69,762
 
 
73
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
69,387
 
 
74
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
69,012
 
 
75
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
68,637
 
 
76
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
68,262
 
 
77
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
375
9.5
 
0.0
 
0.0
68,546
 
 
78
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
68,171
4-Oct-11
 
79
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
67,796
 
 
80
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
67,421
 
 
81
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
67,046
 
 
82
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
66,671
 
2500
83
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
66,296
 
2500
84
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
65,921
 
2500
85
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
65,546
 
2500
86
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
65,171
 
2500
87
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
64,796
 
2500
88
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
64,421
 
2500
89
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
64,046
 
2500
90
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
63,671
 
2500
91
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
63,296
 
2500
92
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
62,921
 
2500
93
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
62,546
 
2500
94
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
62,171
 
 
95
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
61,796
 
 
96
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
61,421
 
 
97
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
61,046
 
 
98
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
60,671
 
 





 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
3
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
xRUNS
X runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
4
Daily Hourly
Daily
Hourly
Daily
Hourly
Daily
2500
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
 
51
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
53
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
54
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
56
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
57
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
58
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
59
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
60
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
61
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
62
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
63
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
64
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
65
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
66
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
67
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
68
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
69
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
70
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
71
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
72
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
73
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
74
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
75
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
76
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
77
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
78
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
79
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
81
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
82
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
83
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
84
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
85
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
86
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
87
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
88
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
89
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
90
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
91
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
92
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
93
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
94
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
95
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
96
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
97
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
98
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
BM
BN
BO
BP
BQ
BR
BS
BT
BU
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
51
 
 
 
24,354
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
52
 
 
 
24,354
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
53
0
 
0
24,709
 
 
0.0
 
0.0
 
0.0
 
0.0
2500.0
12.5
 
0.0
 
0.0
 
54
 
 
 
24,709
3-Oct-11
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
55
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
56
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
57
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
58
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
59
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
60
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
61
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
62
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
63
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
64
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
65
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
66
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
67
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
68
 
 
 
24,709
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
69
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
70
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
71
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
72
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
73
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
74
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
75
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
76
 
 
 
24,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
77
0
 
0
24,956
 
 
0.0
 
0.0
 
0.0
 
0.0
 
37.5
 
0.0
 
0.0
 
78
 
 
 
24,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
79
 
 
 
24,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80
 
 
 
24,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
81
 
 
 
24,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
82
 
 
 
27,456
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
83
 
 
 
29,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
84
 
 
 
32,456
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
85
 
 
 
34,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
86
 
 
 
37,456
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
87
 
 
 
39,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
88
 
 
 
42,456
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
89
 
 
 
44,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
90
 
 
 
47,456
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
91
 
 
 
49,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
92
 
 
 
52,456
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
93
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
94
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
95
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
96
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
97
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
98
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
CG
CH
CI
CJ
CK
CL
CM
CN
CO
CP
3
BP EHynes 713
Oriente Runs
Oriente Runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
Polvo Runs
ANS
ANS
Inventory
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
51
 
 
 
 
 
 
 
 
 
27,166
52
 
 
 
417
 
 
 
 
 
29,250
53
0.0
 
0
417
10
 
0
 
0
30,974
54
 
 
 
417
 
 
 
 
 
33,057
55
 
 
 
417
 
 
 
 
 
35,141
56
 
 
 
417
 
 
 
 
 
37,224
57
 
 
 
417
 
 
 
 
 
39,307
58
 
 
 
417
 
 
 
 
 
41,391
59
 
 
 
417
 
 
 
 
 
43,474
60
 
 
 
417
 
 
 
 
 
45,557
61
 
 
 
417
 
 
 
 
 
47,641
62
 
 
 
417
 
 
 
 
 
49,724
63
 
 
 
417
 
 
 
 
 
51,807
64
 
 
 
417
 
 
 
 
 
53,891
65
 
 
 
417
 
 
 
 
 
55,974
66
 
 
 
375
 
 
 
 
 
58,099
67
 
 
 
375
 
 
 
 
 
60,224
68
 
 
 
375
 
 
 
 
 
62,349
69
 
 
 
375
 
 
 
 
 
61,974
70
 
 
 
375
 
 
 
 
 
61,599
71
 
 
 
375
 
 
 
 
 
61,224
72
 
 
 
375
 
 
 
 
 
60,849
73
 
 
 
375
 
 
 
 
 
60,474
74
 
 
 
375
 
 
 
 
 
60,099
75
 
 
 
375
 
 
 
 
 
59,724
76
 
 
 
375
 
 
 
 
 
59,349
77
0.0
 
0
375
10
 
0
 
0
55,095
78
 
 
 
375
 
 
 
 
 
54,720
79
 
 
 
375
 
 
 
 
 
54,345
80
 
 
 
375
 
 
 
 
 
53,970
81
 
 
 
375
 
 
 
 
 
53,595
82
 
 
 
375
 
 
 
 
 
53,220
83
 
 
 
375
 
 
 
 
 
52,845
84
 
 
 
375
 
 
 
 
 
52,470
85
 
 
 
375
 
 
 
 
 
52,095
86
 
 
 
375
 
 
 
 
 
51,720
87
 
 
 
375
 
 
 
 
 
51,345
88
 
 
 
375
 
 
 
 
 
50,970
89
 
 
 
375
 
 
 
 
 
50,595
90
 
 
 
375
 
 
 
 
 
50,220
91
 
 
 
375
 
 
 
 
 
49,845
92
 
 
 
375
 
 
 
 
 
49,470
93
 
 
 
375
 
 
 
 
 
49,095
94
 
 
 
375
 
 
 
 
 
48,720
95
 
 
 
375
 
 
 
 
 
48,345
96
 
 
 
375
 
 
 
 
 
47,970
97
 
 
 
375
 
 
 
 
 
47,595
98
 
 
 
375
 
 
 
 
 
47,220





 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
L A
Basin/Tru
cks
 
Runs
 
Inventory
 
Plains Tk
607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP
EHynes
735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
99
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
53,678
 
 
 
 
 
 
100
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
53,499
 
 
 
 
 
 
101
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
53,320
 
 
0.0
 
0.0
 
102
 
Wednesday, October 5, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
53,141
5-Oct-11
 
 
 
 
 
103
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
52,962
 
 
 
 
 
 
104
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
52,783
 
 
 
 
 
 
105
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
52,603
 
 
 
 
 
 
106
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
52,424
 
 
 
 
 
 
107
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
52,245
 
 
 
 
 
 
108
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
52,066
 
 
 
 
 
 
109
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
51,887
 
 
 
 
 
 
110
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
51,708
 
 
 
 
 
 
111
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
51,528
 
 
 
 
 
 
112
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
51,349
 
 
 
 
 
 
113
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
51,170
 
 
 
 
 
 
114
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
50,991
 
 
 
 
 
 
115
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
50,812
 
 
 
 
 
 
116
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
50,633
 
 
 
 
 
 
117
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
50,453
 
 
 
 
 
 
118
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
50,274
 
 
 
 
 
 
119
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
50,095
 
 
 
 
 
 
120
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
49,916
 
 
 
 
 
 
121
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
49,737
 
 
 
 
 
 
122
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
49,558
 
 
 
 
 
 
123
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
49,378
 
 
 
 
 
 
124
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
49,199
 
 
 
 
 
 
125
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
50,077
 
 
0.0
 
0.0
 
126
 
Thursday, October 6, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
49,898
6-Oct-11
 
 
 
 
 
127
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
49,719
 
 
 
 
 
 
128
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
49,540
 
 
 
 
 
 
129
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
49,360
 
 
 
 
 
 
130
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
49,181
 
 
 
 
 
 
131
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
49,002
 
 
 
 
 
 
132
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
48,823
 
 
 
 
 
 
133
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
48,644
 
 
 
 
 
 
134
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
48,465
 
 
 
 
 
 
135
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
48,285
 
 
 
 
 
 
136
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
48,106
 
 
 
 
 
 
137
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
47,927
 
 
 
 
 
 
138
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
47,748
 
 
 
 
 
 
139
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
47,569
 
 
 
 
 
 
140
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
47,390
 
 
 
 
 
 
141
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
47,210
 
 
 
 
 
 
142
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
47,031
 
 
 
 
 
 
143
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
46,852
 
 
 
 
 
 
144
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
46,673
 
 
 
 
 
 
145
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
46,494
 
 
 
 
 
 
146
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
46,315
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
3
BP
EHynes
735
BP EHynes
734
BP
EHynes
734
BP EHynes
713
BP
EHynes
713
BP EHynes
712
BP
EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk
607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
99
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
60,296
 
 
100
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
59,921
 
 
101
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
375
10.0
 
0.0
 
0.0
59,546
 
 
102
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
59,171
5-Oct-11
 
103
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
58,796
 
 
104
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
58,421
 
 
105
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
58,046
 
 
106
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
57,671
 
 
107
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
57,296
 
 
108
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
56,921
 
 
109
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
56,546
 
 
110
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
56,171
 
 
111
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
55,796
 
 
112
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
55,421
 
 
113
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
55,046
 
 
114
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
54,671
 
 
115
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
54,296
 
 
116
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
53,921
 
 
117
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
53,546
 
 
118
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
53,171
 
 
119
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
52,796
 
 
120
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
52,421
 
 
121
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
52,046
 
 
122
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
51,671
 
 
123
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
51,296
 
 
124
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
50,921
 
 
125
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
375
9.0
 
0.0
 
0.0
53,549
 
 
126
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
53,174
6-Oct-11
 
127
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
52,799
 
 
128
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
52,424
 
 
129
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
52,049
 
 
130
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
51,674
 
 
131
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
51,299
 
 
132
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
50,924
 
 
133
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
50,549
 
 
134
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
50,174
 
 
135
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
49,799
 
 
136
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
49,424
 
 
137
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
49,049
 
 
138
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
48,674
 
 
139
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
48,299
 
 
140
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
47,924
 
 
141
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
47,549
 
 
142
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
47,174
 
 
143
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
46,799
 
 
144
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
46,424
 
 
145
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
46,049
 
 
146
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
45,674
 
 





 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
3
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
xRUNS
X runs
Cold Lake Runs
Cold Lake Runs
Polvo
Runs
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
2500
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
99
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
101
30.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
102
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
103
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
104
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
105
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
106
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
107
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
108
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
109
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
110
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
111
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
112
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
113
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
114
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
115
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
116
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
117
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
118
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
119
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
120
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
121
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
122
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
123
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
124
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
125
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
126
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
127
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
128
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
129
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
130
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
131
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
132
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
133
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
134
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
135
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
136
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
137
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
138
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
139
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
140
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
141
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
142
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
143
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
144
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
145
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
146
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
BM
BN
BO
BP
BQ
BR
BS
BT
BU
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
99
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
101
0
 
0
54,956
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
102
 
 
 
54,956
5-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
103
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
104
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
105
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
106
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
107
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
108
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
109
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
110
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
111
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
112
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
113
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
114
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
115
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
116
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
117
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
118
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
119
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
120
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
121
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
122
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
123
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
124
 
 
 
54,956
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
125
0
 
0
51,527
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
126
 
 
 
51,527
6-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
127
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
128
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
129
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
130
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
131
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
132
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
133
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
134
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
135
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
136
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
137
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
138
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
139
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
140
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
141
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
142
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
143
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
144
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
145
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
146
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
CG
CH
CI
CJ
CK
CL
CM
CN
CO
CP
3
BP EHynes 713
Oriente Runs
Oriente Runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
Polvo Runs
ANS
ANS
Inventory
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
99
 
 
 
 
 
 
 
 
 
46,845
100
 
 
 
375
 
 
 
 
 
46,470
101
0.0
 
0
375
9
 
0
 
0
46,095
102
 
 
 
375
 
 
 
 
 
45,720
103
 
 
 
375
 
 
 
 
 
45,345
104
 
 
 
375
 
 
 
 
 
44,970
105
 
 
 
375
 
 
 
 
 
44,595
106
 
 
 
375
 
 
 
 
 
44,220
107
 
 
 
375
 
 
 
 
 
43,845
108
 
 
 
375
 
 
 
 
 
43,470
109
 
 
 
375
 
 
 
 
 
43,095
110
 
 
 
375
 
 
 
 
 
42,720
111
 
 
 
375
 
 
 
 
 
42,345
112
 
 
 
375
 
 
 
 
 
41,970
113
 
 
 
375
 
 
 
 
 
41,595
114
 
 
 
375
 
 
 
 
 
41,220
115
 
 
 
375
 
 
 
 
 
40,845
116
 
 
 
375
 
 
 
 
 
40,470
117
 
 
 
375
 
 
 
 
 
40,095
118
 
 
 
375
 
 
 
 
 
39,720
119
 
 
 
375
 
 
 
 
 
39,345
120
 
 
 
375
 
 
 
 
 
38,970
121
 
 
 
375
 
 
 
 
 
38,595
122
 
 
 
375
 
 
 
 
 
38,220
123
 
 
 
375
 
 
 
 
 
37,845
124
 
 
 
375
 
 
 
 
 
37,470
125
0.0
 
0
375
9
 
0
 
0
36,823
126
 
 
 
375
 
 
 
 
 
36,448
127
 
 
 
375
 
 
 
 
 
36,073
128
 
 
 
375
 
 
 
 
 
35,698
129
 
 
 
375
 
 
 
 
 
35,323
130
 
 
 
375
 
 
 
 
 
34,948
131
 
 
 
375
 
 
 
 
 
34,573
132
 
 
 
375
 
 
 
 
 
34,198
133
 
 
 
375
 
 
 
 
 
33,823
134
 
 
 
375
 
 
 
 
 
33,448
135
 
 
 
375
 
 
 
 
 
33,073
136
 
 
 
375
 
 
 
 
 
32,698
137
 
 
 
375
 
 
 
 
 
32,323
138
 
 
 
375
 
 
 
 
 
31,948
139
 
 
 
375
 
 
 
 
 
31,573
140
 
 
 
375
 
 
 
 
 
31,198
141
 
 
 
375
 
 
 
 
 
30,823
142
 
 
 
375
 
 
 
 
 
30,448
143
 
 
 
375
 
 
 
 
 
30,073
144
 
 
 
375
 
 
 
 
 
29,698
145
 
 
 
375
 
 
 
 
 
29,323
146
 
 
 
375
 
 
 
 
 
28,948





 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
L A
Basin/Tru
cks
 
Runs
 
Inventory
 
Plains Tk
607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP
EHynes
735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
147
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
46,135
 
 
 
 
 
 
148
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
45,956
 
 
 
 
 
 
149
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
45,777
 
 
0.0
 
0.0
 
150
 
Friday, October 7, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
45,598
7-Oct-11
 
 
 
 
 
151
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
45,419
 
 
 
 
 
 
152
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
45,240
 
 
 
 
 
 
153
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
45,060
 
 
 
 
 
 
154
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
44,881
 
 
 
 
 
 
155
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
44,702
 
 
 
 
 
 
156
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
44,523
 
 
 
 
 
 
157
 
 
8
3000
 
 
 
 
 
 
 
446
 
625
 
47,344
 
 
 
 
 
 
158
 
 
9
3000
 
 
 
 
 
 
 
446
 
625
 
50,165
 
 
 
 
 
 
159
 
 
10
3000
 
 
 
 
 
 
 
446
 
625
 
52,985
 
 
 
 
 
 
160
 
 
11
3000
 
 
 
 
 
 
 
446
 
625
 
55,806
 
 
 
 
 
 
161
 
 
12
3000
 
 
 
 
 
 
 
446
 
625
 
58,627
 
 
 
 
 
 
162
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
58,448
 
 
 
 
 
 
163
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
58,269
 
 
 
 
 
 
164
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
58,090
 
 
 
 
 
 
165
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
57,910
 
 
 
 
 
 
166
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
57,731
 
 
 
 
 
 
167
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
57,552
 
 
 
 
 
 
168
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
57,373
 
 
 
 
 
 
169
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
57,194
 
 
 
 
 
 
170
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
57,015
 
 
 
 
 
 
171
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
56,835
 
 
 
 
 
 
172
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
56,656
 
 
 
 
 
 
173
 
 
24
 
15.0
 
0.0
 
0.0
 
0.0
446
11
625
15
56,477
 
 
0.0
 
0.0
 
174
 
Saturday, October 8, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
56,298
8-Oct-11
 
 
 
 
 
175
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
56,119
 
 
 
 
 
 
176
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
55,940
 
 
 
 
 
 
177
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
55,760
 
 
 
 
 
 
178
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
55,581
 
 
 
 
 
 
179
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
55,402
 
 
 
 
 
 
180
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
55,223
 
 
 
 
 
 
181
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
55,044
 
 
 
 
 
 
182
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
54,865
 
 
 
 
 
 
183
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
54,685
 
 
 
 
 
 
184
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
54,506
 
 
 
 
 
 
185
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
54,327
 
 
 
 
 
 
186
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
54,148
 
 
 
 
 
 
187
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
53,969
 
 
 
 
 
 
188
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
53,790
 
 
 
 
 
 
189
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
53,610
 
 
 
 
 
 
190
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
53,431
 
 
 
 
 
 
191
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
53,252
 
 
 
 
 
 
192
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
53,073
 
 
 
 
 
 
193
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
52,894
 
 
 
 
 
 
194
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
52,715
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
3
BP
EHynes
735
BP EHynes
734
BP
EHynes
734
BP EHynes
713
BP
EHynes
713
BP EHynes
712
BP
EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk
607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
147
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
45,299
 
 
148
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
44,924
 
 
149
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
375
9.0
 
0.0
 
0.0
44,549
 
 
150
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
44,174
7-Oct-11
 
151
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
43,799
 
 
152
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
43,424
 
 
153
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
43,049
 
 
154
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
42,674
 
 
155
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
42,299
 
 
156
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
41,924
 
 
157
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
41,549
 
 
158
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
41,174
 
 
159
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
40,799
 
 
160
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
40,424
 
 
161
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
40,049
 
 
162
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
39,674
 
 
163
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
39,299
 
 
164
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
38,924
 
 
165
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
38,549
 
 
166
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
38,174
 
 
167
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
37,799
 
 
168
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
37,424
 
 
169
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
37,049
 
 
170
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
36,674
 
 
171
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
36,299
 
 
172
 
 
 
 
 
 
 
 
 
 
 
 
 
375
 
 
 
 
 
35,924
 
 
173
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
375
9.0
 
0.0
 
0.0
35,549
 
 
174
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
8-Oct-11
 
175
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
176
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
177
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
178
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
179
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
180
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
181
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
182
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
183
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
184
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
185
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
186
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
187
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
188
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
189
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
190
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
191
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
192
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
193
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
194
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 





 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
3
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes
735
BP EHynes
735
BP EHynes
734
BP EHynes
734
BP EHynes
713
BP EHynes
713
BP EHynes
712
BP EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
xRUNS
X runs
Cold Lake
Runs
Cold Lake
Runs
Polvo
Runs
4
Daily Hourly
Daily
Hourly
Daily
Hourly
Daily
2500
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
 
147
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
148
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
149
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
150
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
151
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
152
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
153
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
154
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
155
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
156
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
157
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
158
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
159
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
160
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
161
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
162
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
163
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
164
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
165
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
166
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
167
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
168
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
169
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
170
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
171
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
172
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
173
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
174
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
175
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
176
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
177
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
178
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
179
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
180
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
181
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
182
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
183
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
184
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
185
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
186
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
187
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
188
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
189
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
190
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
191
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
192
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
193
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
194
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
BM
BN
BO
BP
BQ
BR
BS
BT
BU
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
147
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
148
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
149
0
 
0
51,527
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
150
 
 
 
51,527
7-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
151
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
152
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
153
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
154
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
155
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
156
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
157
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
158
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
159
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
160
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
161
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
162
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
163
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
164
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
165
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
166
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
167
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
168
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
169
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
170
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
171
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
172
 
 
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
173
0
 
0
51,527
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
174
 
750
 
50,777
8-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
175
 
750
 
50,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
176
 
750
 
49,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
177
 
750
 
48,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
178
 
750
 
47,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
179
 
750
 
47,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
180
 
750
 
46,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
181
 
750
 
45,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
182
 
750
 
44,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
183
 
750
 
44,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
184
 
750
 
43,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
185
 
750
 
42,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
186
 
750
 
41,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
187
 
750
 
41,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
188
 
750
 
40,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
189
 
750
 
39,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
190
 
750
 
38,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
191
 
750
 
38,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
192
 
750
 
37,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
193
 
750
 
36,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
194
 
750
 
35,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
CG
CH
CI
CJ
CK
CL
CM
CN
CO
CP
3
BP EHynes 713
Oriente Runs
Oriente Runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
Polvo Runs
ANS
ANS
Inventory
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
147
 
 
 
 
 
 
 
 
 
28,573
148
 
 
 
375
 
 
 
 
 
28,198
149
0.0
 
0
375
9
 
0
 
0
27,823
150
 
 
 
375
 
 
 
 
 
27,448
151
 
 
 
375
 
 
 
 
 
27,073
152
 
 
 
375
 
 
 
 
 
26,698
153
 
 
 
375
 
 
 
 
 
26,323
154
 
 
 
375
 
 
 
 
 
25,948
155
 
 
 
375
 
 
 
 
 
25,573
156
 
 
 
375
 
 
 
 
 
25,198
157
 
 
 
375
 
 
 
 
 
24,823
158
 
 
 
375
 
 
 
 
 
24,448
159
 
 
 
375
 
 
 
 
 
24,073
160
 
 
 
375
 
 
 
 
 
23,698
161
 
 
 
375
 
 
 
 
 
23,323
162
 
 
 
375
 
 
 
 
 
22,948
163
 
 
 
375
 
 
 
 
 
22,573
164
 
 
 
375
 
 
 
 
 
22,198
165
 
 
 
375
 
 
 
 
 
21,823
166
 
 
 
375
 
 
 
 
 
21,448
167
 
 
 
375
 
 
 
 
 
21,073
168
 
 
 
375
 
 
 
 
 
20,698
169
 
 
 
375
 
 
 
 
 
20,323
170
 
 
 
375
 
 
 
 
 
19,948
171
 
 
 
375
 
 
 
 
 
19,573
172
 
 
 
375
 
 
 
 
 
19,198
173
0.0
 
0
375
9
 
0
 
0
18,823
174
 
 
 
 
 
 
 
 
 
18,823
175
 
 
 
 
 
 
 
 
 
18,823
176
 
 
 
 
 
 
 
 
 
18,823
177
 
 
 
 
 
 
 
 
 
18,823
178
 
 
 
 
 
 
 
 
 
18,823
179
 
 
 
 
 
 
 
 
 
18,823
180
 
 
 
 
 
 
 
 
 
18,823
181
 
 
 
 
 
 
 
 
 
18,823
182
 
 
 
 
 
 
 
 
 
18,823
183
 
 
 
 
 
 
 
 
 
18,823
184
 
 
 
 
 
 
 
 
 
18,823
185
 
 
 
 
 
 
 
 
 
18,823
186
 
 
 
 
 
 
 
 
 
18,823
187
 
 
 
 
 
 
 
 
 
18,823
188
 
 
 
 
 
 
 
 
 
18,823
189
 
 
 
 
 
 
 
 
 
18,823
190
 
 
 
 
 
 
 
 
 
18,823
191
 
 
 
 
 
 
 
 
 
18,823
192
 
 
 
 
 
 
 
 
 
18,823
193
 
 
 
 
 
 
 
 
 
18,823
194
 
 
 
 
 
 
 
 
 
18,823





 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
L A
Basin/Tru
cks
 
Runs
 
Inventory
 
Plains Tk
607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP
EHynes
735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
195
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
52,535
 
 
 
 
 
 
196
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
52,356
 
 
 
 
 
 
197
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
52,177
 
 
0.0
 
0.0
 
198
 
Sunday, October 9, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
51,998
9-Oct-11
 
 
 
 
 
199
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
51,819
 
 
 
 
 
 
200
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
51,640
 
 
 
 
 
 
201
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
51,460
 
 
 
 
 
 
202
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
51,281
 
 
 
 
 
 
203
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
51,102
 
 
 
 
 
 
204
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
50,923
 
 
 
 
 
 
205
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
50,744
 
 
 
 
 
 
206
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
50,565
 
 
 
 
 
 
207
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
50,385
 
 
 
 
 
 
208
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
50,206
 
 
 
 
 
 
209
 
 
12
 
 
 
 
 
 
 
 
446
 
625
 
50,027
 
 
 
 
 
 
210
 
 
13
 
 
 
 
 
 
 
 
446
 
625
 
49,848
 
 
 
 
 
 
211
 
 
14
 
 
 
 
 
 
 
 
446
 
625
 
49,669
 
 
 
 
 
 
212
 
 
15
 
 
 
 
 
 
 
 
446
 
625
 
49,490
 
 
 
 
 
 
213
 
 
16
 
 
 
 
 
 
 
 
446
 
625
 
49,310
 
 
 
 
 
 
214
 
 
17
 
 
 
 
 
 
 
 
446
 
625
 
49,131
 
 
 
 
 
 
215
 
 
18
 
 
 
 
 
 
 
 
446
 
625
 
48,952
 
 
 
 
 
 
216
 
 
19
 
 
 
 
 
 
 
 
446
 
625
 
48,773
 
 
 
 
 
 
217
 
 
20
 
 
 
 
 
 
 
 
446
 
625
 
48,594
 
 
 
 
 
 
218
 
 
21
 
 
 
 
 
 
 
 
446
 
625
 
48,415
 
 
 
 
 
 
219
 
 
22
 
 
 
 
 
 
 
 
446
 
625
 
48,235
 
 
 
 
 
 
220
 
 
23
 
 
 
 
 
 
 
 
446
 
625
 
48,056
 
 
 
 
 
 
221
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
625
15
43,301
 
 
0.0
 
0.0
 
222
 
Monday, October 10, 2011
1
 
 
 
 
 
 
 
 
446
 
625
 
43,122
10-Oct-11
 
 
 
 
 
223
 
 
2
 
 
 
 
 
 
 
 
446
 
625
 
42,943
 
 
 
 
 
 
224
 
 
3
 
 
 
 
 
 
 
 
446
 
625
 
42,764
 
 
 
 
 
 
225
 
 
4
 
 
 
 
 
 
 
 
446
 
625
 
42,584
 
 
 
 
 
 
226
 
 
5
 
 
 
 
 
 
 
 
446
 
625
 
42,405
 
 
 
 
 
 
227
 
 
6
 
 
 
 
 
 
 
 
446
 
625
 
42,226
 
 
 
 
 
 
228
 
 
7
 
 
 
 
 
 
 
 
446
 
625
 
42,047
 
 
 
 
 
 
229
 
 
8
 
 
 
 
 
 
 
 
446
 
625
 
41,868
 
 
 
 
 
 
230
 
 
9
 
 
 
 
 
 
 
 
446
 
625
 
41,689
 
 
 
 
 
 
231
 
 
10
 
 
 
 
 
 
 
 
446
 
625
 
41,509
 
 
 
 
 
 
232
 
 
11
 
 
 
 
 
 
 
 
446
 
625
 
41,330
 
 
 
 
 
 
233
 
 
12
 
 
 
 
 
 
 
 
446
 
833
 
40,943
 
 
 
 
 
 
234
 
 
13
 
 
 
 
 
 
 
 
446
 
833
 
40,555
 
 
 
 
 
 
235
 
 
14
 
 
 
 
 
 
 
 
446
 
833
 
40,168
 
 
 
 
 
 
236
 
 
15
 
 
 
 
 
 
 
 
446
 
833
 
39,780
 
 
 
 
 
 
237
 
 
16
 
 
 
 
 
 
 
 
446
 
833
 
39,393
 
 
 
 
 
 
238
 
 
17
 
 
 
 
 
 
 
 
446
 
833
 
39,005
 
 
 
 
 
 
239
 
 
18
 
 
 
 
 
 
 
 
446
 
833
 
38,618
 
 
 
 
 
 
240
 
 
19
 
 
 
 
 
 
 
 
446
 
833
 
38,230
 
 
 
 
 
 
241
 
 
20
 
 
 
 
 
 
 
 
446
 
833
 
37,843
 
 
 
 
 
 
242
 
 
21
 
 
 
 
 
 
 
 
446
 
833
 
37,455
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
3
BP
EHynes
735
BP EHynes
734
BP
EHynes
734
BP EHynes
713
BP
EHynes
713
BP EHynes
712
BP
EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk
607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
195
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
196
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
197
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
35,549
 
 
198
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
9-Oct-11
3000.0
199
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
200
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
201
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
202
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
203
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
204
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
205
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
206
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
207
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
208
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
209
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
3000.0
210
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
4000.0
211
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
212
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
213
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
214
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
215
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
216
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
217
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
218
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
219
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
220
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
221
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
33,620
 
 
222
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
10-Oct-11
 
223
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
224
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
225
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
226
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
227
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
228
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
229
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
230
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
231
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
232
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
233
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
234
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
235
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
236
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
237
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
238
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
239
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
240
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
241
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 
242
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35,549
 
 





 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
3
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes
735
BP EHynes
735
BP EHynes
734
BP EHynes
734
BP EHynes
713
BP EHynes
713
BP EHynes
712
BP EHynes
712
KM Tk
178013
KM Tk
178013
KM Tk
178014
KM Tk
178014
xRUNS
X runs
Cold Lake
Runs
Cold Lake
Runs
Polvo
Runs
4
Daily Hourly
Daily
Hourly
Daily
Hourly
Daily
2500
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
 
195
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
196
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
197
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
198
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
199
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
200
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
201
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
202
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
203
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
204
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
205
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
206
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
207
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
208
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
209
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
210
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
211
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
212
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
213
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
214
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
215
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
216
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
217
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
218
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
219
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
220
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
221
40.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
222
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
223
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
224
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
225
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
226
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
227
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
228
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
229
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
230
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
231
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
232
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
233
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
234
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
235
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
236
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
237
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
238
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
239
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
240
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
241
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
242
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
BM
BN
BO
BP
BQ
BR
BS
BT
BU
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk
607
Plains Tk
608
Plains Tk
608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
195
 
750
 
35,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
196
 
750
 
34,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
197
0
750
18
33,527
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
198
 
750
 
35,777
9-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
199
 
750
 
38,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
200
 
750
 
40,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
201
 
750
 
42,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
202
 
750
 
44,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
203
 
750
 
47,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
204
 
750
 
49,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
205
 
750
 
51,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
206
 
750
 
53,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
207
 
750
 
56,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
208
 
750
 
58,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
209
 
750
 
60,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
210
 
750
 
63,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
211
 
750
 
63,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
212
 
750
 
62,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
213
 
750
 
61,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
214
 
750
 
60,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
215
 
750
 
60,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
216
 
750
 
59,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
217
 
750
 
58,527
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
218
 
750
 
57,777
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
219
 
750
 
57,027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
220
 
750
 
56,277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
221
0
750
18
62,286
 
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
222
 
750
 
61,536
10-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
223
 
750
 
60,786
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
224
 
750
 
60,036
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
225
 
750
 
59,286
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
226
 
750
 
58,536
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
227
 
750
 
57,786
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
228
 
750
 
57,036
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
229
 
750
 
56,286
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
230
 
833
 
55,453
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
231
 
833
 
54,619
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
232
 
833
 
53,786
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
233
 
833
 
52,953
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
234
 
833
 
52,119
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
235
 
833
 
51,286
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
236
 
833
 
50,453
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
237
 
833
 
49,619
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
238
 
833
 
48,786
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
239
 
833
 
47,953
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
240
 
833
 
47,119
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
241
 
833
 
46,286
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
242
 
833
 
45,453
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 





 
CG
CH
CI
CJ
CK
CL
CM
CN
CO
CP
3
BP EHynes 713
Oriente Runs
Oriente Runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
Polvo Runs
ANS
ANS
Inventory
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
195
 
 
 
 
 
 
 
 
 
18,823
196
 
 
 
 
 
 
 
 
 
18,823
197
0.0
 
0
 
9
 
0
 
0
18,823
198
 
 
 
 
 
 
 
 
 
18,823
199
 
 
 
 
 
 
 
 
 
18,823
200
 
 
 
 
 
 
 
 
 
18,823
201
 
 
 
 
 
 
 
 
 
18,823
202
 
 
 
 
 
 
 
 
 
18,823
203
 
 
 
 
 
 
 
 
 
18,823
204
 
 
 
 
 
 
 
 
 
18,823
205
 
 
 
 
 
 
 
 
 
18,823
206
 
 
 
 
 
 
 
 
 
18,823
207
 
 
 
 
 
 
 
 
 
18,823
208
 
 
 
 
 
 
 
 
 
18,823
209
 
 
 
 
 
 
 
 
 
18,823
210
 
 
 
 
 
 
 
 
 
18,823
211
 
 
 
 
 
 
 
 
 
18,823
212
 
 
 
 
 
 
 
 
 
18,823
213
 
 
 
 
 
 
 
 
 
18,823
214
 
 
 
 
 
 
 
 
 
18,823
215
 
 
 
 
 
 
 
 
 
18,823
216
 
 
 
 
 
 
 
 
 
18,823
217
 
 
 
 
 
 
 
 
 
18,823
218
 
 
 
 
 
 
 
 
 
18,823
219
 
 
 
 
 
 
 
 
 
18,823
220
 
 
 
 
 
 
 
 
 
18,823
221
0.0
 
0
 
0
 
0
 
0
12,887
222
 
 
 
 
 
 
 
 
 
12,887
223
 
 
 
 
 
 
 
 
 
12,887
224
 
 
 
 
 
 
 
 
 
12,887
225
 
 
 
 
 
 
 
 
 
12,887
226
 
 
 
 
 
 
 
 
 
12,887
227
 
 
 
 
 
 
 
 
 
12,887
228
 
 
 
 
 
 
 
 
 
15,387
229
 
 
 
 
 
 
 
 
 
17,887
230
 
 
 
 
 
 
 
 
 
20,387
231
 
 
 
 
 
 
 
 
 
22,887
232
 
 
 
 
 
 
 
 
 
25,387
233
 
 
 
 
 
 
 
 
 
27,887
234
 
 
 
 
 
 
 
 
 
30,387
235
 
 
 
 
 
 
 
 
 
32,887
236
 
 
 
 
 
 
 
 
 
35,387
237
 
 
 
 
 
 
 
 
 
37,887
238
 
 
 
 
 
 
 
 
 
40,387
239
 
 
 
 
 
 
 
 
 
42,887
240
 
 
 
 
 
 
 
 
 
45,387
241
 
 
 
 
 
 
 
 
 
47,887
242
 
 
 
 
 
 
 
 
 
50,387





 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
L.A. Basin/Trucks
 
Runs
 
Inventory
 
Plains TX 607
Plains TX 607
Plains TX 608
Plains TX 608
BP EHynes 735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
243
 
 
22
 
 
 
 
 
 
 
 
446
 
833
 
37,068
 
 
 
 
 
 
244
 
 
23
 
 
 
 
 
 
 
 
446
 
833
 
36,680
 
 
 
 
 
 
245
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
833
18
36,755
 
 
0.0
 
0.0
 
246
 
Tuesday, October 11, 2011
1
 
 
 
 
 
 
 
 
446
 
833
 
36,368
11-Oct-11
 
 
 
 
 
247
 
 
2
 
 
 
 
 
 
 
 
446
 
833
 
35,980
 
 
 
 
 
 
248
 
 
3
 
 
 
 
 
 
 
 
446
 
833
 
35,593
 
 
 
 
 
 
249
 
 
4
 
 
 
 
 
 
 
 
446
 
833
 
35,205
 
 
 
 
 
 
250
 
 
5
 
 
 
 
 
 
 
 
446
 
833
 
34,818
 
 
 
 
 
 
251
 
 
6
 
 
 
 
 
 
 
 
446
 
833
 
34,430
 
 
 
 
 
 
252
 
 
7
 
 
 
 
 
 
 
 
446
 
833
 
34,043
 
 
 
 
 
 
253
 
 
8
 
 
 
 
 
 
 
 
446
 
833
 
33,655
 
 
 
 
 
 
254
 
 
9
 
 
 
 
 
 
 
 
446
 
833
 
33,268
 
 
 
 
 
 
255
 
 
10
 
 
 
 
 
 
 
 
446
 
 
 
33,713
 
 
 
 
 
 
256
 
 
11
 
 
 
 
 
 
 
 
446
 
 
 
34,159
 
 
 
 
 
 
257
 
 
12
 
 
 
 
 
 
 
 
446
 
 
 
34,605
 
 
 
 
 
 
258
 
 
13
 
 
 
 
 
 
 
 
446
 
 
 
35,051
 
 
 
 
 
 
259
 
 
14
 
 
 
 
 
 
 
 
446
 
 
 
35,497
 
 
 
 
 
 
260
 
 
15
 
 
 
 
 
 
 
 
446
 
 
 
35,943
 
 
 
 
 
 
261
 
 
16
 
 
 
 
 
 
 
 
446
 
 
 
36,388
 
 
 
 
 
 
262
 
 
17
 
 
 
 
 
 
 
 
446
 
 
 
36,834
 
 
 
 
 
 
263
 
 
18
 
 
 
 
 
 
 
 
446
 
 
 
37,280
 
 
 
 
 
 
264
 
 
19
 
 
 
 
 
 
 
 
446
 
 
 
37,726
 
 
 
 
 
 
265
 
 
20
 
 
 
 
 
 
 
 
446
 
 
 
38,172
 
 
 
 
 
 
266
 
 
21
 
 
 
 
 
 
 
 
446
 
 
 
38,618
 
 
 
 
 
 
267
 
 
22
 
 
 
 
 
 
 
 
446
 
 
 
39,063
 
 
 
 
 
 
268
 
 
23
 
 
 
 
 
 
 
 
446
 
 
 
39,509
 
 
 
 
 
 
269
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
 
8
39,955
 
 
0.0
 
0.0
 
270
 
Wednesday, October 12, 2011
1
 
 
 
 
 
 
 
 
446
 
 
 
40,401
12-Oct-11
 
 
 
 
 
271
 
 
2
 
 
 
 
 
 
 
 
446
 
 
 
40,847
 
 
 
 
 
 
272
 
 
3
 
 
 
 
 
 
 
 
446
 
 
 
41,293
 
 
 
 
 
 
273
 
 
4
 
 
 
 
 
 
 
 
446
 
 
 
41,738
 
 
 
 
 
 
274
 
 
5
 
 
 
 
 
 
 
 
446
 
 
 
42,184
 
 
 
 
 
 
275
 
 
6
 
 
 
 
 
 
 
 
446
 
 
 
42,630
 
 
 
 
 
 
276
 
 
7
 
 
 
 
 
 
 
 
446
 
 
 
43,076
 
 
 
 
 
 
277
 
 
8
 
 
 
 
 
 
 
 
446
 
 
 
43,522
 
 
 
 
 
 
278
 
 
9
 
 
 
 
 
 
 
 
446
 
833
 
43,134
 
 
 
 
 
 
279
 
 
10
 
 
 
 
 
 
 
 
446
 
833
 
42,747
 
 
 
 
 
 
280
 
 
11
 
 
 
 
 
 
 
 
446
 
833
 
42,359
 
 
 
 
 
 
281
 
 
12
 
 
 
 
 
 
 
 
446
 
833
 
41,972
 
 
 
 
 
 
282
 
 
13
 
 
 
 
 
 
 
 
446
 
833
 
41,584
 
 
 
 
 
 
283
 
 
14
 
 
 
 
 
 
 
 
446
 
833
 
41,197
 
 
 
 
 
 
284
 
 
15
 
 
 
 
 
 
 
 
446
 
833
 
40,809
 
 
 
 
 
 
285
 
 
16
 
 
 
 
 
 
 
 
446
 
833
 
40,422
 
 
 
 
 
 
286
 
 
17
 
 
 
 
 
 
 
 
446
 
833
 
40,034
 
 
 
 
 
 
287
 
 
18
 
 
 
 
 
 
 
 
446
 
833
 
39,647
 
 
 
 
 
 
288
 
 
19
 
 
 
 
 
 
 
 
446
 
833
 
39,259
 
 
 
 
 
 
289
 
 
20
 
 
 
 
 
 
 
 
446
 
833
 
38,872
 
 
 
 
 
 
290
 
 
21
 
 
 
 
 
 
 
 
446
 
833
 
38,484
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
3
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk 607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
243
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
244
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
245
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
33,620
 
 
246
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
11-Oct-11
 
247
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
248
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
249
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
250
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
251
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
252
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
253
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
255
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
256
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
257
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
258
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
259
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
260
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
261
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
262
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
263
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
264
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
265
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
266
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
267
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
268
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
269
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
33,620
 
 
270
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
12-Oct-11
 
271
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
272
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
273
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
274
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
275
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
276
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
278
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
279
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
280
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
281
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
282
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
283
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
284
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
285
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
286
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
287
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
288
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
289
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
290
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 





 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
3
Plains Tk 607
Plains Tk 608
Plains Tk 608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
xRUNS
X runs
Cold Lake Runs
Cold Lake Runs
Polvo
Runs
4
Daily Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
 
243
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
244
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
245
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
246
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
247
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
248
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
249
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
250
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
251
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
252
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
253
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
255
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
256
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
257
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
258
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
259
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
260
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
261
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
262
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
263
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
264
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
265
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
266
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
267
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
268
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
269
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
270
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
271
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
272
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
273
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
274
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
275
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
276
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
277
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
278
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
279
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
280
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
281
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
282
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
283
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
284
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
285
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
286
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
287
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
288
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
289
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
290
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
BM
BN
BO
BP
BQ
BR
BS
BT
BY
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk 607
Plains Tk 608
Plains Tk 608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
243
 
833
 
44,619
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
244
 
833
 
43,786
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
245
0
833
19
46,509
 
 
0.0
 
0.0
 
0.0
 
0.0
2500.0
45.0
 
0.0
 
0.0
 
246
 
 
 
46,509
11-Oct-11
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
247
 
 
 
46,509
 
 
 
 
 
 
 
 
 
2500.0
 
 
 
 
 
 
248
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
249
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
250
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
251
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
252
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
253
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
254
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
255
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
256
 
 
 
46,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
257
 
833
 
45,676
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
258
 
833
 
44,842
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
259
 
833
 
44,009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
260
 
833
 
43,176
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
261
 
833
 
42,342
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
262
 
833
 
41,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
263
 
833
 
40,676
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
264
 
833
 
39,842
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
265
 
833
 
39,009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
266
 
833
 
38,176
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
267
 
833
 
37,342
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
268
 
833
 
36,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
269
0
833
11
35,676
 
 
0.0
 
0.0
 
0.0
 
0.0
 
5.0
 
0.0
 
0.0
 
270
 
833
 
34,842
12-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
271
 
833
 
34,009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
272
 
833
 
33,176
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
273
 
833
 
32,342
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
274
 
833
 
31,509
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
275
 
833
 
30,676
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
276
 
833
 
29,842
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
277
 
833
 
29,009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
278
 
 
 
29,009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
279
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
280
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
281
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
282
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
283
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
284
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
285
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
286
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
287
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
288
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
289
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
290
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 







 
CG
CH
CI
CJ
CK
CL
CM
CN
CO
CP
3
BP EHynes 713
Oriente Runs
Oriente Runs
Cold Lake Runs
Cold Lake Runs
Polvo Runs
Polvo Runs
ANS
ANS
Inventory
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
243
 
 
 
 
 
 
 
 
 
52,887
244
 
 
 
 
 
 
 
 
 
55,387
245
0.0
 
0
 
0
 
0
 
0
57,887
246
 
 
 
833
 
 
 
 
 
59,554
247
 
 
 
833
 
 
 
 
 
61,220
248
 
 
 
833
 
 
 
 
 
60,387
249
 
 
 
833
 
 
 
 
 
59,554
250
 
 
 
833
 
 
 
 
 
58,720
251
 
 
 
833
 
 
 
 
 
57,887
252
 
 
 
833
 
 
 
 
 
57,054
253
 
 
 
833
 
 
 
 
 
56,220
254
 
 
 
833
 
 
 
 
 
55,387
255
 
 
 
833
 
 
 
 
 
54,554
256
 
 
 
833
 
 
 
 
 
53,720
257
 
 
 
833
 
 
 
 
 
52,887
258
 
 
 
833
 
 
 
 
 
52,054
259
 
 
 
833
 
 
 
 
 
51,220
260
 
 
 
833
 
 
 
 
 
50,387
261
 
 
 
833
 
 
 
 
 
49,554
262
 
 
 
833
 
 
 
 
 
48,720
263
 
 
 
833
 
 
 
 
 
47,887
264
 
 
 
833
 
 
 
 
 
47,054
265
 
 
 
833
 
 
 
 
 
46,220
266
 
 
 
833
 
 
 
 
 
45,387
267
 
 
 
833
 
 
 
 
 
44,554
268
 
 
 
833
 
 
 
 
 
43,720
269
0.0
 
0
833
20
 
0
 
0
42,887
270
 
 
 
833
 
 
 
 
 
42,054
271
 
 
 
833
 
 
 
 
 
41,220
272
 
 
 
833
 
 
 
 
 
40,387
273
 
 
 
833
 
 
 
 
 
39,554
274
 
 
 
833
 
 
 
 
 
38,720
275
 
 
 
917
 
 
 
 
 
37,804
276
 
 
 
917
 
 
 
 
 
36,887
277
 
 
 
917
 
 
 
 
 
35,970
278
 
 
 
917
 
 
 
 
 
35,054
279
 
 
 
917
 
 
 
 
 
36,637
280
 
 
 
917
 
 
 
 
 
38,220
281
 
 
 
917
 
 
 
 
 
39,804
282
 
 
 
917
 
 
 
 
 
41,387
283
 
 
 
917
 
 
 
 
 
42,970
284
 
 
 
917
 
 
 
 
 
44,554
285
 
 
 
917
 
 
 
 
 
46,137
286
 
 
 
917
 
 
 
 
 
47,720
287
 
 
 
917
 
 
 
 
 
49,304
288
 
 
 
917
 
 
 
 
 
50,887
289
 
 
 
917
 
 
 
 
 
52,740
290
 
 
 
917
 
 
 
 
 
54,054





 
A
B
C
D
E
F
G
H
I
J
K
L
M
N
O
P
Q
R
S
T
U
V
3
 
 
 
L-63
L-63
SJVLB
SJVLB
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
L.A. Basin/Trucks
 
Runs
 
Inventory
 
Plains TX 607
Plains TX 607
Plains TX 608
Plains TX 608
BP EHynes 735
4
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
 
 
 
 
Hourly
Daily
Hourly
Daily
Hourly
291
 
 
22
 
 
 
 
 
 
 
 
446
 
833
 
38,097
 
 
 
 
 
 
292
 
 
23
 
 
 
 
 
 
 
 
446
 
833
 
37,709
 
 
 
 
 
 
293
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
833
13
37,322
 
 
0.0
 
0.0
 
294
 
Thursday, October 13, 2011
1
 
 
 
 
 
 
 
 
446
 
833
 
36,934
13-Oct-11
 
 
 
 
 
295
 
 
2
 
 
 
 
 
 
 
 
446
 
833
 
36,547
 
 
 
 
 
 
296
 
 
3
 
 
 
 
 
 
 
 
446
 
833
 
36,159
 
 
 
 
 
 
297
 
 
4
 
 
 
 
 
 
 
 
446
 
833
 
35,772
 
 
 
 
 
 
298
 
 
5
 
 
 
 
 
 
 
 
446
 
833
 
35,384
 
 
 
 
 
 
299
 
 
6
 
 
 
 
 
 
 
 
446
 
833
 
34,997
 
 
 
 
 
 
300
 
 
7
 
 
 
 
 
 
 
 
446
 
833
 
34,609
 
 
 
 
 
 
301
 
 
8
 
 
 
 
 
 
 
 
446
 
833
 
34,222
 
 
 
 
 
 
302
 
 
9
 
 
 
 
 
 
 
 
446
 
833
 
33,834
 
 
 
 
 
 
303
 
 
10
 
 
 
 
 
 
 
 
446
 
833
 
33,447
 
 
 
 
 
 
304
 
 
11
 
 
 
 
 
 
 
 
446
 
833
 
33,059
 
 
 
 
 
 
305
 
 
12
 
 
 
 
 
 
 
 
446
 
 
 
33,505
 
 
 
 
 
 
362
 
 
13
 
 
 
 
 
 
 
 
446
 
 
 
33,951
 
 
 
 
 
 
307
 
 
14
 
 
 
 
 
 
 
 
446
 
 
 
34,397
 
 
 
 
 
 
308
 
 
15
 
 
 
 
 
 
 
 
446
 
 
 
34,843
 
 
 
 
 
 
309
 
 
16
 
 
 
 
 
 
 
 
446
 
 
 
35,288
 
 
 
 
 
 
310
 
 
17
 
 
 
 
 
 
 
 
446
 
 
 
35,734
 
 
 
 
 
 
311
 
 
18
 
 
 
 
 
 
 
 
446
 
 
 
36,180
 
 
 
 
 
 
312
 
 
19
 
 
 
 
 
 
 
 
446
 
 
 
36,626
 
 
 
 
 
 
313
 
 
20
 
 
 
 
 
 
 
 
446
 
 
 
37,072
 
 
 
 
 
 
314
 
 
21
 
 
 
 
 
 
 
 
446
 
 
 
37,518
 
 
 
 
 
 
315
 
 
22
 
 
 
 
 
 
 
 
446
 
 
 
37,963
 
 
 
 
 
 
316
 
 
23
 
 
 
 
 
 
 
 
446
 
 
 
38,409
 
 
 
 
 
 
317
 
 
24
 
0.0
 
0.0
 
0.0
 
0.0
446
11
 
9
38,855
 
 
0.0
 
0.0
 
318
 
Friday, October 14, 2011
1
 
 
 
 
 
 
 
 
446
 
 
 
39,301
14-Oct-11
 
 
 
 
 
319
 
 
2
 
 
 
 
 
 
 
 
446
 
 
 
39,747
 
 
 
 
 
 
320
 
 
3
 
 
 
 
 
 
 
 
446
 
 
 
40,193
 
 
 
 
 
 
321
 
 
4
 
 
 
 
 
 
 
 
446
 
 
 
40,638
 
 
 
 
 
 
322
 
 
5
 
 
 
 
 
 
 
 
446
 
 
 
41,084
 
 
 
 
 
 
323
 
 
6
 
 
 
 
 
 
 
 
446
 
 
 
41,530
 
 
 
 
 
 
324
 
 
7
 
 
 
 
 
 
 
 
446
 
 
 
41,976
 
 
 
 
 
 
325
 
 
8
 
 
 
 
 
 
 
 
446
 
 
 
42,422
 
 
 
 
 
 
326
 
 
9
 
 
 
 
 
 
 
 
446
 
 
 
42,868
 
 
 
 
 
 
327
 
 
10
 
 
 
 
 
 
 
 
446
 
 
 
43,313
 
 
 
 
 
 
328
 
 
11
 
 
 
 
 
 
 
 
446
 
 
 
43,759
 
 
 
 
 
 
329
 
 
12
 
 
 
 
 
 
 
 
446
 
 
 
44,205
 
 
 
 
 
 
330
 
 
13
 
 
 
 
 
 
 
 
446
 
 
 
44,651
 
 
 
 
 
 
331
 
 
14
 
 
 
 
 
 
 
 
446
 
 
 
45,097
 
 
 
 
 
 
332
 
 
15
 
 
 
 
 
 
 
 
446
 
 
 
45,543
 
 
 
 
 
 
333
 
 
16
 
 
 
 
 
 
 
 
446
 
 
 
45,988
 
 
 
 
 
 
334
 
 
17
 
 
 
 
 
 
 
 
446
 
 
 
46,434
 
 
 
 
 
 
335
 
 
18
 
 
 
 
 
 
 
 
446
 
 
 
46,880
 
 
 
 
 
 
336
 
 
19
 
 
 
 
 
 
 
 
446
 
 
 
47,326
 
 
 
 
 
 
337
 
 
20
 
 
 
 
 
 
 
 
446
 
 
 
47,772
 
 
 
 
 
 
338
 
 
21
 
 
 
 
 
 
 
 
446
 
 
 
48,218
 
 
 
 
 
 





 
W
X
Y
Z
AA
AB
AC
AD
AE
AF
AG
AH
AI
AJ
AK
AL
AM
AN
AO
AP
AQ
AR
3
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
Oman
Oman
ESPO
ESPO
X
X
Basra
Basra
Inventory
 
Plains Tk 607
4
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Runs
Daily
Runs
Daily
Runs
Daily
 
Daily
 
 
Hourly
291
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
292
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
293
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
33,620
 
 
294
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
13-Oct-11
 
295
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
296
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
297
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
298
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
299
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
300
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
301
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
302
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
303
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
304
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
305
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
306
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
307
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
308
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
309
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
310
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
311
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
312
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
313
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
314
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
315
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
316
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
317
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
33,620
 
2500.0
318
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
14-Oct-11
2500.0
319
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
320
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
321
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
322
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
323
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
2500.0
324
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
325
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
326
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
327
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
328
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
329
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
330
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
331
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
332
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
333
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
334
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
335
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
336
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
337
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 
338
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33,620
 
 









 
AS
AT
AU
AV
AW
AX
AY
AZ
BA
BB
BC
BD
BE
BF
BG
BH
BI
BJ
BK
BL
3
Plains Tk 607
Plains Tk 608
Plains Tk 608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
KM Tk 178013
KM Tk 178014
KM Tk 178014
xRUNS
X runs
Cold Lake Runs
Cold Lake Runs
Polvo
Runs
4
Daily Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
 
291
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
292
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
293
0.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
294
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
295
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
296
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
297
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
298
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
299
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
300
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
301
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
302
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
303
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
304
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
305
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
306
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
378
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
308
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
309
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
310
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
311
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
312
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
313
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
314
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
315
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
316
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
317
35.0
 
0.0
 
0.0
 
0.0
 
0
 
0.0
 
 
 
 
 
0
 
0
 
318
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
319
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
320
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
321
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
322
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
323
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
324
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
325
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
326
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
327
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
328
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
329
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
330
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
331
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
332
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
333
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
334
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
335
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
336
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
337
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
338
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
BM
BN
BO
BP
BQ
BR
BS
BT
BY
BV
BW
BX
BY
BZ
CA
CB
CC
CD
CE
CF
3
Polvo Runs
Oriente
Oriente
Inventory
 
Plains Tk 607
Plains Tk 607
Plains Tk 608
Plains Tk 608
BP EHynes 735
BP EHynes 735
BP EHynes 734
BP EHynes 734
BP EHynes 713
BP EHynes 713
BP EHynes 712
BP EHynes 712
KM Tk 178013
BP EHynes 713
KM Tk 178014
4
Daily
Hourly
Daily
 
 
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
Daily
Hourly
291
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
292
 
 
 
29,009
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
293
0
 
7
24,721
 
 
0.0
2500
37.5
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
294
 
 
 
24,721
13-Oct-11
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
295
 
 
 
24,721
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
296
 
 
 
24,721
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
297
 
 
 
24,721
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
298
 
 
 
24,721
 
 
 
2500
 
 
 
 
 
 
 
 
 
 
 
 
299
 
 
 
24,721
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
300
 
 
 
24,721
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
301
 
 
 
24,721
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
302
 
 
 
24,721
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
303
 
 
 
24,721
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
304
 
 
 
24,721
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
305
 
833
 
28,888
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
306
 
833
 
30,554
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
307
 
833
 
32,221
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
308
 
833
 
33,888
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
309
 
833
 
35,554
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
310
 
833
 
37,221
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
311
 
833
 
38,888
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
312
 
833
 
40,554
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
313
 
833
 
42,221
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
314
 
833
 
43,888
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
315
 
833
 
45,554
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
316
 
833
 
47,221
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
317
0
833
11
48,888
 
 
0.0
 
12.5
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
318
 
833
 
50,554
14-Oct-11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
319
 
833
 
52,221
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
320
 
833
 
53,888
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
321
 
833
 
55,554
 
 
 
 
 
 
 
 
 
 
 